Exhibit 10.16

[g248522kk01i001.gif]

 

LIMITED LIABILITY PARTNERSHIP

 

CONFORMED COPY
(incorporating amendments made on 5 December 2006)

 

 

22 NOVEMBER 2006

 

 

For

SIRONA DENTAL SYSTEMS, INC.

arranged by

J.P. MORGAN PLC

and

UBS LIMITED

with

JPMORGAN CHASE BANK, N.A.

and

UBS LIMITED

acting as Original Lenders

and

J.P. MORGAN PLC

and

UBS LIMITED

acting as Bookrunner

and

J.P. MORGAN EUROPE LIMITED

acting as Facility Agent

 

--------------------------------------------------------------------------------

 

EUR 275,000,000 AND USD 300,000,000

SENIOR FACILITIES AGREEMENT

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------




 

CONTENTS

Clause

 

Page

 

 

 

1.

Definitions And Interpretation

2

2.

The Facilities

26

3.

Purpose

30

4.

Conditions Of Utilisation

30

5.

Utilisation Of Loans

33

6.

Utilisation By Way Of Bank Guarantees

34

7.

Bank Guarantees

36

8.

Optional Currencies

38

9.

Ancillary Facilities

39

10.

Repayment

43

11.

Prepayment And Cancellation

44

12.

Interest

52

13.

Interest Periods And Terms

54

14.

Changes To The Calculation Of Interest

55

15.

Fees

57

16.

Tax Gross Up And Indemnities

58

17.

Increased Costs

65

18.

Other Indemnities

66

19.

Mitigation By The Lenders

67

20.

Costs And Expenses

67

21.

Guarantee And Indemnity

69

22.

Representations

76

23.

Information Undertakings

81

24.

Financial Covenants

86

25.

General Undertakings

90

26.

Events Of Default

104

27.

Changes To The Lenders

111

28.

Changes To The Obligors

115

29.

Role Of The Facility Agent, The Mandated Lead Arrangers, The Issuing Bank And
Others

118

30.

Conduct Of Business By The Finance Parties

123

31.

Sharing Among The Finance Parties

124

 

 


--------------------------------------------------------------------------------




 

32.

Payment Mechanics

127

33.

Set Off

129

34.

Notices

130

35.

Calculations And Certificates

132

36.

Partial Invalidity

133

37.

Remedies And Waivers

133

38.

Amendments And Waivers

133

39.

Counterparts

136

40.

Usa Patriot Act

136

41.

Governing Law

137

42.

Enforcement

137

43.

Waiver Of Jury Trial

137

 

 

 

SCHEDULE 1 THE ORIGINAL LENDER

139

 

 

 

SCHEDULE 2 CONDITIONS PRECEDENT

140

 

Part I

Conditions Precedent To Delivery Of A Utilisation Request

140

 

Part IA

Conditions Precedent To Drawdown

141

 

Part II

Conditions Precedent Required To Be Delivered By An Additional Obligor

143

 

 

 

SCHEDULE 3 REQUESTS

146

 

Part IA Utilisation Request Loans

146

 

Part IB Utilisation Request Bank Guarantees

147

 

Part II Selection Notice Applicable To A Term Loan

148

 

 

 

SCHEDULE 4 MANDATORY COST FORMULAE

149

 

 

SCHEDULE 5 FORM OF TRANSFER CERTIFICATE

152

 

 

SCHEDULE 6 FORM OF ACCESSION LETTER

154

 

 

SCHEDULE 7 FORM OF RESIGNATION LETTER

155

 

 

SCHEDULE 8 FORM OF COMPLIANCE CERTIFICATE

156

 

 

SCHEDULE 9 TIMETABLES

158

 

Part I Loans

158

 

Part II Bank Guarantees

160

 

 

 

SCHEDULE 10 FORM OF LETTER OF CREDIT

161

 

 

 

SCHEDULE 11 GUARANTEE PRINCIPLES

164

 

 

 

SCHEDULE 12 CERTAIN FUNDS DEFAULTS

170

 


--------------------------------------------------------------------------------




 

SCHEDULE 13 OVERVIEW LOANS AND SECURITIES SUBSIDIARIES

171

 

 

 

 

SCHEDULE 14 FORM OF CERTIFICATE

173

 


--------------------------------------------------------------------------------


THIS AGREEMENT is dated 22 November 2006 and made

BETWEEN:

(1)                            SIRONA DENTAL SYSTEMS, INC., an incorporated
company with business address 30-00 47th Avenue, Long Island City, New York, NY
11101 incorporated in Delaware with tax payer ID 11-3374812  as original
guarantor (the “Company”);

(2)                            SCHICK TECHNOLOGIES, INC., an incorporated
company with business address 30-00 47th Avenue, Long Island City, New York, NY
11101 incorporated in New York with tax payer ID 11-3106069 as original borrower
and original guarantor (“Schick Technologies, Inc.”);

(3)                            SIRONA DENTAL SYSTEMS GMBH, a limited liability
company (Gesellschaft mit beschränkter Haftung) incorporated in the Federal
Republic of Germany, having its business address at Fabrikstr. 31, 64625
Bensheim, Germany, which is registered in the commercial register
(Handelsregister) of the local court (Amtsgericht) of Darmstadt under HRB 24948
as original borrower and original guarantor (“Sirona Dental Systems GmbH”);

(4)                            SIRONA DENTAL SERVICES GMBH, a limited liability
company (Gesellschaft mit beschränkter Haftung) incorporated in the Federal
Republic of Germany, having its business address at Fabrikstr. 31, 64625
Bensheim, Germany, which is registered in the commercial register
(Handelsregister) of the local court (Amtsgericht) of Darmstadt  under HRB 25819
as original borrower and original guarantor (“Sirona Dental Services GmbH”);

(5)                            SIRONA DENTAL SYSTEMS LLC, a limited liability
company with business address 4835 Sirona Drive, Charolotte, NC 28273, PO Box
410100 incorporated in the State of North of Carolina with tax payer ID
56-2078958 as original guarantor (“Sirona Dental Systems LLC”);

(6)                            SIRONA HOLDING GMBH, a limited liability company
(Gesellschaft mit beschränkter Haftung) incorporated in the Federal Republic of
Germany, having its business address at Fabrikstr. 31, 64625 Bensheim, Germany,
which is registered in the commercial register (Handelsregister) of the local
court (Amtsgericht) of Darmstadt under HRB 25817 as original guarantor (Sirona
Holding GmbH”);

(7)                            SIRONA IMMOBILIEN GMBH, a limited liability
company (Gesellschaft mit beschränkter Haftung) incorporated in the Federal
Republic of Germany, having its business address at Fabrikstr. 31, 64625
Bensheim, Germany, which is registered in the commercial register
(Handelsregister) of the local court (Amtsgericht) of Darmstadt under HRB 24987
as original guarantor (“Sirona Immobilien GmbH”);

(8)                            J.P. MORGAN PLC and UBS LIMITED as mandated lead
arrangers (the “Mandated Lead Arrangers”);

(9)                            JPMORGAN CHASE BANK, N.A. and UBS LIMITED as
original lenders (the “Original Lenders”); and

1


--------------------------------------------------------------------------------




(10)                      J.P. MORGAN EUROPE LIMITED as Facility Agent of the
Lenders (the “Facility Agent”).

IT IS AGREED as follows:

SECTION 1

INTERPRETATION


1.                                 DEFINITIONS AND INTERPRETATION


1.1                           DEFINITIONS

In this Agreement:

“Accession Letter” means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter).

“Accounting Principles” means generally accepted accounting principles in the
United States of America.

“Acquisition” means the acquisition by Blitz F04-506 GmbH of the shares of
Sirona Dental Systems Beteiligungs-und Verwaltungs GmbH pursuant to a sale and
purchase agreement dated 4 May 2005.

“Acquisition Costs” means all non-periodic fees, costs and expenses, stamp,
registration and other Taxes incurred by the Company or any other member of the
Group in connection with the Acquisition up to a maximum aggregate amount of
EUR 42,000,000 and other such fees, costs, expenses and Tax relating to
acquisitions permitted under Clause 25.7 (Acquisitions).

“Additional Borrower” means a company which becomes an Additional Borrower in
accordance with Clause 28 (Changes to the Obligors).

“Additional Cost Rate” has the meaning given to it in Schedule 4 (Mandatory Cost
Formulae).

“Additional Guarantor” means a company which becomes a Guarantor in accordance
with Clause 28 (Changes to the Obligors).

“Additional Obligor” means an Additional Borrower or an Additional Guarantor.

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

“Agent’s Spot Rate of Exchange” means the Facility Agent’s spot rate of exchange
for the purchase of the relevant currency with the Base Currency in the London
foreign exchange market on or about 11:00 a.m. on a particular day.

“Ancillary Commitment” means, in relation to an Ancillary Lender and an
Ancillary Facility the commitment of that Lender under the Ancillary Facility as
notified to the Facility Agent pursuant to Clause 9.3 (Approval process) to the
extent that amount is not cancelled or reduced under this Agreement or the
Ancillary Documents relating to that Ancillary Facility.

2


--------------------------------------------------------------------------------




“Ancillary Document” means each document relating to or evidencing the terms of
an Ancillary Facility.

“Ancillary Facility” means any ancillary facility made available upon request as
described in Clause 9 (Ancillary Facilities).

“Ancillary Lender” means each Lender (or Affiliate of a Lender) which makes
available an Ancillary Facility in accordance with Clause 9 (Ancillary
Facilities).

“Ancillary Outstandings” means, at any time, in relation to an Ancillary
Facility the aggregate of the following amounts outstanding under that Ancillary
Facility then in force:

(a)                                      the principal amount under each
overdraft facility and on demand short term loan facility calculated on a net
basis;

(b)                                     the face amount of each guarantee, bond
and letter of credit under each guarantee, bonding or letter of credit facility;
and

(c)                                      the amount fairly representing the
aggregate exposure (excluding interest and similar charges) of that Ancillary
Lender under each other type of accommodation provided under that Ancillary
Facility as determined by such Ancillary Lender in accordance with the relevant
Ancillary Document or market practice.

“Anti-Terrorism Law” means each of:

(a)                                      Executive Order No. 13224 of September
23, 2001 - Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten To Commit, or Support Terrorism (the Executive Order);

(b)                                     the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 (commonly known as the USA Patriot Act);

(c)                                      the Money Laundering Control Act of
1986, Public Law 99-570;

(d)                                     the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq, the Trading with the Enemy Act, 50 U.S.C.
App. §§ 1 et seq, any Executive Order or regulation promulgated thereunder and
administered by the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury; and

(e)                                      any law or regulation relating to
economic sanctions, terrorism or money laundering enacted in the United States
of America subsequent to the date of this Agreement.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

3


--------------------------------------------------------------------------------




“Available Ancillary Commitment” means in relation to an Ancillary Facility, an
Ancillary Lender’s Ancillary Commitment less the Ancillary Outstandings in
relation to that Ancillary Facility.

“Availability Period” means:

(a)                                      in relation to each Term Facility, the
period from and including the date of this Agreement to and including 45 days
after the date of this Agreement;  and

(b)                                     in relation to the Revolving Facility,
the period from and including the date of this Agreement to and including the
day which is one month prior to the Termination Date for the Revolving Facility.

“Available Commitment” means, in relation to a Facility, a Lender’s Commitment
under that Facility minus (subject as set out below):

(a)                                      the Base Currency Amount of its
participation in any outstanding Utilisations under that Facility and, in the
case of the Revolving Facility only, the Base Currency Amount of the aggregate
of its Ancillary Commitments; and

(b)                                     in relation to any proposed Utilisation,
the Base Currency Amount of its participation in any other Utilisations that are
due to be made under that Facility on or before the proposed Utilisation Date
and, in the case of the Revolving Facility only, the Base Currency Amount of its
Ancillary Commitment in relation to any new Ancillary Facility that is due to be
made available on or before the proposed Utilisation Date.

For the purposes of calculating a Lender’s Available Commitment in relation to
any proposed Utilisation under the Revolving Facility only, the following
amounts shall not be deducted from a Lender’s Commitment under that Facility:

(i)                                         that Lender’s participation in any
Revolving Utilisations that are due to be repaid or prepaid on or before the
proposed Utilisation Date; and

(ii)                                      that Lender’s Ancillary Commitments to
the extent that they are due to be reduced or cancelled on or before the
proposed Utilisation Date.

“Available Facility” means, in relation to a Facility, the aggregate for the
time being of each Lender’s Available Commitment in respect of that Facility.

“Bank Guarantee” means:

(a)                                      a letter of credit, substantially in
the form set out in Schedule 10 (Form of Letter of Credit) or in any other form
requested by the Company and agreed by the Facility Agent (with the prior
consent of the Majority Lenders) and the Issuing Bank; or

(b)                                     any other guarantee, bond, indemnity,
letter of credit, documentary or other credit or any other instrument of
suretyship or payment, issued, undertaken or made by the Issuing Bank under the
Revolving Facility in a form requested by

4


--------------------------------------------------------------------------------




the Company and agreed by the Facility Agent (with the prior consent of the
Majority Lenders) and the Issuing Bank.

“Bank Guarantee Proportion” means in relation to a Lender in respect of any Bank
Guarantee, the proportion (expressed as a percentage) borne by that Lender’s
Available Commitment to the Available Facility in relation to the Revolving
Facility immediately prior to the issue of that Bank Guarantee, adjusted to
reflect any assignment or transfer under this Agreement to or by that Lender or
pursuant to Clause 31.6 (Commitment Exchange following acceleration).

“Base Currency” means:

(a)                                      in the case of Facility A1 and the
Revolving Facility, USD; and

(b)                                     in the case of Facility A2, euro.

“Base Currency Amount” means:

(a)                                      in relation to a Utilisation, the
amount specified in the Utilisation Request delivered by a Borrower for that
Utilisation (or, if the amount requested is not denominated in the Base
Currency, that amount converted into the Base Currency at the Agent’s Spot Rate
of Exchange on the date which is three Business Days before the Utilisation Date
or, if later, on the date the Facility Agent receives the Utilisation Request);
and

(b)                                     in relation to an Ancillary Commitment,
the amount specified in the notice delivered to the Facility Agent by the
Company pursuant to sub-paragraph (a) (v) of Clause 9.3 (Approval Process) (or,
if the amount specified is not denominated in the Base Currency, that amount
converted into the Base Currency at the Agent’s Spot Rate of Exchange on the
date which is three Business Days before the Commencement Date for that
Ancillary Facility or, if later, the date the Facility Agent receives the notice
of the Ancillary Commitment),

as adjusted to reflect any repayment, prepayment, consolidation or division of a
Utilisation, or (as the case may be) cancellation or reduction of an Ancillary
Facility.

“Borrower” means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 28 (Changes to the Obligors).

“Break Costs” means the amount (if any) by which:

(a)                                      the interest (excluding, for the
avoidance of doubt, the Margin and Mandatory Cost) which a Lender should have
received for the period from the date of receipt of all or any part of its
participation in a Loan or Unpaid Sum to the last day of the current Interest
Period in respect of that Loan or Unpaid Sum, had the principal amount or Unpaid
Sum received been paid on the last day of that Interest Period;

5


--------------------------------------------------------------------------------




exceeds:

(b)                                     the amount which that Lender would be
able to obtain by placing an amount equal to the principal amount (including for
the avoidance of doubt any component in respect of interest and fees) or Unpaid
Sum received by it on deposit with a leading bank in the Relevant Interbank
Market for a period starting on the Business Day of receipt (in the case of
prepayments of which the Facility Agent has at least 2 Business Days notice),
and on the Business Day following receipt or recovery (in the case where less
than 2 Business Days notice is given) and ending on the last day of the current
Interest Period.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, Frankfurt am Main and New York, and:

(a)                                      (in relation to any date for payment or
purchase of a currency other than euro) the principal financial centre of the
country of that currency; or

(b)                                     (in relation to any date for payment or
purchase of euro) any TARGET Day.

“Business Plan” means the financial model including profit and loss, balance
sheet and cash flow projections from the date of this Agreement for a period of
three years, in agreed form relating to the Group.

“Cash” means, at any time, cash at bank denominated in Swiss Francs, sterling,
dollars, euro, Japanese Yen, Canadian dollar or any other currency which is the
lawful currency of any other member state of the OECD (or any other country in
which a member of the Group operates) and credited to an account in the name of
a member of Group and to which, in each case, such member of the Group is alone
beneficially entitled and for so long as:

(a)                                      that cash is repayable on demand or
within 30 days of demand;

(b)                                     repayment of that cash is not contingent
on the prior discharge of any other indebtedness of any member of the Group or
of any other person whatsoever or on the satisfaction of any other condition;

(c)                                      there is no Security over that cash
except as permitted hereunder; and

(d)                                     such cash is freely and immediately
available or within 30 days of demand to be applied in repayment or prepayment
of the Facilities, whether as a result of dividend payments, loans or other
payments made to the relevant member of the Group.

“Cash Equivalent Investments” means:

(a)                                      debt securities denominated in Swiss
Francs, sterling, dollars, euro, Japanese Yen, Canadian dollar or any other
currency which is the lawful currency of any other member state of the OECD
issued by or unconditionally guaranteed by Switzerland, the United Kingdom, the
United States of America, a Participating Member State, Japan or any other
member state of the OECD which are not

6


--------------------------------------------------------------------------------




convertible into any other form of security and having not more than one year to
final maturity;

(b)                                     debt securities denominated in Swiss
Francs, sterling, dollars, euro, Japanese Yen, Canadian dollar or any other
currency which is the lawful currency of any member state of the OECD which are
not convertible into any other form of security and having not more than one
year to final maturity, at all times rated P-1 by Moody’s or A-1 by Standard &
Poors’ and which are not issued or guaranteed by any member of the Group;

(c)                                      certificates of deposit denominated in
Swiss Francs, sterling, dollars, euro, Japanese Yen, Canadian dollar or any
other currency which is the lawful currency of any member state of the OECD
issued by, and acceptances by, banking institutions authorised under applicable
legislation of Switzerland, the United Kingdom, the United States of America, a
Participating Member State, Japan or any other member state of the OECD rated
P-1 by Moody’s or A-1 by Standard & Poors’;

(d)                                     any investment accessible within 30 days
in money market funds which have a credit rating of either A-1 or higher by
Standard & Poors’ or Fitch Rating Ltd or P-1 or higher by Moody’s and which
invest substantially all their assets in securities of the types described in
paragraphs (a) to (c) above; or

(e)                                      other securities (if any) approved in
writing by the Facility Agent,

in each case, to which any member of the Group is beneficially entitled at that
time and which is not issued or guaranteed by any member of the Group or subject
to any Security (other than as permitted hereunder).

“Certain Funds Default” means the occurrence of (i) a Change of Control (as
defined in Clause 11.7 (Exit) or (ii) any event or circumstance mentioned under
any of the paragraphs listed in Schedule 12 (Certain Funds Defaults).

“Certain Funds Period” means the period from the date of this Agreement until
and including the earlier of (i) the Closing Date and (ii) the last day of the
Availability Period for Facility A1 and Facility A2 provided that such period
shall be suspended at all times while the relevant parties are negotiating as
envisaged by paragraph (b) in Schedule 12 (Certain Funds Defaults).

“Closing Date” means the date on which first utilisation of any of the
Facilities occurs.

“Code” means, at any date, the U.S. Internal Revenue Code of 1986 and the
regulations promulgated and the judicial and administrative decisions rendered
under it, all as the same may be in effect at such date.

“Commencement Date” means, in relation to an Ancillary Facility, the date on
which that Ancillary Facility is first made available, which date shall be a
Business Day within the Availability Period for the Revolving Facility.

7


--------------------------------------------------------------------------------




“Commitment” means a Facility A1 Commitment, a Facility A2 Commitment or a
Revolving Commitment.

“Commitment Fee” means any fees payable by the Company pursuant to Clause 15.1
(Commitment Fee).

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).

“Consolidated Adjusted EBITDA” has the meaning given to such term in Clause 24.1
(Financial definitions).

“Consolidated Total Net Debt” has the meaning given to such term in Clause 24.1
(Financial definitions).

“Default” means an Event of Default or any event or circumstance which would
(with the expiry of a grace period or the giving of notice under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

“Environmental Claim” means any claim, proceeding or investigation by any person
in respect of any Environmental Law.

“Environmental Law” means any applicable law or regulation which relates to:

(a)                                      the pollution or protection of the
environment;

(b)                                     harm to or the protection of human
health; or

(c)                                      the health of animals or plants.

“Environmental Permits” means any permit, licence, consent, approval and other
authorisation and the filing of any notification, report or assessment required
under any Environmental Law for the operation of the business of any member of
the Group conducted on or from the properties owned or used by any member of the
Group.

“EURIBOR” means, in relation to any Loan in euro:

(a)                                      the applicable Screen Rate; or

(b)                                     (if no Screen Rate is available for the
Interest Period of that Loan) the arithmetic mean of the rates (rounded upwards
to four decimal places) as supplied to the Facility Agent at its request quoted
by the Reference Banks to leading banks in the European interbank market,

as of the Specified Time on the Quotation Day for the offering of deposits in
euro for a period comparable to the Interest Period of the relevant Loan.

“ERISA” means, at any date, the United States Employee Retirement Income
Security Act of 1974 and the regulations promulgated and rulings issued
thereunder, all as the same may be in effect at such date.

8


--------------------------------------------------------------------------------




“ERISA Affiliate” means any person that for purposes of Title I and Title IV of
ERISA and Section 412 of the Code would be deemed at any relevant time to be a
single employer with an Obligor, pursuant to Section 414(b), (c), (m) or (o) of
the Code or Section 4001 of ERISA.

“Event of Default” means any event or circumstance specified as such in Clause
26 (Events of Default).

“Existing Mezzanine Facility Agreement” means the mezzanine facility agreement
dated 30 June 2005 (as amended) between, inter alia, Blitz F04-506 GmbH as
original borrower and J.P. Morgan Europe Limited as facility agent.

“Existing Senior Facilities Agreement” means the senior facility agreement dated
30 June 2005 (as amended) between, inter alia, Blitz F04-506 GmbH as original
borrower and J.P. Morgan Europe Limited as facility agent.

“Expiry Date” means for a Bank Guarantee, the last day of its Term.

“Facility” means Facility A1, Facility A2 or the Revolving Facility.

“Facility A1” means the term loan facility made available under this Agreement
as described in sub-paragraph (a) (i) of Clause 2.1 (The Facilities).

“Facility A1 Borrower” means Schick Technologies, Inc.

“Facility A1 Commitment” means:

(a)                                      in relation to an Original Lender, the
amount in the Base Currency set opposite its name under the heading “Facility A1
Commitment” in Schedule 1 (The Original Lenders) and the amount of any other
Facility A1 Commitment transferred to it under this Agreement; and

(b)                                     in relation to any other Lender, the
amount in the Base Currency of any Facility A1 Commitment transferred to it
under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

“Facility A1 Loan” means a loan made or to be made under Facility A1 or the
principal amount outstanding for the time being of that loan.

“Facility A1 Repayment Date” means each of the dates specified in Clause 10.1
(Repayment of Facility Term Loans) as a Facility A1 Repayment Date.

“Facility A1 Repayment Instalment” means each instalment for repayment of the
Facility A1 Loans referred to in Clause 10.1 (Repayment of Facility Term Loans).

“Facility A2” means the term loan facility made available under this Agreement
as described in sub-paragraph (a) (ii) of Clause 2.1 (The Facilities).

“Facility A2 Borrower” means Sirona Dental Services GmbH.

9


--------------------------------------------------------------------------------




“Facility A2 Commitment” means:

(a)                                      in relation to an Original Lender, the
amount in the Base Currency set opposite its name under the heading “Facility A2
Commitment” in Schedule 1 (The Original Lenders) and the amount of any other
Facility A2 Commitment transferred to it under this Agreement; and

(b)                                     in relation to any other Lender, the
amount in the Base Currency of any Facility A2 Commitment transferred to it
under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement,

“Facility A2 Loan” means a loan made or to be made under Facility A2 or the
principal amount outstanding for the time being of that loan.

“Facility A2 Repayment Date” means each of the dates specified as a Facility A2
Repayment Date in Clause 10.1 (Repayment of Facility Term Loans).

“Facility A2 Repayment Instalment” means each instalment for repayment of the
Facility A2 Loans referred to in Clause 10.1 (Repayment of Facility Term Loans).

“Facility Office” means the office or offices notified by a Lender or the
Issuing Bank to the Facility Agent in writing on or before the date it becomes a
Lender or the Issuing Bank (or, following that date, by not less than five
Business Days’ written notice) as the office or offices through which it will
perform its obligations under this Agreement.

“Fee Letter” means:

(a)                                      any letter or letters between the
Mandated Lead Arrangers and the Company (or the Facility Agent and the Company)
setting out any of the fees referred to in Clause 15 (Fees); and

(b)                                     any other agreement setting out fees
referred to in Clause 7.2 (Fee payable in respect of Bank Guarantees) or Clause
9.7 (Interest, Commitment Commission and Fees on Ancillary Facilities).

“Finance Document” means this Agreement, any Fee Letter, any Accession Letter,
any Resignation Letter, any Compliance Certificate, any Utilisation Request, any
Selection Notice, the Subordination Agreement, any Ancillary Document, the
Pooling Agreement and any other document designated as a “Finance Document” by
the Facility Agent and the Company.

“Finance Party” means the Facility Agent, the Mandated Lead Arrangers, a Lender,
the Issuing Bank or any Ancillary Lender.

“Financial Indebtedness” means any indebtedness for or in respect of:

(a)                                      any monies borrowed or raised;

(b)                                     any amount raised by acceptance under
any acceptance credit facility or dematerialised equivalent or by a bill
discounting or factoring credit facility;

10


--------------------------------------------------------------------------------




(c)                                      any amount raised pursuant to any note
purchase facility or the issue of bonds, notes (other than credit notes issued
in the ordinary course of trade), debentures, loan stock or any similar
instrument;

(d)                                     the amount of any liability in respect
of any lease or hire purchase contract or other agreement which would, in
accordance with the Accounting Principles, be treated as a finance or capital
lease;

(e)                                      receivables sold or discounted (other
than any receivables to the extent they are sold on a non-recourse basis);

(f)                                        any derivative transaction entered
into in connection with protection against or benefit from fluctuation in any
rate or price (and, when calculating the value of any derivative transaction,
only the marked to market value shall be taken into account);

(g)                                     any counter indemnity obligation in
respect of a guarantee, indemnity, bond, standby or documentary letter of credit
or any other instrument issued by a bank or financial institution;

(h)                                     any amount raised by the issue of shares
which are redeemable on or before the Termination Date;

(i)                                         any amount of any liability under an
advance or deferred purchase agreement if (i) one of the primary reasons behind
the entry into the agreement is to raise finance or (ii) the agreement is in
respect of the supply of assets or services and payment is due more than 180
days from the date on which the goods were delivered or services were performed
other than any liability arising under the U.S. Exclusivity Agreement;

(j)                                         any amount raised under any other
transaction (including any forward sale or purchase agreement) required to be
accounted for as a borrowing (but excluding for the avoidance of doubt any
employee profit sharing scheme) to the extent that item is treated as debt in
the Group’s balance sheet; and

(k)                                      (without double counting) the amount of
any liability in respect of any guarantee or indemnity or similar assurance
against financial loss for any of the items referred to in the preceding
paragraphs of this definition and any agreement to maintain the solvency of any
person whether by investing in, lending to or purchasing the assets of such
person.

“Financial Quarter” has the meaning given to that term in Clause 24.1 (Financial
definitions).

“Funds Flow Statement” means the funds flow statement delivered by the Company
to the Facility Agent pursuant to paragraph 2(c) of Part 1 of Schedule 2
(Conditions Precedent to Delivery of a Utilisation Request) in form and
substance satisfactory to the Facility Agent.

“General Investments Threshold” means, at any time EUR 100,000,000.

11


--------------------------------------------------------------------------------




“German Borrower” has the meaning given to that term in paragraph (h) of Clause
21.9 (Limitation on Payment Obligations by German Guarantors and limitation
regarding LTIBRs).

“Group” means the Company, and each of its respective Subsidiaries for the time
being.

“Gross Assets” means (by reference to the Accounting Principles), restricted
short term investments, accounts receivable, net inventories, prepaid expenses
and other current assets, property, plant and equipment and intangible assets
(but excluding goodwill and all other assets or step up amounts that have been
capitalised as a result of a purchase price allocation)

“Guarantee Principles” means the principles set out in Schedule 11 (Guarantee
Principles).

“Guarantor” means each Original Guarantor and each Additional Guarantor unless
it has ceased to be a Guarantor in accordance with Clause 28 (Changes to the
Obligors).

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

“Incremental Facility” means the increased amount of the existing Facilities or
a term loan facility or a revolving loan facility made available under this
Agreement as described in sub-paragraph (a)(iv) of Clause 2.1 (The Facilities).

“Incremental Facility Commitment” has the meaning given to it in Clause 2.2
(Incremental Facility).

“Incremental Facility Loan” means a loan made or to be made under the
Incremental facility or the principal amount outstanding for the time being of
that loan.

“Information Memorandum” means the document in the form approved by the Company
concerning the Group which is to be prepared in relation to this transaction,
approved by the Company and distributed by the Mandated Lead Arrangers prior to
the Syndication Date in connection with the syndication of the Facilities.

“Initial Investors” means (i) Madison Dearborn Partners, (ii) funds managed
and/or advised by Madison Dearborn Partners and (iii) MDCP IV Global Investments
LP, Beecken Petty O’Keefe Fund II, L.P., Northwestern University, John W.
Madigan, Harry M. Jansen Kraemer, Jr., and K&E Investment Partners, LLC - 2004-B
DIF and (iv) any of the following funds whose investment is to be made on or
shortly after the Closing Date: Beecken Petty O’Keefe QP Fund II, L.P., Beecken
Petty O’Keefe Executive Fund II, L.P. and (v) certain members of management of
the Company and/or affiliates of EQT Partners AB and (vi) any other persons
agreed to by the Lenders.

“Intellectual Property” means:

(a)                                      any patents, trade marks, service
marks, designs, business names, copyrights, design rights, moral rights,
inventions, confidential information, know-how and other intellectual property
rights and interests, whether registered or unregistered; and

12


--------------------------------------------------------------------------------




(b)                                     the benefit of all applications and
rights to use such assets of each member of the Group.

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 13 (Interest Periods and Terms) and, in relation to an
Unpaid Sum, each period determined in accordance with Clause 12.4 (Default
Margin).

“Invested Funds” means the aggregate amount of all monies invested, paid,
allocated, guaranteed, indemnified, applied or spent since the date hereof under
sub-paragraph b(v) of Clause 25.7 (Acquisitions), paragraph (b) of Clause 25.8
(Joint ventures), sub-paragraph (b)(vii) of Clause 25.14 (Loans and credit)
and/or sub-paragraph (b)(v) of Clause 25.15 (No Guarantees or indemnities) but
deducting any such amounts which are repaid, no longer outstanding and
investment returns on investments made pursuant to the foregoing paragraphs.

“Investors” means funds managed and advised by Madison Dearborn Partners and
other investors selected by Madison Dearborn Partners as part of the equity (and
quasi-equity) syndication of the equity and quasi-equity funding for the
Acquisition (subject to Madison Dearborn Partners at all times owning a majority
interest in, and being able to direct the affairs and control the composition of
the board of directors or equivalent body of, such investors), and each of their
or any subsequent successors or assignees or transferees.

“Issuing Bank” means any Lender which has notified the Facility Agent that it
has agreed to the Company’s request to be an Issuing Bank pursuant to the terms
of this Agreement (and if more than one Lender has so agreed such Lenders
whether acting individually or together shall be referred to as the “Issuing
Bank”).

“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity.

“Legal Opinions” means the legal opinions delivered to the Facility Agent
pursuant to Clause 4.1 (Initial Conditions Precedent) and paragraph 9 of Part II
of Schedule 2 (Conditions Precedent).

“Legal Reservations” means

(a)                                      the principle that equitable remedies
may be granted or refused at the discretion of a court and the limitation of
enforcement by laws relating to insolvency, reorganisation and other laws
generally affecting the rights of creditors;

(b)                                     the time barring of claims under the
Limitation Acts;

(c)                                      similar principles, rights and defences
under the laws of any Relevant Jurisdiction; and

(d)                                     any general principles which are set out
in the qualifications as to matters of law in the Legal Opinions.

13


--------------------------------------------------------------------------------




“Lender” means:

(a)                                      any Original Lender; and

(b)                                     any bank, financial institution, trust,
fund or other entity which has become a Party in accordance with Clause 27
(Changes to the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

“LIBOR” means, in relation to any Loan:

(a)                                      the applicable Screen Rate; or

(b)                                     (if no Screen Rate is available for the
currency or Interest Period of that Loan) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Facility Agent at
its request quoted by the Reference Banks to leading banks in the London
interbank market,

as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Loan and for a period comparable to the Interest Period for
that Loan.

“LTIBR” means any long term interest-bearing receivables as set out in the
decrees of the German Federal Ministry of Finance (Bundesfinanzministerium) of
15 July 2004 (IV A2-S 2742a-20/04), paragraphs 20 and 37, and of 22 July 2005
(IV-B7-S2742a-31/05), or as set out in any future law, administrative decree,
guideline or other pronouncement which overrules the aforementioned decrees.

“Loan” means a Term Loan or a Revolving Loan.

“LMA” means the Loan Market Association.

“Majority Lenders” means:

(a)                                      for the purposes of paragraph (a) of
Clause 38.1 (Required consents) in the context of a waiver in relation to a
proposed Utilisation of the Revolving Facility (other than a Utilisation on the
Closing Date) of the condition in Clause 4.2 (Further Conditions Precedent) a
Lender or Lenders whose Available Commitments and Available Ancillary
Commitments with respect to the Revolving Facility aggregate more than 662/3 per
cent. of the Available Facility and aggregate Available Ancillary Commitments
with respect to the Revolving Facility; and

(b)                                     in any other case, a Lender or Lenders
whose Commitments aggregate more than 662/3 per cent. of the Total Commitments
(or, if the Total Commitments have been reduced to zero, aggregated more than
662/3 per cent. of the Total Commitments immediately prior to that reduction).

“Mandatory Cost” means the percentage rate per annum calculated by the Facility
Agent in accordance with Schedule 4 (Mandatory Cost Formulae).

14


--------------------------------------------------------------------------------




“Margin” means in relation to any Revolving Loan or Term Loan, 0.75 per cent.
per annum or such rate per annum as may be in effect from time to time in
accordance with Clause 12.3 (Margin Ratchet).

“Margin Stock” means “margin stock” or “margin security” within the meaning of
Regulations T, U and X.

“Material Adverse Effect” means any event or series of events which is
materially adverse to:

(a)                                      the business, assets or financial
condition of the Group taken as a whole;

(b)                                     the ability of any Obligor to perform
its payment obligations under the Finance Documents; or

(c)                                      the validity or enforceability of any
material term of the Finance Documents or the rights and remedies of any Finance
Party under the Finance Documents in a manner or to an extent which is
materially adverse to the interests of the Finance Parties under the Finance
Documents.

“Material Company” means, at any time:

(a)                                      an Obligor; or

(b)                                     a member of the Group which:

(i)                        has earnings before interest, tax, depreciation and
amortisation (calculated on the same basis as Consolidated Adjusted EBITDA, as
defined in Clause 24 (Financial Covenants)) and discounting any intra-group
items, shares in subsidiaries and the earnings of subsidiaries) representing 5
per cent. or more of Consolidated Adjusted EBITDA of the Group; or

(ii)                     has gross assets (excluding intra group items)
representing 5 per cent. or more of the consolidated Gross Assets of the Group,

in each case calculated on a consolidated basis.

Compliance with the conditions set out in sub-paragraphs (b) (i) and (ii) above
shall be determined by reference to the most recent Compliance Certificate
supplied by the Company and the latest audited annual and unaudited semi-annual
consolidated financial statements of the Group.

A report by the auditors of the Company that a Subsidiary is or is not a
Material Company shall, in the absence of manifest error, be conclusive and
binding on all Parties.

“Material Intellectual Property” means the Intellectual Property which is
material to the Group’s business.

“Maximum Incremental Facility Amount” means USD 100,000,000 or, if the
Non-Leveraged Criteria has been met, USD 150,000,000.

15


--------------------------------------------------------------------------------




“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

(a)                                      (subject to paragraph (c) below) if the
numerically corresponding day is not a Business Day, that period shall end on
the next Business Day in that calendar month in which that period is to end if
there is one, or if there is not, on the immediately preceding Business Day;

(b)                                     if there is no numerically corresponding
day in the calendar month in which that period is to end, that period shall end
on the last Business Day in that calendar month; and

(c)                                      if an Interest Period begins on the
last Business Day of a calendar month, that Interest Period shall end on the
last Business Day in the calendar month in which that Interest Period is to end.

The above rules will only apply to the last Month of any period.  “Monthly”
shall be construed accordingly.

“Moody’s” means Moody’s Investor Services, Inc. and any successors to its rating
business.

“Non-Leveraged Criteria” means (i) pro forma Consolidated Total Net Debt to
Consolidated Adjusted EBITDA is less than 2.5:1 as evidenced in the relevant
Compliance Certificate delivered to the Facility Agent pursuant to Clause 23.2
(Compliance Certificate); and/or (ii) the long term rating of the Group’s senior
indebtedness is not less than “investment grade” (BBB- or Baa3 as rated by
Standard and Poors or Moody’s respectively).

“Obligor” means a Borrower or a Guarantor.

“Obligor’s Agent” means the Company.

“Original Borrower” means the Facility A1 Borrower, the Facility A2 Borrower and
the Revolving Facility Borrowers.

“Optional Currency” means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.4 (Conditions relating to
Optional Currencies).

“Original Financial Statements” means:

(a)                                      the un-audited consolidated financial
statements of the Group dated 30 June 2006; and

(b)                                     the audited consolidated financial
statements of the Group for its financial year ending 30 September 2005.

“Original Guarantor” means each of the Company, Schick Technologies, Inc.,
Sirona Dental Systems GmbH, Sirona Dental Services GmbH, Sirona Dental Systems
LLC, Sirona Holding GmbH and Sirona Immobilien GmbH.

16


--------------------------------------------------------------------------------




“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“Party” means a party to this Agreement.

“Patterson Note” means the junior subordinated promissory note issued pursuant
to paragraph IX(D) of the U.S. Exclusivity Agreement subject to such
subordinated intercreditor provisions as may be acceptable to the Facility Agent
(acting on the instruction of the Majority Lenders).

“Permitted Bensheim Disposal” means the sale of land located at
Werner-von-Siemens Strasse 4, 64625 Bensheim, Germany  registered at the Land
Registry of Bensheim at page 10724, boundary 2975 Bensheim, Land Parcel 125/8
(the “Land”) and the completion of a long term lease agreement with a third
party relating to the leasing of the Land together with a new building situated
thereon and the demolition of the existing building according to the sale and
lease back agreement which has been notarized by Mrs. Ingrid Walter-Meinig in
the notarial deed 129/2005 dated July 19, 2005.

“Permitted Disposal” means any disposal of assets or a business as a whole
pursuant to a Permitted Reorganisation, provided that the conditions related
thereto are satisfied at the date of the relevant disposal and such disposal is
not adverse to the interest of the Lenders.

“Permitted Reorganisation” means any reorganisation as set out in the Structure
Memorandum provided that in relation to the proposed restructuring of the Group
set out in pages 20 to 29 thereof, such restructuring is not adverse to the
interest of the Lenders, and any member of the Group that would become a
Guarantor (a) pursuant to the terms of Clause 25.23 (Guarantors) if the test set
out therein was carried out on the date of the restructuring rather than by
reference to the most recently delivered Compliance Certificate, (b) envisaged
to become a Guarantor under the Structure Memorandum; and (c) Newco 1 and Newco
2 (as referred to in the Structure Memorandum), shall accede to this Agreement
as an Additional Guarantor on the date of such restructuring.

“Pooling Agreement” means each of the profit and loss transfer agreement between
Sirona Holding GmbH and Sirona Dental Services GmbH dated 24 August 2006, the
profit and loss transfer agreement between Sirona Dental Services GmbH and
Sirona Dental Systems GmbH dated 24 February 2004 and the profit and loss
transfer agreement between Sirona Dental Systems GmbH and Sirona Immobilien GmbH
dated 23 September 2002.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

(a)                                      (if the currency is euro) two TARGET
Days before the first day of that period provided such TARGET Day is also a
Business Day in London or, if not, the immediately preceding TARGET Day which is
also a Business Day in London; or

17


--------------------------------------------------------------------------------




(b)                                     (for any other currency) two Business
Days before the first day of that period,

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Facility Agent in accordance with market practice in the Relevant Interbank
Market (and if quotations would normally be given by leading banks in the
Relevant Interbank Market on more than one day, the Quotation Day will be the
last of those days).

“Reference Banks” means, the principal office in London of JPMorgan Chase Bank,
N.A. UBS Limited and no fewer than two other prime banks in the London interbank
market as will be appointed by the Facility Agent in consultation with the
Company.

“Refinancing Costs” has the meaning given to it in Clause 24.1 (Financial
definitions).

“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System of the United States (or any
successor) as now and from time to time hereafter in effect.

“Related Fund”, in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or advisor as the first fund
or, if it is managed by a different investment manager or advisor, a fund whose
investment manager or advisor is an Affiliate of the investment manager or
advisor of the first fund.

“Relevant Interbank Market” means in relation to euro, the European interbank
market, and, in relation to any other currency, the London interbank market.

“Relevant Jurisdiction” means, in relation to an Obligor:

(a)                                      its jurisdiction of incorporation; and

(b)                                     any jurisdiction where it conducts its
business.

“Relevant Period” has the meaning given to it in Clause 24.1 (Financial
definitions).

“Repeating Representations” means each of the representations set out in Clause
22.1 (Status), Clause 22.3 (Non-conflict with other obligations), Clause 22.4
(Power and authority), Clause 22.6 (Governing law and enforcement),  paragraph
(e) of Clause 22.10 (No misleading information), Clause 22.16 (Good Title
Assets), Clause 22.21 (Margin Stock) and Clause 22.24 (Anti-Terrorism Laws).

“Restricted Party” means any person listed:

(a)                                      in the Annex to the Executive Order;

(b)                                     on the “Specially Designated Nationals
and Blocked Persons” list maintained by the OFAC; or

(c)                                      in any successor list to either of the
foregoing.

“Resignation Letter” means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter).

18


--------------------------------------------------------------------------------




“Revolving Commitment” means:

(a)                                      in relation to an Original Lender, the
amount in the Base Currency set opposite its name under the heading “Revolving
Commitment” in Schedule 1 (The Original Lenders) and the amount of any other
Revolving Commitment transferred to it under this Agreement; and

(b)                                     in relation to any other Lender, the
amount in the Base Currency of any Revolving Commitment transferred to it under
this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

“Revolving Facility” means the revolving credit facility made available under
this Agreement as described in sub-paragraph (a)(iii) of Clause 2.1 (The
Facilities).

“Revolving Facility Borrower” means Sirona Dental Systems GmbH, Schick
Technologies, Inc. and Sirona Dental Services GmbH or an Additional Borrower
unless it ceases to be a Borrower in accordance with Clause 28 (Changes to the
Obligors).

“Revolving Loan” means a loan made or to be made under the Revolving Facility or
the principal amount outstanding for the time being of that loan.

“Revolving Utilisation” means a Revolving Loan or a Bank Guarantee.

“Rollover Loan” means one or more Revolving Loans:

(a)                                      made or to be made on the same day
that:

(i)                        a maturing Revolving Loan is due to be repaid; or

(ii)                     a demand by the Facility Agent pursuant to a drawing in
respect of a Bank Guarantee is due to be met;

(b)                                     the aggregate amount of which is equal
to or less than the maturing Revolving Loan or the relevant claim in respect of
that Bank Guarantee;

(c)                                      in the same currency as the maturing
Revolving Loan (unless it arose as a result of the operation of Clause 8.2
(Unavailability of a currency)) or the relevant claim in respect of that Bank
Guarantee; and

(d)                                     made or to be made to the same Borrower
for the purpose of:

(i)                        refinancing a maturing Revolving Loan; or

(ii)                     satisfying the relevant claim in respect of that Bank
Guarantee.

“Screen Rate” means:

(a)                                      in relation to LIBOR, the British
Bankers’ Association Interest Settlement Rate for the relevant currency and
period; and

(b)                                     in relation to EURIBOR, the percentage
rate per annum determined by the Banking Federation of the European Union for
the relevant period,

19


--------------------------------------------------------------------------------




displayed on the appropriate page of the Telerate screen. If the agreed page is
replaced or service ceases to be available, the Facility Agent may specify
another page or service displaying the appropriate rate after consultation with
the Company and the Lenders.

“SEC” means the United States Securities and Exchange Commission or any
successor thereof.

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

“Selection Notice” means a notice substantially in the form set out in Part II
of
Schedule 3 (Selection Notice) given in accordance with Clause 13 (Interest
Periods and Terms) in relation to a Term Facility.

“Semi-Annual Financial Statements” has the meaning given to it in Clause 24.1
(Financial definitions).

“Senior Management” means the chief executive officer and the chief financial
officer from time to time.

“Specified Time” means a time determined in accordance with Schedule 9
(Timetables).

“Standard and Poors” means Standard and Poor’s Rating Services, a division of
McGraw-Hill Companies Inc. or any successor to its rating business.

“Structure Memorandum” means the structure paper describing the Group and
including a group structure chart and a funds flow showing the flow of funds at
closing and prepared by Ernst & Young in a form and substance satisfactory to
the Facility Agent (acting reasonably).

“Subordination Agreement” means the subordination agreement dated on or about
the date of this Agreement made between, inter alia, the Company and the
Facility Agent relating to the subordination of certain intra-group loans to
amounts due to the Finance Parties under the Finance Documents.

“Subsidiary” means in relation to any company or corporation, a company or
corporation:

(a)                                      which is controlled, directly or
indirectly, by the first mentioned company or corporation;

(b)                                     more than half the issued share capital
of which is beneficially owned, directly or indirectly by the first mentioned
company or corporation; or

(c)                                      which is a Subsidiary of another
Subsidiary of the first mentioned company or corporation,

and for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body.

20


--------------------------------------------------------------------------------


“Super Majority Lenders” means a Lender or Lenders whose Commitments aggregate
more than 80 per cent. of the Total Commitments (or, if the Total Commitments
have been reduced to zero, aggregated more than 80 per cent. of the Total
Commitments immediately prior to that reduction).

“Syndication Date” means the day which is 4 Months after the later of the
Closing Date or such earlier date specified by the Mandated Lead Arrangers as
the day on which the Facilities have been successfully syndicated as described
in the Fee Letter.

“TARGET” means Trans European Automated Real time Gross Settlement Express
Transfer payment system.

“TARGET Day” means any day on which TARGET is open for the settlement of
payments in euro.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

“Term” means each period determined under this Agreement for which the Issuing
Bank is under a liability under a Bank Guarantee.

“Term Facility” means Facility A1 or Facility A2.

“Term Loan” means a Facility A1 Loan or a Facility A2 Loan, as the case may be.

“Termination Date” means the date falling 5 years after the Closing Date.

“Total Commitments” means the aggregate of the Total Facility A1 Commitments,
the Total Facility A2 Commitments and the Total Revolving Commitments.

“Total Facility A1 Commitments” means the aggregate of the Facility A1
Commitments.

“Total Facility A2 Commitments” means the aggregate of the Facility A2
Commitments.

“Total Revolving Commitments” means the aggregate of the Revolving Commitments.

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Facility Agent and the Company.

“Transfer Date” means, in relation to a transfer, the later of:

(d)             the proposed Transfer Date specified in the Transfer
Certificate; and

(e)             the date on which the Facility Agent executes the Transfer
Certificate.

“Treasury Transactions” means any derivative transaction entered into in
connection with protection against or benefit from fluctuations in any rate or
price.

21

 


--------------------------------------------------------------------------------




 

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

“U.S.” and “United States” means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America.

“U.S. Borrower” means a Borrower whose jurisdiction of organisation is a state
of the United States of America or the District of Columbia.

“U.S. Group Company” means the Company and its direct and indirect Subsidiaries
which are organised under the law of any State of the United States of America
or the District of Columbia.

“U.S. Guarantor” means a Guarantor whose jurisdiction of organisation is a state
of the United States of America or the District of Columbia.

“U.S. Obligor” means any U.S. Borrower or U.S. Guarantor.

“Utilisation” means a Loan or a Bank Guarantee.

“Utilisation Date” means the date on which a Utilisation is made.

“Utilisation Request” means a notice substantially in the form set out in Part I
of Schedule 3 (Requests).

“VAT” means value added tax and any other tax of a similar nature.


1.2        CONSTRUCTION


(A)            UNLESS A CONTRARY INDICATION APPEARS A REFERENCE IN THIS
AGREEMENT TO:

(I)        THE “FACILITY AGENT”, THE “MANDATED LEAD ARRANGERS”, ANY “FINANCE
PARTY”, ANY “LENDER”, ANY “ISSUING BANK”, ANY “OBLIGOR”, ANY “PARTY” OR ANY
OTHER PERSON SHALL BE CONSTRUED SO AS TO INCLUDE ITS SUCCESSORS IN TITLE,
PERMITTED ASSIGNS AND PERMITTED TRANSFEREES;

(II)       A DOCUMENT IN “AGREED FORM” IS A DOCUMENT WHICH IS PREVIOUSLY AGREED
IN WRITING BY OR ON BEHALF OF THE COMPANY AND THE FACILITY AGENT OR, IF NOT SO
AGREED, IS IN THE FORM TO BE AGREED BETWEEN THE FACILITY AGENT AND THE COMPANY,
EACH ACTING REASONABLY;

(III)      “ASSETS” INCLUDES PRESENT AND FUTURE PROPERTIES, REVENUES AND RIGHTS
OF EVERY DESCRIPTION;

(IV)      THE “EQUIVALENT”, ON ANY DAY, IN ONE CURRENCY (THE “FIRST CURRENCY”)
OF A SUM DENOMINATED IN A SECOND CURRENCY (THE “SECOND CURRENCY”) MEANS THE
AMOUNT OF THE FIRST CURRENCY CALCULATED BY THE FACILITY AGENT AS BEING THAT
WHICH WOULD BE REQUIRED BY IT TO PURCHASE THE RELEVANT SUM IN THE SECOND
CURRENCY IN THE LONDON SPOT EXCHANGE MARKET AT OR ABOUT 11.00 A.M. ON THAT DAY
IN ACCORDANCE WITH ITS USUAL PRACTICE;

(V)       THE “EUROPEAN INTERBANK MARKET” MEANS THE INTERBANK MARKET FOR EURO
OPERATING IN PARTICIPATING MEMBER STATES;

22

 


--------------------------------------------------------------------------------




 

(VI)      A “FINANCE DOCUMENT” OR ANY OTHER AGREEMENT OR INSTRUMENT IS A
REFERENCE TO THAT FINANCE DOCUMENT OR OTHER AGREEMENT OR INSTRUMENT AS AMENDED
OR NOVATED (HOWEVER FUNDAMENTALLY);

(VII)     “INDEBTEDNESS” INCLUDES ANY OBLIGATION (WHETHER INCURRED AS PRINCIPAL
OR AS SURETY) FOR THE PAYMENT OR REPAYMENT OF MONEY, WHETHER PRESENT OR FUTURE,
ACTUAL OR CONTINGENT;

(VIII)    “MATERIALITY” AND OTHER QUALIFICATIONS WILL BE DETERMINED OBJECTIVELY
AND NOT AT THE DISCRETION OF THE FACILITY AGENT;

(IX)      A “PARTICIPATION” OF A LENDER IN:

(A)      A LOAN, MEANS THE AMOUNT OF SUCH LOAN WHICH SUCH LENDER HAS MADE OR IS
TO MAKE AVAILABLE AND THEREAFTER THAT PART OF THE LOAN WHICH IS OWED TO SUCH
LENDER; OR

(B)      A BANK GUARANTEE, MEANS SUCH LENDER’S ACTUAL AND CONTINGENT LIABILITIES
IN RESPECT OF SUCH BANK GUARANTEE PURSUANT TO PARAGRAPH (B) OF CLAUSE 7.4
(INDEMNITIES);

(X)       A “PERSON” INCLUDES ANY PERSON, FIRM, COMPANY, CORPORATION,
GOVERNMENT, STATE OR AGENCY OF A STATE OR ANY ASSOCIATION, TRUST OR PARTNERSHIP
(WHETHER OR NOT HAVING SEPARATE LEGAL PERSONALITY) OF TWO OR MORE OF THE
FOREGOING;

(XI)      “PROMPTLY” AND “IMMEDIATELY” MEANS WITHOUT UNDUE DELAY;

(XII)     A “REGULATION” INCLUDES ANY REGULATION, RULE, OFFICIAL DIRECTIVE,
REQUEST OR GUIDELINE (WHETHER OR NOT HAVING THE FORCE OF LAW BUT, IF NOT,
COMPLIANCE WITH WHICH IS CUSTOMARY) OF ANY GOVERNMENTAL, INTERGOVERNMENTAL OR
SUPRANATIONAL BODY, AGENCY, DEPARTMENT OR REGULATORY, SELF REGULATORY OR OTHER
AUTHORITY OR ORGANISATION;

(XIII)    A PROVISION OF LAW IS A REFERENCE TO THAT PROVISION AS AMENDED OR RE
ENACTED; AND

(XIV)   A TIME OF DAY IS A REFERENCE TO LONDON TIME.


(B)            SECTION, CLAUSE AND SCHEDULE HEADINGS ARE FOR EASE OF REFERENCE
ONLY.


(C)             UNLESS A CONTRARY INDICATION APPEARS, A TERM USED IN ANY OTHER
FINANCE DOCUMENT OR IN ANY NOTICE GIVEN UNDER OR IN CONNECTION WITH ANY FINANCE
DOCUMENT HAS THE SAME MEANING IN THAT FINANCE DOCUMENT OR NOTICE AS IN THIS
AGREEMENT.


(D)            A BORROWER PROVIDING “CASH COVER” FOR A BANK GUARANTEE OR AN
ANCILLARY FACILITY MEANS A BORROWER PAYING AN AMOUNT IN THE CURRENCY OF THE BANK
GUARANTEE (OR, AS THE CASE MAY BE, ANCILLARY FACILITY) TO AN INTEREST BEARING
ACCOUNT IN THE NAME OF THAT BORROWER AND THE FOLLOWING CONDITIONS BEING MET:

23

 


--------------------------------------------------------------------------------




 

(I)        THE ACCOUNT IS WITH THE FACILITY AGENT (IF THE CASH COVER IS TO BE
PROVIDED FOR ALL THE LENDERS) OR WITH A LENDER OR ANCILLARY LENDER (IF THE CASH
COVER IS TO BE PROVIDED FOR THAT LENDER OR ANCILLARY LENDER);

(II)       UNTIL NO AMOUNT IS OR MAY BE OUTSTANDING UNDER THAT BANK GUARANTEE OR
ANCILLARY FACILITY, WITHDRAWALS FROM THE ACCOUNT MAY ONLY BE MADE TO PAY A
FINANCE PARTY AMOUNTS DUE AND PAYABLE TO IT UNDER THIS AGREEMENT IN RESPECT OF
THAT BANK GUARANTEE OR ANCILLARY FACILITY; AND

(III)      THAT BORROWER HAS EXECUTED A SECURITY DOCUMENT IN RESPECT OF THAT
ACCOUNT, IN FORM AND SUBSTANCE SATISFACTORY TO THE FACILITY AGENT, THE LENDER OR
ANCILLARY LENDER WITH WHICH THAT ACCOUNT IS HELD, CREATING A FIRST RANKING
SECURITY INTEREST OVER THAT ACCOUNT.


(E)             A DEFAULT (INCLUDING AN EVENT OF DEFAULT) IS “CONTINUING” OR
“OUTSTANDING” TO THE EXTENT IT HAS NOT BEEN WAIVED, REMEDIED OR HAS NOT CEASED
TO EXIST.


(F)             A BORROWER “REPAYING” OR “PREPAYING” (OR ANY DERIVATIVE FORM
THEREOF) A BANK GUARANTEE OR ANY ANCILLARY OUTSTANDINGS THE LIABILITY IN RESPECT
OF WHICH IS CONTINGENT MEANS:

(I)        THAT BORROWER PROVIDING CASH COVER FOR THAT BANK GUARANTEE OR IN
RESPECT OF THE ANCILLARY OUTSTANDINGS;

(II)       THE MAXIMUM AMOUNT PAYABLE UNDER OR IN RESPECT OF THE BANK GUARANTEE
OR ANCILLARY OUTSTANDINGS BEING REDUCED OR CANCELLED IN ACCORDANCE WITH ITS
TERMS; OR

(III)      THE ISSUING BANK, LENDER OR, AS THE CASE MAY BE, ANCILLARY LENDER
BEING SATISFIED THAT IT HAS NO FURTHER LIABILITY UNDER OR IN RESPECT OF THAT
BANK GUARANTEE OR ANCILLARY OUTSTANDINGS,

and the amount by which a Bank Guarantee is, or Ancillary Outstandings are,
repaid or prepaid under sub-paragraphs (f)(i) and (f)(ii) above is the amount of
the relevant cash cover or reduction.


(G)             A LENDER FUNDING ITS PARTICIPATION IN A UTILISATION INCLUDES A
LENDER PARTICIPATING IN A BANK GUARANTEE.


(H)            AN OUTSTANDING AMOUNT OF A BANK GUARANTEE AT ANY TIME IS THE
MAXIMUM AMOUNT THAT IS OR MAY BE PAYABLE BY THE RELEVANT BORROWER IN RESPECT OF
THAT BANK GUARANTEE AT THAT TIME.


(I)              THERE SHALL BE NO BREACH OF ANY BASKET HEREUNDER WHERE SUCH
AMOUNT HAS BEEN CALCULATED IN A CURRENCY, OTHER THAN THE BASE CURRENCY AND UPON
THE DAY OF SUCH CONVERSION IT FALLS WITHIN THE BASKET BUT AT A SUBSEQUENT
CONVERSION BACK INTO THE BASE CURRENCY SUCH BASKET IS BREACHED SOLELY DUE TO THE
FLUCTUATION IN THE CURRENCY MARKETS.

24

 


--------------------------------------------------------------------------------




 


1.3        CURRENCY SYMBOLS AND DEFINITIONS

“$”, “dollars” and “USD” denote lawful currency of the United States of America
and “EUR”, “€” and “euro” means the single currency unit of the Participating
Member States.


1.4        THIRD PARTY RIGHTS


(A)            UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN A FINANCE DOCUMENT,
A PERSON WHO IS NOT A PARTY HAS NO RIGHTS UNDER THE CONTRACTS (RIGHTS OF THIRD
PARTIES) ACT 1999 TO ENFORCE OR ENJOY THE BENEFIT OF ANY TERM OF THIS AGREEMENT.


(B)            NOTWITHSTANDING ANY TERM OF ANY FINANCE DOCUMENT, THE CONSENT OF
ANY PERSON WHO IS NOT A PARTY IS NOT REQUIRED TO RESCIND OR VARY THIS AGREEMENT
AT ANY TIME.

25

 


--------------------------------------------------------------------------------




 

SECTION 2
THE FACILITIES


2.           THE FACILITIES


2.1        THE FACILITIES


(A)            SUBJECT TO THE TERMS OF THIS AGREEMENT, THE LENDERS MAKE
AVAILABLE:

(I)        A TERM LOAN FACILITY IN AN AGGREGATE AMOUNT EQUAL TO THE TOTAL
FACILITY A1 COMMITMENTS BEING USD 150,000,0000 AT THE DATE OF THIS AGREEMENT;

(II)       A TERM LOAN FACILITY IN AN AGGREGATE AMOUNT EQUAL TO THE TOTAL
FACILITY A2 COMMITMENTS BEING EUR 275,000,000 AT THE DATE OF THIS AGREEMENT;

(III)      A MULTICURRENCY REVOLVING CREDIT FACILITY IN AN AGGREGATE AMOUNT
EQUAL TO THE TOTAL REVOLVING COMMITMENTS BEING USD 150,000,000 AT THE DATE OF
THIS AGREEMENT; AND

(IV)      SUBJECT TO THE TERMS OF CLAUSE 2.2 (INCREMENTAL FACILITY) AN
UNCOMMITTED INCREMENTAL FACILITY IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
THE MAXIMUM INCREMENTAL FACILITY AMOUNT.


(B)            THE REVOLVING FACILITY WILL BE AVAILABLE TO THE REVOLVING
FACILITY BORROWERS.  FACILITY A1 WILL ONLY BE AVAILABLE TO THE FACILITY A1
BORROWER AND FACILITY A2 WILL ONLY BE AVAILABLE TO THE FACILITY A2 BORROWER.


(C)             SUBJECT TO THE TERMS OF THIS AGREEMENT AND THE ANCILLARY
DOCUMENTS, AN ANCILLARY LENDER MAY MAKE AVAILABLE AN ANCILLARY FACILITY TO ANY
OF THE BORROWERS IN PLACE OF ALL OR PART OF ITS COMMITMENT UNDER THE REVOLVING
FACILITY.


2.2        INCREMENTAL FACILITY


(A)            SUBJECT TO CLAUSE 2.3 (INCREMENTAL FACILITY CONDITIONS), A
BORROWER MAY BY WRITTEN NOTICE TO THE FACILITY AGENT ESTABLISH FROM TIME TO TIME
AFTER THE CLOSING DATE ONE OR MORE ADDITIONAL TERM LOANS OR REVOLVING LOANS (AN
“INCREMENTAL LOAN”) FROM ONE OR MORE EXISTING LENDERS AND/OR ANOTHER BANK OR
FINANCIAL INSTITUTION (A “FURTHER LENDER”) THAT IN EACH CASE AGREES TO MAKE SUCH
LOANS TO THE BORROWER.  SUCH NOTICE (AN “INCREMENTAL COMMITMENT NOTICE”) SHALL
INCLUDE:

(I)        THE PRINCIPAL AMOUNT OF THE INCREMENTAL LOAN IT WISHES TO ESTABLISH;

(II)       THAT SUCH PRINCIPAL AMOUNT, WHEN AGGREGATED WITH ANY EXISTING
INCREMENTAL LOANS IS LESS THAN THE MAXIMUM INCREMENTAL FACILITY AMOUNT;

(III)      THE TERMS AND CONDITIONS (INCLUDING THE NAME AND JURISDICTION OF
INCORPORATION OF THE PROPOSED BORROWER) OF THE PROPOSED INCREMENTAL LOAN;

 

26

 


--------------------------------------------------------------------------------




 

 

(iv)      the date on which the proposed Incremental Loan shall become effective
and the purpose for which the proceeds of such Incremental Loan shall be
applied;

(v)       an invitation to each Lender to participate in the Incremental Loan
(the amount of such participation to be pro-rata to the proportion that Lender’s
Commitments bear to the Total Commitments);

(vi)      confirmation (with supporting calculations where necessary) that each
of the conditions set out in Clause 2.3 (Incremental Facility Conditions) have
or will be met at the date such Incremental Loan becomes effective,

the Incremental Commitment Notice shall be signed by a director of the Company.


(B)            AS SOON AS REASONABLY PRACTICABLE FOLLOWING RECEIPT OF AN
INCREMENTAL COMMITMENT NOTICE, THE FACILITY AGENT SHALL FORWARD SUCH INCREMENTAL
COMMITMENT NOTICE TO THE LENDERS REQUESTING THAT EACH LENDER CONFIRMS IN WRITING
WITHIN 10 BUSINESS DAYS OF THE DATE OF THE INCREMENTAL COMMITMENT NOTICE WHETHER
THEY ACCEPT OR DECLINE TO PARTICIPATE IN THE RELEVANT INCREMENTAL LOAN.


(C)             IF ANY LENDER DOES NOT WISH TO PARTICIPATE IN AN INCREMENTAL
LOAN OR FAILS TO RESPOND TO THE INVITATION SET OUT IN THE RELEVANT INCREMENTAL
COMMITMENT NOTICE WITHIN 10 BUSINESS DAYS OF THE DATE OF SUCH INCREMENTAL
COMMITMENT NOTICE, THE PORTION OF THE INCREMENTAL LOAN OFFERED TO IT PURSUANT TO
SUCH INCREMENTAL COMMITMENT NOTICE SHALL BE OFFERED TO OTHER EXISTING LENDERS
PRO-RATA TO THE PROPORTION THAT EACH LENDER’S COMMITMENTS BEAR TO THE TOTAL
COMMITMENTS FOR THE PURPOSE OF THIS PARAGRAPH THE DEFINITION OF WHICH SHALL BE
AMENDED TO EXCLUDE THE COMMITMENTS OF ANY DECLINING LENDERS.


(D)            TO THE EXTENT THE EXISTING LENDERS DECLINE OR FAIL TO ACCEPT THE
INVITATION TO PARTICIPATE IN INCREMENTAL LOAN IN AN AMOUNT EQUAL TO THE AMOUNT 
OFFERED TO THE LENDERS PURSUANT TO SUB-PARAGRAPHS (A)(V) AND PARAGRAPH (C) ABOVE
(THE “DECLINED AMOUNT”) WITHIN 10 BUSINESS DAYS OF THE DATE OF THE RELEVANT
INCREMENTAL COMMITMENT NOTICE, THE COMPANY MAY NOMINATE A FURTHER LENDER TO
PARTICIPATE IN THE RELEVANT INCREMENTAL LOAN IN AN AMOUNT NOT EXCEEDING THE
DECLINED AMOUNT.  THE COMPANY SHALL ARRANGE FOR EACH FURTHER LENDER TO CONFIRM
TO THE FACILITY AGENT IN WRITING THAT IT HAS AGREED TO PARTICIPATE IN AN
INCREMENTAL LOAN UP TO THE DECLINED AMOUNT ON THE TERMS SET OUT IN THE RELEVANT
INCREMENTAL COMMITMENT NOTICE WITHIN 20 BUSINESS DAYS OF THE DATE OF SUCH NOTICE
OR SUCH OTHER SHORTER PERIOD REQUESTED BY THE COMPANY.


(E)             A FURTHER LENDER MAY ONLY PARTICIPATE IN A INCREMENTAL LOAN IF
IT HAS ACCEDED TO THIS AGREEMENT AS A LENDER AND EACH OF THE CONDITIONS SET OUT
IN CLAUSE 2.3 (INCREMENTAL FACILITY CONDITIONS) HAVE OR WILL BE SATISFIED ON THE
DATE THE INCREMENTAL FACILITY COMMITMENT IN ESTABLISHED).

27

 


--------------------------------------------------------------------------------




 


(F)             COMMITMENTS IN RESPECT OF INCREMENTAL LOANS SHALL BECOME
COMMITMENTS UNDER THIS AGREEMENT PURSUANT TO AN AMENDMENT TO THIS AGREEMENT,
EXECUTED BY THE RELEVANT BORROWER, EACH LENDER AND EACH FURTHER LENDER THAT
AGREES TO PARTICIPATE IN THE RELEVANT INCREMENTAL LOAN AND THE FACILITY AGENT. 
FOR THE AVOIDANCE OF DOUBT THE FACILITY AGENT SHALL BE AUTHORISED WITHOUT THE
CONSENT OF THE MAJORITY LENDERS TO EXECUTE SUCH AMENDMENT WHICH SHALL INCLUDE
SUCH TECHNICAL AMENDMENTS TO THE TERMS OF THIS AGREEMENT AS ARE REQUIRED TO
ENABLE THE OPERATION OF THE RELEVANT INCREMENTAL FACILITIES PROVIDED ONLY THAT
THE CONDITIONS IN CLAUSE 2.3 (INCREMENTAL FACILITY CONDITIONS) ARE MET.


2.3        INCREMENTAL FACILITY CONDITIONS

An Incremental Loan may only be effective if:


(A)            NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING NOR
WOULD THE DRAWING OF ANY AMOUNT UNDER THE INCREMENTAL LOAN CAUSE THERE TO BE A
DEFAULT OR EVENT OF DEFAULT;


(B)            EACH OF THE FINANCIAL COVENANTS SET OUT IN CLAUSE 24 (FINANCIAL
COVENANTS) WOULD BE SATISFIED ON A PRO-FORMA BASIS ON THE ASSUMPTION THAT THE
INCREMENTAL LOAN IS DRAWN IN FULL AS OF THE LAST DAY OF THE MOST RECENTLY ENDED
RELEVANT PERIOD;


(C)             THE MATURITY DATE OF THE INCREMENTAL LOAN IS NO EARLIER THAN THE
TERMINATION DATE HEREUNDER AND THE WEIGHTED AVERAGE LIFE TO MATURITY OF THE
INCREMENTAL LOAN IS NO SHORTER THAN THAT OF FACILITIES A1 AND A2;


(D)            THE CLAIMS OF THE LENDERS IN RESPECT OF THE TERM FACILITIES AND
THE REVOLVING FACILITY RANK AT LEAST PARI PASSU WITH THE CLAIMS OF THE LENDERS
UNDER THE INCREMENTAL LOAN;


(E)             THE PROVISIONS RELATING TO MANDATORY PREPAYMENTS AND GUARANTEES
UNDER AND OF THE INCREMENTAL LOAN SHALL BE NO MORE FAVOURABLE TO THE LENDERS
UNDER THE INCREMENTAL LOAN COMPARED TO THOSE UNDER THE FACILITIES;


(F)             THE COMPANY DELIVERS TO THE FACILITY AGENT ANY LEGAL OPINION OR
OTHER CONDITION PRECEDENTS (INCLUDING ANY INFORMATION REQUIRED TO COMPLY WITH
“KNOW YOUR CUSTOMER” OR SIMILAR IDENTIFICATION PROCEDURES) REQUESTED BY THE
FACILITY AGENT (ACTING REASONABLY) PRIOR TO UTILISATION OF THE INCREMENTAL LOAN;


(G)             IF THE PROPOSED BORROWER OF THE INCREMENTAL LOAN IS NOT A
BORROWER IT BECOMES AN ADDITIONAL BORROWER ON AND IN ACCORDANCE WITH THE TERMS
OF CLAUSE 28.2 (ADDITIONAL BORROWERS);


(H)            THE DATE UPON WHICH THE INCREMENTAL LOAN IS ESTABLISHED IS NO
EARLIER THAN ONE BUSINESS DAY AFTER THE CLOSING DATE.


2.4        FINANCE PARTIES RIGHTS AND OBLIGATIONS


(A)            THE OBLIGATIONS OF EACH FINANCE PARTY UNDER THE FINANCE DOCUMENTS
ARE SEVERAL.  FAILURE BY A FINANCE PARTY TO PERFORM ITS OBLIGATIONS UNDER THE
FINANCE DOCUMENTS DOES NOT AFFECT THE OBLIGATIONS OF ANY OTHER PARTY UNDER THE
FINANCE

28

 


--------------------------------------------------------------------------------




 


DOCUMENTS.  NO FINANCE PARTY IS RESPONSIBLE FOR THE OBLIGATIONS OF ANY OTHER
FINANCE PARTY UNDER THE FINANCE DOCUMENTS.


(B)            THE RIGHTS OF EACH FINANCE PARTY UNDER OR IN CONNECTION WITH THE
FINANCE DOCUMENTS ARE SEPARATE AND INDEPENDENT RIGHTS AND ANY DEBT ARISING UNDER
THE FINANCE DOCUMENTS TO A FINANCE PARTY FROM AN OBLIGOR SHALL BE A SEPARATE AND
INDEPENDENT DEBT.


(C)             A FINANCE PARTY MAY, EXCEPT AS OTHERWISE STATED IN THE FINANCE
DOCUMENTS, SEPARATELY ENFORCE ITS RIGHTS UNDER THE FINANCE DOCUMENTS.


2.5        OBLIGORS’ AGENT


(A)            EACH OBLIGOR (OTHER THAN THE COMPANY) BY ITS EXECUTION OF THIS
AGREEMENT OR AN ACCESSION LETTER IRREVOCABLY APPOINTS THE COMPANY TO ACT ON ITS
BEHALF AS ITS AGENT IN RELATION TO THE FINANCE DOCUMENTS AND IRREVOCABLY
AUTHORISES:

(I)        THE COMPANY ON ITS BEHALF TO SUPPLY ALL INFORMATION CONCERNING ITSELF
CONTEMPLATED BY THIS AGREEMENT TO THE FINANCE PARTIES AND TO GIVE ALL NOTICES
AND INSTRUCTIONS (INCLUDING, IN THE CASE OF A BORROWER, UTILISATION REQUESTS),
TO EXECUTE ON ITS BEHALF ANY ACCESSION LETTER, TO MAKE SUCH AGREEMENTS AND TO
EFFECT THE RELEVANT AMENDMENTS, SUPPLEMENTS AND VARIATIONS CAPABLE OF BEING
GIVEN, MADE OR EFFECTED BY ANY OBLIGOR NOTWITHSTANDING THAT THEY MAY AFFECT THE
OBLIGOR, WITHOUT FURTHER REFERENCE TO OR THE CONSENT OF THAT OBLIGOR; AND

(II)       EACH FINANCE PARTY TO GIVE ANY NOTICE, DEMAND OR OTHER COMMUNICATION
TO THAT OBLIGOR PURSUANT TO THE FINANCE DOCUMENTS TO THE COMPANY,

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.


(B)            EVERY ACT, OMISSION, AGREEMENT, UNDERTAKING, SETTLEMENT, WAIVER,
AMENDMENT, SUPPLEMENT, VARIATION, NOTICE OR OTHER COMMUNICATION GIVEN OR MADE BY
THE OBLIGORS’ AGENT OR GIVEN TO THE OBLIGORS’ AGENT UNDER ANY FINANCE DOCUMENT
ON BEHALF OF ANOTHER OBLIGOR OR IN CONNECTION WITH ANY FINANCE DOCUMENT (WHETHER
OR NOT KNOWN TO ANY OTHER OBLIGOR AND WHETHER OCCURRING BEFORE OR AFTER SUCH
OTHER OBLIGOR BECAME AN OBLIGOR UNDER ANY FINANCE DOCUMENT) SHALL BE BINDING FOR
ALL PURPOSES ON THAT OBLIGOR AS IF THAT OBLIGOR HAD EXPRESSLY MADE, GIVEN OR
CONCURRED WITH IT. IN THE EVENT OF ANY CONFLICT BETWEEN ANY NOTICES OR OTHER
COMMUNICATIONS OF THE OBLIGORS’ AGENT AND ANY OTHER OBLIGOR, THOSE OF THE
OBLIGORS’ AGENT SHALL PREVAIL.


(C)             FOR THE PURPOSE OF ACTING AS OBLIGORS’ AGENT IN ACCORDANCE WITH
THIS CLAUSE 2.5, EACH OBLIGOR RELEASES THE COMPANY FROM THE RESTRICTIONS OF SEC
181 OF THE GERMAN CIVIL CODE AND ANY EQUIVALENT RESTRICTION UNDER ANY APPLICABLE
LAW.

29

 


--------------------------------------------------------------------------------




 


3.           PURPOSE


3.1        PURPOSE


(A)            EACH BORROWER SHALL APPLY ALL AMOUNTS BORROWED BY IT UNDER
FACILITY A1 AND FACILITY A2 TOWARDS REFINANCING ALL FINANCIAL INDEBTEDNESS OF
THE GROUP OUTSTANDING UNDER THE EXISTING SENIOR FACILITIES AGREEMENT AND THE
EXISTING MEZZANINE FACILITY AGREEMENT AS DESCRIBED IN THE STRUCTURE MEMORANDUM,
AND COSTS AND EXPENSES INCURRED BY THE GROUP IN CONNECTION WITH THE FACILITIES
MADE AVAILABLE HEREUNDER.


(B)            EACH BORROWER SHALL APPLY ALL AMOUNTS BORROWED BY IT UNDER THE
REVOLVING FACILITY, ANY BANK GUARANTEE OR ANY UTILISATION OF ANY ANCILLARY
FACILITY TOWARDS THE GENERAL CORPORATE AND WORKING CAPITAL PURPOSES OF THE GROUP
INCLUDING THE COST AND EXPENSES DESCRIBED IN PARAGRAPH (A).  THE BORROWERS UNDER
THE REVOLVING FACILITY SHALL BE ENTITLED TO APPLY AMOUNTS BORROWED UNDER THE
REVOLVING FACILITY TOWARDS THE FINANCING OF ACQUISITIONS PERMITTED UNDER
SUB-PARAGRAPH (B)(II) OF CLAUSE 25.7 (ACQUISITIONS).


3.2        MONITORING

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.


4.           CONDITIONS OF UTILISATION


4.1        INITIAL CONDITIONS PRECEDENT

No Borrower may deliver a Utilisation Request unless the Facility Agent has
received all of the documents and other evidence listed in Part I of Schedule 2
(Conditions Precedent to Delivery of a Utilisation Request) in form and
substance satisfactory to the Facility Agent.  The Facility Agent shall notify
the Company and the Lenders promptly upon being so satisfied.


4.2        FURTHER CONDITIONS PRECEDENT

The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:


(A)            THE FACILITY AGENT HAS RECEIVED ALL OF THE DOCUMENTS AND OTHER
EVIDENCE LISTED IN PART IA OF SCHEDULE 2 (CONDITIONS PRECEDENT TO DRAWDOWN) IN
FORM AND SUBSTANCE SATISFACTORY TO THE FACILITY AGENT;


(B)            IN THE CASE OF A ROLLOVER LOAN, NO NOTICE HAS BEEN DELIVERED
UNDER CLAUSE 26.18 (ACCELERATION) RELATING TO THE REVOLVING COMMITMENTS AND, IN
THE CASE OF ANY OTHER UTILISATION, NO DEFAULT IS CONTINUING OR WOULD RESULT FROM
THE PROPOSED UTILISATION; AND


(C)             IN RELATION TO ANY UTILISATION ON THE CLOSING DATE (SUBJECT TO
CLAUSE 4.3 (CERTAIN FUNDS)), ALL THE REPRESENTATIONS AND WARRANTIES IN CLAUSE 22
(REPRESENTATIONS) OR, IN RELATION TO ANY OTHER UTILISATION, THE REPEATING
REPRESENTATIONS TO BE MADE BY EACH OBLIGOR ARE TRUE IN ALL MATERIAL RESPECTS.

30

 


--------------------------------------------------------------------------------




 


4.3        CERTAIN FUNDS

The Lenders agree that (without prejudice to Clause 26.19 (Certain Funds
Period)) in relation to the Utilisation under Facility A1 and Facility A2
requested to be made during the Certain Funds Period, Clause 4.2 (Further
Conditions Precedent) shall only apply if a Certain Funds Default has occurred
which is continuing or, in relation to paragraph (b) of Schedule 12 (Certain
Funds Default), the relevant parties are in negotiations within the meaning of
such paragraph (b).


4.4        CONDITIONS RELATING TO OPTIONAL CURRENCIES


(A)            A CURRENCY WILL CONSTITUTE AN OPTIONAL CURRENCY IN RELATION TO A
REVOLVING UTILISATION IF:

(I)        IT IS READILY AVAILABLE IN THE AMOUNT REQUIRED AND FREELY CONVERTIBLE
INTO THE BASE CURRENCY IN THE RELEVANT INTERBANK MARKET ON THE QUOTATION DAY AND
THE UTILISATION DATE FOR THAT UTILISATION; AND

(II)       IT IS EURO, AUSTRALIAN DOLLARS OR JAPANESE YEN OR HAS BEEN APPROVED
BY THE FACILITY AGENT (ACTING ON THE INSTRUCTIONS OF ALL THE LENDERS) ON OR
PRIOR TO RECEIPT BY THE FACILITY AGENT OF THE RELEVANT UTILISATION REQUEST FOR
THAT UTILISATION.


(B)            IF THE FACILITY AGENT HAS RECEIVED A WRITTEN REQUEST FROM THE
COMPANY FOR A CURRENCY TO BE APPROVED UNDER SUB-PARAGRAPH (A)(II) ABOVE, THE
FACILITY AGENT WILL CONFIRM TO THE COMPANY BY THE SPECIFIED TIME:

(I)        WHETHER OR NOT THE LENDERS HAVE GRANTED THEIR APPROVAL; AND

(II)       IF APPROVAL HAS BEEN GRANTED, THE MINIMUM AMOUNT (AND, IF REQUIRED,
INTEGRAL MULTIPLES) FOR ANY SUBSEQUENT UTILISATION IN THAT CURRENCY.


4.5        MAXIMUM NUMBER OF UTILISATIONS


(A)            A BORROWER MAY NOT DELIVER A UTILISATION REQUEST IF AS A RESULT
OF THE PROPOSED UTILISATION:

(I)        4 OR MORE TERM LOANS WOULD BE OUTSTANDING UNDER FACILITY A1 AND
FACILITY A2; OR

(II)       10 OR MORE REVOLVING UTILISATIONS (OR 10 OR MORE INCREMENTAL FACILITY
LOANS) WOULD BE OUTSTANDING.


(B)            A BORROWER MAY NOT REQUEST THAT A TERM LOAN BE DIVIDED IF, AS A
RESULT OF THE PROPOSED DIVISION, 4 OR MORE TERM LOANS WOULD BE OUTSTANDING UNDER
EACH OF FACILITY A1 AND FACILITY A2. A BORROWER MAY NOT REQUEST THAT A REVOLVING
LOAN BE DIVIDED.


(C)             ANY LOAN MADE BY A SINGLE LENDER UNDER CLAUSE 8.2
(UNAVAILABILITY OF A CURRENCY) SHALL NOT BE TAKEN INTO ACCOUNT IN THIS CLAUSE
4.5.

31

 


--------------------------------------------------------------------------------




 


4.6        AUTHORISATION RE FEES, ETC.

Each Borrower irrevocably authorises the Facility Agent to deduct from the
amount of the first Utilisation under the Facilities, all fees, costs and
expenses then due from the Company pursuant to Clause 15 (Fees).

32

 


--------------------------------------------------------------------------------




 

SECTION 3

UTILISATION


5.           UTILISATION OF LOANS


5.1        DELIVERY OF A UTILISATION REQUEST

A Borrower may utilise a Facility by delivery to the Facility Agent of a duly
completed Utilisation Request not later than the Specified Time.


5.2        COMPLETION OF A UTILISATION REQUEST


(A)            EACH UTILISATION REQUEST IS IRREVOCABLE AND WILL NOT BE REGARDED
AS HAVING BEEN DULY COMPLETED UNLESS:

(I)        IT IDENTIFIES THE FACILITY TO BE UTILISED;

(II)       THE PROPOSED UTILISATION DATE IS A BUSINESS DAY WITHIN THE
AVAILABILITY PERIOD APPLICABLE TO THAT FACILITY;

(III)      THE CURRENCY AND AMOUNT OF THE UTILISATION COMPLY WITH CLAUSE 5.3
(CURRENCY AND AMOUNT); AND

(IV)      THE PROPOSED INTEREST PERIOD COMPLIES WITH CLAUSE 13 (INTEREST PERIODS
AND TERMS).


(B)            ONLY ONE UTILISATION MAY BE REQUESTED IN EACH UTILISATION
REQUEST.


5.3        CURRENCY AND AMOUNT


(A)            THE CURRENCY SPECIFIED IN A UTILISATION REQUEST MUST BE THE BASE
CURRENCY OR, IN CASE OF THE REVOLVING FACILITY, THE BASE CURRENCY OR AN OPTIONAL
CURRENCY.


(B)            THE AMOUNT OF THE PROPOSED UTILISATION MUST BE:

(I)        FOR FACILITY A1, AN AMOUNT EQUAL TO USD 150,000,000 OR, IF LESS, THE
AVAILABLE FACILITY; OR

(II)       FOR FACILITY A2, AN AMOUNT EQUAL TO EURO 275,000,000 OR, IF LESS, THE
AVAILABLE FACILITY; OR

(III)      FOR THE REVOLVING FACILITY, A MINIMUM AMOUNT OF USD 1,000,000 (AND
THEREAFTER INTEGRAL MULTIPLES OF USD 500,000) (OR IF AN OPTIONAL CURRENCY
(SUBJECT TO PARAGRAPH (B) OF CLAUSE 4.4 (CONDITIONS RELATING TO OPTIONAL
CURRENCIES)) ITS EQUIVALENT) OR, IF LESS, THE AVAILABLE FACILITY.


(C)             FOR THE AVOIDANCE OF DOUBT, NONE OF THE REQUIREMENTS IN
PARAGRAPH (B) ABOVE SHALL APPLY TO ANY ANCILLARY FACILITY.


5.4        LENDERS’ PARTICIPATION


(A)            IF THE CONDITIONS SET OUT IN THIS AGREEMENT FOR THE RELEVANT
FACILITY HAVE BEEN MET, EACH LENDER SHALL MAKE ITS PARTICIPATION IN EACH LOAN
AVAILABLE BY THE UTILISATION DATE THROUGH ITS FACILITY OFFICE.

33

 


--------------------------------------------------------------------------------




 


(B)            THE AMOUNT OF EACH LENDER’S PARTICIPATION IN EACH LOAN WILL BE
EQUAL TO THE PROPORTION BORNE BY ITS AVAILABLE COMMITMENT TO THE AVAILABLE
FACILITY IMMEDIATELY PRIOR TO MAKING THE LOAN.


(C)             THE FACILITY AGENT SHALL DETERMINE THE BASE CURRENCY AMOUNT OF
EACH REVOLVING LOAN WHICH IS TO BE MADE IN AN OPTIONAL CURRENCY AND SHALL NOTIFY
EACH LENDER OF THE AMOUNT OF EACH LOAN AND THE AMOUNT OF ITS PARTICIPATION IN
THAT LOAN BY THE SPECIFIED TIME.


5.5        LIMITATION ON UTILISATIONS

The Revolving Facility shall not be utilised on the Closing Date unless Facility
A1 and Facility A2 are drawn in full at the same time.


6.           UTILISATION BY WAY OF BANK GUARANTEES


6.1        THE REVOLVING FACILITY


(A)            THE REVOLVING FACILITY MAY BE UTILISED BY WAY OF BANK GUARANTEES.


(B)            OTHER THAN CLAUSE 5.5 (LIMITATIONS ON UTILISATIONS), CLAUSE 5
(UTILISATION OF LOANS) DOES NOT APPLY TO UTILISATION BY WAY OF BANK GUARANTEES.


6.2        DELIVERY OF A UTILISATION REQUEST FOR BANK GUARANTEES

A Borrower may request a Bank Guarantee or the renewal of an existing Bank
Guarantee by delivery to the Facility Agent of a duly completed Utilisation
Request in the form of Part IB of Schedule 3 (Utilisation Request Bank
Guarantees) not later than the Specified Time.


6.3        COMPLETION OF A UTILISATION REQUEST FOR BANK GUARANTEES

Each Utilisation Request for a Bank Guarantee is irrevocable and will not be
regarded as having been duly completed unless:


(A)            IT SPECIFIES THAT IT IS FOR A BANK GUARANTEE;


(B)            THE PROPOSED UTILISATION DATE IS A BUSINESS DAY WITHIN THE
AVAILABILITY PERIOD APPLICABLE TO THE REVOLVING FACILITY;


(C)             THE CURRENCY AND AMOUNT OF THE BANK GUARANTEE COMPLY WITH CLAUSE
6.4 (CURRENCY AND AMOUNT);


(D)            THE FORM OF BANK GUARANTEE IS ATTACHED;


(E)             THE EXPIRY DATE OF THE BANK GUARANTEE FALLS ON OR BEFORE THE
TERMINATION DATE IN RELATION TO THE REVOLVING FACILITY;


(F)             THE TERM OF THE BANK GUARANTEE IS 12 MONTHS OR LESS;


(G)             THE DELIVERY INSTRUCTIONS FOR THE BANK GUARANTEE ARE SPECIFIED;
AND


(H)            IN THE CASE OF A UTILISATION REQUEST FOR THE RENEWAL OF A BANK
GUARANTEE THE TERMS SHALL BE THE SAME AS THOSE OF THE RELEVANT BANK GUARANTEE
IMMEDIATELY PRIOR TO ITS RENEWAL EXCEPT THAT:

34

 


--------------------------------------------------------------------------------




 

(I)        PARAGRAPH (D) ABOVE SHALL NOT APPLY;

(II)       ITS AMOUNT MAY BE LESS THAN THE AMOUNT OF THE BANK GUARANTEE
IMMEDIATELY PRIOR TO ITS RENEWAL; AND

(III)      ITS TERM SHALL START ON THE DATE WHICH WAS THE EXPIRY DATE OF THE
BANK GUARANTEE IMMEDIATELY PRIOR TO ITS RENEWAL AND SHALL END ON THE PROPOSED
EXPIRY DATE SPECIFIED IN THE RENEWAL UTILISATION REQUEST (WHICH FOR THE
AVOIDANCE OF DOUBT, SHALL BE NO LONGER THAN 12 MONTHS AFTER THE DATE OF THE
RELEVANT RENEWAL UTILISATION REQUEST).


6.4        CURRENCY AND AMOUNT


(A)            THE CURRENCY SPECIFIED IN A UTILISATION REQUEST MUST BE THE BASE
CURRENCY OR AN OPTIONAL CURRENCY.


(B)            THE AMOUNT OF THE PROPOSED BANK GUARANTEE MUST BE AN AMOUNT WHOSE
BASE CURRENCY AMOUNT IS NOT MORE THAN THE AVAILABLE FACILITY AND WHICH IS IF THE
CURRENCY SELECTED IS THE BASE CURRENCY, A MINIMUM OF USD 500,000 (OR, IF AN
OPTIONAL CURRENCY, ITS EQUIVALENT) OR, IF LESS, THE AVAILABLE FACILITY.


6.5        ISSUE OF BANK GUARANTEES


(A)            IF THE CONDITIONS SET OUT IN THIS AGREEMENT HAVE BEEN MET, THE
ISSUING BANK SHALL:

(I)        ISSUE THE BANK GUARANTEE ON THE UTILISATION DATE; AND

(II)       IF SO REQUESTED AMEND AND REISSUE ANY BANK GUARANTEE ON ITS EXPIRY
DATE.


(B)            NO BORROWER MAY DELIVER A UTILISATION REQUEST UNLESS THE FACILITY
AGENT HAS MADE THE NOTIFICATION PURSUANT TO CLAUSE 4.1 (INITIAL CONDITIONS
PRECEDENT).


(C)             THE ISSUING BANK WILL ONLY BE OBLIGED TO COMPLY WITH PARAGRAPH
(A) ABOVE IF ON THE DATE OF THE UTILISATION REQUEST AND ON THE PROPOSED
UTILISATION DATE:

(I)        IN THE CASE OF A BANK GUARANTEE TO BE RENEWED, NO NOTICE HAS BEEN
DELIVERED UNDER CLAUSE 26.18 (ACCELERATION) RELATING TO THE REVOLVING
COMMITMENTS AND, IN THE CASE OF ANY OTHER UTILISATION, NO DEFAULT IS CONTINUING
OR WOULD RESULT FROM THE PROPOSED UTILISATION; AND

(II)       IN RELATION TO ANY UTILISATION ON THE CLOSING DATE, ALL THE
REPRESENTATIONS AND WARRANTIES IN CLAUSE 22 (REPRESENTATIONS) OR, IN RELATION TO
ANY OTHER UTILISATION, THE REPEATING REPRESENTATIONS TO BE MADE BY EACH OBLIGOR
ARE TRUE IN ALL MATERIAL RESPECTS.


(D)            THE AMOUNT OF EACH LENDER’S PARTICIPATION IN EACH BANK GUARANTEE
WILL BE EQUAL TO THE PROPORTION BORNE BY ITS AVAILABLE COMMITMENT TO THE
AVAILABLE FACILITY (IN EACH CASE IN RELATION TO THE REVOLVING FACILITY)
IMMEDIATELY PRIOR TO THE ISSUE OF THE BANK GUARANTEE.


(E)             THE FACILITY AGENT SHALL DETERMINE THE BASE CURRENCY AMOUNT OF
EACH BANK GUARANTEE WHICH IS TO BE ISSUED IN AN OPTIONAL CURRENCY AND SHALL
NOTIFY THE

35

 


--------------------------------------------------------------------------------




 


ISSUING BANK AND EACH LENDER OF THE DETAILS OF THE REQUESTED BANK GUARANTEE AND
ITS PARTICIPATION IN THAT BANK GUARANTEE BY THE SPECIFIED TIME.


7.           BANK GUARANTEES


7.1        IMMEDIATELY PAYABLE

If a Bank Guarantee or any amount outstanding under a Bank Guarantee is
expressed to be immediately payable, the Borrower that requested the issue of
that Bank Guarantee shall repay or prepay that amount immediately.


7.2        FEES PAYABLE IN RESPECT OF BANK GUARANTEES


(A)            THE RELEVANT BORROWER SHALL PAY TO THE ISSUING BANK A FRONTING
FEE AT THE RATE OF 0.125 PER CENT. PER ANNUM ON THE OUTSTANDING AMOUNT WHICH IS
COUNTER-INDEMNIFIED BY THE OTHER LENDERS OF EACH BANK GUARANTEE REQUESTED BY IT
FOR THE PERIOD FROM THE DATE OF ISSUE OF THAT BANK GUARANTEE UNTIL ITS EXPIRY
DATE.


(B)            THE RELEVANT BORROWER SHALL PAY TO THE FACILITY AGENT (FOR THE
ACCOUNT OF EACH LENDER) A BANK GUARANTEE FEE IN THE BASE CURRENCY COMPUTED AT
THE RATE EQUAL TO THE MARGIN APPLICABLE TO A REVOLVING LOAN ON THE OUTSTANDING
AMOUNT OF EACH BANK GUARANTEE REQUESTED BY IT FOR THE PERIOD FROM THE ISSUE OF
THAT BANK GUARANTEE UNTIL ITS EXPIRY DATE.  THIS FEE SHALL BE DISTRIBUTED
ACCORDING TO EACH LENDER’S BANK GUARANTEE PROPORTION OF THAT BANK GUARANTEE.


(C)             THE ACCRUED BANK GUARANTEE FEE ON A BANK GUARANTEE SHALL BE
PAYABLE ON THE FIRST DAY OF EACH SUCCESSIVE PERIOD OF THREE MONTHS (OR SUCH
SHORTER PERIOD AS SHALL END ON THE EXPIRY DATE FOR THAT BANK GUARANTEE) STARTING
ON THE DATE OF ISSUE OF THAT BANK GUARANTEE AND ON ANY DATE THE REVOLVING
FACILITY IS CANCELLED IN FULL AND THE BANK GUARANTEE IS PREPAID OR REPAID IN
FULL.


7.3        CLAIMS UNDER A BANK GUARANTEE


(A)            EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY AUTHORISES THE
ISSUING BANK TO PAY ANY CLAIM MADE OR PURPORTED TO BE MADE UNDER A BANK
GUARANTEE REQUESTED BY IT AND WHICH APPEARS ON ITS FACE TO BE IN ORDER (A
“CLAIM”).


(B)            EACH BORROWER SHALL IMMEDIATELY ON DEMAND OR, IF SUCH PAYMENT IS
BEING FUNDED BY A REVOLVING LOAN, SHALL WITHIN THREE BUSINESS DAYS OF DEMAND PAY
TO THE FACILITY AGENT FOR THE ISSUING BANK AN AMOUNT EQUAL TO THE AMOUNT OF ANY
CLAIM.


(C)             EACH BORROWER ACKNOWLEDGES THAT THE ISSUING BANK:

(I)        IS NOT OBLIGED TO CARRY OUT ANY INVESTIGATION OR SEEK ANY
CONFIRMATION FROM ANY OTHER PERSON BEFORE PAYING A CLAIM; AND

(II)       DEALS IN DOCUMENTS ONLY AND WILL NOT BE CONCERNED WITH THE LEGALITY
OF A CLAIM OR ANY UNDERLYING TRANSACTION OR ANY AVAILABLE SET OFF, COUNTERCLAIM
OR OTHER DEFENCE OF ANY PERSON.


7.4        INDEMNITIES


(A)            EACH BORROWER SHALL WITHIN 3 BUSINESS DAYS OF DEMAND INDEMNIFY
THE ISSUING BANK AGAINST ANY COST, LOSS OR LIABILITY INCURRED BY THE ISSUING
BANK (OTHERWISE

36

 


--------------------------------------------------------------------------------




 


THAN BY REASON OF THE ISSUING BANK’S GROSS NEGLIGENCE OR WILFUL MISCONDUCT OR
MATERIAL BREACH OF ITS CONTRACTUAL OBLIGATIONS) IN ACTING AS THE ISSUING BANK
UNDER ANY BANK GUARANTEE REQUESTED BY (OR ON BEHALF OF) THAT BORROWER.


(B)            EACH LENDER SHALL WITHIN 3 BUSINESS DAYS OF DEMAND INDEMNIFY THE
ISSUING BANK AGAINST SUCH LENDER’S BANK GUARANTEE PROPORTION OF ANY COST, LOSS
OR LIABILITY INCURRED BY THE ISSUING BANK (OTHERWISE THAN BY REASON OF THE
ISSUING BANK’S GROSS NEGLIGENCE OR WILFUL MISCONDUCT) IN ACTING AS THE ISSUING
BANK UNDER ANY BANK GUARANTEE (UNLESS THE ISSUING BANK HAS BEEN REIMBURSED BY AN
OBLIGOR PURSUANT TO A FINANCE DOCUMENT).


(C)             IF ANY LENDER IS NOT PERMITTED (BY ITS CONSTITUTIONAL DOCUMENTS
OR ANY APPLICABLE LAW) TO COMPLY WITH PARAGRAPH (B) ABOVE, THEN THAT LENDER WILL
NOT BE OBLIGED TO COMPLY WITH PARAGRAPH (B) AND SHALL INSTEAD BE DEEMED TO HAVE
TAKEN, ON THE DATE THE BANK GUARANTEE IS ISSUED (OR IF LATER, ON THE DATE THE
LENDER’S PARTICIPATION IN THE BANK GUARANTEE IS TRANSFERRED OR ASSIGNED TO THE
LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT), AN UNDIVIDED INTEREST
AND PARTICIPATION IN THE BANK GUARANTEE IN AN AMOUNT EQUAL TO ITS BANK GUARANTEE
PROPORTION OF THAT BANK GUARANTEE.  ON RECEIPT OF DEMAND FROM THE FACILITY
AGENT, THAT LENDER SHALL PAY TO THE FACILITY AGENT (FOR THE ACCOUNT OF THE
ISSUING BANK) AN AMOUNT EQUAL TO ITS BANK GUARANTEE PROPORTION OF THE AMOUNT
DEMANDED.


(D)            THE BORROWER WHICH REQUESTED (OR ON BEHALF OF WHICH THE COMPANY
REQUESTED) A BANK GUARANTEE SHALL IMMEDIATELY ON DEMAND REIMBURSE ANY LENDER FOR
ANY PAYMENT IT MAKES TO THE ISSUING BANK UNDER THIS CLAUSE 7.4 IN RESPECT OF
THAT BANK GUARANTEE.


(E)             THE OBLIGATIONS OF EACH LENDER UNDER THIS CLAUSE 7.4 ARE
CONTINUING OBLIGATIONS AND WILL EXTEND TO THE ULTIMATE BALANCE OF SUMS PAYABLE
BY THAT LENDER IN RESPECT OF ANY BANK GUARANTEE, REGARDLESS OF ANY INTERMEDIATE
PAYMENT OR DISCHARGE IN WHOLE OR IN PART.


(F)             THE OBLIGATIONS OF ANY LENDER OR BORROWER UNDER THIS CLAUSE 7.4
WILL NOT BE AFFECTED BY ANY ACT, OMISSION MATTER OR THING WHICH, BUT FOR THIS
CLAUSE 7.4, WOULD REDUCE, RELEASE OR PREJUDICE ANY OF ITS OBLIGATIONS UNDER THIS
CLAUSE (WITHOUT LIMITATION AND WHETHER OR NOT KNOWN TO IT OR ANY OTHER PERSON)
INCLUDING:

(I)        ANY TIME, WAIVER OR CONSENT GRANTED TO, OR COMPOSITION WITH, ANY
OBLIGOR, ANY BENEFICIARY UNDER A BANK GUARANTEE OR OTHER PERSON;

(II)       THE RELEASE OF ANY OTHER OBLIGOR OR ANY OTHER PERSON UNDER THE TERMS
OF ANY COMPOSITION OR ARRANGEMENT WITH ANY CREDITOR OR ANY MEMBER OF THE GROUP;

(III)      THE TAKING, VARIATION, COMPROMISE, EXCHANGE, RENEWAL OR RELEASE OF,
OR REFUSAL OR NEGLECT TO PERFECT, TAKE UP OR ENFORCE, ANY RIGHTS AGAINST, OR
SECURITY OVER ASSETS OF, ANY OBLIGOR, ANY BENEFICIARY UNDER A BANK

37

 


--------------------------------------------------------------------------------




 

GUARANTEE OR OTHER PERSON OR ANY NON PRESENTATION OR NON OBSERVANCE OF ANY
FORMALITY OR OTHER REQUIREMENT IN RESPECT OF ANY INSTRUMENT OR ANY FAILURE TO
REALISE THE FULL VALUE OF ANY SECURITY;

(IV)      ANY INCAPACITY OR LACK OF POWER, AUTHORITY OR LEGAL PERSONALITY OF OR
DISSOLUTION OR CHANGE IN THE MEMBERS OR STATUS OF AN OBLIGOR, ANY BENEFICIARY
UNDER A BANK GUARANTEE OR ANY OTHER PERSON;

(V)       ANY AMENDMENT (HOWEVER FUNDAMENTAL) OR REPLACEMENT OF A FINANCE
DOCUMENT, ANY BANK GUARANTEE OR ANY OTHER DOCUMENT OR SECURITY;

(VI)      ANY UNENFORCEABILITY, ILLEGALITY OR INVALIDITY OF ANY OBLIGATION OF
ANY PERSON UNDER ANY FINANCE DOCUMENT, ANY BANK GUARANTEE OR ANY OTHER DOCUMENT
OR SECURITY; OR

(VII)     ANY INSOLVENCY OR SIMILAR PROCEEDINGS.


7.5        RIGHTS OF CONTRIBUTION

No Obligor will be entitled to any right of contribution or indemnity from any
Finance Party in respect of any payment it may make under this Clause 7.


7.6        SETTLEMENT CONDITIONAL

Any settlement or discharge between a Lender and the Issuing Bank shall be
conditional upon no security or payment to the Issuing Bank by a Lender or any
other person on behalf of a Lender being avoided or reduced by virtue of any
laws relating to bankruptcy, insolvency, liquidation or similar laws of general
application and, if any such security or payment is so avoided or reduced, the
Issuing Bank shall be entitled to recover the value or amount of such security
or payment from such Lender subsequently as if such settlement or discharge had
not occurred.


7.7        EXERCISE OF RIGHTS

The Issuing Bank shall not be obliged before exercising any of the rights,
powers or remedies conferred upon it in respect of any Lender by this Agreement
or by law:


(A)            TO TAKE ANY ACTION OR OBTAIN JUDGMENT IN ANY COURT AGAINST ANY
OBLIGOR;


(B)            TO MAKE OR FILE ANY CLAIM OR PROOF IN A WINDING UP OR DISSOLUTION
OF ANY OBLIGOR; OR


(C)             TO ENFORCE OR SEEK TO ENFORCE ANY OTHER SECURITY TAKEN IN
RESPECT OF ANY OF THE OBLIGATIONS OF ANY OBLIGOR UNDER THIS AGREEMENT.


8.           OPTIONAL CURRENCIES


8.1        SELECTION OF CURRENCY

A Borrower shall select the currency of a Revolving Utilisation in a Utilisation
Request.


8.2        UNAVAILABILITY OF A CURRENCY

If before the Specified Time on any Quotation Day:


(A)            A LENDER NOTIFIES THE FACILITY AGENT THAT THE OPTIONAL CURRENCY
REQUESTED IS NOT READILY AVAILABLE TO IT IN THE AMOUNT REQUIRED; OR

38

 


--------------------------------------------------------------------------------




 


(B)            A LENDER NOTIFIES THE FACILITY AGENT THAT COMPLIANCE WITH ITS
OBLIGATION TO PARTICIPATE IN A LOAN IN THE PROPOSED OPTIONAL CURRENCY WOULD
CONTRAVENE A LAW OR REGULATION APPLICABLE TO IT,

the Facility Agent will give notice to the relevant Borrower to that effect by
the Specified Time on that day.  In this event, any Lender that gives notice
pursuant to this Clause 8.2 will be required to participate in the Loan in the
Base Currency (in an amount equal to that Lender’s proportion of the Base
Currency Amount, or in respect of a Rollover Loan, an amount equal to that
Lender’s proportion of the Base Currency Amount of the Rollover Loan that is due
to be paid) and its participation will (other than for the purposes of
calculating maximum numbers of loans under Clause 4.6) be treated as a separate
Loan denominated in the Base Currency during that Interest Period.


8.3        FACILITY AGENT’S CALCULATIONS

Each Lender’s participation in a Loan will be determined in accordance with
paragraph (b) of Clause 5.4 (Lenders’ participation).


9.           ANCILLARY FACILITIES


9.1        TYPE OF FACILITY

An Ancillary Facility may be by way of:


(A)            AN OVERDRAFT FACILITY;


(B)            A GUARANTEE, BONDING, DOCUMENTARY OR STAND BY LETTER OF CREDIT
FACILITY;


(C)             ANY OTHER FACILITY OR ACCOMMODATION REQUIRED IN CONNECTION WITH
THE BUSINESS OF THE GROUP AND WHICH IS AGREED TO BY THE COMPANY WITH AN
ANCILLARY LENDER.


9.2        AVAILABILITY


(A)            IF THE COMPANY AND A LENDER AGREE AND SUBJECT AS PROVIDED BELOW,
THE LENDER MAY PROVIDE AN ANCILLARY FACILITY ON A BILATERAL BASIS TO A
BORROWER(S) IN PLACE OF ALL OR PART OF THAT LENDER’S UNUTILISED REVOLVING
COMMITMENT, PROVIDED THAT NO MORE THAN 5 ANCILLARY FACILITIES MAY BE OUTSTANDING
AT ANY TIME.


(B)            AN ANCILLARY FACILITY SHALL NOT BE MADE AVAILABLE UNLESS THE
FACILITY AGENT HAS FIRST BEEN PROVIDED WITH THE NOTICE AND OTHER INFORMATION
CONTEMPLATED BY CLAUSE 9.3 (APPROVAL PROCESS).


(C)             IF THE FACILITY AGENT APPROVES AN ANCILLARY FACILITY (APPROVAL
OF WHICH SHALL NOT BE UNREASONABLY WITHHELD), THEN:

(I)             THE LENDER CONCERNED WILL BECOME AN ANCILLARY LENDER; AND

(II)            THE ANCILLARY FACILITY WILL BE AVAILABLE,

with effect from the date agreed by the Company and the Ancillary Lender.


9.3        APPROVAL PROCESS

Not less than 5 Business Days prior to the Commencement Date for an Ancillary
Facility the Company shall deliver to the Facility Agent:

39

 


--------------------------------------------------------------------------------




 


(A)            A NOTICE SPECIFYING:

(I)        THE PROPOSED BORROWER(S) WHICH MAY USE THE ANCILLARY FACILITY;

(II)       THE PROPOSED COMMENCEMENT DATE AND EXPIRY DATE OF THE ANCILLARY
FACILITY;

(III)      THE PROPOSED TYPE OF ANCILLARY FACILITY TO BE PROVIDED;

(IV)      THE PROPOSED ANCILLARY LENDER;

(V)       THE PROPOSED APPLICABLE ANCILLARY COMMITMENT; AND

(VI)      THE PROPOSED CURRENCY IN WHICH THE ANCILLARY FACILITY MAY BE DRAWN;


(B)            A COPY OF THE PROPOSED ANCILLARY FACILITY DOCUMENT; AND


(C)             ANY OTHER INFORMATION WHICH THE FACILITY AGENT MAY REASONABLY
REQUIRE IN CONNECTION WITH THE ANCILLARY FACILITY.

The Facility Agent shall promptly notify the Company, the Ancillary Lender and
the other Lenders of the establishment of an Ancillary Facility.


9.4        TERMS OF ANCILLARY FACILITIES


(A)            EXCEPT AS PROVIDED BELOW, THE TERMS OF ANY ANCILLARY FACILITY
WILL BE THOSE AGREED BY THE ANCILLARY LENDER AND THE COMPANY.


(B)            HOWEVER, THOSE TERMS:

(I)        MUST BE BASED UPON NORMAL COMMERCIAL TERMS AT THAT TIME (EXCEPT AS
VARIED BY THIS AGREEMENT);

(II)       MAY ALLOW ONLY BORROWERS TO USE THE ANCILLARY FACILITY;

(III)      MAY NOT ALLOW THE ANCILLARY OUTSTANDINGS TO EXCEED THE ANCILLARY
COMMITMENT;

(IV)      MAY NOT ALLOW THE ANCILLARY COMMITMENT OF A LENDER TO EXCEED THE
AVAILABLE COMMITMENT WITH RESPECT TO THE REVOLVING FACILITY OF THAT LENDER; AND

(V)       MUST ENSURE THAT THE ANCILLARY COMMITMENT IS REDUCED TO NIL, AND THAT
ALL ANCILLARY OUTSTANDINGS ARE REPAID NOT LATER THAN THE TERMINATION DATE FOR
THE REVOLVING FACILITY.


(C)             IF THERE IS ANY INCONSISTENCY BETWEEN ANY TERM OF AN ANCILLARY
FACILITY AND ANY TERM OF THIS AGREEMENT, THIS AGREEMENT SHALL PREVAIL EXCEPT FOR
CLAUSE 35.3 (DAY COUNT CONVENTION) WHICH SHALL NOT PREVAIL FOR THE PURPOSES OF
CALCULATING FEES, INTEREST OR COMMISSION RELATING TO AN ANCILLARY FACILITY OTHER
THAN THE FEE REFERRED TO IN PARAGRAPH (D) OF CLAUSE 9.7 (INTEREST, COMMITMENT
COMMISSION AND FEES ON ANCILLARY FACILITIES).

 

40

 


--------------------------------------------------------------------------------



9.5                         REFINANCING OF ANCILLARY FACILITY


(A)                                     NO ANCILLARY LENDER MAY DEMAND REPAYMENT
OR PREPAYMENT OF ANY AMOUNTS UNDER ITS ANCILLARY FACILITY UNLESS:

(I)                        THE TOTAL REVOLVING COMMITMENTS HAVE BEEN CANCELLED
IN FULL, OR THE FACILITY AGENT HAS DECLARED ALL OUTSTANDING UTILISATIONS UNDER
THE REVOLVING FACILITY IMMEDIATELY DUE AND PAYABLE; OR

(II)                     THE ANCILLARY OUTSTANDINGS UNDER THAT ANCILLARY
FACILITY CAN BE REPAID BY A REVOLVING LOAN.


(B)                                     THE SHARE OF THE ANCILLARY LENDER IN A
REVOLVING LOAN BEING USED TO REFINANCE THAT ANCILLARY LENDER’S ANCILLARY
FACILITY WILL BE THAT AMOUNT WHICH WILL RESULT (SO FAR AS POSSIBLE) IN:

(I)                        THE PROPORTION WHICH ITS SHARE OF ALL OUTSTANDING
UTILISATIONS UNDER THE REVOLVING FACILITY BEARS TO THE AGGREGATE AMOUNT OF THE
OUTSTANDING UTILISATIONS UNDER THE REVOLVING FACILITY

being equal to:

(II)                     THE PROPORTION WHICH ITS AVAILABLE COMMITMENT WITH
RESPECT TO THE REVOLVING FACILITY BEARS TO THE AGGREGATE OF THE AVAILABLE
COMMITMENTS,

in each case, assuming the repayment of the relevant Ancillary Facility has
taken place.

The share of the other Lenders in any such Revolving Loan will be adjusted
accordingly.


9.6                         INFORMATION

Each Borrower and each Ancillary Lender shall, promptly upon request by the
Facility Agent, supply the Facility Agent with any information relating to the
operation of an Ancillary Facility  (including the Ancillary Outstandings) as
the Facility Agent may reasonably request from time to time.  Each Borrower
consents to all such information being released to the Facility Agent and the
other Finance Parties.


9.7                         INTEREST, COMMITMENT COMMISSION AND FEES ON
ANCILLARY FACILITIES


(A)                                     THE RATE AND TIME OF PAYMENT OF
INTEREST, COMMISSION, FEES AND ANY OTHER REMUNERATION IN RESPECT OF EACH
ANCILLARY FACILITY SHALL BE DETERMINED BY AGREEMENT BETWEEN THE ANCILLARY LENDER
AND THE BORROWER CONCERNED (OR THE COMPANY ON BEHALF OF ANY OTHER BORROWER(S))
BASED UPON NORMAL MARKET RATES AND TERMS.


(B)                                     A REFERENCE IN THIS AGREEMENT TO A FEE
LETTER SHALL INCLUDE THE PROVISIONS OF ANY DOCUMENT SETTING OUT THE AGREEMENT
BETWEEN THE ANCILLARY LENDER AND THE BORROWER IN RESPECT OF INTEREST,
COMMISSION, FEES AND OTHER REMUNERATION.


(C)                                      ACCRUED INTEREST, COMMISSION, FEES AND
OTHER REMUNERATION IN RESPECT OF AN ANCILLARY FACILITY SHALL ALSO BE PAYABLE TO
THE ANCILLARY LENDER ON CANCELLATION

41


--------------------------------------------------------------------------------




 


OF THE ANCILLARY COMMITMENT IN RESPECT OF THAT ANCILLARY FACILITY AT THE TIME
THE CANCELLATION IS EFFECTIVE IF THE ANCILLARY COMMITMENT IS CANCELLED IN FULL.


(D)                                     THE RELEVANT BORROWER SHALL PAY TO THE
RELEVANT ANCILLARY LENDER A FEE IN THE BASE CURRENCY COMPUTED AT THE RATE
APPLICABLE TO THE REVOLVING FACILITY UNDER PARAGRAPH (A) OF CLAUSE 15.1
(COMMITMENT FEE) ON THE UNUSED PORTION OF ANY ANCILLARY FACILITY (BEING THE
ANCILLARY COMMITMENT APPLICABLE TO THAT ANCILLARY FACILITY MINUS THE ANCILLARY
OUTSTANDINGS UNDER THAT ANCILLARY FACILITY) FOR THE PERIOD FOR WHICH THAT
ANCILLARY FACILITY IS MADE AVAILABLE BY THAT ANCILLARY LENDER.


(E)                                      THE ACCRUED COMMITMENT FEE IN RESPECT
OF AN ANCILLARY FACILITY IS PAYABLE ON THE LAST DAY OF EACH SUCCESSIVE PERIOD OF
THREE MONTHS WHICH ENDS DURING THE PERIOD FOR WHICH THAT ANCILLARY FACILITY IS
AVAILABLE, ON THE LAST DAY OF THE AVAILABILITY PERIOD FOR THAT ANCILLARY
FACILITY AND ON THE CANCELLED AMOUNT OF THE ANCILLARY LENDER’S ANCILLARY
COMMITMENT FOR THAT ANCILLARY FACILITY AT THE TIME THE CANCELLATION IS
EFFECTIVE.


9.8                         REDUCTION AND INCREASE OF REVOLVING COMMITMENT

The Revolving Commitment of each Ancillary Lender shall be reduced pro tanto by
the amount of its Ancillary Commitment but shall automatically increase upon
that Ancillary Facility ceasing to be available to the relevant Borrower or upon
the Ancillary Facility being cancelled.


9.9                         AFFILIATES OF LENDERS AS ANCILLARY LENDERS


(A)                                     SUBJECT TO THE TERMS OF THIS AGREEMENT,
AN AFFILIATE OF A LENDER MAY BECOME AN ANCILLARY LENDER.  IN SUCH CASE, THE
LENDER AND ITS AFFILIATE SHALL BE TREATED AS A SINGLE LENDER WHOSE REVOLVING
COMMITMENT IS THE AMOUNT SET OUT OPPOSITE THE RELEVANT LENDER’S NAME IN SCHEDULE
1 (THE ORIGINAL LENDERS).  FOR THE PURPOSES OF CALCULATING THE LENDER’S
AVAILABLE COMMITMENT WITH RESPECT TO THE REVOLVING FACILITY, THE LENDER’S
COMMITMENT SHALL BE REDUCED TO THE EXTENT OF THE AGGREGATE OF THE ANCILLARY
COMMITMENTS OF ITS AFFILIATES.


(B)                                     THE COMPANY SHALL SPECIFY ANY RELEVANT
AFFILIATE OF A LENDER IN ANY NOTICE DELIVERED BY THE COMPANY TO THE FACILITY
AGENT PURSUANT TO PARAGRAPH (A) OF CLAUSE 9.3 (APPROVAL PROCESS).


(C)                                      IF A LENDER ASSIGNS ALL OF ITS RIGHTS
AND BENEFITS OR TRANSFERS ALL OF ITS RIGHTS AND OBLIGATIONS TO A NEW LENDER (AS
DEFINED IN CLAUSE 27 (CHANGES TO THE LENDERS), ITS AFFILIATE SHALL CEASE TO HAVE
ANY OBLIGATIONS UNDER THIS AGREEMENT OR ANY ANCILLARY DOCUMENT.


(D)                                     WHERE THIS AGREEMENT OR ANY OTHER
FINANCE DOCUMENT IMPOSES AN OBLIGATION ON AN ANCILLARY LENDER AND THE RELEVANT
ANCILLARY LENDER IS AN AFFILIATE OF A LENDER WHICH IS NOT A PARTY TO THAT
DOCUMENT, THE RELEVANT LENDER SHALL ENSURE THAT THE OBLIGATION IS PERFORMED BY
ITS AFFILIATE.

42


--------------------------------------------------------------------------------




 

SECTION 4

REPAYMENT, PREPAYMENT AND CANCELLATION


10.                         REPAYMENT


10.1                  REPAYMENT OF FACILITY TERM LOANS


(A)                                     THE BORROWERS UNDER FACILITY A1 AND
FACILITY A2 SHALL REPAY THE AGGREGATE FACILITY A1 LOANS AND THE AGGREGATE
FACILITY A2 LOANS IN INSTALMENTS BY REPAYING ON EACH FACILITY A1 REPAYMENT DATE
OR EACH FACILITY A2 REPAYMENT DATE, AS THE CASE MAY BE, AN AMOUNT EQUAL TO THE
RELEVANT PERCENTAGE OF ALL FACILITY A1 LOANS AND ALL FACILITY A2 LOANS BORROWED
BY THE BORROWERS AS AT CLOSE OF BUSINESS IN LONDON ON THE LAST DAY OF THE
AVAILABILITY PERIOD IN RELATION TO FACILITY A1 OR FACILITY A2 AS SET OUT
OPPOSITE SUCH FACILITY A1 REPAYMENT DATE OR FACILITY A2 REPAYMENT DATE IN THE
TABLE BELOW:

Repayment Date

 

Facility A1
Repayment
Instalment (in USD)

 

Facility A2
Repayment
Instalment (in
EUR)

 

 

 

 

 

 

 

Date falling 36 months after the Closing Date

 

15

%

15

%

 

 

 

 

 

 

Date falling 48 months after the Closing Date

 

15

%

15

%

 

 

 

 

 

 

Date falling 60 months after the Closing Date

 

70

%

70

%

 


(B)                                     IF, IN RELATION TO A FACILITY A1
REPAYMENT DATE OR FACILITY A2 REPAYMENT DATE, THE AGGREGATE AMOUNT OF THE
FACILITY A1 LOANS OR FACILITY A2 LOANS, AS THE CASE MAY BE, MADE TO THE
BORROWERS EXCEEDS THE FACILITY A1 REPAYMENT INSTALMENT OR THE FACILITY A2
REPAYMENT INSTALMENT AS THE CASE MAY BE TO BE REPAID, THE COMPANY MAY, IF IT
GIVES THE FACILITY AGENT NOT LESS THAN FIVE BUSINESS DAYS’ PRIOR NOTICE, SELECT
WHICH OF THE FACILITY A1 LOANS OR FACILITY A2 LOANS WILL BE WHOLLY OR PARTIALLY
REPAID SO THAT THE FACILITY A1 REPAYMENT INSTALMENT OR FACILITY A2 REPAYMENT
INSTALMENT, AS THE CASE MAY BE, IS REPAID ON THE RELEVANT REPAYMENT DATE IN
FULL.  THE COMPANY MAY NOT MAKE A SELECTION IF AS A RESULT MORE THAN ONE
FACILITY A1 LOAN OR FACILITY A2 LOAN WILL BE PARTIALLY REPAID. AS BETWEEN THE
BORROWERS, ALL FACILITY A1 REPAYMENT INSTALMENTS AND FACILITY A2 REPAYMENT
INSTALMENTS SHALL BE APPLIED AT THE DIRECTION OF THE COMPANY.


(C)                                      IF THE COMPANY FAILS TO DELIVER A
NOTICE TO THE FACILITY AGENT IN ACCORDANCE WITH PARAGRAPH (B) ABOVE, THE
FACILITY AGENT SHALL SELECT THE FACILITY A1 LOANS AND FACILITY A2 LOANS TO BE
WHOLLY OR PARTIALLY REPAID.


(D)                                     NO BORROWER MAY REBORROW ANY PART OF A
TERM FACILITY WHICH IS REPAID.

43


--------------------------------------------------------------------------------




 


10.2                  REPAYMENT OF REVOLVING LOANS


(A)                                     EACH BORROWER WHICH HAS DRAWN A
REVOLVING LOAN SHALL REPAY THAT LOAN ON THE LAST DAY OF ITS INTEREST PERIOD.


(B)                                     WHERE, ON THE SAME DAY ON WHICH A
BORROWER IS DUE TO REPAY A REVOLVING LOAN, SUCH BORROWER HAS ALSO REQUESTED A
ROLLOVER LOAN BE MADE TO IT, THE AMOUNT TO BE SO REPAID AND THE AMOUNT TO BE SO
DRAWN DOWN SHALL BE NETTED OFF AGAINST EACH OTHER SO THAT THE AMOUNT WHICH THAT
BORROWER IS ACTUALLY REQUIRED TO REPAY OR IS ENTITLED TO RECEIVE (AS THE CASE
MAY BE) SHALL BE THE NET AMOUNT AFTER SUCH NETTING OFF.


10.3                  EFFECT OF PREPAYMENT AND CANCELLATION ON SCHEDULED
REPAYMENTS AND REDUCTIONS


(A)                                     IF THE COMPANY CANCELS THE WHOLE OR ANY
PART OF THE FACILITY A1 COMMITMENTS OR THE FACILITY A2 COMMITMENTS IN ACCORDANCE
WITH CLAUSE 11.6 (RIGHT OF REPAYMENT AND CANCELLATION IN RELATION TO A SINGLE
LENDER OR ISSUING BANK) OR IF ANY OF THE FACILITY A1 COMMITMENTS OR THE FACILITY
A2 COMMITMENTS OF ANY LENDER IS REDUCED UNDER CLAUSE 11.1 (ILLEGALITY OF A
LENDER) THEN THE AMOUNT OF THE FACILITY A1 REPAYMENT INSTALMENT FOR EACH
FACILITY A1 REPAYMENT DATE OR FACILITY A2 REPAYMENT INSTALMENT FOR EACH FACILITY
A2 REPAYMENT DATE FALLING AFTER THAT CANCELLATION WILL REDUCE PRO RATA BY THE
AMOUNT CANCELLED.


(B)                                     IF THE COMPANY CANCELS THE WHOLE OR ANY
PART OF THE FACILITY A1 COMMITMENTS OR THE FACILITY A2 COMMITMENTS IN ACCORDANCE
WITH CLAUSE 11.3 (VOLUNTARY CANCELLATION) OR PREPAYS ANY PART OF THE FACILITY A1
LOAN OR FACILITY A2 LOAN IN ACCORDANCE WITH CLAUSE 11.4 (VOLUNTARY PREPAYMENT OF
TERM LOANS) THEN THE AMOUNT SO CANCELLED OR PREPAID (AS THE CASE MAY BE) SHALL
BE APPLIED OVER THE REMAINING FACILITY A1 REPAYMENT INSTALMENTS OR FACILITY A2
REPAYMENT INSTALMENTS AS THE COMPANY MAY SELECT.


(C)                                      IF ANY OF THE FACILITY A1 LOANS OR
FACILITY A2 LOANS ARE PREPAID IN ACCORDANCE WITH CLAUSE 11.6 (RIGHT OF REPAYMENT
AND CANCELLATION IN RELATION TO A SINGLE LENDER OR ISSUING BANK) OR CLAUSE 11.1
(ILLEGALITY OF A LENDER) THEN THE AMOUNT OF THE FACILITY A1 REPAYMENT INSTALMENT
OR FACILITY A2 REPAYMENT INSTALMENT FOR EACH FACILITY A1 REPAYMENT DATE AND EACH
FACILITY A2 REPAYMENT DATE, RESPECTIVELY AFTER THAT PREPAYMENT WILL REDUCE PRO
RATA BY THE AMOUNT OF THE FACILITY A1 LOAN OR FACILITY A2 LOAN PREPAID.


11.                         PREPAYMENT AND CANCELLATION


11.1                  ILLEGALITY OF A LENDER

If at any time, it becomes unlawful in any applicable jurisdiction for a Lender
to perform any of its obligations as contemplated by this Agreement or to make,
fund, issue or maintain its participation in any Utilisation that Lender shall
promptly notify the Facility Agent upon becoming aware of that event and upon
the Facility Agent notifying the Company:


(A)                                     THAT LENDER SHALL NOT THEREAFTER BE
OBLIGED TO PARTICIPATE IN ANY UTILISATION AND THE COMMITMENTS OF THAT LENDER
SHALL IMMEDIATELY BE REDUCED TO ZERO AND CANCELLED; AND

44


--------------------------------------------------------------------------------




 


(B)                                     THE COMPANY SHALL AND SHALL PROCURE THAT
EACH OTHER BORROWER WILL, ON OR BEFORE SUCH DATE AS THE FACILITY AGENT SHALL
HAVE SPECIFIED, (ALLOWING THE BORROWER THE FULL BENEFIT OF ANY GRACE PERIOD
PERMITTED BY LAW), REPAY THAT LENDER’S PARTICIPATION IN THE UTILISATIONS MADE TO
IT OR THAT BORROWER TOGETHER WITH ACCRUED INTEREST ON AND ALL OTHER AMOUNTS
OWING TO THAT LENDER UNDER THE FINANCE DOCUMENTS OR REPLACE SUCH LENDER PURSUANT
TO CLAUSE 38.4 (REPLACEMENT OF A LENDER).


11.2                  ILLEGALITY OF ISSUING BANK

If at any time after the date of this Agreement it becomes unlawful for the
Issuing Bank to issue or leave outstanding any Bank Guarantee, the Revolving
Facility shall cease to be available for the issue of Bank Guarantees and the
Company shall procure that each other Borrower uses its best endeavours to
procure the release of each Bank Guarantee outstanding at such time.


11.3                  VOLUNTARY CANCELLATION


(A)                                     SUBJECT TO PARAGRAPH (B) BELOW THE
COMPANY MAY, IF IT GIVES THE FACILITY AGENT NOT LESS THAN 3 BUSINESS DAYS’ (OR
SUCH SHORTER PERIOD AS THE MAJORITY LENDERS MAY AGREE) PRIOR NOTICE, CANCEL THE
WHOLE OR ANY PART OF AN AVAILABLE FACILITY.  ANY CANCELLATION UNDER THIS CLAUSE
11.3 SHALL REDUCE RATEABLY THE COMMITMENTS OF THE LENDERS UNDER THAT FACILITY.


(B)                                     THE COMPANY SHALL NOT CANCEL ANY PART OF
THE FACILITY A1 AVAILABLE COMMITMENT OR THE FACILITY A2 AVAILABLE COMMITMENT
UNLESS THE AGGREGATE BASE CURRENCY AMOUNT OF SUCH CANCELLATIONS IS AT LEAST EUR
1,000,000 OR THE USD EQUIVALENT THEREOF.


11.4                  VOLUNTARY PREPAYMENT OF TERM LOANS


(A)                                     SUBJECT TO PARAGRAPH (B) BELOW, THE
BORROWERS MAY, IF THE COMPANY GIVES THE FACILITY AGENT NOT LESS THAN 3 BUSINESS
DAYS’ (OR SUCH SHORTER PERIOD AS THE MAJORITY LENDERS MAY AGREE) PRIOR NOTICE,
PREPAY THE WHOLE OR ANY PART OF ANY TERM LOANS WHICH SUCH BORROWERS MAY SELECT
(BUT, IF IN PART, BEING AN AMOUNT THAT REDUCES THE BASE CURRENCY AMOUNT OF THE
TERM LOANS BY A MINIMUM AMOUNT OF EUR 1,000,000) OR THE USD EQUIVALENT THEREOF.


(B)                                     A TERM LOAN MAY ONLY BE PREPAID AFTER
THE LAST DAY OF THE AVAILABILITY PERIOD (OR, IF EARLIER, THE DAY ON WHICH THE
APPLICABLE AVAILABLE FACILITY IS ZERO).


11.5                  VOLUNTARY PREPAYMENT OF REVOLVING UTILISATIONS

The Borrower to which a Revolving Utilisation has been made may, if it or the
Company gives the Facility Agent not less than 3 Business Days’ (or such shorter
period as the Majority Lenders may agree) prior notice, prepay the whole or any
part of a Revolving Utilisation (but if in part, being an amount that reduces
the Base Currency Amount of the Revolving Utilisation by a minimum amount of USD
1,000,000).


11.6                  RIGHT OF REPAYMENT AND CANCELLATION IN RELATION TO A
SINGLE LENDER OR ISSUING BANK


(A)                                     IF:

(I)                        ANY SUM PAYABLE TO ANY LENDER BY AN OBLIGOR IS
REQUIRED TO BE INCREASED UNDER SUB-PARAGRAPH (A)(III) OF CLAUSE 16.2 (TAX GROSS
UP);

45


--------------------------------------------------------------------------------




 

(II)                     ANY LENDER OR ISSUING BANK CLAIMS INDEMNIFICATION FROM
THE COMPANY OR ANY OTHER OBLIGOR UNDER CLAUSE 16.3 (TAX INDEMNITY) OR CLAUSE
17.1 (INCREASED COSTS); OR

(III)                  ANY LENDER NOTIFIES THE FACILITY AGENT OF ITS ADDITIONAL
COST RATE UNDER PARAGRAPH 3 OF SCHEDULE 4 (MANDATORY COST FORMULAE),

the Company may, whilst (in the case of paragraphs (i) and (iii) above) the
circumstance giving rise to the requirement or indemnification continues or
whilst (in the case of sub-paragraph (iii) above) that Additional Cost Rate is
greater than zero, give the Facility Agent notice of cancellation of the
Commitments of that Lender and its intention to procure the repayment of that
Lender’s participation in the Utilisations.


(B)                                     ON RECEIPT OF A NOTICE REFERRED TO IN
PARAGRAPH (A) ABOVE, THE COMMITMENTS OF THAT LENDER SHALL IMMEDIATELY BE REDUCED
TO ZERO.


(C)                                      ON THE LAST DAY OF EACH INTEREST PERIOD
WHICH ENDS AFTER THE COMPANY HAS GIVEN NOTICE UNDER PARAGRAPH (A) ABOVE (OR, IF
EARLIER, THE DATE SPECIFIED BY THE COMPANY IN THAT NOTICE), EACH BORROWER TO
WHICH A UTILISATION IS OUTSTANDING SHALL REPAY THAT LENDER’S PARTICIPATION IN
THAT UTILISATION.


11.7                  EXIT


(A)                                     FOR THE PURPOSE OF THIS CLAUSE 11.7:

(i)                        “Change of Control” means the Initial Investors or
any funds controlled by the Initial Investors cease to control directly or
indirectly the Company provided that, no Change of Control shall be deemed to
occur if the board of directors of the Company shall consist of a majority of
continuing directors.

For the purposes of the definition of “Change of Control” in this Clause 11.7,
“control” means, in relation to the Company:

(I)                        THE POWER (WHETHER BY WAY OF OWNERSHIP OF SHARES,
PROXY, CONTRACT, AGENCY OR OTHERWISE) TO:

(A)                 CAST, OR CONTROL THE CASTING OF, MORE THAN ONE HALF OF THE
MAXIMUM NUMBER OF VOTES THAT MIGHT BE CAST AT A GENERAL MEETING OF THE COMPANY;
OR

(B)                 APPOINT OR REMOVE ALL, OR THE MAJORITY, OF THE DIRECTORS OR
OTHER EQUIVALENT OFFICERS OF THE COMPANY; OR

(C)                 GIVE DIRECTIONS WITH RESPECT TO THE OPERATING AND FINANCIAL
POLICIES OF THE COMPANY GENERALLY WHICH THE DIRECTORS OR OTHER EQUIVALENT
OFFICERS OF THE COMPANY ARE OBLIGED TO COMPLY WITH,

(II)                     “CONTINUING DIRECTORS” MEANS DIRECTORS OF THE COMPANY
WHO WERE IMMEDIATELY PRIOR TO THE OCCURRENCE OF ANY EVENT OR CIRCUMSTANCE THAT
WOULD (BUT FOR THE PROVISO SET OUT IN SUB-PARAGRAPH (A)(I) ABOVE) RESULT IN A

46


--------------------------------------------------------------------------------




 

CHANGE OF CONTROL, DIRECTORS, NOMINEES OF SUCH DIRECTORS OR NOMINEES OF THE
INITIAL INVESTORS.


(B)                                     UPON THE OCCURRENCE OF A CHANGE OF
CONTROL OR THE SALE OF THE WHOLE OR SUBSTANTIALLY THE WHOLE OF THE GROUP’S
BUSINESS AND ASSETS, THE FACILITY AGENT (ACTING ON THE INSTRUCTIONS OF THE
MAJORITY LENDERS) MAY BY NOT LESS THAN 90 DAYS NOTICE TO THE COMPANY, CANCEL THE
FACILITIES IN FULL AND REQUIRE THAT THE TERM LOANS, EACH REVOLVING LOAN AND EACH
BANK GUARANTEE SHALL BE PREPAID IN FULL TOGETHER WITH INTEREST THEREON AND ALL
OTHER AMOUNTS ACCRUED AND OWING BY EACH PARTY (OTHER THAN A FINANCE PARTY) UNDER
THE FINANCE DOCUMENTS.


11.8                  EQUITY PROCEEDS


(A)                                     FOR THE PURPOSE OF THIS CLAUSE 11.8,
“EQUITY PROCEEDS” MEANS THE CASH PROCEEDS (AFTER DEDUCTING ANY COSTS REASONABLY
INCURRED IN RAISING SUCH EQUITY PROCEEDS) IN EXCESS OF EUR 40,000,000 RAISED
FROM THE PRIMARY ISSUANCE BY THE COMPANY OR ANY OTHER MEMBER OF THE GROUP OF
SHARES OR OTHER EQUITY INSTRUMENT ON ANY RECOGNISED STOCK EXCHANGE OR OTHER
CAPITAL MARKET.


(B)                                     NO MEMBER OF THE GROUP SHALL BE
PERMITTED TO RAISE EQUITY PROCEEDS TO FUND (DIRECTLY OR INDIRECTLY) THE PAYMENT
OF A DIVIDEND OR OTHER DISTRIBUTION TO ANY SHAREHOLDER OF THE COMPANY.


(C)                                      NOTWITHSTANDING THE TERMS OF PARAGRAPH
(D) BELOW, ANY EQUITY PROCEEDS SPECIFICALLY RAISED FOR THE PURPOSE OF PREPAYING
THE FACILITIES SHALL BE APPLIED IN PAYMENT OF THE FACILITIES WITHIN 5 BUSINESS
DAYS OF RECEIPT.


(D)                                     SUBJECT TO PARAGRAPH (C) ABOVE, THE
COMPANY SHALL PROCURE THAT EACH MEMBER OF THE GROUP SHALL APPLY AN AMOUNT EQUAL
TO THE AMOUNT OF EQUITY PROCEEDS RECEIVED BY IT FOR THE PARTICULAR PURPOSE FOR
WHICH THEY WERE RAISED PROVIDED THAT SUCH PURPOSE IS PERMITTED UNDER THIS
AGREEMENT (A “SPECIFIED PURPOSE”) WITHIN 12 MONTHS OF THE DATE OF RECEIPT (OR
SHALL BE COMMITTED TO BE APPLIED FOR SUCH PURPOSE WITHIN SUCH PERIOD AND APPLIED
WITHIN 24 MONTHS OF THE DATE OF RECEIPT).  IF SUCH EQUITY PROCEEDS ARE NOT
APPLIED TOWARDS A SPECIFIED PURPOSE WITHIN THE TIME PERIODS REFERRED TO ABOVE,
THEN THE COMPANY SHALL PROCURE THAT THE BORROWERS PREPAY LOANS IN AN AMOUNT
EQUAL TO 50% OF THE AMOUNT OF SUCH EQUITY PROCEEDS TOGETHER WITH INTEREST
THEREON AND ALL OTHER AMOUNTS ACCRUED AND OWING BY EACH PARTY (OTHER THAN A
FINANCE PARTY) UNDER THE FINANCE DOCUMENTS SUBJECT TO CLAUSE 11.12 (PREPAYMENT
ELECTIONS).  THE PREPAYMENTS SHALL BE APPLIED UNDER CLAUSE 11.10 (APPLICATION OF
PREPAYMENTS).  EQUITY PROCEEDS SHALL NOT BE REQUIRED TO BE APPLIED IN PREPAYMENT
OF THE FACILITIES IF THE NON-LEVERAGED CRITERIA HAS BEEN MET PRIOR TO THE LAST
DATE UPON WHICH SUCH PREPAYMENT IS REQUIRED TO BE MADE.


11.9                  DISPOSAL PROCEEDS


(A)                                     FOR THE PURPOSES OF THIS CLAUSE 11.9:

“Disposal” means a sale, lease, transfer, loan or other disposal by a person of
any asset, undertaking or business (whether voluntary or involuntary and whether
as a single transaction or a series of related transactions).

47


--------------------------------------------------------------------------------




 

“Disposal Proceeds” means the cash consideration received by any member of the
Group (including any amount received in repayment of intercompany debt by a
member of the Group from a company disposed of) for any Disposal made by any
member of the Group after deducting:

(I)                        AMOUNTS WHICH ARE TO BE APPLIED IN THE REINVESTMENT
OF ASSETS OR TOWARDS ACQUISITIONS PERMITTED UNDER CLAUSE 25.7 (ACQUISITIONS)
WITHIN TWELVE MONTHS OF RECEIPT OF SUCH PROCEEDS (OR COMMITTED FOR SUCH
APPLICATION WITHIN SUCH PERIOD AND APPLIED WITHIN EIGHTEEN MONTHS OF RECEIPT);

(II)                     EXPENSES INCURRED BY ANY MEMBER OF THE GROUP WITH
RESPECT TO THAT DISPOSAL TO PERSON(S) WHO ARE NOT MEMBERS OF THE GROUP;

(III)                  ANY TAX INCURRED AND REQUIRED TO BE PAID BY THE SELLER IN
CONNECTION WITH THAT DISPOSAL (AS REASONABLY DETERMINED BY THE SELLER, ON THE
BASIS OF EXISTING RATES AND TAKING ACCOUNT OF ANY AVAILABLE CREDIT, DEDUCTION OR
ALLOWANCE);

(IV)                 THE AMOUNT OF ANY RESERVE MAINTAINED BY THE RELEVANT MEMBER
OF THE GROUP, ACTING REASONABLY, IN ACCORDANCE WITH THE ACCOUNTING PRINCIPLES
WITH RESPECT TO PURCHASE PRICE ADJUSTMENT OR INDEMNIFICATION OBLIGATIONS OWING
PURSUANT TO THE DOCUMENTATION PURSUANT TO WHICH SUCH DISPOSAL IS CONSUMMATED
(WITH ANY UNUSED PORTION OF SUCH RESERVE TO CONSTITUTE DISPOSAL PROCEEDS ON THE
DATE UPON WHICH THE PURCHASE PRICE ADJUSTMENT OR INDEMNIFICATION OBLIGATIONS
TERMINATE OR SUCH RESERVE IS REDUCED OTHER THAN IN CONNECTION WITH A PAYMENT TO
THE RELEVANT PURCHASER);

(V)                    THE AMOUNT OF THE DISPOSAL PROCEEDS WHICH IS IMMEDIATELY
UPON SUCH DISPOSAL OCCURRING REQUIRED TO BE APPLIED IN REPAYING FINANCIAL
INDEBTEDNESS OF THE MEMBER OF THE GROUP MAKING SUCH DISPOSAL WHERE SUCH
FINANCIAL INDEBTEDNESS RELATES TO THE ASSET DISPOSED OF;

(VI)                 EUR 80,000,000 (OR ITS EQUIVALENT IN ANY CURRENCY) IN ANY
ONE YEAR AND AN AGGREGATE AMOUNT OF EUR 200,000,000 DURING THE LIFE OF THE
FACILITIES,

and provided that the proceeds of any Disposal which are less than EUR 1,000,000
and the proceeds of any Permitted Disposal shall be excluded from all
consideration.


(B)                                     SUBJECT TO PARAGRAPH (C) BELOW THE
COMPANY SHALL ENSURE THAT IT AND THE OTHER BORROWERS PREPAY LOANS IN AN AMOUNT
EQUAL TO THE DISPOSAL PROCEEDS PROMPTLY UPON RECEIPT OF THOSE PROCEEDS SUBJECT
TO CLAUSE 11.12 (PREPAYMENT ELECTIONS). THE PREPAYMENTS WILL BE APPLIED UNDER
CLAUSE 11.10 (APPLICATION OF PREPAYMENTS).


(C)                                      NOTWITHSTANDING PARAGRAPH (B) ABOVE, NO
PREPAYMENT OF DISPOSAL PROCEEDS SHALL BE REQUIRED IF THE NON-LEVERAGED CRITERIA
HAS BEEN MET.

48


--------------------------------------------------------------------------------




 


11.10           APPLICATION OF MANDATORY PREPAYMENTS


(A)                                     SUBJECT TO PARAGRAPH (B) BELOW A
PREPAYMENT MADE UNDER CLAUSE 11.8 (EQUITY PROCEEDS) OR 11.9 (DISPOSAL PROCEEDS)
SHALL BE APPLIED AS THE COMPANY DIRECTS UNLESS SUCH PREPAYMENT WOULD CAUSE THE
TOTAL AGGREGATE AMOUNT OF ALL SUCH PREPAYMENTS IN THAT FINANCIAL YEAR TO EXCEED
EUR 40,000,000 IN WHICH CASE THE PORTION OF SUCH PREPAYMENT IN EXCESS OF EUR
40,000,000 AND ALL SUBSEQUENT MANDATORY PREPAYMENTS DURING THAT FINANCIAL YEAR
SHALL BE APPLIED PRO RATA TO THE REMAINING SCHEDULED PRINCIPAL REPAYMENTS UNDER
THE TERM FACILITIES.


(B)                                     NOTWITHSTANDING PARAGRAPH (A) ABOVE, THE
COMPANY SHALL ONLY BE OBLIGED TO PROCURE THE PREPAYMENT OF LOANS FROM PROCEEDS
RAISED BY MEMBERS OF THE GROUP THAT ARE NOT U.S. COMPANIES TOWARDS LOANS
BORROWED BY U.S. BORROWERS AND FROM PROCEEDS RAISED BY MEMBERS OF THE GROUP THAT
ARE U.S. COMPANIES TOWARDS LOANS BORROWED BY NON-U.S. BORROWERS ONLY TO THE
EXTENT SUCH PREPAYMENT WOULD NOT CAUSE ANY MATERIAL ADVERSE TAX CONSEQUENCES TO
THE GROUP. THE COMPANY SHALL ENSURE THAT ALL TRANSACTIONS RELATED TO THE RAISING
OF EQUITY PROCEEDS AND/OR DISPOSALS ARE NOT STRUCTURED IN SUCH A WAY SO THAT THE
LIMITATIONS ON GUARANTEES SET OUT IN CLAUSE 21 (GUARANTEE AND INDEMNITY) OR THE
PROVISIONS OF THIS PARAGRAPH (B) WOULD OPERATE IN A WAY THAT WOULD EXCUSE THE
MAKING OF ANY PREPAYMENT OTHERWISE DUE UNDER THIS CLAUSE 11.


11.11           RESTRICTIONS


(A)                                     ANY NOTICE OF CANCELLATION OR PREPAYMENT
GIVEN BY ANY PARTY UNDER THIS CLAUSE 11 SHALL BE IRREVOCABLE AND, UNLESS A
CONTRARY INDICATION APPEARS IN THIS AGREEMENT, SHALL SPECIFY THE DATE OR DATES
UPON WHICH THE RELEVANT CANCELLATION OR PREPAYMENT IS TO BE MADE AND THE AMOUNT
OF THAT CANCELLATION OR PREPAYMENT.


(B)                                     ANY PREPAYMENT UNDER THIS AGREEMENT
SHALL BE MADE TOGETHER WITH ACCRUED INTEREST ON THE AMOUNT PREPAID AND BREAK
COSTS WITHOUT PREMIUM OR PENALTY.


(C)                                      NO BORROWER MAY REBORROW ANY PART OF A
TERM FACILITY WHICH IS PREPAID.


(D)                                     UNLESS A CONTRARY INDICATION APPEARS IN
THIS AGREEMENT, ANY PART OF THE REVOLVING FACILITY WHICH IS PREPAID (OTHER THAN
UNDER CLAUSE 11.8 (EQUITY PROCEEDS) OR CLAUSE 11.9 (DISPOSAL PROCEEDS) MAY BE
REBORROWED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(E)                                      THE BORROWERS SHALL NOT REPAY OR PREPAY
ALL OR ANY PART OF THE UTILISATIONS OR CANCEL ALL OR ANY PART OF THE COMMITMENTS
EXCEPT AT THE TIMES AND IN THE MANNER EXPRESSLY PROVIDED FOR IN THIS AGREEMENT.


(F)                                       NO AMOUNT OF THE TOTAL COMMITMENTS
CANCELLED UNDER THIS AGREEMENT MAY BE SUBSEQUENTLY REINSTATED.


(G)                                      IF THE FACILITY AGENT RECEIVES A NOTICE
UNDER THIS CLAUSE 11 IT SHALL PROMPTLY FORWARD A COPY OF THAT NOTICE TO THE
COMPANY AND THE AFFECTED LENDERS, AS APPROPRIATE.

49


--------------------------------------------------------------------------------




 


11.12           PREPAYMENT ELECTIONS


(A)                                     ANY PREPAYMENT UNDER PARAGRAPH (B) OF
CLAUSE 11.7 (EXIT), CLAUSE 11.8 (EQUITY PROCEEDS) OR CLAUSE 11.9 (DISPOSAL
PROCEEDS) MAY, IF THE COMPANY GIVES THE FACILITY AGENT NOT LESS THAN 3 BUSINESS
DAYS (OR SUCH SHORTER PERIOD AS THE MAJORITY LENDERS MAY AGREE) PRIOR WRITTEN
NOTICE, BE APPLIED IN PREPAYMENT OF A LOAN ON THE LAST DAY OF THE INTEREST
PERIOD RELATING TO THAT LOAN.


(B)                                     IF THE COMPANY MAKES AN ELECTION UNDER
PARAGRAPH (A) ABOVE OF THIS CLAUSE 11.12 THEN THAT LOAN WILL BECOME DUE AND
PAYABLE IN THE REQUIRED AMOUNT ON THE LAST DAY OF THAT INTEREST PERIOD.


(C)                                      NO ELECTION CAN BE MADE BY THE COMPANY
UNDER PARAGRAPH (A) ABOVE AND NO ELECTION ALREADY MADE BY THE COMPANY UNDER THAT
PARAGRAPH SHALL APPLY (UNLESS THE MAJORITY BANKS OTHERWISE AGREED IN WRITING) IF
AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


(D)                                     THE FACILITY AGENT SHALL NOTIFY THE
LENDERS AS SOON AS POSSIBLE OF ANY PREPAYMENT OF ANY FACILITY A1 LOAN OR
FACILITY A2 LOAN TO BE MADE UNDER CLAUSE 11.4 (VOLUNTARY PREPAYMENT OF TERM
LOANS), PARAGRAPH (B) OF CLAUSE 11.7 (EXIT), CLAUSE 11.8 (EQUITY PROCEEDS) OR
CLAUSE 11.9 (DISPOSAL, PROCEEDS).


11.13           AUTOMATIC CANCELLATION


(A)                                     IF THE CLOSING DATE DOES NOT OCCUR ON OR
PRIOR TO THE LAST DAY OF THE AVAILABILITY PERIOD FOR THE TERM FACILITIES, THEN
ALL FACILITIES SHALL BE AUTOMATICALLY CANCELLED IN FULL ON THAT DATE.


(B)                                     THE REVOLVING COMMITMENTS SHALL BE
CANCELLED IN FULL AND ALL REVOLVING UTILISATIONS REPAID IN FULL IMMEDIATELY UPON
THE REPAYMENT OR PREPAYMENT IN FULL OF THE TERM LOANS OR CANCELLATION IN FULL OF
THE TERM FACILITIES.


11.14           RESTRICTIONS ON UPSTREAMING CASH


(A)                                     IF:

(I)                        ANY AMOUNT IS REQUIRED TO BE APPLIED IN PREPAYMENT OR
REPAYMENT OF THE FACILITIES FROM DISPOSAL PROCEEDS UNDER CLAUSE 11.9 (DISPOSAL
PROCEEDS) BUT, IN ORDER TO BE SO APPLIED, A MEMBER OF THE GROUP HAS TO MAKE
PAYMENTS UPSTREAM OR OTHERWISE TRANSFER MONEYS TO ANOTHER A MEMBER OF THE GROUP
TO EFFECT THAT PREPAYMENT OR REPAYMENT; AND

(II)                     THOSE MONEYS CANNOT BE SO UPSTREAMED OR TRANSFERRED
WITHOUT:

(A)                 BREACHING LEGAL PROHIBITIONS PREVENTING THE RECIPIENT OF THE
PROCEEDS FROM MAKING THE RELEVANT PREPAYMENT OR MAKING THE FUNDS AVAILABLE TO A
MEMBER OF THE GROUP THAT CAN MAKE SUCH PREPAYMENT; OR

(B)                 A MEMBER OF THE GROUP INCURRING A MATERIAL COST OR EXPENSE
(INCLUDING MATERIAL TAXES OR OTHER LIABILITIES); AND

(III)                  THE COMPANY (ACTING REASONABLY) HAS DETERMINED THAT SUCH
UPSTREAMING OR TRANSFER WILL PRESENT A MATERIAL RISK OF LIABILITY FOR THE MEMBER
OF THE GROUP CONCERNED OR ITS DIRECTORS OR OFFICERS,

50


--------------------------------------------------------------------------------




 

there will be no obligation to make that payment or repayment until that
impediment no longer applies.


(B)                                     EACH OBLIGOR WILL USE ALL REASONABLE
ENDEAVOURS:

(I)                        TO OVERCOME ANY SUCH IMPEDIMENT; AND

(II)                     TO USE CASH HELD BY ANY OTHER MEMBER OF THE GROUP TO
PREPAY AN EQUIVALENT AMOUNT OF THE FACILITIES WHERE SUCH WOULD NOT BE MATERIALLY
PREJUDICIAL TO THE LIQUIDITY NEEDS OF THE GROUP OR THE AVAILABILITY THEREOF TO
MEMBERS OF THE GROUP REQUIRING CASH RESOURCES AND WOULD NOT GIVE RISE TO ANY OF
THE ISSUES REFERRED TO IN SUB-PARAGRAPHS (A)(I) AND (II) ABOVE.

51


--------------------------------------------------------------------------------




 

SECTION 5

COSTS OF UTILISATION


12.                         INTEREST


12.1                  CALCULATION OF INTEREST

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:


(A)                                     MARGIN;


(B)                                     LIBOR OR, IN RELATION TO ANY LOAN IN
EURO, EURIBOR; AND


(C)                                      MANDATORY COST, IF ANY.


12.2                  PAYMENT OF INTEREST

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if any Interest Period is
longer than six Months, on the dates falling at six Monthly intervals after the
first day of that Interest Period).


12.3                  MARGIN RATCHET


(A)                                     SUBJECT TO PARAGRAPH (B) BELOW AND
CLAUSE 12.4 (DEFAULT MARGIN), IF THE RATIO OF CONSOLIDATED TOTAL NET DEBT TO
CONSOLIDATED ADJUSTED EBITDA IN RESPECT OF THE MOST RECENT RELEVANT PERIOD (AS
DEFINED IN CLAUSE 24 (FINANCIAL COVENANTS)) FALLS WITHIN ONE OF THE RANGES SET
OUT IN COLUMN 1 OF THE MARGIN GRID TABLE SET OUT BELOW THEN THE MARGIN IN
RESPECT OF FACILITY A1, FACILITY A2 AND THE REVOLVING FACILITY SHALL BE THE
PERCENTAGE PER ANNUM SET OPPOSITE THE RANGE INTO WHICH THAT RELEVANT RATIO
FALLS.

 

Column 2

 

Column 1
Relevant Ratio

 

Margin % per annum for Facility A1,
A2 and Revolving Facility

 

 

 

 

 

Greater than 3.75:1

 

0.90

 

 

 

 

 

Equal to or less than 3.75:1 but greater than 3:1

 

0.75

 

 

 

 

 

Equal to or less than 3:1 but greater than 2.5:1

 

0.60

 

 

 

 

 

Equal to or less than 2.5:1 but greater than 2:1

 

0.50

 

 

 

 

 

Equal to or less than 2:1

 

0.40

 

 


(B)                                     FROM THE DATE FALLING 12 MONTHS AFTER
THE CLOSING DATE ANY REVISED MARGIN PROVIDED FOR IN THIS CLAUSE 12.3 IN RELATION
TO EACH LOAN WILL BECOME EFFECTIVE ON THE DATE ON WHICH THE RELEVANT COMPLIANCE
CERTIFICATE IS DELIVERED TO THE FACILITY AGENT.

52


--------------------------------------------------------------------------------




 


(C)                                      IF THE ANNUAL AUDITED FINANCIAL
STATEMENTS OF THE GROUP AND RELATED COMPLIANCE CERTIFICATE RECEIVED BY THE
FACILITY AGENT SHOW THAT A MARGIN OR COMMITMENT FEE REDUCTION SHOULD NOT HAVE
OCCURRED DURING A CERTAIN PERIOD, THE RELEVANT BORROWERS SHALL PROMPTLY PAY TO
THE FACILITY AGENT ANY AMOUNTS NECESSARY TO PUT THE FACILITY AGENT AND THE
LENDERS IN THE POSITION THEY WOULD HAVE BEEN IN HAD THE MARGIN OR COMMITMENT FEE
REDUCTION NOT OCCURRED.


(D)                                     IF THE ANNUAL AUDITED FINANCIAL
STATEMENTS OF THE GROUP AND RELATED COMPLIANCE CERTIFICATE RECEIVED BY THE
FACILITY AGENT SHOW THAT A MARGIN OR COMMITMENT FEE REDUCTION SHOULD HAVE
OCCURRED DURING A CERTAIN PERIOD THE MARGIN OR COMMITMENT FEE FOR FUTURE
INTEREST PERIODS, SHALL BE REDUCED BY ANY AMOUNTS NECESSARY TO PUT THE RELEVANT
BORROWER IN THE POSITION THEY WOULD HAVE BEEN IN HAD THE MARGIN AND COMMITMENT
FEE REDUCTION OCCURRED.


12.4                  DEFAULT MARGIN

Notwithstanding the terms of Clause 12.3 (Margin Ratchet), no reduction in the
Margin shall be effected whilst an Event of Default is continuing.  On the
occurrence of an Event of Default, the Margin shall immediately revert to 0.75%
per annum.  On the date upon which such Event of Default is remedied or waived
by the Majority Lenders, the Margin shall be recalculated by the Facility Agent
by reference to the ratio of Consolidated Total Net Debt to Consolidated
Adjusted EBITDA set out in the most recent Compliance Certificate delivered to
the Facility Agent.


12.5                  DEFAULT INTEREST


(A)                                     IF AN OBLIGOR FAILS TO PAY ANY AMOUNT
PAYABLE BY IT UNDER A FINANCE DOCUMENT ON ITS DUE DATE, AND IF THE FACILITY
AGENT, ACTING ON THE INSTRUCTIONS OF THE MAJORITY LENDERS, GIVES NOTICE THAT THE
DEFAULT INTEREST RATE SHALL APPLY, SUCH AMOUNT SHALL, SUBJECT TO ANY INCREASED
INTEREST RATE PURSUANT TO PARAGRAPH (B) BELOW, ACCRUE INTEREST OR, INSOFAR AS IT
RELATES TO UNPAID INTEREST, SHALL GIVE RISE TO A CLAIM FOR LUMP SUM DAMAGES FROM
THE DUE DATE UP TO THE DATE OF ACTUAL PAYMENT (BOTH BEFORE AND AFTER JUDGMENT)
AT A RATE WHICH IS ONE PER CENT HIGHER THAN THE RATE WHICH WOULD HAVE BEEN
PAYABLE IF THE OVERDUE AMOUNT HAD, DURING THE PERIOD OF NON PAYMENT, CONSTITUTED
A LOAN IN THE CURRENCY OF THE OVERDUE AMOUNT FOR SUCCESSIVE INTEREST PERIODS,
EACH OF A DURATION SELECTED BY THE FACILITY AGENT (ACTING REASONABLY).  ANY
INTEREST ACCRUING UNDER THIS CLAUSE 12.5 SHALL BE IMMEDIATELY PAYABLE BY THE
OBLIGOR ON DEMAND BY THE FACILITY AGENT.


(B)                                     IF ANY OVERDUE AMOUNT CONSISTS OF ALL OR
PART OF A LOAN WHICH BECAME DUE ON A DAY WHICH WAS NOT THE LAST DAY OF AN
INTEREST PERIOD RELATING TO THAT LOAN:

(I)                        THE FIRST INTEREST PERIOD FOR THAT OVERDUE AMOUNT
SHALL HAVE A DURATION EQUAL TO THE UNEXPIRED PORTION OF THE CURRENT INTEREST
PERIOD RELATING TO THAT LOAN; AND

(II)                     THE RATE OF INTEREST APPLYING TO THE OVERDUE AMOUNT
DURING THAT FIRST INTEREST PERIOD SHALL BE ONE PER CENT. HIGHER THAN THE RATE
WHICH WOULD HAVE APPLIED IF THE OVERDUE AMOUNT HAD NOT BECOME DUE.

53


--------------------------------------------------------------------------------




 


(C)                                      DEFAULT INTEREST (IF UNPAID) ARISING ON
AN OVERDUE AMOUNT WILL BE COMPOUNDED WITH THE OVERDUE AMOUNT AT THE END OF EACH
INTEREST PERIOD APPLICABLE TO THAT OVERDUE AMOUNT BUT WILL REMAIN IMMEDIATELY
DUE AND PAYABLE.


12.6                  NOTIFICATION OF RATES OF INTEREST

The Facility Agent shall promptly notify the Lenders and the relevant
Borrower(s) of the determination of a rate of interest under this Agreement.


13.                         INTEREST PERIODS AND TERMS


13.1                  SELECTION OF INTEREST PERIODS AND TERMS


(A)                                     A BORROWER OR THE COMPANY (ON BEHALF OF
ANY OTHER BORROWER) MAY SELECT AN INTEREST PERIOD FOR A LOAN IN THE UTILISATION
REQUEST FOR THAT LOAN OR (IF THE LOAN IS A TERM LOAN AND HAS ALREADY BEEN
BORROWED) IN A SELECTION NOTICE.


(B)                                     EACH SELECTION NOTICE IS IRREVOCABLE AND
MUST BE DELIVERED TO THE FACILITY AGENT BY THE BORROWER (OR THE COMPANY ON
BEHALF OF ANY OTHER BORROWER) TO WHICH THAT TERM LOAN WAS MADE NOT LATER THAN
THE SPECIFIED TIME.


(C)                                      IF A BORROWER (OR THE COMPANY ON BEHALF
OF ANY OTHER BORROWER) FAILS TO DELIVER A SELECTION NOTICE TO THE FACILITY AGENT
IN ACCORDANCE WITH PARAGRAPH (B) ABOVE, THE RELEVANT INTEREST PERIOD WILL,
SUBJECT TO CLAUSE 13.2 (CHANGES TO INTEREST PERIODS), BE ONE MONTH.


(D)                                     SUBJECT TO THIS CLAUSE 13, A BORROWER
(OR THE COMPANY ON BEHALF OF ANY OTHER BORROWER) MAY SELECT AN INTEREST PERIOD
OF ONE, TWO, THREE OR SIX MONTHS OR ANY OTHER PERIOD AGREED BETWEEN THE COMPANY
AND THE FACILITY AGENT (ACTING ON THE INSTRUCTIONS OF THE MAJORITY LENDERS). IN
ADDITION A BORROWER (OR THE COMPANY ON ITS BEHALF) MAY SELECT AN INTEREST PERIOD
OF (IN RELATION TO FACILITY A) A PERIOD OF LESS THAN ONE MONTH IF NECESSARY TO
ENSURE THAT THERE ARE FACILITY A1 LOANS AND FACILITY A2 LOANS (WITH AN AGGREGATE
BASE CURRENCY AMOUNT EQUAL TO OR GREATER THAN THE FACILITY A1 REPAYMENT
INSTALMENT OR THE FACILITY A2 REPAYMENT INSTALMENT) WHICH HAVE AN INTEREST
PERIOD ENDING ON A FACILITY A1 REPAYMENT DATE OR A FACILITY A2 REPAYMENT DATE AS
THE CASE MAY BE FOR THE BORROWERS TO MAKE THE FACILITY A1 REPAYMENT INSTALMENT
OR THE FACILITY A2 REPAYMENT INSTALMENT DUE ON THAT DATE.


(E)                                      AN INTEREST PERIOD FOR A LOAN SHALL NOT
EXTEND BEYOND THE TERMINATION DATE APPLICABLE TO ITS FACILITY.


(F)                                       EACH INTEREST PERIOD FOR A TERM LOAN
SHALL START ON THE UTILISATION DATE OR (IF A LOAN HAS ALREADY BEEN MADE) ON THE
LAST DAY OF ITS PRECEDING INTEREST PERIOD.


(G)                                      A REVOLVING LOAN HAS ONE INTEREST
PERIOD ONLY.


(H)                                     PRIOR TO THE SYNDICATION DATE, INTEREST
PERIODS SHALL BE ONE MONTH OR SUCH OTHER PERIOD AS THE FACILITY AGENT AND THE
COMPANY MAY AGREE AND ANY INTEREST PERIOD WHICH WOULD OTHERWISE END DURING THE
MONTH PRECEDING OR EXTEND BEYOND THE SYNDICATION DATE SHALL END ON THE
SYNDICATION DATE.

54


--------------------------------------------------------------------------------




 


13.2                  CHANGES TO INTEREST PERIODS


(A)                                     PRIOR TO DETERMINING THE INTEREST RATE
FOR A FACILITY A1 LOAN OR FACILITY A2 LOAN, THE FACILITY AGENT MAY SHORTEN AN
INTEREST PERIOD FOR ANY FACILITY A1 LOAN OR FACILITY A2 LOAN TO ENSURE THAT
THERE ARE SUFFICIENT FACILITY A1 LOANS OR FACILITY A2 LOANS, AS THE CASE MAY BE
(WITH AN AGGREGATE BASE CURRENCY AMOUNT EQUAL TO OR GREATER THAN THE FACILITY A1
REPAYMENT INSTALMENT OR THE FACILITY A2 REPAYMENT INSTALMENT) WHICH HAVE AN
INTEREST PERIOD ENDING ON A FACILITY A1 REPAYMENT DATE OR A FACILITY A2
REPAYMENT DATE, RESPECTIVELY) FOR THE BORROWERS TO MAKE THE FACILITY A1
REPAYMENT INSTALMENT OR THE FACILITY A2 INSTALMENT) DUE ON THAT DATE.


(B)                                     IF THE FACILITY AGENT MAKES ANY OF THE
CHANGES TO AN INTEREST PERIOD REFERRED TO IN THIS CLAUSE 13.2, IT SHALL PROMPTLY
NOTIFY THE COMPANY AND THE LENDERS.


13.3                  CONSOLIDATION OF FACILITY A1 LOANS AND FACILITY A2 LOANS


(A)                                     SUBJECT TO PARAGRAPH (B) BELOW, IF TWO
OR MORE INTEREST PERIODS:

(I)                        RELATE TO THE SAME FACILITY;

(II)                     END ON THE SAME DATE; AND

(III)                  ARE MADE TO THE SAME BORROWER,

those Loans will, unless that Borrower (or the Company on its behalf) specifies
to the contrary in the Selection Notice for the next Interest Period, be
consolidated into, and treated as, a single Loan under the same  Facility on the
last day of the relevant Interest Period.


(B)                                     SUBJECT TO CLAUSE 4.5 (MAXIMUM NUMBER OF
UTILISATIONS) AND CLAUSE 5.3 (CURRENCY AND AMOUNT) IF A BORROWER (OR THE COMPANY
ON ITS BEHALF) REQUESTS IN A SELECTION NOTICE THAT A TERM LOAN BE DIVIDED INTO
TWO OR MORE TERM LOANS, THAT TERM LOAN WILL, ON THE LAST DAY OF ITS INTEREST
PERIOD, BE SO DIVIDED WITH BASE CURRENCY AMOUNTS SPECIFIED IN THAT SELECTION
NOTICE, BEING AN AGGREGATE BASE CURRENCY AMOUNT EQUAL TO THE AMOUNT OF THE TERM
LOAN IMMEDIATELY BEFORE ITS DIVISION, HAVING TAKEN INTO ACCOUNT ANY REPAYMENT TO
BE MADE ON THAT DAY.


14.                         CHANGES TO THE CALCULATION OF INTEREST


14.1                  ABSENCE OF QUOTATIONS

Subject to Clause 14.2 (Market disruption), if EURIBOR or, if applicable, LIBOR
is to be determined by reference to the Reference Banks but a Reference Bank
does not supply a quotation by the Specified Time on the Quotation Day, the
applicable LIBOR or EURIBOR shall be determined on the basis of the quotations
of the remaining Reference Banks.


14.2                  MARKET DISRUPTION


(A)                                     IF A MARKET DISRUPTION EVENT OCCURS IN
RELATION TO A LOAN FOR ANY INTEREST PERIOD, THEN THE RATE OF INTEREST ON EACH
LENDER’S SHARE OF THAT LOAN FOR THE INTEREST PERIOD SHALL BE THE RATE PER ANNUM
WHICH IS THE SUM OF:

55


--------------------------------------------------------------------------------




 

(I)                        THE MARGIN;

(II)                     THE RATE NOTIFIED TO THE FACILITY AGENT BY THAT LENDER
AS SOON AS PRACTICABLE AND IN ANY EVENT BEFORE INTEREST IS DUE TO BE PAID IN
RESPECT OF THAT INTEREST PERIOD, TO BE THAT WHICH EXPRESSES AS A PERCENTAGE RATE
PER ANNUM THE COST TO THAT LENDER OF FUNDING ITS PARTICIPATION IN THAT LOAN FROM
WHATEVER SOURCE IT MAY REASONABLY SELECT; AND

(III)                  THE MANDATORY COST, IF ANY, APPLICABLE TO THAT LENDER’S
PARTICIPATION IN THE LOAN.


(B)                                     IN THIS AGREEMENT “MARKET DISRUPTION
EVENT” MEANS:

(I)                        AT OR ABOUT NOON ON THE QUOTATION DAY FOR THE
RELEVANT INTEREST PERIOD THE SCREEN RATE NOT BEING AVAILABLE AND NONE OR ONLY
ONE OF THE REFERENCE BANKS SUPPLYING A RATE TO THE FACILITY AGENT TO DETERMINE
LIBOR OR, IF APPLICABLE, EURIBOR FOR THE RELEVANT CURRENCY AND INTEREST PERIOD;
OR

(II)                     BEFORE CLOSE OF BUSINESS IN LONDON ON THE QUOTATION DAY
FOR THE RELEVANT INTEREST PERIOD, THE FACILITY AGENT RECEIVING NOTIFICATIONS
FROM A LENDER OR LENDERS (WHOSE PARTICIPATIONS IN A LOAN EXCEED 50 PER CENT. OF
THAT LOAN) THAT THE COST TO IT OF OBTAINING MATCHING DEPOSITS IN THE RELEVANT
INTERBANK MARKET WOULD BE IN EXCESS OF LIBOR OR, IF APPLICABLE, EURIBOR.


14.3                  ALTERNATIVE BASIS OF INTEREST OR FUNDING


(A)                                     IF A MARKET DISRUPTION EVENT OCCURS AND
THE FACILITY AGENT OR THE COMPANY SO REQUIRES, THE FACILITY AGENT AND THE
COMPANY SHALL ENTER INTO NEGOTIATIONS (FOR A PERIOD OF NOT MORE THAN THIRTY
DAYS) WITH A VIEW TO AGREEING A SUBSTITUTE BASIS FOR DETERMINING THE RATE OF
INTEREST.


(B)                                     ANY ALTERNATIVE BASIS AGREED PURSUANT TO
PARAGRAPH (A) ABOVE SHALL, WITH THE PRIOR CONSENT OF ALL THE LENDERS AND THE
COMPANY, BE BINDING ON ALL PARTIES.


14.4                  BREAK COSTS


(A)                                     SUBJECT TO PARAGRAPH (B) BELOW, EACH
BORROWER SHALL, WITHIN THREE BUSINESS DAYS OF DEMAND BY A FINANCE PARTY, PAY TO
THAT FINANCE PARTY ITS BREAK COSTS ATTRIBUTABLE TO ALL OR ANY PART OF A LOAN OR
UNPAID SUM BEING PAID BY THAT BORROWER ON A DAY OTHER THAN THE LAST DAY OF AN
INTEREST PERIOD FOR THAT LOAN OR UNPAID SUM.


(B)                                     SUBJECT TO PARAGRAPH (A) ABOVE, IN ORDER
TO AVOID BREAK COSTS ARISING ON MANDATORY PREPAYMENTS, UNLESS AN EVENT OF
DEFAULT IS OUTSTANDING, THE COMPANY SHALL BE ENTITLED TO DEFER EACH MANDATORY
PREPAYMENT IN RESPECT OF DISPOSAL PROCEEDS AND EQUITY PROCEEDS UNTIL THE END OF
THE INTEREST PERIODS WHICH ARE CURRENT AT THE DATE UPON WHICH THE REPAYMENT
WOULD OTHERWISE BECOME DUE.


(C)                                      EACH LENDER SHALL, AS SOON AS
REASONABLY PRACTICABLE AFTER A DEMAND BY THE FACILITY AGENT, PROVIDE A
CERTIFICATE CONFIRMING THE AMOUNT AND BASIS OF CALCULATION OF ITS BREAK COSTS
FOR ANY INTEREST PERIOD IN WHICH THEY ACCRUE.

56


--------------------------------------------------------------------------------




 


15.                         FEES


15.1                  COMMITMENT FEE


(A)                                     THE COMPANY SHALL PAY TO THE FACILITY
AGENT (FOR THE ACCOUNT OF EACH LENDER) A FEE IN THE BASE CURRENCY COMPUTED AT
THE RATE OF (DURING THE PERIOD COMMENCING ON (AND INCLUDING) THE CLOSING DATE
AND ENDING ON THE LAST DAY OF THE RELEVANT AVAILABILITY PERIOD) A RATE EQUAL TO
40 PER CENT. OF THE APPLICABLE MARGIN PER ANNUM ON THAT LENDER’S AVAILABLE
COMMITMENT UNDER THE REVOLVING FACILITY FOR THE AVAILABILITY PERIOD.


(B)                                     THE ACCRUED COMMITMENT FEE IS PAYABLE:

(I)                        ON THE LAST DAY OF EACH SUCCESSIVE PERIOD OF THREE
MONTHS WHICH ENDS DURING THE RELEVANT AVAILABILITY PERIOD;

(II)                     ON THE LAST DAY OF THE RELEVANT AVAILABILITY PERIOD;
AND

(III)                  ON THE CANCELLED AMOUNT OF THE RELEVANT LENDER’S
COMMITMENT AT THE TIME THE CANCELLATION IS EFFECTIVE.


15.2                  UPFRONT FEE

The Company shall pay to the Mandated Lead Arrangers an upfront fee in the
amount and at the times agreed in a Fee Letter.


15.3                  FACILITY AGENCY FEE

The Company shall pay to (or procure payment to) the Facility Agent (for its own
account) a facility agency fee in the amount and at the times agreed in a Fee
Letter.

57


--------------------------------------------------------------------------------




 

SECTION 6

ADDITIONAL PAYMENT OBLIGATIONS


16.                         TAX GROSS UP AND INDEMNITIES


16.1                  DEFINITIONS

In this Clause 16:

“Protected Party” means a Finance Party which is or will be, for or on account
of Tax, subject to any liability or required to make any payment in relation to
a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

“Qualifying Lender” means:

(a)                                     a Lender which is incorporated or
resident or acting out of a Facility Office in a member state of the European
Union; or

(b)                                     a Treaty Lender; or

(c)                                      otherwise entitled to receive interest
payments under this Agreement from that Borrower without any Tax Deduction.

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 16.2 (Tax gross up) or a payment under Clause 16.3
(Tax indemnity).

“Treaty Lender” means a Lender which:

(a)                                     is treated as a resident of a Treaty
State for the purposes of the Treaty;

(b)                                     does not carry on a business in the
Federal Republic of Germany through a permanent establishment with which that
Lender’s participation in the Loan is effectively connected.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the Federal Republic of Germany which makes provision for full
exemption from tax imposed by the Federal Republic of Germany on interest.

Unless a contrary indication appears, in this Clause 16 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.


16.2                  TAX GROSS UP


(A)                                     SUBJECT TO PARAGRAPH (B) BELOW:

(I)                        EACH OBLIGOR SHALL MAKE ALL PAYMENTS TO BE MADE BY IT
WITHOUT ANY TAX DEDUCTION, UNLESS A TAX DEDUCTION IS REQUIRED BY LAW;

58


--------------------------------------------------------------------------------




 

(II)                     THE COMPANY SHALL PROMPTLY UPON BECOMING AWARE THAT AN
OBLIGOR MUST MAKE A TAX DEDUCTION (OR THAT THERE IS ANY CHANGE IN THE RATE OR
THE BASIS OF A TAX DEDUCTION) NOTIFY THE FACILITY AGENT ACCORDINGLY.  SIMILARLY,
A LENDER OR THE ISSUING BANK SHALL NOTIFY THE FACILITY AGENT ON BECOMING SO
AWARE IN RESPECT OF A PAYMENT TO THAT LENDER OR THE ISSUING BANK.  IF THE
FACILITY AGENT RECEIVES SUCH NOTIFICATION FROM A LENDER OR ISSUING BANK IT SHALL
NOTIFY THE COMPANY AND THAT OBLIGOR;

(III)                  IF A TAX DEDUCTION IS REQUIRED BY LAW TO BE MADE BY AN
OBLIGOR THE AMOUNT OF THE PAYMENT DUE FROM THAT OBLIGOR SHALL BE INCREASED TO AN
AMOUNT WHICH (AFTER MAKING ANY TAX DEDUCTION) LEAVES AN AMOUNT EQUAL TO THE
PAYMENT WHICH WOULD HAVE BEEN DUE IF NO TAX DEDUCTION HAD BEEN REQUIRED;

(IV)                 AN OBLIGOR IS NOT REQUIRED TO MAKE AN INCREASED PAYMENT TO
A LENDER UNDER PARAGRAPH (III) ABOVE FOR A TAX DEDUCTION IN RESPECT OF TAX
IMPOSED BY THE RELEVANT TAX AUTHORITIES FROM A PAYMENT OF INTEREST ON A LOAN, IF
ON THE DATE ON WHICH THE PAYMENT FALLS DUE THE PAYMENT COULD HAVE BEEN MADE TO
THE RELEVANT LENDER WITHOUT A TAX DEDUCTION IF IT WAS A QUALIFYING LENDER, BUT
ON THAT DATE THAT LENDER IS NOT OR HAS CEASED TO BE A QUALIFYING LENDER OTHER
THAN AS A RESULT OF ANY CHANGE AFTER THE DATE IT BECAME A LENDER UNDER THIS
AGREEMENT IN (OR IN THE INTERPRETATION, ADMINISTRATION, OR APPLICATION OF) ANY
LAW, OR ANY PUBLISHED PRACTICE OR CONCESSION OF ANY RELEVANT TAXING AUTHORITY;

(V)                    IF AN OBLIGOR IS REQUIRED TO MAKE A TAX DEDUCTION, THAT
OBLIGOR SHALL MAKE THAT TAX DEDUCTION AND ANY PAYMENT REQUIRED IN CONNECTION
WITH THAT TAX DEDUCTION WITHIN THE TIME ALLOWED AND IN THE MINIMUM AMOUNT
REQUIRED BY LAW; AND

(VI)                 WITHIN THIRTY DAYS OF MAKING EITHER A TAX DEDUCTION OR ANY
PAYMENT REQUIRED IN CONNECTION WITH THAT TAX DEDUCTION, THE OBLIGOR MAKING THAT
TAX DEDUCTION SHALL DELIVER TO THE FACILITY AGENT FOR THE FINANCE PARTY ENTITLED
TO THE PAYMENT EVIDENCE REASONABLY SATISFACTORY TO THAT FINANCE PARTY THAT THE
TAX DEDUCTION HAS BEEN MADE OR (AS APPLICABLE) ANY APPROPRIATE PAYMENT PAID TO
THE RELEVANT TAXING AUTHORITY.


(B)                                     NO SUCH ADDITIONAL AMOUNTS REFERRED TO
IN PARAGRAPH (A) ABOVE SHALL BE REQUIRED TO BE PAID TO ANY LENDER WITH RESPECT
TO ANY US WITHHOLDING TAXES THAT WOULD NOT HAVE BEEN IMPOSED BUT FOR THE FAILURE
TO COMPLY WITH PARAGRAPH (A) OF CLAUSE 16.7 (NIL RATE TREATY LENDER AND US
LENDER).


16.3                  TAX INDEMNITY


(A)                                     THE COMPANY SHALL (WITHIN THREE BUSINESS
DAYS OF DEMAND BY THE FACILITY AGENT) PAY (OR PROCURE PAYMENT) TO A PROTECTED
PARTY AN AMOUNT EQUAL TO THE LOSS, LIABILITY OR COST WHICH THAT PROTECTED PARTY
DETERMINES WILL BE OR HAS BEEN (DIRECTLY OR INDIRECTLY) SUFFERED FOR OR ON
ACCOUNT OF TAX BY THAT PROTECTED PARTY IN RESPECT OF A FINANCE DOCUMENT.

59


--------------------------------------------------------------------------------




 


(B)                                     PARAGRAPH (A) ABOVE SHALL NOT APPLY:

(I)                        WITH RESPECT TO ANY TAX ASSESSED ON A FINANCE PARTY:

(A)                 UNDER THE LAW OF THE JURISDICTION IN WHICH THAT FINANCE
PARTY IS INCORPORATED OR, IF DIFFERENT, THE JURISDICTION (OR JURISDICTIONS) IN
WHICH THAT FINANCE PARTY IS TREATED AS RESIDENT FOR TAX PURPOSES; OR

(B)                 UNDER THE LAW OF THE JURISDICTION IN WHICH THAT FINANCE
PARTY’S FACILITY OFFICE IS LOCATED IN RESPECT OF AMOUNTS RECEIVED OR RECEIVABLE
IN THAT JURISDICTION,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; and

(II)                     TO THE EXTENT A LOSS, LIABILITY OR COST:

(A)                 IS COMPENSATED FOR BY AN INCREASED PAYMENT UNDER CLAUSE 16.2
(TAX GROSS UP); OR

(B)                 WOULD HAVE BEEN COMPENSATED FOR BY AN INCREASED PAYMENT
UNDER CLAUSE 16.2 (TAX GROSS UP) BUT WAS NOT SO COMPENSATED SOLELY BECAUSE ONE
OF THE EXCLUSIONS IN SUB-PARAGRAPH (IV) OF CLAUSE 16.2(A) (TAX GROSS UP) AND IN
CLAUSE 16.2(B) APPLIED.


(C)                                      A PROTECTED PARTY MAKING, OR INTENDING
TO MAKE A CLAIM PURSUANT TO PARAGRAPH (A) ABOVE SHALL PROMPTLY NOTIFY THE
FACILITY AGENT OF THE EVENT WHICH WILL GIVE, OR HAS GIVEN, RISE TO THE CLAIM,
FOLLOWING WHICH THE FACILITY AGENT SHALL NOTIFY THE COMPANY.


(D)                                     A PROTECTED PARTY SHALL, ON RECEIVING A
PAYMENT FROM AN OBLIGOR UNDER THIS CLAUSE 16.3, NOTIFY THE FACILITY AGENT.


16.4                  TAX CREDIT

If an Obligor makes a Tax Payment other than with respect to United States Taxes
and the relevant Finance Party determines in good faith that:


(A)                                     A TAX CREDIT IS ATTRIBUTABLE TO THAT TAX
PAYMENT; AND


(B)                                     THAT FINANCE PARTY HAS OBTAINED,
UTILISED AND RETAINED THAT TAX CREDIT,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after Tax position as
it would have been in had the Tax Payment not been made by the Obligor.


16.5                  STAMP TAXES

The Company shall pay and, within three Business Days of demand, indemnify each
Finance Party and each Mandated Lead Arranger against any cost, loss or
liability that Finance Party or any Mandated Lead Arranger incurs in relation to
all stamp duty, registration and other similar Taxes or fees payable in respect
of any Finance Document.

60


--------------------------------------------------------------------------------



16.6       VALUE ADDED TAX


(A)             ALL CONSIDERATION EXPRESSED TO BE PAYABLE UNDER A FINANCE
DOCUMENT BY ANY PARTY TO A FINANCE PARTY SHALL BE DEEMED TO BE EXCLUSIVE OF ANY
VAT. IF VAT IS CHARGEABLE ON ANY SUPPLY MADE BY ANY FINANCE PARTY TO ANY PARTY
IN CONNECTION WITH A FINANCE DOCUMENT, THAT PARTY SHALL PAY TO THE FINANCE PARTY
(IN ADDITION TO AND AT THE SAME TIME AS PAYING THE CONSIDERATION) AN AMOUNT
EQUAL TO THE AMOUNT OF THE VAT AGAINST DELIVERY OF A INVOICE WHICH MEETS THE
RESPECTIVE CRITERIA FOR VAT REFUND.


(B)            WHERE A FINANCE DOCUMENT REQUIRES ANY PARTY TO REIMBURSE A
FINANCE PARTY FOR ANY COSTS OR EXPENSES, THAT PARTY SHALL ALSO AT THE SAME TIME
PAY AND INDEMNIFY THAT FINANCE PARTY AGAINST ALL VAT INCURRED BY THE FINANCE
PARTY IN RESPECT OF THE COSTS OR EXPENSES TO THE EXTENT THAT THE FINANCE PARTY
REASONABLY DETERMINES THAT IT IS NOT ENTITLED TO CREDIT OR REPAYMENT OF THE VAT.
THE RESPECTIVE FINANCE PARTY SHALL REIMBURSE THE RESPECTIVE PARTY ANY VAT
REFUNDED.


16.7       NIL RATE TREATY LENDER AND US LENDER


(A)             EACH LENDER MAKING A LOAN TO A U.S. BORROWER THAT IS NOT A
UNITED STATES PERSON (AS SUCH TERM IS DEFINED IN SECTION 7701(A)(30) OF THE
INTERNAL REVENUE CODE) FOR U.S. FEDERAL INCOME TAX PURPOSES (A “NON US LENDER”)
SHALL DELIVER TO FACILITY AGENT FOR TRANSMISSION TO U.S. BORROWER, ON OR PRIOR
TO THE CLOSING DATE (IN THE CASE OF EACH LENDER LISTED ON THE SIGNATURE PAGES
HEREOF ON THE CLOSING DATE) OR ON OR PRIOR TO THE DATE OF THE TRANSFER
CERTIFICATE PURSUANT TO WHICH IT BECOMES A LENDER (IN THE CASE OF EACH OTHER
LENDER), AND AT SUCH OTHER TIMES AS MAY BE NECESSARY IN THE DETERMINATION OF
U.S. BORROWER OR FACILITY AGENT (EACH IN THE REASONABLE EXERCISE OF ITS
DISCRETION), (I) TWO ORIGINAL COPIES OF INTERNAL REVENUE SERVICE FORM W 8BEN, W
8ECI AND/OR W-8IMY (OR ANY SUCCESSOR FORMS), PROPERLY COMPLETED AND DULY
EXECUTED BY SUCH LENDER, AND SUCH OTHER DOCUMENTATION REQUIRED UNDER THE
INTERNAL REVENUE CODE OR REASONABLY REQUESTED BY U.S. BORROWER TO ESTABLISH THAT
SUCH LENDER IS NOT SUBJECT TO DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL
INCOME TAX WITH RESPECT TO ANY PAYMENTS TO SUCH LENDER OF PRINCIPAL, INTEREST,
FEES OR OTHER AMOUNTS PAYABLE UNDER ANY OF THE FINANCE DOCUMENTS, OR (II) IF
SUCH LENDER IS NOT A “BANK” OR OTHER PERSON DESCRIBED IN SECTION 881(C)(3) OF
THE INTERNAL REVENUE CODE AND CANNOT DELIVER INTERNAL REVENUE SERVICE FORM W
8ECI PURSUANT TO (I) ABOVE, A CERTIFICATE RE NON BANK STATUS TOGETHER WITH TWO
ORIGINAL COPIES OF INTERNAL REVENUE SERVICE FORM W 8BEN AND/OR W-8IMY (OR ANY
SUCCESSOR FORM), PROPERLY COMPLETED AND DULY EXECUTED BY SUCH LENDER, IN EACH
CASE TOGETHER WITH SUCH OTHER DOCUMENTATION REQUIRED UNDER THE INTERNAL REVENUE
CODE OR REASONABLY REQUESTED BY U.S. BORROWER TO ESTABLISH THAT SUCH LENDER IS
NOT SUBJECT TO DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX WITH
RESPECT TO ANY PAYMENTS TO SUCH LENDER OF INTEREST PAYABLE UNDER ANY OF THE
FINANCE DOCUMENTS.  IF ANY LENDER PROVIDES AN INTERNAL REVENUE SERVICE FORM
W-8IMY, SUCH LENDER MUST ALSO ATTACH THE ADDITIONAL DOCUMENTATION THAT MUST BE
TRANSMITTED WITH INTERNAL REVENUE SERVICE FORM W-8IMY, INCLUDING THE APPROPRIATE
FORMS DESCRIBED IN THIS CLAUSE 16.7.

61


--------------------------------------------------------------------------------





(B)            EACH LENDER MAKING A LOAN TO U.S. BORROWER THAT IS A UNITED
STATES PERSON (AS SUCH TERM IS DEFINED IN SECTION 7701(A)(30) OF THE INTERNAL
REVENUE CODE) AND IS NOT A PERSON WHOSE NAME INDICATES THAT IT IS AN “EXEMPT
RECIPIENT” (AS SUCH TERM IS DEFINED IN SECTION 1.6049-4(C)(II) OF THE UNITED
STATES TREASURY REGULATIONS) SHALL DELIVER TO U.S. BORROWER AND THE FACILITY
AGENT ON OR PRIOR TO THE CLOSING DATE (IN THE CASE OF EACH LENDER LISTED ON THE
SIGNATURE PAGES HEREOF ON THE CLOSING DATE) OR ON OR PRIOR TO THE DATE OF THE
TRANSFER CERTIFICATE PURSUANT TO WHICH IT BECOMES A LENDER (IN THE CASE OF EACH
OTHER LENDER), AND AT SUCH OTHER TIMES AS MAY BE NECESSARY IN THE DETERMINATION
OF U.S. BORROWER AND THE FACILITY AGENT (EACH IN THE REASONABLE EXERCISE OF ITS
DISCRETION) TWO ORIGINAL COPIES OF INTERNAL REVENUE SERVICE FORM W-9 (OR
SUCCESSOR FORMS).


(C)             EACH LENDER REQUIRED TO DELIVER ANY FORMS, CERTIFICATES OR OTHER
EVIDENCE WITH RESPECT TO UNITED STATES FEDERAL INCOME TAX WITHHOLDING MATTERS
PURSUANT TO THIS SECTION HEREBY AGREES, FROM TIME TO TIME AFTER THE INITIAL
DELIVERY BY SUCH LENDER OF SUCH FORMS, CERTIFICATES OR OTHER EVIDENCE, WHENEVER
A LAPSE IN TIME OR CHANGE IN CIRCUMSTANCES RENDERS SUCH FORMS, CERTIFICATES OR
OTHER EVIDENCE OBSOLETE OR INACCURATE IN ANY MATERIAL RESPECT, THAT SUCH LENDER
SHALL PROMPTLY DELIVER TO THE FACILITY AGENT FOR TRANSMISSION TO U.S. BORROWER
TWO NEW ORIGINAL COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN, W-8ECI, W-8IMY
OR W-9, OR A CERTIFICATE RE NON BANK STATUS AND TWO ORIGINAL COPIES OF INTERNAL
REVENUE SERVICE FORM W-8BEN OR W-8IMY (OR ANY SUCCESSOR FORM), AS THE CASE MAY
BE, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH LENDER, AND SUCH OTHER
DOCUMENTATION REQUIRED UNDER THE INTERNAL REVENUE CODE OR REASONABLY REQUESTED
BY U.S. BORROWER TO CONFIRM OR ESTABLISH THAT SUCH LENDER IS NOT SUBJECT TO
DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX WITH RESPECT TO
PAYMENTS TO SUCH LENDER UNDER THE FINANCE DOCUMENTS, OR NOTIFY THE FACILITY
AGENT AND U.S. BORROWER OF ITS INABILITY TO DELIVER ANY SUCH FORMS, CERTIFICATES
OR OTHER EVIDENCE.


16.8       GERMAN BORROWERS


(A)             THE FACILITY AGENT AND EACH OF THE ORIGINAL LENDERS UNDERTAKE TO
DELIVER TO EACH GERMAN BORROWER AS SOON AS REASONABLY PRACTICABLE AFTER THE
FACILITIES HAVE BEEN MADE AVAILABLE TO SUCH GERMAN BORROWER AND SUBJECT TO
COMPLIANCE BY THE GERMAN BORROWERS WITH PARAGRAPH (C) BELOW, A COMPLETE LETTER
IN THE FORM OF THE SAMPLE BACK-TO-BACK CERTIFICATE AS PUBLISHED BY THE GERMAN
FEDERAL MINISTRY OF FINANCE (BUNDESFINANZMINISTERIUM) ON 20 OCTOBER 2005 (IV B7
– S2742A – 43/05) AS ATTACHED AS SCHEDULE 14 (FORM OF CERTIFICATE), OR IN THE
FORM OF ANY SUCCESSOR SAMPLE FORM AS MAY BE REQUIRED BY THE GERMAN TAX
AUTHORITIES (THE “CERTIFICATE”). THE FACILITY AGENT (ACTING ON BEHALF OF THE
LENDERS) SHALL SEND TO THE RELEVANT GERMAN BORROWER UPON REQUEST OF SUCH GERMAN
BORROWER AN UPDATED CERTIFICATE AS SOON AS REASONABLY PRACTICABLE (1) UPON ANY
AMENDMENT TO THE FACILITIES OR CHANGE IN THE SECURITY OR GUARANTEES GRANTED IN
RELATION TO THE FACILITIES, (2) IF SO REQUIRED BY THE RELEVANT GERMAN BORROWER
FOR TAX PURPOSES. IF THE GERMAN TAX AUTHORITIES WILL NOT ACCEPT A CERTIFICATE
ISSUED BY THE FACILITY AGENT, EACH LENDER WILL ISSUE A CERTIFICATE INDIVIDUALLY.

62


--------------------------------------------------------------------------------





(B)            EACH GERMAN BORROWER MAY DISCLOSE THE EXISTENCE AND CONTENTS OF
ANY CERTIFICATE TO ITS PROFESSIONAL ADVISERS, ITS AFFILIATED COMPANIES
(VERBUNDENE UNTERNEHMEN) AND TO ANY TAX, REGULATORY OR GOVERNMENTAL AUTHORITY
ASSERTING JURISDICTION OVER IT.


(C)             FOR PURPOSES OF ENABLING THE FACILITY AGENT TO ISSUE A
CERTIFICATE ON BEHALF OF THE LENDER, THE RESPECTIVE GERMAN BORROWER WILL PROVIDE
THE FACILITY AGENT WITH A LIST OF GUARANTEES, DISPOSAL RESTRICTIONS AND OTHER
RELEVANT INFORMATION AS REQUIRED PURSUANT TO THE SAMPLE CERTIFICATE, TOGETHER
WITH ANY WRITTEN REQUEST FOR THE ISSUANCE OF A CERTIFICATE.


(D)            EACH OBLIGOR AND EACH LENDER UNDERTAKES TO INFORM THE FACILITY
AGENT WITHOUT UNDUE DELAY IF IT BECOMES AWARE OF ANY INCORRECTNESS OR
INCOMPLETENESS OF A CERTIFICATE GIVEN OR TO BE GIVEN FROM TIME TO TIME PURSUANT
TO PARAGRAPH (A) ABOVE.


(E)             IT IS THE COMMON UNDERSTANDING OF THE PARTIES THAT:

(I)        EACH CERTIFICATE IS GIVEN BY THE FACILITY AGENT FOR THE PURPOSE OF
DELIVERY TO THE COMPETENT TAX AUTHORITIES OF THE GERMAN BORROWERS TO ASSIST THE
GERMAN BORROWERS IN THE ADMINISTRATION OF THEIR TAX AFFAIRS AND NOT FOR ANY
OTHER PURPOSE;

(II)       THE FACILITY AGENT AND THE LENDERS ARE NOT RESPONSIBLE FOR EXAMINING
THE GERMAN BORROWERS’ TAX POSITION AND THAT THE CERTIFICATES DO NOT GUARANTEE
THE ACHIEVEMENT OR AMOUNT OF A SPECIFIC RESULT OR CONCLUSION FOR TAX PURPOSES OR
THE SUITABILITY OF A CERTIFICATE TO PROVIDE THE COUNTERPROOF AS SET OUT IN THE
RELEVANT GERMAN TAX DECREES;

(III)      EACH CERTIFICATE WILL LIST ALL GUARANTEES IRRESPECTIVE OF WHETHER
THEY CAN BE HARMFUL UNDER SECTION 8A OF THE KSTG AND WILL ONLY BE A DECLARATION
OF FACT (WISSENSERKLÄRUNG) AND THERE WILL BE NO FURTHER OBLIGATIONS OF THE
FACILITY AGENT AND/OR THE LENDERS AND NO RESTRICTIONS OF THEIR RIGHTS UNDER THE
FINANCE DOCUMENTS AS A RESULT OF THE ISSUANCE OF ANY CERTIFICATE;

(IV)      EACH CERTIFICATE IS ADDRESSED TO AND IS SOLELY FOR THE BENEFIT OF THE
GERMAN BORROWERS IN RELATION TO THIS AGREEMENT; AND

(V)       NO CERTIFICATE CREATES THIRD PARTY RIGHTS OF ANY KIND.


(F)             IT IS THE COMMON UNDERSTANDING OF THE PARTIES THAT NO PARTY IS
PROVIDING ANY LEGAL AND/OR TAX ADVICE TO ANY OTHER PARTY WITH RESPECT TO THIS
AGREEMENT, IN PARTICULAR WITH RESPECT TO THE APPLICATION OF SECTION 8A OF THE
KSTG AND THE INTERPRETATION OF THE RELEVANT GERMAN TAX DECREES, AND THAT IT IS
THE RESPONSIBILITY OF EACH PARTY, IN PARTICULAR EACH GERMAN BORROWER, TO CONSULT
ITS OWN LEGAL AND TAX ADVISERS.


(G)            TO THE EXTENT THE GERMAN TAX AUTHORITIES REQUIRE A GERMAN
BORROWER TO PROVIDE, IN ADDITION TO THE CERTIFICATES, FURTHER EVIDENCE OR
INFORMATION, THE FACILITY AGENT AND/OR THE LENDERS SHALL CONSIDER IN GOOD FAITH
TO WHAT EXTENT IT IS

63


--------------------------------------------------------------------------------





REASONABLY PRACTICAL FOR THEM TO SUPPORT THE RELEVANT GERMAN BORROWER IN THAT
REGARD.


(H)            REASONABLE COSTS AND EXPENSES INCURRED BY THE FACILITY AGENT OR
ANY LENDER (UNLESS ONLY THE FACILITY AGENT REVIEWS AND ISSUES THE CERTIFICATE
WITHOUT THE INVOLVEMENT OF THE LENDER) IN CONNECTION WITH THE PROVISIONS OF A
CERTIFICATE WILL BE BORNE BY THE GERMAN BORROWERS.  NEITHER THE FACILITY AGENT
NOR ANY LENDER SHALL BE LIABLE AS A RESULT OF THE DELIVERY OF A CERTIFICATE. 
EACH GERMAN BORROWER AGREES TO INDEMNIFY THE FACILITY AGENT AND EACH LENDER WITH
RESPECT TO POTENTIAL CLAIMS MADE AGAINST THE FACILITY AGENT OR ANY LENDER WITH
RESPECT TO ANY CERTIFICATE BY ANY THIRD PARTY (OTHER THAN CLAIMS ARISING BY
REASON OF GROSS NEGLIGENCE BY THE FACILITY AGENT OR THAT LENDER).  NO OBLIGOR
WILL RAISE ANY CLAIMS AGAINST THE FACILITY AGENT OR ANY LENDER BASED ON, OR IN
CONNECTION WITH, A (CORRECT/COMPLETE OR INCORRECT/INCOMPLETE) CERTIFICATE,
EXCEPT IN CASES WHERE THE FACILITY AGENT OR THE LENDERS ARE IN BREACH OF THEIR
UNDERTAKING TO DELIVER THE CERTIFICATE IN ACCORDANCE WITH THIS CLAUSE 16.9, IN
WHICH EVENT EACH LENDER OR THE FACILITY AGENT, AS THE CASE MAY BE, SHALL ONLY BE
SEVERALLY (AND NOT JOINTLY) LIABLE FOR ITS OWN BREACH (AND THE FACILITY AGENT
SHALL NOT BE LIABLE FOR A BREACH OF THE UNDERTAKING BY THE LENDERS).


(I)              FOR THE AVOIDANCE OF DOUBT:

(I)        NONE OF THE FACILITY AGENT NOR ANY LENDER SHALL BE OBLIGED TO
DISCLOSE TO ANY OTHER PERSON ANY CONFIDENTIAL INFORMATION REGARDING ITS BUSINESS
OR ANY OTHER INFORMATION RELATING TO ITS TAX AFFAIRS OR TAX COMPUTATIONS
(INCLUDING, WITHOUT LIMITATION, ITS TAX RETURNS OR ITS CALCULATIONS) AS A RESULT
OF THE OPERATION OF THIS CLAUSE;

(II)       NONE OF THE FACILITY AGENT NOR ANY LENDER SHALL BE OBLIGED TO DELIVER
ANY INFORMATION OR MAKE ANY STATEMENTS PURSUANT TO THIS CLAUSE IF BY DOING SO IT
WOULD CONTRAVENE THE TERMS OF ANY APPLICABLE LAW OR ANY NOTICE, DIRECTION OR
REQUIREMENT OF ANY GOVERNMENTAL OR REGULATORY AUTHORITY (WHETHER OR NOT HAVING
THE FORCE OF LAW); AND

(III)      EACH GERMAN BORROWER MAY DISCLOSE THE EXISTENCE AND CONTENTS OF A
CERTIFICATE TO ITS PROFESSIONAL ADVISERS, ITS AFFILIATES, AS REQUIRED BY
APPLICABLE LAW OR REGULATION AND TO ANY TAX, REGULATORY OR OTHER GOVERNMENTAL
AUTHORITY ASSERTING JURISDICTION OVER IT.


(J)              EACH OBLIGOR ACKNOWLEDGES THAT THE FACILITY AGENT MAY ONLY
DELIVER A CERTIFICATE IF AND TO THE EXTENT ANY OBLIGOR HAS RELEASED THE FACILITY
AGENT FROM ITS GENERAL OBLIGATION TO MAINTAIN CONFIDENTIALITY AND HEREWITH
RELEASES THE FACILITY AGENT AND EACH LENDER FROM THE BANKING CONFIDENTIALITY
(BANKGEHEIMNIS) AND ANY OTHER CONFIDENTIALITY OBLIGATION FOR PURPOSES OF THE
ISSUANCE AND DELIVERY OF THE CERTIFICATES SOLELY WITH RESPECT TO SUCH
INFORMATION THAT IS REQUIRED TO BE INCLUDED IN THE CERTIFICATE, AND SOLELY
VIS-À-VIS THE OTHER OBLIGORS, THE TAX AUTHORITIES AND THE OTHER FINANCE
PARTIES.  IF THE FACILITY AGENT HAS NOT BEEN RELEASED FROM SUCH BANKING
CONFIDENTIALITY AND OTHER CONFIDENTIALITY OBLIGATIONS BY ANY PERSON PROVIDING A
GUARANTEE TO SECURE ANY

64


--------------------------------------------------------------------------------





LIABILITIES OF THE RELEVANT GERMAN BORROWER, THE CERTIFICATES WILL ONLY STATE
THAT FURTHER GUARANTEES HAVE BEEN GRANTED.


17.         INCREASED COSTS


17.1       INCREASED COSTS


(A)             SUBJECT TO CLAUSE 17.3 (EXCEPTIONS) THE COMPANY SHALL, WITHIN
THREE BUSINESS DAYS OF A DEMAND BY THE FACILITY AGENT, PAY FOR THE ACCOUNT OF A
FINANCE PARTY THE AMOUNT OF ANY INCREASED COSTS INCURRED BY THAT FINANCE PARTY
OR ANY OF ITS AFFILIATES AS A RESULT OF (I) THE INTRODUCTION OF OR ANY CHANGE IN
(OR IN THE INTERPRETATION, ADMINISTRATION OR APPLICATION OF) ANY LAW OR
REGULATION OR (II) COMPLIANCE WITH ANY LAW OR REGULATION MADE AFTER THE DATE OF
THIS AGREEMENT.


(B)            IN THIS AGREEMENT “INCREASED COSTS” MEANS:

(I)        A REDUCTION IN THE RATE OF RETURN FROM A FACILITY OR ON A FINANCE
PARTY’S (OR ITS AFFILIATE’S) OVERALL CAPITAL;

(II)       AN ADDITIONAL OR INCREASED COST; OR

(III)      A REDUCTION OF ANY AMOUNT DUE AND PAYABLE UNDER ANY FINANCE DOCUMENT,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitments or an Ancillary Commitment or funding or performing its obligations
under any Finance Document or Bank Guarantee.


17.2       INCREASED COST CLAIMS


(A)             A FINANCE PARTY INTENDING TO MAKE A CLAIM PURSUANT TO CLAUSE
17.1 (INCREASED COSTS) SHALL NOTIFY THE FACILITY AGENT OF THE EVENT GIVING RISE
TO THE CLAIM, FOLLOWING WHICH THE FACILITY AGENT SHALL PROMPTLY NOTIFY THE
COMPANY.


(B)            EACH FINANCE PARTY SHALL, AS SOON AS PRACTICABLE AFTER A DEMAND
BY THE FACILITY AGENT, PROVIDE A CERTIFICATE CONFIRMING THE AMOUNT OF ITS
INCREASED COSTS TOGETHER WITH REASONABLE DETAILS OF THE BASIS OF CALCULATION.


17.3       EXCEPTIONS


(A)             CLAUSE 17.1 (INCREASED COSTS) DOES NOT APPLY TO THE EXTENT ANY
INCREASED COST IS:

(I)        ATTRIBUTABLE TO A TAX DEDUCTION REQUIRED BY LAW TO BE MADE BY AN
OBLIGOR; AND

(II)       COMPENSATED FOR BY CLAUSE 16.3 (TAX INDEMNITY) (OR WOULD HAVE BEEN
COMPENSATED FOR UNDER CLAUSE 16.3 (TAX INDEMNITY) BUT WAS NOT SO COMPENSATED
SOLELY BECAUSE ANY OF THE EXCLUSIONS IN PARAGRAPH (B) OF CLAUSE 16.3 (TAX
INDEMNITY) APPLIED); OR

(III)      COMPENSATED FOR BY THE PAYMENT OF THE MANDATORY COST; OR

(IV)      ATTRIBUTABLE TO THE WILFUL BREACH BY THE RELEVANT FINANCE PARTY OR ITS
AFFILIATES OF ANY LAW OR REGULATION.

65


--------------------------------------------------------------------------------





(B)            IN THIS CLAUSE 17.3, A REFERENCE TO A “TAX DEDUCTION” HAS THE
SAME MEANING GIVEN TO THE TERM IN CLAUSE 16.1 (DEFINITIONS).


18.         OTHER INDEMNITIES


18.1       CURRENCY INDEMNITY


(A)             IF ANY SUM DUE FROM AN OBLIGOR UNDER THE FINANCE DOCUMENTS (A
“SUM”), OR ANY ORDER, JUDGMENT OR AWARD GIVEN OR MADE IN RELATION TO A SUM, HAS
TO BE CONVERTED FROM THE CURRENCY (THE “FIRST CURRENCY”) IN WHICH THAT SUM IS
PAYABLE INTO ANOTHER CURRENCY (THE “SECOND CURRENCY”) FOR THE PURPOSE OF:

(I)        MAKING OR FILING A CLAIM OR PROOF AGAINST THAT OBLIGOR; OR

(II)       OBTAINING OR ENFORCING AN ORDER, JUDGMENT OR AWARD IN RELATION TO ANY
LITIGATION OR ARBITRATION PROCEEDINGS,

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party and each Mandated Lead Arranger to whom
that Sum is due against any cost, loss or liability arising out of or as a
result of the conversion including any discrepancy between (A) the rate of
exchange used to convert that Sum from the First Currency into the Second
Currency and (B) the rate or rates of exchange available to that person at the
time of its receipt of that Sum.


(B)            EACH OBLIGOR WAIVES ANY RIGHT IT MAY HAVE IN ANY JURISDICTION TO
PAY ANY AMOUNT UNDER THE FINANCE DOCUMENTS IN A CURRENCY OR CURRENCY UNIT OTHER
THAN THAT IN WHICH IT IS EXPRESSED TO BE PAYABLE.


18.2       OTHER INDEMNITIES

The Company shall (or shall procure that an Obligor will), within three Business
Days of demand, indemnify each Finance Party and each Mandated Lead Arranger
against any cost, loss or liability incurred by that Finance Party or Mandated
Lead Arranger as a result of:


(A)             THE OCCURRENCE OF ANY EVENT OF DEFAULT;


(B)            A FAILURE BY AN OBLIGOR TO PAY ANY AMOUNT DUE UNDER A FINANCE
DOCUMENT ON ITS DUE DATE, INCLUDING WITHOUT LIMITATION, ANY COST, LOSS OR
LIABILITY ARISING AS A RESULT OF CLAUSE 31 (SHARING AMONG THE FINANCE PARTIES);


(C)             FUNDING, OR MAKING ARRANGEMENTS TO FUND, ITS PARTICIPATION IN A
UTILISATION REQUESTED BY A BORROWER IN A UTILISATION REQUEST BUT NOT MADE BY
REASON OF THE OPERATION OF ANY ONE OR MORE OF THE PROVISIONS OF THIS AGREEMENT
(OTHER THAN BY REASON OF DEFAULT OR NEGLIGENCE BY THAT FINANCE PARTY ALONE);


(D)            ISSUING OR MAKING ARRANGEMENTS TO ISSUE A BANK GUARANTEE
REQUESTED BY A BORROWER IN A UTILISATION REQUEST BUT NOT ISSUED BY REASON OF THE
OPERATION OF ANY ONE OR MORE OF THE PROVISIONS OF THIS AGREEMENT; OR


(E)             A UTILISATION (OR PART OF A UTILISATION) NOT BEING PREPAID IN
ACCORDANCE WITH A NOTICE OF PREPAYMENT GIVEN BY A BORROWER.

66


--------------------------------------------------------------------------------





18.3       INDEMNITY TO THE FACILITY AGENT

The Company shall (or shall procure that an Obligor will) promptly indemnify the
Facility Agent against any cost, loss or liability incurred by the Facility
Agent (acting reasonably) as a result of:


(A)             INVESTIGATING ANY EVENT WHICH IT REASONABLY BELIEVES IS A
DEFAULT;


(B)            ENTERING INTO OR PERFORMING ANY FOREIGN EXCHANGE CONTRACT FOR THE
PURPOSES OF PARAGRAPH (B) OF CLAUSE 32.9 (CHANGE OF CURRENCY); OR


(C)             ACTING OR RELYING ON ANY NOTICE, REQUEST OR INSTRUCTION WHICH IT
REASONABLY BELIEVES TO BE GENUINE, CORRECT AND APPROPRIATELY AUTHORISED.


19.         MITIGATION BY THE LENDERS


19.1       MITIGATION


(A)             EACH FINANCE PARTY SHALL, IN CONSULTATION WITH THE COMPANY, TAKE
ALL REASONABLE STEPS TO MITIGATE ANY CIRCUMSTANCES WHICH ARISE AND WHICH WOULD
RESULT IN ANY AMOUNT BECOMING PAYABLE UNDER OR PURSUANT TO, OR CANCELLED
PURSUANT TO, ANY OF CLAUSE 11.1 (ILLEGALITY OF A LENDER), CLAUSE 16 (TAX GROSS
UP AND INDEMNITIES) OR CLAUSE 17 (INCREASED COSTS) OR PARAGRAPH 3 OF SCHEDULE 4
(MANDATORY COST FORMULAE) INCLUDING (BUT NOT LIMITED TO) TRANSFERRING ITS RIGHTS
AND OBLIGATIONS UNDER THE FINANCE DOCUMENTS TO ANOTHER AFFILIATE OR FACILITY
OFFICE.


(B)            PARAGRAPH (A) ABOVE DOES NOT IN ANY WAY LIMIT THE OBLIGATIONS OF
ANY OBLIGOR UNDER THE FINANCE DOCUMENTS.


19.2       LIMITATION OF LIABILITY


(A)             THE COMPANY SHALL (OR SHALL PROCURE THAT AN OBLIGOR WILL)
INDEMNIFY EACH FINANCE PARTY FOR ALL COSTS AND EXPENSES REASONABLY INCURRED BY
THAT FINANCE PARTY AS A RESULT OF STEPS TAKEN BY IT UNDER CLAUSE 19.1
(MITIGATION).


(B)            A FINANCE PARTY IS NOT OBLIGED TO TAKE ANY STEPS UNDER CLAUSE
19.1 (MITIGATION) IF, IN THE OPINION OF THAT FINANCE PARTY (ACTING REASONABLY),
TO DO SO MIGHT BE PREJUDICIAL TO IT.


20.         COSTS AND EXPENSES


20.1       TRANSACTION EXPENSES

The Company shall within 5 Business Days of demand, but not prior to the Closing
Date, pay (or shall procure that an Obligor will pay) the Facility Agent and the
Mandated Lead Arrangers the amount of all costs and expenses (including legal
fees) reasonably incurred by any of them (but subject to any caps agreed) in
connection with the negotiation, preparation, printing, execution, syndication
and perfection of:


(A)             THIS AGREEMENT AND ANY OTHER DOCUMENTS REFERRED TO IN THIS
AGREEMENT; AND


(B)            ANY OTHER FINANCE DOCUMENTS EXECUTED AFTER THE DATE OF THIS
AGREEMENT.

67


--------------------------------------------------------------------------------





20.2       AMENDMENT COSTS

If (a) an Obligor requests an amendment, waiver or consent (for the avoidance of
doubt including any amendment to effect an Incremental Loan) or (b) an amendment
is required pursuant to Clause 32.9 (Change of currency), the Company shall,
within five Business Days of demand, reimburse (or procure reimbursement of)
each of the Facility Agent for the amount of all costs and expenses (including
legal fees) reasonably incurred by the Facility Agent in responding to,
evaluating, negotiating or complying with that request or requirement.


20.3       ENFORCEMENT AND PRESERVATION COSTS

The Company shall, within three Business Days of demand, pay (or procure
payment) to each Finance Party and each Mandated Lead Arranger the amount of all
costs and expenses (including legal fees) reasonably incurred by that Finance
Party or Mandated Lead Arranger in connection with the enforcement of or the
preservation of any rights, powers and remedies under, any Finance Document.

68


--------------------------------------------------------------------------------




SECTION 7
GUARANTEE


21.         GUARANTEE AND INDEMNITY


21.1       GUARANTEE AND INDEMNITY

Each Guarantor irrevocably and unconditionally jointly and severally:


(A)             GUARANTEES TO EACH FINANCE PARTY PUNCTUAL PERFORMANCE BY EACH
BORROWER (OTHER THAN ITSELF) OF ALL THAT BORROWER’S OBLIGATIONS UNDER THE
FINANCE DOCUMENTS;


(B)            UNDERTAKES WITH EACH FINANCE PARTY THAT WHENEVER A BORROWER DOES
NOT PAY ANY AMOUNT WHEN DUE UNDER OR IN CONNECTION WITH ANY FINANCE DOCUMENT,
THAT GUARANTOR SHALL IMMEDIATELY ON DEMAND PAY THAT AMOUNT AS IF IT WAS THE
PRINCIPAL OBLIGOR; AND


(C)             INDEMNIFIES EACH FINANCE PARTY IMMEDIATELY ON DEMAND AGAINST ANY
COST, LOSS OR LIABILITY SUFFERED BY THAT FINANCE PARTY IF ANY OBLIGATION
GUARANTEED BY IT IS OR BECOMES UNENFORCEABLE, INVALID OR ILLEGAL.  THE AMOUNT OF
THE COST, LOSS OR LIABILITY SHALL BE EQUAL TO THE AMOUNT WHICH THAT FINANCE
PARTY WOULD OTHERWISE HAVE BEEN ENTITLED TO RECOVER,

provided that no U.S. Group Company shall be required to grant a guarantee in
respect of any part of the Facilities borrowed by members of the Group which are
not U.S. Group Companies and no Group company incorporated outside of the United
States of America shall be required to grant a guarantee in respect of any part
of the Facilities borrowed by U.S. Group Companies.


21.2       CONTINUING GUARANTEE

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.


21.3       REINSTATEMENT

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:


(A)             THE LIABILITY OF EACH OBLIGOR SHALL CONTINUE AS IF THE PAYMENT,
DISCHARGE, AVOIDANCE OR REDUCTION HAD NOT OCCURRED; AND


(B)            EACH FINANCE PARTY SHALL BE ENTITLED TO RECOVER THE VALUE OR
AMOUNT OF THAT SECURITY OR PAYMENT FROM THE OBLIGOR, AS IF THE PAYMENT,
DISCHARGE, AVOIDANCE OR REDUCTION HAD NOT OCCURRED.


21.4       WAIVER OF DEFENCES

The obligations of each Guarantor under this Clause 21 will not be affected by
any act, omission, matter or thing which, but for this Clause 21, would reduce,
release or prejudice any of its obligations under this Clause 21 (without
limitation and whether or not known to it or any Finance Party) including:

69


--------------------------------------------------------------------------------





(A)             ANY TIME, WAIVER OR CONSENT GRANTED TO, OR COMPOSITION WITH, ANY
OBLIGOR OR OTHER PERSON;


(B)            THE RELEASE OF ANY OTHER OBLIGOR OR ANY OTHER PERSON UNDER THE
TERMS OF ANY COMPOSITION OR ARRANGEMENT WITH ANY CREDITOR OF ANY MEMBER OF THE
GROUP;


(C)             THE TAKING, VARIATION, COMPROMISE, EXCHANGE, RENEWAL OR RELEASE
OF, OR REFUSAL OR NEGLECT TO PERFECT, TAKE UP OR ENFORCE, ANY RIGHTS AGAINST, OR
SECURITY OVER ASSETS OF, ANY OBLIGOR OR OTHER PERSON OR ANY NON PRESENTATION OR
NON OBSERVANCE OF ANY FORMALITY OR OTHER REQUIREMENT IN RESPECT OF ANY
INSTRUMENT OR ANY FAILURE TO REALISE THE FULL VALUE OF ANY SECURITY;


(D)            ANY INCAPACITY OR LACK OF POWER, AUTHORITY OR LEGAL PERSONALITY
OF OR DISSOLUTION OR CHANGE IN THE MEMBERS OR STATUS OF AN OBLIGOR OR ANY OTHER
PERSON;


(E)             ANY AMENDMENT (HOWEVER FUNDAMENTAL) OR REPLACEMENT OF A FINANCE
DOCUMENT OR ANY OTHER DOCUMENT OR SECURITY;


(F)             ANY UNENFORCEABILITY, ILLEGALITY OR INVALIDITY OF ANY OBLIGATION
OF ANY PERSON UNDER ANY FINANCE DOCUMENT OR ANY OTHER DOCUMENT OR SECURITY; OR


(G)            ANY INSOLVENCY OR SIMILAR PROCEEDINGS.


21.5       IMMEDIATE RECOURSE

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any agent on its behalf) to proceed against or enforce any other rights or
security or claim payment from any person before claiming from that Guarantor
under this Clause 21.  This waiver applies irrespective of any law or any
provision of a Finance Document to the contrary.


21.6       APPROPRIATIONS

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party may, to the extent to do so is reasonable in the circumstances:


(A)             REFRAIN FROM APPLYING OR ENFORCING ANY OTHER MONIES, SECURITY OR
RIGHTS HELD OR RECEIVED BY THAT FINANCE PARTY (OR ANY TRUSTEE OR AGENT ON ITS
BEHALF) IN RESPECT OF THOSE AMOUNTS, OR APPLY AND ENFORCE THE SAME IN SUCH
MANNER AND ORDER AS IT SEES FIT (WHETHER AGAINST THOSE AMOUNTS OR OTHERWISE) AND
NO GUARANTOR SHALL BE ENTITLED TO THE BENEFIT OF THE SAME; AND


(B)            HOLD IN AN INTEREST BEARING SUSPENSE ACCOUNT ANY MONIES RECEIVED
FROM ANY GUARANTOR OR ON ACCOUNT OF ANY GUARANTOR’S LIABILITY UNDER THIS CLAUSE
21.


21.7       DEFERRAL OF GUARANTOR’S RIGHTS

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Facility Agent otherwise directs, no Guarantor will exercise any
rights which it may have by reason of performance by it of its obligations under
the Finance Documents:


(A)             TO BE INDEMNIFIED BY AN OBLIGOR;

70


--------------------------------------------------------------------------------





(B)            TO CLAIM ANY CONTRIBUTION FROM ANY OTHER GUARANTOR OF ANY
OBLIGOR’S OBLIGATIONS UNDER THE FINANCE DOCUMENTS; AND/OR


(C)             TO TAKE THE BENEFIT (IN WHOLE OR IN PART AND WHETHER BY WAY OF
SUBROGATION OR OTHERWISE) OF ANY RIGHTS OF THE FINANCE PARTIES UNDER THE FINANCE
DOCUMENTS OR OF ANY OTHER GUARANTEE OR SECURITY TAKEN PURSUANT TO, OR IN
CONNECTION WITH, THE FINANCE DOCUMENTS BY ANY FINANCE PARTY.


21.8       ADDITIONAL SECURITY

This guarantee is in addition to and is not in any way prejudiced by any other
security now or subsequently held by any Finance Party.


21.9       LIMITATION ON PAYMENT OBLIGATIONS BY GERMAN GUARANTORS AND LIMITATION
REGARDING LTIBRS


(A)             THE FINANCE PARTIES’ AGREE, OTHER THAN IN ACCORDANCE WITH THE
PROCEDURE SET OUT IN THIS CLAUSE 21.9, NOT TO ENFORCE ANY PAYMENT OBLIGATION
UNDER OR IN CONNECTION WITH THE FINANCE DOCUMENTS (OTHER THAN A PAYMENT
OBLIGATION OF A GERMAN OBLIGOR (AS DEFINED BELOW) OR OF ANY DIRECT OR INDIRECT
SUBSIDIARY OF SUCH GERMAN OBLIGOR UNDER THE TERM FACILITIES OR THE REVOLVING
FACILITY MADE AVAILABLE TO SUCH GERMAN OBLIGOR OR SUCH SUBSIDIARY) AGAINST AN
OBLIGOR ORGANISED AS A LIMITED LIABILITY COMPANY (GMBH) IN GERMANY (A “GERMAN
OBLIGOR”), TO THE EXTENT THAT THE ENFORCEMENT WOULD OTHERWISE LEAD TO THE
SITUATION THAT THE GERMAN OBLIGOR DID NOT HAVE SUFFICIENT NET ASSETS
(NETTOVERMÖGEN), CALCULATED IN ACCORDANCE WITH THE JURISPRUDENCE FROM TIME TO
TIME OF THE GERMAN FEDERAL SUPREME COUNT (BUNDESGERICHTSHOF) OR ABSENT SUCH
JURISPRUDENCE, THE JURISPRUDENCE OF THE HIGHER REGIONAL COURT
(OBERLANDESGERICHT) OR REGIONAL COURTS (LANDGERICHT) IN THE DISTRICT OF THE
RELEVANT GERMAN OBLIGOR RELATING TO PROTECTION OF LIABLE CAPITAL UNDER SECTIONS
30 AND 31 OF THE GERMAN LIMITED LIABILITY COMPANIES ACT (GMBH-GESETZ)) TO
MAINTAIN ITS STATED SHARE CAPITAL (STAMMKAPITAL) OR INCREASED AN EXISTING
SHORTAGE OF ITS STATED SHARE CAPITAL) PROVIDED THAT FOR THE PURPOSES OF THE
CALCULATION OF THE ENFORCEABLE AMOUNT, IF ANY, THE FOLLOWING BALANCE SHEET ITEMS
SHALL BE ADJUSTED AS FOLLOWS:

(I)        THE AMOUNT OF ANY INCREASE OF STATED SHARE CAPITAL (STAMMKAPITAL) OF
THE GERMAN OBLIGOR THAT HAS BEEN EFFECTED AFTER THE DATE HEREOF SHALL BE
DEDUCTED FROM THE STATED SHARE CAPITAL UNLESS SUCH INCREASE IS (X) REQUIRED BY
LAW OR ENVISAGED IN THE STRUCTURE MEMORANDUM, OR (Y) MATCHED BY A CORRESPONDING
INCREASE IN THE NET ASSETS OF THE RELEVANT OBLIGOR, OR (Z) MADE WITH THE CONSENT
OF THE FACILITY AGENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD).  FOR THE
AVOIDANCE OF DOUBT, INCREASING THE CAPITAL RESERVES (RÜCKLAGEN) AS REFERRED TO
IN SECTION 266 PARA. 3, ITEMS II. AND III. OF THE GERMAN COMMERCIAL CODE
(HANDELSGESETZBUCH - HGB) OF ANY GERMAN GUARANTOR SHALL NOT BE RESTRICTED (AND
SHALL NOT REQUIRE ANY ADJUSTMENTS TO THE STATED SHARE CAPITAL) BY VIRTUE OF THIS
PARAGRAPH; AND/OR

(II)       ANY AMOUNT OF MANDATORY RESERVES (RÜCKLAGEN) RESULTING FROM A
DECREASE OF REGISTERED SHARE CAPITAL (KAPITALHERABSETZUNG) AND ANY AMOUNT OF

71


--------------------------------------------------------------------------------




PUBLIC SUBSIDIES (SUBVENTIONEN UND ANDERE ÖFFENTLICHE BEIHILFEN) RECEIVED AFTER
THE DATE HEREOF WHICH ARE SUBJECT TO AN UNFULFILLED COMMITMENT AS TO THEIR USE
SHALL BE ADDED TO THE REGISTERED SHARE CAPITAL; AND/OR

(III)      LOANS PROVIDED AFTER THE DATE HEREOF TO THE GERMAN OBLIGOR, INSOFAR
SUCH LOANS QUALIFY AS EQUITY UNDER THE APPLICABLE ACCOUNTING PRINCIPLES AND
WHICH DO NOT HAVE TO BE SHOWN AS LIABILITIES ON THE GERMAN OBLIGOR’S BALANCE
SHEET, SHALL BE DISREGARDED; AND/OR

(IV)      TO THE EXTENT THE ENFORCEMENT OF THE GUARANTEE WOULD DEPRIVE THE
GERMAN OBLIGOR OF THE ABILITY TO FULFIL ITS OBLIGATIONS TO THIRD PARTIES
(INCURRED, WHETHER ON A CONTINGENT OR NON-CONTINGENT BASIS, AT THE TIME OF
ENFORCEMENT OR TO CONTINUE ITS BUSINESS, THEN, FOR THE DETERMINATION OF NET
ASSETS, THE ASSETS OF THE GERMAN OBLIGOR SHALL BE CALCULATED AT THE LESSER OF
THEIR BOOK VALUE (BUCHWERT) AND THEIR REALISATION VALUE ASSUMING A NEGATIVE
PROGNOSIS FOR THE BUSINESS CONTINUANCE (LIQUIDATIONSWERT BEI NEGATIVER
FORTFÜHRUNGSPROGNOSE); AND/OR

(V)       LOANS AND OTHER CONTRACTUAL LIABILITIES INCURRED BY THE GERMAN OBLIGOR
IN VIOLATION OF THE PROVISIONS OF ANY OF THE FINANCE DOCUMENTS SHALL BE
DISREGARDED TO THE EXTENT SUCH VIOLATION CAN BE ATTRIBUTED TO WILFUL MISCONDUCT
OF THE MANAGING DIRECTOR (GESCHÄFTSFÜHRER) OF THE GERMAN OBLIGOR.


(B)            THE LIMITATIONS SET OUT IN PARAGRAPH (A) OF THIS CLAUSE 21.9 ONLY
APPLY IF AND TO THE EXTENT THAT:

(I)        WITHIN TWENTY (20) BUSINESS DAYS FOLLOWING THE DEMAND AGAINST A
GERMAN OBLIGOR BY THE FACILITY AGENT (ACTING ON BEHALF OF THE FINANCE PARTIES)
(THE “ENVISAGED ENFORCEMENT DATE”), THE MANAGING DIRECTOR(S) ON BEHALF OF SUCH
GERMAN OBLIGOR HAS CONFIRMED IN WRITING TO THE FACILITY AGENT (X) TO WHAT EXTENT
THE PAYMENT OBLIGATION RELATES TO A PRIMARY LIABILITY WHICH IS AN UP-STREAM OR
CROSS-STREAM LIABILITY AS DESCRIBED IN PARAGRAPH (A), AND (Y) WHICH AMOUNT OF
SUCH UP-STREAM AND/OR CROSS-STREAM LIABILITY CANNOT BE ENFORCED AS IT WOULD
EXCEED THE NET ASSETS OF THE GERMAN OBLIGOR, AND SUCH CONFIRMATION IS SUPPORTED
BY CONCLUSIVE EVIDENCE SATISFACTORY TO THE FACILITY AGENT, INCLUDING IN
PARTICULAR, PRO FORMA INTERIM FINANCIAL STATEMENTS AS OF THE ENVISAGED
ENFORCEMENT DATE (THE “MANAGEMENT DETERMINATION”), AND THE FACILITY AGENT HAS
NOT CONTESTED THE MANAGEMENT DETERMINATION; OR

(II)       WITHIN 40 BUSINESS DAYS FROM THE DATE THE FACILITY AGENT (ACTING ON
BEHALF OF THE FINANCE PARTIES) HAS CONTESTED THE MANAGEMENT DETERMINATION, THE
FACILITY AGENT RECEIVES A DETERMINATION BY AUDITORS OF INTERNATIONAL STANDARD
AND REPUTATION (THE “AUDITOR’S DETERMINATION”) APPOINTED BY THE GERMAN OBLIGOR,
OF THE AMOUNT OF THE NET ASSETS ON THE ENVISAGED ENFORCEMENT DATE.

72


--------------------------------------------------------------------------------





(C)             IF THE FACILITY AGENT DISAGREES WITH THE AUDITOR’S
DETERMINATION, IT SHALL BE ENTITLED TO FURTHER PURSUE THEIR CLAIMS AND/OR RIGHTS
(IF ANY) UNDER THE DISPUTE SOLUTIONS AGREED UPON AND, IN PARTICULAR, TO CONTEST
THE AUDITOR’S DETERMINATION IN COURT, AND THE GERMAN OBLIGOR SHALL BE ENTITLED
TO PROVE THAT THIS AMOUNT IS NECESSARY FOR MAINTAINING ITS STATED SHARE CAPITAL
(CALCULATED AS OF THE DATE THE DEMAND FOR PAYMENT AND/OR ENFORCEMENT WAS MADE).


(D)            THE GERMAN OBLIGOR SHALL USE REASONABLE EFFORTS TO REALIZE ANY
AND ALL OF ITS ASSETS THAT ARE SHOWN IN THE BALANCE SHEET WITH A BOOK VALUE
(BUCHWERT) THAT IT IS SIGNIFICANTLY LOWER THAN THE MARKET VALUE OF THE ASSETS,
OR ARE NOT RECORDED AT ALL IN A SITUATION WHERE THE GERMAN OBLIGOR DOES NOT HAVE
SUFFICIENT NET ASSETS TO MAINTAIN ITS REGISTERED SHARE CAPITAL, PROVIDED THAT
THE RELEVANT ASSETS ARE IN THE REASONABLE OPINION OF THE GERMAN OBLIGOR NOT
REQUIRED FOR THE BUSINESS OF THE GERMAN OBLIGOR (NICHT BETRIEBSNOTWENDIGES
VERMÖGEN).


(E)             THE FINANCE PARTIES’ RIGHT TO CLAIM AND/OR ENFORCE A PAYMENT
OBLIGATION (OTHER THAN A PAYMENT OBLIGATION OF A GERMAN OBLIGOR OR OF ANY DIRECT
OR INDIRECT SUBSIDIARY OF A GERMAN OBLIGOR UNDER THE TERM FACILITIES OR THE
REVOLVING FACILITY MADE AVAILABLE TO SUCH GERMAN OBLIGOR OR SUBSIDIARY) SHALL BE
EXCLUDED AT ALL, OR EXIST ONLY TO A LIMITED AMOUNT, IF THE GERMAN OBLIGOR
DELIVERS WITHIN THE ENVISAGED ENFORCEMENT DATE A LEGAL OPINION ISSUED BY A LAW
FIRM OF INTERNATIONAL STANDARD AND REPUTATION WITH GERMAN QUALIFIED LAWYERS
(RECHTSANWÄLTE) WHICH:

(I)        COMES TO THE CONCLUSION THAT THE GERMAN OBLIGOR COMPLYING WITH ITS
OBLIGATIONS UNDER ANY OF THE FINANCE DOCUMENTS HAS EXPOSED AND/OR WOULD EXPOSE
(BASED ON LEGAL LITERATURE WHICH IS (IN THE VIEW OF THE LAWYER GIVING THE
OPINION) WIDELY ACCEPTED AMONG GERMAN LAWYERS, AND/OR COURT DECISIONS ISSUED
AFTER THE DATE OF THIS AGREEMENT IN RELATION TO THE RELEVANT ISSUES WHICH
PRESENT THE RISK OF LIABILITY AS MATERIALLY GREATER THAN THE RISK OF LIABILITY
AS PRESENTED BY LEGAL LITERATURE AND/OR COURT DECISIONS CURRENT ON THE DATE OF
THIS AGREEMENT) THE MANAGING DIRECTORS OF THE GERMAN OBLIGOR (OR ITS
SHAREHOLDER’S OR AN AFFILIATED COMPANY’S MANAGING DIRECTORS, OFFICERS OR BOARD
MEMBERS), OR AN AFFILIATED COMPANY (VERBUNDENES UNTERNEHMEN) TO A SIGNIFICANT
RISK OF CIVIL OR CRIMINAL LIABILITY; AND

(II)       SPECIFIES THE MAXIMUM AMOUNT TO WHICH THE PAYMENT AND/OR ENFORCEMENT
OF ANY CLAIMS UNDER OR IN CONNECTION WITH THE FINANCE DOCUMENTS SHALL BE LIMITED
TO PREVENT THE CIRCUMSTANCES REFERRED TO IN THE SUB-PARAGRAPH IMMEDIATELY ABOVE
FROM ARISING.


(F)             IF THE FACILITY AGENT (ACTING ON BEHALF OF THE LENDERS)
DISAGREES WITH THE CONCLUSIONS OF THE ABOVEMENTIONED LEGAL OPINION, THE FACILITY
AGENT SHALL BE ENTITLED TO FURTHER PURSUE ITS CLAIMS AND/OR RIGHTS (IF ANY)
UNDER THE DISPUTE SOLUTIONS AGREED UPON AND, IN PARTICULAR, TO CONTEST THE
CONCLUSIONS OF THE LEGAL OPINION (AND THEREFORE THE LIMITATIONS ON THE
GUARANTEES) IN COURT, AND THE GERMAN OBLIGOR SHALL BE ENTITLED TO PROVE WHAT
LIMITATIONS UNDER THE RELEVANT

73


--------------------------------------------------------------------------------





GUARANTEES ARE NECESSARY TO PREVENT THE MANAGING DIRECTORS OF THE GERMAN OBLIGOR
(OR ITS SHAREHOLDER’S OR AN AFFILIATED COMPANY’S MANAGING DIRECTORS, OFFICERS OR
BOARD MEMBERS) OR AN AFFILIATED COMPANY TO BECOME SUBJECT TO CIVIL OR CRIMINAL
LIABILITY, AND THE CONCLUSIONS OF SUCH DISPUTE RESOLUTION PROCESSES SHALL
(SUBJECT TO ANY RIGHTS OF APPEAL) BE EFFECTIVE BETWEEN THE PARTIES (I.E., THE
LIMITATIONS ON THE RELEVANT GUARANTEES SHALL BE ADJUSTED TO REFLECT THE
CONCLUSIONS OF SUCH DISPUTE RESOLUTION PROCESSES).


(G)            IN THE CASE OF A GUARANTOR ORGANISED IN THE FORM OF A LIMITED
PARTNERSHIP IN WHICH THE GENERAL PARTNER IS A GMBH (GMBH & CO. KG), THE
PROVISIONS SET OUT ABOVE SHALL APPLY MUTATIS MUTANDIS TO THE GUARANTOR’S GENERAL
PARTNER (KOMPLEMENTÄR).


(H)            IF AND TO THE EXTENT THAT:

(I)        A GUARANTEE GRANTED UNDER THE FACILITY AGREEMENT SECURES ANY LOANS,
(I) WHICH ARE MADE TO A CORPORATION, OR (II) WHICH ARE DEEMED TO BE MADE TO A
CORPORATION ACCORDING TO SECTION 8A PARAGRAPH 5 SENTENCE 2 GERMAN CORPORATION
INCOME TAX ACT (KÖRPERSCHAFTSTEUERGESETZ), AND WHICH CORPORATION IS SUBJECT TO
GERMAN CORPORATION INCOME TAX, (SUCH LOANS BEING DEFINED AS A “GERMAN LOANS” AND
SUCH CORPORATION BEING DEFINED AS “GERMAN BORROWER”); AND

(II)       THE RELEVANT GUARANTOR GRANTING SUCH GUARANTEE EITHER (I) QUALIFIES
AS A MAJOR SHAREHOLDER (WESENTLICHER ANTEILSEIGNER) WITHIN THE MEANING OF
SECTION 8A OF THE GERMAN INCOME CORPORATION TAX ACT (KÖRPERSCHAFTSSTEUERGESETZ)
OF SUCH GERMAN BORROWER OR (II) AS AN AFFILIATED PARTY WITHIN THE MEANING OF
SECTION 1 PARAGRAPH 2 OF THE GERMAN FOREIGN TRADE TAX ACT (AUSSENSTEUERGESETZ)
OF SUCH A MAJOR SHAREHOLDER OF SUCH GERMAN BORROWER,

such guarantee (or any enforceable judgment based thereon) shall not be enforced
against assets of the relevant Guarantor which qualify as LTIBR(s) if and to the
extent such LTIBR(s) are (i) encumbered in favour of any of the Finance Parties
pursuant to a lien arising under the general business terms (AGB-Pfandrecht) of
such Finance Party, (ii) the subject of a disposal restriction
(Verfügungsbeschränkung) or (iii) subject to enforcement pursuant to a
submission to immediate foreclosure in the entire property (Unterwerfung unter
die sofortige Zwangsvollstreckung in das gesamte Vermögen) of the relevant
Guarantor;


21.10     LIMITATION ON A GUARANTEE BY UNITED STATES BORROWERS

Each Guarantor, the Facility Agent and each other Finance Party, hereby confirms
that it is the intention of all such Persons that this Guarantee and the
Obligations of each Guarantor hereunder do not constitute a fraudulent transfer
or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar United States federal or
state law to the extent applicable to this Guarantee and the Obligations of each
Guarantor hereunder.  To effectuate the foregoing intention, the Facility Agent,
the other Finance Parties and the U.S. Guarantors

74


--------------------------------------------------------------------------------




hereby irrevocably agree that the Obligations of each U.S. Guarantor under this
Guarantee at any time shall be limited to the maximum amount as will result in
the Obligations of such U.S. Guarantor under this Guarantee not constituting a
fraudulent transfer or conveyance under any such laws.  For purposes of this
paragraph, “Bankruptcy Law” means Title 11, U.S. Code, or any similar United
States federal or state law for the relief of debtors.


21.11     OTHER GUARANTEE LIMITATIONS

The obligations of each Guarantor whose Relevant Jurisdiction is not Germany
shall, in accordance with the Guarantee Principles, be subject to the guarantee
limitation (if any) specified in the Accession Letter in relation to that
Guarantor.

75


--------------------------------------------------------------------------------




SECTION 8

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT


22.         REPRESENTATIONS

The Company (on behalf of itself and each relevant member of the Group) and each
Obligor on behalf of itself makes the following representations and warranties
to each Finance Party at the times specified in Clause 22.25 (Times on which
representations are made):


22.1       STATUS


(A)             IT AND EACH OF ITS SUBSIDIARIES IS A CORPORATION OR LIMITED
LIABILITY COMPANY OR PARTNERSHIP, DULY INCORPORATED OR ORGANISED AND VALIDLY
EXISTING UNDER THE LAW OF ITS JURISDICTION OF INCORPORATION OR ORGANISATION.


(B)            IT AND EACH OF ITS SUBSIDIARIES HAS THE POWER UNDER ITS
CONSTITUTIVE DOCUMENTS TO OWN ITS ASSETS AND CARRY ON ITS BUSINESS AS IT IS
BEING CONDUCTED.


22.2       BINDING OBLIGATIONS

Subject to the Legal Reservations, the obligations expressed to be assumed by it
in each Finance Document are legal, valid, binding and enforceable obligations.


22.3       NON CONFLICT WITH OTHER OBLIGATIONS

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:


(A)             ANY LAW OR REGULATION APPLICABLE TO IT;


(B)            THE CONSTITUTIONAL DOCUMENTS OF ANY MEMBER OF THE GROUP; OR


(C)             ANY AGREEMENT OR INSTRUMENT BINDING UPON IT OR ANY MEMBER OF THE
GROUP OR ANY OF ITS OR ANY MEMBER OF THE GROUP’S ASSETS,

to the extent that such conflict is likely to have a Material Adverse Effect.


22.4       POWER AND AUTHORITY

It has the power to enter into, perform and deliver, and has taken all necessary
corporate action to authorise its entry into, performance and delivery of, the
Finance Documents to which it is or will be a party and the transactions
contemplated by those Finance Documents.


22.5       VALIDITY AND ADMISSIBILITY IN EVIDENCE

Subject to the Legal Reservations, all Authorisations required:


(A)             TO ENABLE IT LAWFULLY TO ENTER INTO, EXERCISE ITS RIGHTS AND
COMPLY WITH ITS OBLIGATIONS IN THE FINANCE DOCUMENTS TO WHICH IT IS OR WILL BE A
PARTY; AND


(B)            TO MAKE THE FINANCE DOCUMENTS TO WHICH IT IS OR WILL BE A PARTY
ADMISSIBLE IN EVIDENCE IN ITS RELEVANT JURISDICTIONS,

have been obtained or effected and are in full force and effect where failure to
do so is likely to have a Material Adverse Effect.

76


--------------------------------------------------------------------------------





22.6       GOVERNING LAW AND ENFORCEMENT


(A)             SUBJECT TO THE LEGAL RESERVATIONS, THE CHOICE OF ENGLISH LAW AS
THE GOVERNING LAW OF THE FINANCE DOCUMENTS WILL BE RECOGNISED AND ENFORCED IN
ITS RELEVANT JURISDICTION.


(B)            SUBJECT TO THE LEGAL RESERVATIONS, ANY JUDGMENT OBTAINED IN
ENGLAND IN RELATION TO A FINANCE DOCUMENT WILL BE RECOGNISED AND ENFORCED IN ITS
RELEVANT JURISDICTION


22.7       INSOLVENCY

No:


(A)             CORPORATE ACTION, LEGAL PROCEEDING OR OTHER PROCEDURE OR STEP
DESCRIBED IN PARAGRAPH (A) OF CLAUSE 26.7 (INSOLVENCY PROCEEDINGS); OR


(B)            CREDITORS PROCESS DESCRIBED IN CLAUSE 26.8 (CREDITORS’ PROCESS),

has been taken or, to the knowledge of the Company, threatened in relation to
any Material Company and none of the circumstances described in Clause 26.6
(Insolvency) applies to any of them.


22.8       NO FILING OR STAMP TAXES

Under the laws of the Relevant Jurisdictions and subject to the Legal
Reservations, it is not necessary that the Finance Documents be filed, recorded
or enrolled with any court or other authority in that jurisdiction or that any
stamp, registration, notarial or similar Taxes or fees be paid on or in relation
to the Finance Documents or the transactions contemplated by the Finance
Documents, except any filing, recording or enrolling or any tax or fee payable
which is referred to in any legal opinion delivered to the Facility Agent under
Clause 4.1 (Initial Conditions Precedent) or Clause 28 (Changes to the Obligors)
and which will be made or paid promptly after the date of execution of the
relevant Finance Document.


22.9       NO DEFAULT


(A)             NO EVENT OF DEFAULT IS CONTINUING OR IS LIKELY TO RESULT FROM
THE MAKING OF ANY UTILISATION.


(B)            NO OTHER EVENT OR CIRCUMSTANCE IS OUTSTANDING WHICH CONSTITUTES A
DEFAULT UNDER ANY OTHER AGREEMENT OR INSTRUMENT WHICH IS BINDING ON IT OR ANY OF
ITS SUBSIDIARIES OR TO WHICH ITS (OR ITS SUBSIDIARIES’) ASSETS ARE SUBJECT WHICH
COULD BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


22.10     NO MISLEADING INFORMATION


(A)             ANY FACTUAL INFORMATION CONTAINED IN THE INFORMATION MEMORANDUM
OR BUSINESS PLAN WAS TRUE AND ACCURATE IN ALL MATERIAL RESPECTS AS AT THE DATE
OF THE RELEVANT REPORT OR DOCUMENT CONTAINING THE INFORMATION.


(B)            ANY FINANCIAL PROJECTIONS OR FORECASTS CONTAINED IN THE
INFORMATION MEMORANDUM OR BUSINESS PLAN HAVE BEEN PREPARED ON THE BASIS OF
RECENT HISTORICAL INFORMATION AND ON THE BASIS OF ASSUMPTIONS BELIEVED TO BE
REASONABLE.

77


--------------------------------------------------------------------------------





(C)             THE EXPRESSIONS OF OPINION OR INTENTION PROVIDED BY OR ON BEHALF
OF AN OBLIGOR FOR THE PURPOSES OF THE INFORMATION MEMORANDUM OR BUSINESS PLAN
WERE ARRIVED AT AFTER CAREFUL CONSIDERATION AND WERE FAIR AND BASED ON
REASONABLE GROUNDS.


(D)            NO EVENT OR CIRCUMSTANCE HAS OCCURRED OR ARISEN AND NO
INFORMATION HAS BEEN OMITTED FROM THE INFORMATION MEMORANDUM OR BUSINESS PLAN
AND NO INFORMATION HAS BEEN GIVEN OR WITHHELD THAT RESULTS IN THE INFORMATION,
OPINIONS, INTENTIONS, FORECASTS OR PROJECTIONS CONTAINED IN THE INFORMATION
MEMORANDUM OR THE BUSINESS PLAN BEING UNTRUE OR MISLEADING OR OTHER THAN FAIR
AND REASONABLE IN ANY MATERIAL RESPECT.


(E)             ALL OTHER WRITTEN INFORMATION WHICH IS REQUIRED TO BE PROVIDED
UNDER ANY OF THE FINANCE DOCUMENTS BY ANY MEMBER OF THE GROUP (INCLUDING ITS
ADVISERS) WAS TRUE, COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS AS AT THE
DATE IT WAS PROVIDED AND IS NOT MISLEADING IN ANY MATERIAL RESPECT.

The representations and warranties made by any Obligor in this Clause 22.10 are
made only in so far as it is aware after making reasonable enquiries.


22.11     FINANCIAL STATEMENTS


(A)             ITS ORIGINAL FINANCIAL STATEMENTS WERE (SAVE AS DISCLOSED
THEREIN) PREPARED IN ACCORDANCE WITH THE ACCOUNTING PRINCIPLES CONSISTENTLY
APPLIED.


(B)            ITS ORIGINAL FINANCIAL STATEMENTS GIVE A TRUE AND FAIR VIEW OF
ITS FINANCIAL CONDITION AND OPERATIONS DURING THE RELEVANT FINANCIAL YEAR.


(C)             EXCEPT TO THE EXTENT SUPERSEDED BY SUBSEQUENTLY DELIVERED
FINANCIAL STATEMENTS, EACH SET OF FINANCIAL STATEMENTS DELIVERED PURSUANT TO
CLAUSE 23.1 (FINANCIAL STATEMENTS) WERE PREPARED IN ACCORDANCE WITH THE
ACCOUNTING PRINCIPLES AND GIVES (IN CONJUNCTION WITH THE NOTES THERETO) A TRUE
AND FAIR VIEW OF (IN THE CASE OF AUDITED FINANCIAL STATEMENTS OR, IN THE CASE OF
ANY MANAGEMENT ACCOUNTS, ARE REASONABLY BELIEVED TO FAIRLY REPRESENT) OR FAIRLY
REPRESENTS (IN THE CASE OF UNAUDITED FINANCIAL STATEMENTS) ITS FINANCIAL
CONDITION AND OPERATIONS AS AT THE DATE AT WHICH THOSE FINANCIAL STATEMENTS WERE
DRAWN UP.


(D)            AS FAR AS IT IS AWARE AFTER MAKING REASONABLE ENQUIRIES, NO
MEMBER OF THE GROUP, AS AT THE DATE AS OF WHICH THE ORIGINAL FINANCIAL
STATEMENTS AND ANY FINANCIAL STATEMENTS DELIVERED HEREUNDER PURSUANT TO CLAUSE
23.1 (FINANCIAL STATEMENTS) WERE PREPARED, FAILED TO DISCLOSE OR RESERVE AGAINST
ANY LIABILITIES (CONTINGENT OR OTHERWISE AND INCLUDING IN RELATION TO PENSIONS
OR EMPLOYEE BENEFIT SCHEMES) NOR ANY UNREALISED ANTICIPATED LOSSES ARISING FROM
COMMITMENTS ENTERED INTO BY IT WHICH, IN ACCORDANCE WITH ACCOUNTING PRINCIPLES,
IT SHOULD HAVE DISCLOSED OR RESERVED AGAINST AND WHICH IS LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.


22.12     NO PROCEEDINGS PENDING OR THREATENED

No litigation, arbitration or administrative proceedings or investigations of or
before any court, arbitral body or agency which, if adversely determined, would
be likely to have a Material Adverse Effect have been started or threatened
against it or any of its

78


--------------------------------------------------------------------------------




Subsidiaries nor, to the best of its knowledge and belief, are there any
circumstances likely to give rise to any such litigation, arbitration or
administrative proceedings or investigations which would be likely to have a
Material Adverse Effect.


22.13     ENVIRONMENTAL AND OTHER LAWS


(A)             EACH MEMBER OF THE GROUP IS IN COMPLIANCE WITH CLAUSE 25.3
(ENVIRONMENTAL COMPLIANCE) AND, TO THE BEST OF ITS KNOWLEDGE AND BELIEF, NO
CIRCUMSTANCES HAVE OCCURRED WHICH WOULD PREVENT THAT PERFORMANCE OR OBSERVATION.


(B)            NO ENVIRONMENTAL CLAIM HAS BEEN COMMENCED OR (TO THE BEST OF ITS
KNOWLEDGE AND BELIEF) IS THREATENED AGAINST ANY MEMBER OF THE GROUP WHERE THAT
CLAIM IS LIKELY, IF DETERMINED AGAINST THAT MEMBER OF THE GROUP, TO HAVE A
MATERIAL ADVERSE EFFECT.


(C)             NO MEMBER OF THE GROUP IS IN BREACH OF ANY OTHER LAW OR
REGULATION IN A MANNER OR TO AN EXTENT WHICH IS LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT.


22.14     TAXATION


(A)             IT IS NOT (AND NONE OF ITS SUBSIDIARIES IS):

(I)        MATERIALLY OVERDUE IN THE FILING OF ANY TAX RETURNS WHERE SUCH
FAILURE WOULD BE LIKELY TO HAVE A MATERIAL ADVERSE EFFECT; OR

(II)       OVERDUE IN THE PAYMENT OF ANY MATERIAL AMOUNT IN RESPECT OF TAX SAVE
TO THE EXTENT THAT (I) PAYMENT IS BEING CONTESTED IN GOOD FAITH, OR (II) IT HAS
MAINTAINED ADEQUATE RESERVES FOR THOSE TAXES AND (III) EITHER PAYMENT CAN BE
LAWFULLY WITHHELD OR NON PAYMENT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


(B)            NO CLAIMS ARE BEING OR (BASED ON FACTS AT THE TIME OF SIGNING
THIS AGREEMENT) ARE LIKELY TO BE ASSERTED AGAINST IT (OR ANY OF ITS
SUBSIDIARIES) WITH RESPECT TO TAXES EXCEPT FOR ASSESSMENTS IN RELATION TO THE
ORDINARY COURSE OF ITS BUSINESS OR CLAIMS BEING CONTESTED IN GOOD FAITH AND IN
RESPECT OF WHICH ADEQUATE PROVISION HAS BEEN MADE IN ITS ACCOUNTS AND PAYMENT
CAN BE LAWFULLY WITHHELD OR NON PAYMENT WOULD NOT BE LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT.


22.15     SECURITY AND FINANCIAL INDEBTEDNESS


(A)             NO SECURITY EXISTS OVER ALL OR ANY OF THE PRESENT OR FUTURE
ASSETS OF ANY MEMBER OF THE GROUP OTHER THAN ANY SECURITY PERMITTED UNDER CLAUSE
25.11 (NEGATIVE PLEDGE).


(B)            NO MEMBER OF THE GROUP HAS ANY ACTUAL OR CONTINGENT FINANCIAL
INDEBTEDNESS OUTSTANDING OTHER THAN AS PERMITTED BY THIS AGREEMENT.


22.16     GOOD TITLE ASSETS

It and each of it Subsidiaries has a good title to, or valid leases or licences
of, and all appropriate Authorisations to use, the assets necessary to carry on
its business as presently conducted save where failure to do so would likely
have a Material Adverse Effect.

79


--------------------------------------------------------------------------------



22.17               INTELLECTUAL PROPERTY

It is not aware of any adverse circumstances relating to the validity,
subsistence or use of any of its or its Subsidiaries’ Material Intellectual
Property which would likely have a Material Adverse Effect.


22.18               GROUP STRUCTURE


(A)                                      THE STRUCTURE MEMORANDUM (CONTAINING
THE GROUP STRUCTURE CHART) TO BE DELIVERED TO THE FACILITY AGENT SHALL BE, WHEN
SO DELIVERED, TRUE, COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS.


(B)                                     ALL NECESSARY INTRA GROUP LOANS,
TRANSFERS, SHARE EXCHANGES AND OTHER STEPS RESULTING IN THE FINAL GROUP
STRUCTURE SET OUT IN THE STRUCTURE MEMORANDUM HAVE BEEN OR WILL BE TAKEN IN
COMPLIANCE WITH ALL RELEVANT LAWS AND REGULATIONS AND ALL REQUIREMENTS OR
RELEVANT REGULATORY AUTHORITIES.


22.19               INSURANCE

As of the Closing Date, each member of the Group maintains insurance as
described in Clause 25.18 (Insurance).


22.20               ERISA

Neither any Obligor nor any ERISA Affiliate has established, maintains,
contributes or has liability with respect to any employee benefit plan that is
covered by Title IV of ERISA which would be likely to have a Material Adverse
Effect.


22.21               MARGIN STOCK


(A)                                      NO BORROWER IS ENGAGED NOR WILL IT
ENGAGE PRINCIPALLY, OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF
OWNING OR EXTENDING CREDIT FOR THE PURPOSE OF “BUYING” OR “CARRYING” ANY MARGIN
STOCK.


(B)                                     NONE OF THE PROCEEDS OF ANY LOAN OR
OTHER EXTENSIONS OF CREDIT UNDER THIS AGREEMENT WILL BE USED, DIRECTLY OR
INDIRECTLY, FOR THE PURPOSE OF BUYING OR CARRYING ANY MARGIN STOCK, FOR THE
PURPOSE OF REDUCING OR RETIRING ANY INDEBTEDNESS THAT WAS ORIGINALLY INCURRED TO
BUY OR CARRY ANY MARGIN STOCK OR FOR ANY OTHER PURPOSE WHICH MIGHT CAUSE ALL OR
ANY LOANS OR OTHER EXTENSIONS OF CREDIT UNDER THIS AGREEMENT TO BE CONSIDERED A
“PURPOSE CREDIT” WITHIN THE MEANING OF REGULATION U OR REGULATION X.


(C)                                      NO BORROWER OR ANY AGENT ACTING ON ITS
BEHALF HAS TAKEN OR WILL TAKE ANY ACTION WHICH WOULD CAUSE THE FINANCE DOCUMENTS
TO VIOLATE ANY REGULATION OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM OF THE UNITED STATES.


22.22               PENSIONS

Other than as described in the Original Financial Statements of the Group, no
member of the Group (other than any U.S. Group Company, for which pension
matters are addressed in Section 22.20) has any liability in relation to
pensions or employee benefit schemes which would be likely to have a Material
Adverse Effect.


22.23               INVESTMENT COMPANIES

No Obligor is an “investment company” as such term is defined in the Investment
Company Act of 1940 of the United States (the “1940 Act”) or otherwise subject
to

80


--------------------------------------------------------------------------------




regulation under the 1940 Act or subject to regulation under any United States
federal or state statute or regulation restricting or limiting its ability to
incur indebtedness other than statutes and regulations of general application.


22.24               ANTI-TERRORISM LAWS


(A)                                      TO THE BEST OF THE OBLIGORS’ KNOWLEDGE,
NO OBLIGOR NOR ANY AFFILIATE THEREOF: (I) IS, OR IS CONTROLLED BY, A RESTRICTED
PARTY IN CONTRAVENTION OF AN ANTI-TERRORISM LAW; (II) HAS RECEIVED FUNDS OR
OTHER PROPERTY FROM A RESTRICTED PARTY; OR (III) IS IN BREACH OF OR IS THE
SUBJECT OF ANY ACTION OR INVESTIGATION UNDER ANY ANTI-TERRORISM LAW.


(B)                                     EACH OBLIGOR HAS TAKEN REASONABLE
MEASURES TO ENSURE COMPLIANCE WITH THE ANTI-TERRORISM LAWS AND NO OBLIGOR KNOWS
OF ANY FAILURE TO TAKE REASONABLE MEASURES TO ENSURE COMPLIANCE WITH AN
ANTI-TERRORISM LAW BY ANY OF ITS AFFILIATES.


22.25               TIMES ON WHICH REPRESENTATIONS ARE MADE


(A)                                      ALL THE REPRESENTATIONS AND WARRANTIES
IN THIS CLAUSE 22 ARE MADE TO EACH FINANCE PARTY ON THE DATE OF THIS AGREEMENT
AND ON THE CLOSING DATE EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET OUT IN
(I) CLAUSE 22.10 (NO MISLEADING INFORMATION) RELATING TO THE INFORMATION
MEMORANDUM WHICH ARE TO BE MADE BY THE COMPANY ON THE DATE THAT THE INFORMATION
MEMORANDUM IS APPROVED BY IT AND ON THE SYNDICATION DATE, AND (II) PARAGRAPHS
(C) AND (D) OF CLAUSE 22.11 (FINANCIAL STATEMENTS) WHICH ARE TO BE MADE ON THE
DATE OF THIS AGREEMENT, THE CLOSING DATE AND THE DATE OF DELIVERY OF EACH SET OF
FINANCIAL STATEMENTS (IN RELATION TO THE FINANCIAL STATEMENTS THEN DELIVERED).


(B)                                     THE REPEATING REPRESENTATIONS ARE
REPEATED BY THE COMPANY AND EACH OBLIGOR TO EACH FINANCE PARTY ON THE DATE OF
EACH UTILISATION REQUEST AND ON THE FIRST DAY OF EACH INTEREST PERIOD PROVIDED
THAT THE REPEATED REPRESENTATIONS SHALL NOT INCLUDE THOSE IN RESPECT OF WHICH
THE CORRESPONDING EVENTS OF DEFAULT ARE NOT APPLICABLE PURSUANT TO CLAUSE 26.19
(CERTAIN FUNDS PERIOD).


(C)                                      ALL THE REPEATING REPRESENTATIONS ARE
MADE BY EACH ADDITIONAL OBLIGOR IN RELATION TO ITSELF TO EACH FINANCE PARTY ON
THE DAY ON WHICH IT BECOMES AN ADDITIONAL OBLIGOR.


(D)                                     EACH REPRESENTATION OR WARRANTY TO BE
MADE AFTER THE DATE OF THIS AGREEMENT SHALL BE MADE BY REFERENCE TO THE FACTS
AND CIRCUMSTANCES EXISTING AT THE DATE THE REPRESENTATION OR WARRANTY IS MADE
UNLESS EXPRESSLY STATED TO BE MADE AS AT ANOTHER DATE IN WHICH CASE THE RELEVANT
REPRESENTATION AND WARRANTY SHALL BE MADE BY REFERENCE TO THE FACTS AND
CIRCUMSTANCES EXISTING AS AT THAT DATE.


23.                           INFORMATION UNDERTAKINGS

The undertakings in this Clause 23 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

In this Clause 23:

81


--------------------------------------------------------------------------------




“Annual Financial Statement” means a financial statement for a financial year
delivered pursuant to paragraph (a) of Clause 23.1 (Financial statements).

“Financial Quarter” has the meaning given to that term in Clause 24.1 (Financial
definitions).


23.1                     FINANCIAL STATEMENTS

The Company shall supply to the Facility Agent:


(A)                                      AS SOON AS THEY ARE AVAILABLE, BUT IN
ANY EVENT WITHIN 120 DAYS AFTER THE END OF EACH OF ITS FINANCIAL YEARS (I) THE
AUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE GROUP FOR THAT FINANCIAL YEAR;
AND (II) THE BALANCE SHEET AND PROFIT AND LOSS ACCOUNT REPORT OF EACH OBLIGOR
FOR THAT FINANCIAL YEAR, AUDITED, IF THAT OBLIGOR IS REQUIRED BY LAW TO PREPARE
OR OTHERWISE PREPARES AUDITED FINANCIAL STATEMENTS.


(B)                                     AS SOON AS THEY ARE AVAILABLE, BUT IN
ANY EVENT WITHIN 60 DAYS AFTER THE END OF EACH FINANCIAL QUARTER, THE UN-AUDITED
CONSOLIDATED FINANCIAL STATEMENTS FOR THE GROUP PREPARED IN ACCORDANCE WITH THE
ACCOUNTING PRINCIPLES FOR THAT FINANCIAL QUARTER (“QUARTERLY FINANCIAL
STATEMENTS”), INCLUDING IN EACH CASE PROFIT AND LOSS ACCOUNTS, BALANCE SHEET AND
CASH FLOW STATEMENTS AND A MANAGEMENT COMMENTARY THEREON FROM THE CHIEF
FINANCIAL OFFICER.


23.2                     COMPLIANCE CERTIFICATE


(A)                                      THE COMPANY SHALL SUPPLY A COMPLIANCE
CERTIFICATE TO THE FACILITY AGENT WITH EACH SET OF ITS AUDITED CONSOLIDATED
ANNUAL FINANCIAL STATEMENTS AND EACH SET OF ITS UN-AUDITED CONSOLIDATED
SEMI-ANNUAL FINANCIAL STATEMENTS.


(B)                                     EACH COMPLIANCE CERTIFICATE SHALL:

(I)                        SET OUT (IN REASONABLE DETAIL) COMPUTATIONS AS TO
COMPLIANCE WITH CLAUSE 24 (FINANCIAL COVENANTS) AND THE MARGIN COMPUTATIONS SET
OUT IN THE DEFINITION “MARGIN” AND CLAUSE 12.3 (MARGIN RATCHET); AND

(II)                     CONFIRM THAT NO DEFAULT HAS OCCURRED AND IS CONTINUING
OR, IF A DEFAULT HAS OCCURRED, WHAT DEFAULT HAS OCCURRED AND THE STEPS BEING
TAKEN TO REMEDY THAT DEFAULT.


(C)                                      EACH COMPLIANCE CERTIFICATE SHALL BE
SIGNED BY A DIRECTOR OF THE COMPANY AND, WHEN REQUIRED TO BE DELIVERED WITH THE
CONSOLIDATED ANNUAL FINANCIAL STATEMENTS OF THE COMPANY, SHALL BE ACCOMPANIED BY
CONFIRMATION THEREOF (TOGETHER WITH A CUSTOMARY ENGAGEMENT LETTER PROVIDING FOR
RELIANCE BY THE LENDERS) FROM THE COMPANY’S AUDITORS IN FORM SATISFACTORY TO THE
FACILITY AGENT (ACTING REASONABLY).


23.3                     REQUIREMENTS AS TO FINANCIAL STATEMENTS


(A)                                      EACH SET OF FINANCIAL STATEMENTS
DELIVERED PURSUANT TO CLAUSE 23.1 (FINANCIAL STATEMENTS):

(I)                        SHALL BE CERTIFIED BY A DIRECTOR OF THE RELEVANT
COMPANY AS GIVING A TRUE AND FAIR VIEW (IN THE CASE OF ANNUAL FINANCIAL
STATEMENTS) OR FAIRLY REPRESENTING (IN OTHER CASES) ITS, OR AS THE CASE MAY BE,
ITS CONSOLIDATED

82


--------------------------------------------------------------------------------




FINANCIAL CONDITION AND OPERATIONS AS AT THE DATE AS AT WHICH THOSE FINANCIAL
STATEMENTS WERE DRAWN UP AND SHALL BE PREPARED USING THE ACCOUNTING PRINCIPLES,
ACCOUNTING PRACTICES AND FINANCIAL REFERENCE PERIODS CONSISTENT WITH THOSE
APPLIED, IN THE PREPARATION OF THE BUSINESS PLAN, UNLESS, IN RELATION TO ANY SET
OF FINANCIAL STATEMENTS, THE COMPANY NOTIFIES THE FACILITY AGENT THAT THERE HAS
BEEN A CHANGE IN THE ACCOUNTING PRINCIPLES, THE ACCOUNTING PRACTICES OR
REFERENCE PERIODS AND ITS AUDITORS (OR, IF APPROPRIATE, THE AUDITORS OF THE
OBLIGOR OR THE COMPANY) DELIVER TO THE FACILITY AGENT:

(A)                A DESCRIPTION OF ANY CHANGE NECESSARY FOR THOSE FINANCIAL
STATEMENTS TO REFLECT THE ACCOUNTING PRINCIPLES, ACCOUNTING PRACTICES AND
REFERENCE PERIODS UPON WHICH THE BUSINESS PLAN OR, AS THE CASE MAY BE, THAT
OBLIGOR’S ORIGINAL FINANCIAL STATEMENTS WERE PREPARED; AND

(B)                  SUFFICIENT INFORMATION, IN FORM AND SUBSTANCE AS MAY BE
REASONABLY REQUIRED BY THE FACILITY AGENT, TO ENABLE THE LENDERS TO DETERMINE
WHETHER CLAUSE 24 (FINANCIAL COVENANTS) AND CLAUSE 25.23 (GUARANTORS) HAVE BEEN
COMPLIED WITH, TO DETERMINE THE MARGIN AS SET OUT IN THE DEFINITION OF “MARGIN”
AND CLAUSE 12.3 (MARGIN RATCHET), TO DETERMINE WHETHER A PERSON IS A MATERIAL
COMPANY AS SET OUT IN THE DEFINITION OF “MATERIAL COMPANY” AND TO MAKE AN
ACCURATE COMPARISON BETWEEN THE FINANCIAL POSITION INDICATED IN THOSE FINANCIAL
STATEMENTS AND THE BUSINESS PLAN (IN THE CASE OF THE COMPANY) OR THAT OBLIGOR’S
ORIGINAL FINANCIAL STATEMENTS (IN THE CASE OF AN OBLIGOR).


(B)                                     IF THE COMPANY NOTIFIES THE FACILITY
AGENT OF A CHANGE IN ACCORDANCE WITH SUB-PARAGRAPH (I) ABOVE THEN THE COMPANY
AND FACILITY AGENT SHALL ENTER INTO NEGOTIATIONS IN GOOD FAITH WITH A VIEW TO
AGREEING:

(I)                        WHETHER OR NOT THE CHANGE MIGHT RESULT IN ANY
MATERIAL ALTERATION IN THE COMMERCIAL EFFECT OF ANY OF THE TERMS OF THIS
AGREEMENT; AND

(II)                     IF SO, ANY AMENDMENTS TO THIS AGREEMENT WHICH MAY BE
NECESSARY TO ENSURE THAT THE CHANGE DOES NOT RESULT IN ANY MATERIAL ALTERATION
IN THE COMMERCIAL EFFECT OF THOSE TERMS,

and if any amendments are agreed they shall take effect and be binding on each
of the Parties in accordance with their terms.

If no such agreement is reached within 30 days of that notification of change,
the Facility Agent shall (if so requested by the Majority Lenders) instruct the
auditors of the Company or independent accountants (approved by the Company or,
in the absence of such approval within 5 days of request by the Facility Agent
of such approval, a firm with recognised expertise) to determine any amendment
to Clause 24.2 (Financial condition) the Margin computations set out in the
definition of “Margin” and Clause 12.3 (Margin Ratchet), and any other terms of
this Agreement which those auditors or, as the case may be,

83


--------------------------------------------------------------------------------




accountants (acting as experts and not arbitrators) consider appropriate to
ensure the change does not result in any material alteration in the commercial
effect of the terms of this Agreement.  Those amendments shall take effect when
so determined by those auditors, or as the case may be, accountants.  The cost
and expense of those auditors or accountants shall be for the account of the
Company.

Any reference in this Agreement to those financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Business Plan or, as the case may be, the Original Financial
Statements were prepared.


(C)                                      THE COMPANY SHALL PROCURE THAT EACH SET
OF ANNUAL FINANCIAL STATEMENTS SHALL BE AUDITED BY ONE OF THE INTERNATIONALLY
RECOGNISED “BIG FOUR” FIRM OF ACCOUNTANTS OR SUCH OTHER AUDITORS WITH THE PRIOR
WRITTEN CONSENT OF THE MAJORITY LENDERS.


(D)                                     THE COMPANY SHALL PROCURE THAT EACH SET
OF QUARTERLY FINANCIAL STATEMENTS SHALL BE IN A FORM REASONABLY ACCEPTABLE TO
THE FACILITY AGENT AND INCLUDE A BALANCE SHEET, PROFIT AND LOSS ACCOUNT AND
CASHFLOW STATEMENT.


23.4                     GROUP COMPANIES

The Company shall, at the request of the Facility Agent, but no more often than
once a year unless a Default is continuing, supply to the Facility Agent a
report issued by its auditors (or, if such report is not customarily issued by
its auditors, such other evidence as the Facility Agent may reasonably require)
stating which of the Subsidiaries are Material Subsidiaries.


23.5                     INFORMATION: MISCELLANEOUS

The Company shall supply to the Facility Agent (in sufficient copies for all the
Lenders, if the Facility Agent so requests):


(A)                                      ALL DOCUMENTS THAT ARE REQUIRED BY LAW
OR THE ARTICLES OF ASSOCIATION OR PARTNERSHIP AGREEMENT TO BE DISPATCHED BY THE
COMPANY TO ITS SHAREHOLDERS GENERALLY (OR ANY CLASS OF THEM) OR DISPATCHED BY
THE COMPANY OR ANY MATERIAL COMPANY TO ITS CREDITORS GENERALLY AT THE SAME TIME
AS THEY ARE DISPATCHED;


(B)                                     IF ANY EVENT OF DEFAULT IS CONTINUING,
SUCH INFORMATION OR PROJECTIONS REGARDING THE FINANCIAL CONDITION, BUSINESS,
PROPERTY, ASSETS, OPERATIONS, PERFORMANCE OR PROSPECTS OF ANY MEMBER OF THE
GROUP AS ANY FINANCE PARTY (THROUGH THE FACILITY AGENT) MAY REASONABLY REQUEST;
AND


(C)                                      PROMPTLY, DETAILS OF ANY DISPOSAL,
CLAIM OR CIRCUMSTANCE WHICH WILL REQUIRE A PREPAYMENT OF LOANS UNDER PARAGRAPH
(B) OF CLAUSE 11.7 (EXIT), CLAUSE 11.8 (EQUITY PROCEEDS) AND CLAUSE 11.9
(DISPOSAL PROCEEDS);


(D)                                     ANY OTHER INFORMATION AND DOCUMENTS AS
MAY BE REQUIRED UNDER SECTIONS 13, 13(A) AND 18 OF THE GERMAN BANKING ACT
(GESETZ ÜBER DAS KREDITWESEN),

84


--------------------------------------------------------------------------------




provided that the Company shall not be obliged to disclose to the Facility Agent
any non-public information about the Group that would result in the Group being
in breach of any legal or regulatory restriction applicable to any member of the
Group.


23.6                     NOTIFICATION OF DEFAULT


(A)                                      EACH OBLIGOR SHALL NOTIFY THE FACILITY
AGENT OF ANY DEFAULT (AND THE STEPS, IF ANY, BEING TAKEN TO REMEDY IT) PROMPTLY
UPON BECOMING AWARE OF ITS OCCURRENCE (UNLESS THAT OBLIGOR IS AWARE THAT A
NOTIFICATION HAS ALREADY BEEN PROVIDED BY ANOTHER OBLIGOR).


(B)                                     PROMPTLY UPON A REQUEST BY THE FACILITY
AGENT, THE COMPANY SHALL SUPPLY TO THE FACILITY AGENT A CERTIFICATE SIGNED BY AT
LEAST ONE DIRECTOR OR SENIOR OFFICER ON ITS BEHALF CERTIFYING THAT NO DEFAULT IS
CONTINUING (OR IF A DEFAULT IS CONTINUING, SPECIFYING THE DEFAULT AND THE STEPS,
IF ANY, BEING TAKEN TO REMEDY IT).


23.7                     “KNOW YOUR CUSTOMER” CHECKS


(A)                                      IF:

(I)                        THE INTRODUCTION OF OR ANY CHANGE IN (OR IN THE
INTERPRETATION, ADMINISTRATION OR APPLICATION OF) ANY LAW OR REGULATION MADE
AFTER THE DATE OF THIS AGREEMENT;

(II)                     ANY CHANGE IN THE STATUS OF AN OBLIGOR OR THE
COMPOSITION OF THE SHAREHOLDERS OF AN OBLIGOR AFTER THE DATE OF THIS AGREEMENT;
OR

(III)                  A PROPOSED ASSIGNMENT OR TRANSFER BY A LENDER OF ANY OF
ITS RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT TO A PARTY THAT IS NOT A
LENDER PRIOR TO SUCH ASSIGNMENT OR TRANSFER,

obliges the Facility Agent or any Lender (or, in the case of sub-paragraph (iii)
above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Obligor shall promptly upon the
request of the Facility Agent or any Lender supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Facility
Agent (for itself or on behalf of any Lender) and reasonably obtainable by the
relevant Obligor or any Lender (for itself or, in the case of the event
described in sub-paragraph (iii) above, on behalf of any prospective new Lender)
in order for the Facility Agent, such Lender or, in the case of the event
described in sub-paragraph (iii) above, any prospective new Lender to carry out
and be satisfied (acting reasonably) with the results of all necessary “know
your customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.


(B)                                     EACH LENDER SHALL PROMPTLY UPON THE
REQUEST OF THE FACILITY AGENT SUPPLY, OR PROCURE THE SUPPLY OF, SUCH
DOCUMENTATION AND OTHER EVIDENCE AS IS REASONABLY REQUESTED BY THE FACILITY
AGENT (FOR ITSELF) IN ORDER FOR THE FACILITY AGENT TO CARRY OUT AND BE SATISFIED
WITH THE RESULTS OF ALL NECESSARY “KNOW YOUR

85


--------------------------------------------------------------------------------





CUSTOMER” OR OTHER SIMILAR CHECKS UNDER ALL APPLICABLE LAWS AND REGULATIONS
PURSUANT TO THE TRANSACTIONS CONTEMPLATED IN THE FINANCE DOCUMENTS.


(C)                                      THE COMPANY SHALL, BY NOT LESS THAN 10
BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE FACILITY AGENT, NOTIFY THE FACILITY
AGENT (WHICH SHALL PROMPTLY NOTIFY THE LENDERS) OF ITS INTENTION TO REQUEST THAT
ONE OF ITS SUBSIDIARIES BECOMES AN ADDITIONAL OBLIGOR PURSUANT TO CLAUSE 28
(CHANGES TO THE OBLIGORS).


(D)                                     FOLLOWING THE GIVING OF ANY NOTICE
PURSUANT TO PARAGRAPH (C) ABOVE, IF THE ACCESSION OF SUCH ADDITIONAL OBLIGOR
OBLIGES THE FACILITY AGENT OR ANY LENDER TO COMPLY WITH “KNOW YOUR CUSTOMER” OR
SIMILAR IDENTIFICATION PROCEDURES IN CIRCUMSTANCES WHERE THE NECESSARY
INFORMATION IS NOT ALREADY AVAILABLE TO IT, THE COMPANY SHALL PROMPTLY UPON THE
REQUEST OF THE FACILITY AGENT OR ANY LENDER SUPPLY, OR PROCURE THE SUPPLY OF,
SUCH DOCUMENTATION AND OTHER EVIDENCE AS IS REASONABLY REQUESTED BY THE FACILITY
AGENT (FOR ITSELF OR ON BEHALF OF ANY LENDER) OR ANY LENDER (FOR ITSELF OR ON
BEHALF OF ANY PROSPECTIVE NEW LENDER) AND REASONABLY OBTAINABLE BY THE RELEVANT
OBLIGOR IN ORDER FOR THE FACILITY AGENT OR SUCH LENDER OR ANY PROSPECTIVE NEW
LENDER TO CARRY OUT AND BE SATISFIED (ACTING REASONABLY) WITH THE RESULTS OF ALL
NECESSARY “KNOW YOUR CUSTOMER” OR OTHER SIMILAR CHECKS UNDER ALL APPLICABLE LAWS
AND REGULATIONS PURSUANT TO THE ACCESSION OF SUCH SUBSIDIARY TO THIS AGREEMENT
AS AN ADDITIONAL OBLIGOR.


24.                           FINANCIAL COVENANTS


24.1                     FINANCIAL DEFINITIONS

In this Clause 24:

“Borrowings” means, at any time, the outstanding principal, capital or nominal
amount and any fixed or minimum premium payable on prepayment or redemption of
any indebtedness for or in respect of:

(a)                                      moneys borrowed and debit balances with
financial institutions;

(b)                                     any amount raised by acceptance under
any acceptance credit facility;

(c)                                      any amount raised pursuant to any note
purchase facility or the issue of bonds, notes, debentures, loan stock or any
similar instrument including but not limited to, the Patterson Note if issued by
a member of the Group;

(d)                                     the amount of any liability in respect
of any lease or hire purchase contract which would, in accordance with the
Accounting Principles, be treated as a finance or capital lease;

(e)                                      receivables sold or discounted other
than to members of the Group (other than any receivables to the extent they are
sold on a non recourse basis);

(f)                                        any counter indemnity obligation in
respect of a guarantee, indemnity, bond, standby or documentary letter of credit
or any other instrument issued by a bank or financial institution (excluding the
amount of any trade credit in respect of

86


--------------------------------------------------------------------------------




the supply of assets or services unless payment is due more than 180 days from
the date on which the goods were delivered or services were performed);

(g)                                     any amount raised by the issue of
redeemable shares which are redeemable on or before the last Termination Date;

(h)                                     any amount of any liability under an
advance or deferred purchase agreement if one of the primary reasons behind the
entry into the agreement is to raise finance other than any liability arising
under the U.S. Exclusivity Agreement;

(i)                                         any amount raised under any other
transaction (including any forward sale or purchase agreement) having the
commercial effect of a borrowing; and

(j)                                         (without double counting) the amount
of any liability in respect of any guarantee or indemnity for any of the items
referred to in paragraphs (a) to (i) (inclusive) above,

provided that, for the avoidance of doubt, the Financial Indebtedness referred
to in sub-paragraph (b)(vii) of Clause 25.17 (Financial Indebtedness) shall not
be counted as “Borrowings”.

“Cash Interest Costs” means for any Relevant Period the aggregate amount of the
accrued interest payments in respect of Borrowings which are paid or payable in
cash in respect of that Relevant Period.

“Consolidated Adjusted EBITDA” means for any Relevant Period the consolidated
income before taxes of the Group from ordinary activities for such Relevant
Period:

(a)                                      before deducting any Consolidated Net
Finance Charges;

(b)                                     before taking into account any items
treated as exceptional or extraordinary items, including costs incurred in
connection with an acquisition permitted pursuant to sub-paragraph (b)(ii) of
Clause 25.7 (Acquisitions);

(c)                                      before taking into account any realised
or unrealised gains or losses with respect to Utilisations due to movements in
exchange rates occurring during such period to the extent the same has not
resulted in a cash receipt or payment by the Group;

(d)                                     before deducting any Refinancing Costs
and any Acquisition Costs;

(e)                                      after deducting the amount of any
profit (and adding the loss) of any member of the Group which is attributable to
minority interests;

(f)                                        after deducting the amount of any
profit of any investment or entity (which is not itself a member of the Group)
in which any member of the Group has an ownership interest to the extent that
the amount of such profit included in the financial statements of the Group
exceeds the amount (net of applicable withholding tax) received in cash by
members of the Group through distributions by such investment or entity;

87


--------------------------------------------------------------------------------




(g)                                     before deducting any amount attributable
to the amortisation of Refinancing Costs or costs of intangible assets or the
depreciation of tangible assets and current assets or write off of research and
development currently in progress incurred in connection with purchase price
accounting (fair market value adjustments/step-up);

(h)                                     before taking into account pension
interest cost;

(i)                                         before deducting option or similar
non-cash expenses; and

(j)                                         before deducting any non-recurring
costs and expenses incurred in order to ensure compliance with Sarbanes-Oxley
Act of 2002 and US Regulation 404,

in each case, to the extent added, deducted or taken into account, as the case
may be, for the purposes of determining income/(loss) before taxation of the
Group from ordinary activities.

“Consolidated Net Finance Charges” means, for any Relevant Period, the aggregate
amount of the accrued interest, commission, fees, discounts, prepayment
penalties or premiums and other finance payments in respect of Borrowings
whether paid, payable or capitalised by any member of the Group in respect of
that Relevant Period:

(a)                                      excluding any such obligations owed to
any other member of the Group;

(b)                                     including the interest element of
leasing and hire purchase payments;

(c)                                      including any accrued commission, fees,
discounts and other finance payments payable by any member of the Group under
any interest rate hedging arrangement;

(d)                                     deducting any accrued commission, fees,
discounts and other finance payments owing to any member of the Group under any
interest rate hedging instrument;

(e)                                      deducting any accrued interest owing to
any member of the Group on any deposit or bank account;

(f)                                        excluding any Refinancing Costs; and

together with the amount of any cash dividends or distributions paid or made by
the Original Borrower in respect of that Relevant Period.

“Consolidated Total Net Debt” means, at any time, the aggregate amount of all
obligations of the Group for or in respect of Borrowings but:

(a)                                      excluding any such obligations to any
other member of the Group;

(b)                                     including, in the case of finance
leases, only the capitalised value therefore; and

(c)                                      deducting the aggregate amount of
freely available Cash and Cash Equivalent Investments held by any member of the
Group at such time which can be applied in prepayment or prepayment of the
Facilities, whether as a result of

88


--------------------------------------------------------------------------------




dividend payments, loans or other payments made to the relevant member of the
Group.

and so that no amount shall be included or excluded more than once.

“Financial Half-Year” means the period of six months commencing on the day after
each Half-Year Date.

“Half-Year Date” means each of 31 March and 30 September.

“Refinancing Costs” means cost and expenses incurred by the Group in connection
with the refinancing of the Existing Senior Facilities Agreement and the
Existing Mezzanine Facilities Agreement pursuant to the Facilities as set out in
the Funds Flow Statement.

“Relevant Period” means each period of twelve months ending on the last day of
the Parent’s financial year and each period of twelve months ending on the last
day of each Financial Half Year of the Parent.

“Semi-Annual Financial Statements” means the Quarterly Financial Statements in
respect of the financial quarters ending on each Half Year Date delivered to the
Facility Agent pursuant to paragraph (b) of Clause 23.1 (Financial Statements).


24.2                     FINANCIAL CONDITION

The Company shall ensure that:


(A)                                      DEBT COVER: THE RATIO OF CONSOLIDATED
TOTAL NET DEBT TO CONSOLIDATED ADJUSTED EBITDA IN RESPECT OF ANY RELEVANT PERIOD
SPECIFIED IN COLUMN 1 BELOW SHALL NOT BE GREATER THAN THE RATIO SET OUT IN
COLUMN 2 BELOW OPPOSITE THAT RELEVANT PERIOD.

Column 1
Relevant Period expiring

 

Column 2
Ratio

 

 

 

 

 

31 March 2007

 

4.00:1

 

30 September 2007

 

4.00:1

 

31 March 2008

 

3.50:1

 

30 September 2008 and thereafter

 

3.50:1

 

 


(B)                                     CASH INTEREST COVER: THE RATIO OF
CONSOLIDATED ADJUSTED EBITDA TO CASH INTEREST COSTS IN RESPECT OF ANY RELEVANT
PERIOD (COMMENCING WITH THE RELEVANT PERIOD EXPIRY 31 MARCH 2007) SHALL NOT BE
LESS THAN 4.00:1.


24.3                     FINANCIAL TESTING

The financial covenants set out in Clause 24.2 (Financial condition) shall be
tested by reference to each of the financial statements and/or each Compliance
Certificate delivered pursuant to Clause 23.2 (Compliance Certificate).


24.4                     ADJUSTMENTS

For the purpose of calculating the ratios under Clause 24.2 (Financial
Condition) in relation to any Relevant Period, each of the relevant figures will
be calculated on a pro forma basis including each acquisition permitted under
sub-paragraph (b)(ii) or (b)(v) of

89


--------------------------------------------------------------------------------




Clause 25.7 (Acquisitions) and each disposal of assets of the Group as if that
acquisition or disposal had occurred on the first day of the Relevant Period.


24.5                     FIRST PERIOD

In relation to any Relevant Period before January 2008, for the purpose of
calculating:


(A)                                      CASH INTEREST COST AND CONSOLIDATED NET
FINANCE CHARGES, THE RELEVANT FIGURE FOR THE PERIOD FROM 1 JANUARY 2007 TO THE
RELEVANT CALCULATION DATE SHALL BE ANNUALISED BY DIVIDING THE RELEVANT FIGURE BY
THE NUMBER OF MONTHS IN THE PERIOD FROM 1 JANUARY 2007 TO THE RELEVANT
CALCULATION DATE AND MULTIPLYING THE RESULT BY 12.


(B)                                     CONSOLIDATED ADJUSTED EBITDA, THE PRO
FORMA CONSOLIDATED ADJUSTED EBITDA OF THE COMPONENT PARTS OF THE GROUP SHALL BE
CALCULATED FOR THE RELEVANT PERIOD.


25.                           GENERAL UNDERTAKINGS

The undertakings in this Clause 25 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.


25.1                     AUTHORISATIONS

Each Party (other than a Finance Party) shall promptly:


(A)                                      OBTAIN, COMPLY WITH AND DO ALL THAT IS
NECESSARY TO MAINTAIN IN FULL FORCE AND EFFECT; AND


(B)                                     SUPPLY, UPON REQUEST OF THE FACILITY
AGENT, CERTIFIED COPIES TO THE FACILITY AGENT OF,

any Authorisation required under any law or regulation of a Relevant
Jurisdiction to:

(I)                        ENABLE IT TO PERFORM ITS OBLIGATIONS UNDER THE
FINANCE DOCUMENTS; AND

(II)                     ENSURE THE LEGALITY, VALIDITY, ENFORCEABILITY OR
ADMISSIBILITY IN EVIDENCE OF ANY FINANCE DOCUMENT,

where failure to do so is likely to have a Material Adverse Effect.


25.2                     COMPLIANCE WITH LAWS

Each Obligor shall (and the Company shall ensure that each member of the Group
shall) comply in all respects with all laws to which it is subject, if failure
so to comply is likely to have a Material Adverse Effect.


25.3                     ENVIRONMENTAL COMPLIANCE

Each Obligor shall (and the Company shall ensure that each member of the Group
shall):


(A)                                      COMPLY IN ALL MATERIAL RESPECTS WITH
ALL ENVIRONMENTAL LAW;


(B)                                     OBTAIN AND MAINTAIN AND ENSURE
COMPLIANCE WITH ANY ENVIRONMENTAL PERMITS; AND

90


--------------------------------------------------------------------------------





(C)                                      TAKE ALL REASONABLE STEPS IN
ANTICIPATION OF KNOWN OR EXPECTED FUTURE CHANGES TO OR OBLIGATIONS UNDER
ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMITS,

where failure to do so is likely to have a Material Adverse Effect.


25.4                     TAXATION

Each Obligor shall (and the Company shall ensure that each member of the Group
shall) duly and punctually pay and discharge all Taxes imposed upon it or its
assets within the time period allowed without incurring penalties unless and
only to the extent that:


(A)                                      SUCH PAYMENT IS BEING CONTESTED IN GOOD
FAITH;


(B)                                     APPROPRIATE RESERVES ARE BEING
MAINTAINED FOR THOSE TAXES; AND


(C)                                      EITHER SUCH PAYMENT CAN BE LAWFULLY
WITHHELD OR NON PAYMENT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


25.5                     MERGER

No Obligor shall (and the Company shall ensure that no other member of the Group
will) enter into any amalgamation, demerger, merger or corporate reconstruction
(“merger”) except solvent mergers between members of the Group where if one is
an Obligor the surviving entity is or becomes an Obligor or with the prior
consent of the Majority Lenders, such consent not to be unreasonably withheld
where required to optimise the tax structure of the Group, provided that the
Lenders’ position is not adversely affected.  Notwithstanding the above, this
Clause 25.5 shall not apply to a Permitted Reorganisation.


25.6                     CHANGE OF BUSINESS

The Company and each Obligor shall procure that no substantial change is made to
the general nature of the business of the Group from that carried on at the date
of this Agreement.


25.7                     ACQUISITIONS


(A)                                      UNLESS THE NON-LEVERAGED CRITERIA HAS
BEEN MET, NO OBLIGOR SHALL (AND THE COMPANY SHALL ENSURE THAT NO OTHER MEMBER OF
THE GROUP WILL) INCORPORATE OR ACQUIRE A COMPANY OR ACQUIRE (OR ACQUIRE AN
INTEREST IN) SHARES OR SECURITIES OR A BUSINESS OR UNDERTAKING.


(B)                                     PARAGRAPH (A) ABOVE SHALL NOT APPLY TO
AN INCORPORATION OR ACQUISITION:

(I)                        BY A MEMBER OF THE GROUP PERMITTED PURSUANT TO
PARAGRAPH (B) OF CLAUSE 25.8 (JOINT VENTURES);

(II)                     OF A COMPANY OR CORPORATION OR SHARES OR SECURITIES OR
A BUSINESS OR UNDERTAKING (THE “TARGET”) BY A MEMBER OF THE GROUP PROVIDED THAT:

(A)               THE TARGET CARRIES OUT A SIMILAR, RELATED OR A COMPLIMENTARY
LINE OF BUSINESS TO THE GROUP;

(B)                 ON A PRO FORMA BASIS FOLLOWING CONSOLIDATION OF THE TARGET,
THERE WILL BE NO BREACH OF THE FINANCIAL COVENANTS SET OUT IN CLAUSE 24

91


--------------------------------------------------------------------------------




(FINANCIAL COVENANTS) (TESTED ON A PRO FORMA BASIS AT THE END OF THE MOST
RECENTLY ENDED RELEVANT PERIOD AND TESTED ON A PROSPECTIVE PRO FORMA BASIS OVER
THE TWO FOLLOWING TESTING PERIODS) AS A RESULT OF THE ACQUISITION.

(III)                  OF CASH EQUIVALENT INVESTMENTS; OR

(IV)                 THE COMPANY INCORPORATED OR ACQUIRED IS A LIMITED LIABILITY
SHELF COMPANY PURCHASED OR INCORPORATED FOR THE PURPOSE OF AFFECTING A PERMITTED
REORGANISATION; OR

(V)                    OF A COMPANY OR CORPORATION OR SHARES OR SECURITIES OR A
BUSINESS OR UNDERTAKING BY A MEMBER OF THE GROUP PROVIDED THAT THE TOTAL
CONSIDERATION PAYABLE IN RELATION TO ALL SUCH ACQUISITIONS UNDER THIS
SUB-PARAGRAPH 25.7(B)(V) SHALL NOT EXCEED, WHEN AGGREGATED WITH THE AGGREGATE
AMOUNT OF ALL OTHER INVESTED FUNDS AT THE TIME OF ANY SUCH ACQUISITION, THE
GENERAL INVESTMENTS THRESHOLD;

(VI)                 WHERE SUCH INCORPORATION OR ACQUISITION IS A PERMITTED
REORGANISATION,

provided that in each case no Event of Default is outstanding or no Default
would result from the proposed acquisition.

For the purpose of this Clause:

“consideration” means all consideration payable in relation to the relevant
acquisition, both cash and non cash, calculated on a debt free cash free basis
and including all earn-out amounts, post closing adjustments and the amount of
any deferred purchase price and any costs and expenses incurred;

“earn-out amounts” means, in relation to the relevant acquisition, the maximum
earn-out amounts for which the relevant member of the Group may be or become
liable at any time save to the extent that the liability to pay such earn-out
amount has unconditionally and finally terminated.


25.8                     JOINT VENTURES


(A)                                      UNLESS THE NON-LEVERAGED CRITERIA HAS
BEEN MET, NO OBLIGOR SHALL (AND THE COMPANY SHALL ENSURE THAT NO MEMBER OF THE
GROUP WILL):

(I)                        ACQUIRE (OR AGREE TO ACQUIRE) ANY SHARES, STOCKS,
SECURITIES OR OTHER INTEREST IN ANY JOINT VENTURE; OR

(II)                     TRANSFER ANY ASSETS OR LEND TO OR GUARANTEE OR
INDEMNIFY OR GIVE SECURITY FOR THE OBLIGATIONS OF A JOINT VENTURE (OR AGREE TO
TRANSFER, LEND, GUARANTEE, INDEMNIFY OR GIVE SECURITY FOR THE OBLIGATIONS OF A
JOINT VENTURE).


(B)                                     PARAGRAPH (A) DOES NOT APPLY TO THE
ACQUISITION OR AGREEMENT TO ACQUIRE ANY SHARES, STOCKS, SECURITIES OR OTHER
INTEREST IN ANY JOINT VENTURE OR THE TRANSFER OF ANY ASSET OR THE MAKING OF ANY
LOAN TO A JOINT VENTURE IF THE AGGREGATE AMOUNT PAYABLE FOR SUCH ACQUISITION,
THE HIGHER OF BOOK VALUE AND MARKET VALUE OF SUCH ASSET TRANSFERRED AND THE
PRINCIPAL AMOUNT OF SUCH LOAN DOES NOT, WHEN

92


--------------------------------------------------------------------------------





AGGREGATED WITH THE AGGREGATE AMOUNT OF ALL OTHER INVESTED FUNDS AT THE TIME OF
SUCH ACQUISITION, TRANSFER OR LOAN, EXCEED THE GENERAL INVESTMENTS THRESHOLD,
PROVIDED THAT NO EVENT OF DEFAULT IS OUTSTANDING AT THE TIME OF SUCH
ACQUISITION, AGREEMENT, TRANSFER OR LOAN OR WOULD ARISE AS A RESULT THEREOF.


25.9                     PRESERVATION OF ASSETS

Each Obligor shall (and the Company shall ensure that each member of the Group
shall) maintain and preserve, in good working order and condition (ordinary wear
and tear excepted) all of its assets necessary in the conduct of the business of
the Group as a whole, as conducted at the date of this Agreement, where failure
to do so would likely have a Material Adverse Effect.


25.10               PARI PASSU RANKING

Each Obligor shall (and the Company shall ensure that each member of the Group
will) ensure that at all times any unsecured and unsubordinated claims of a
Finance Party held against it under the Finance Documents rank at least pari
passu with the claims of all its other unsecured and unsubordinated creditors
except those creditors whose claims are mandatorily preferred by laws of general
application to companies.


25.11               NEGATIVE PLEDGE

In this Clause 25.11, “Quasi Security” means a transaction described in
paragraph (b) below.

Except as permitted under paragraph (c) below:


(A)                                      NO OBLIGOR SHALL (AND THE COMPANY SHALL
ENSURE THAT NO OTHER MEMBER OF THE GROUP WILL) CREATE OR PERMIT TO SUBSIST ANY
SECURITY OVER ANY OF ITS ASSETS.


(B)                                     NO OBLIGOR SHALL (AND THE COMPANY SHALL
ENSURE THAT NO OTHER MEMBER OF THE GROUP WILL):

(I)                        ENTER INTO ANY ARRANGEMENT UNDER WHICH MONEY OR THE
BENEFIT OF A BANK OR OTHER ACCOUNT MAY BE APPLIED, SET OFF OR MADE SUBJECT TO A
COMBINATION OF ACCOUNTS; OR

(II)                     ENTER INTO ANY OTHER PREFERENTIAL ARRANGEMENT HAVING A
SIMILAR EFFECT,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.


(C)                                      PARAGRAPHS (A) AND (B) ABOVE DO NOT
APPLY TO:

(I)                        ANY NETTING OR SET OFF ARRANGEMENT (OR SECURITY OVER
A CREDIT BALANCE IN A BANK ACCOUNT WHICH IS ENTERED INTO TO EFFECT SUCH
ARRANGEMENT) ENTERED INTO BY ANY MEMBER OF THE GROUP IN THE ORDINARY COURSE OF
ITS BANKING ARRANGEMENTS FOR THE PURPOSE OF NETTING DEBIT AND CREDIT BALANCES OF
MEMBERS OF THE GROUP;

93


--------------------------------------------------------------------------------




(II)                     ANY LIEN OR OTHER SECURITY ARISING BY OPERATION OF LAW
IN THE ORDINARY COURSE OF TRADING AND NOT (UNLESS SUCH LIEN OR OTHER SECURITY IS
REMOVED WITHIN 75 DAYS OF ITS CREATION) BY REASON OF DEFAULT;

(III)                  SECURITY EXISTING ON THE CLOSING DATE AS LISTED IN
SCHEDULE 13 (OVERVIEW LOANS AND SECURITIES SUBSIDIARIES);

(IV)                 ANY SECURITY OR QUASI-SECURITY OVER OR AFFECTING ANY ASSET
ACQUIRED BY A MEMBER OF THE GROUP AFTER THE CLOSING DATE OR ASSETS OF COMPANIES
WHICH BECOME MEMBERS OF THE GROUP AFTER THE CLOSING DATE;

(A)                UP TO AN AMOUNT OF EUR 30,000,000; OR

(B)                  IF THE SECURITY OR QUASI-SECURITY IS REMOVED OR DISCHARGED
WITHIN 6 MONTHS OF THE ACQUISITION OF SUCH ASSET OR SUCH COMPANY BECOMING A
MEMBER OF THE GROUP PROVIDED THAT THE SECURITY OR QUASI-SECURITY WAS NOT CREATED
OR THE PRINCIPAL AMOUNT SECURED HAS NOT INCREASED IN CONTEMPLATION OF THE
ACQUISITION OF THE RELEVANT ASSET;

(V)                    ANY RETENTION OF TITLE, HIRE PURCHASE OR CONDITIONAL SALE
ARRANGEMENT OR ARRANGEMENTS HAVING SIMILAR EFFECT IN RESPECT OF GOODS SUPPLIED
TO A MEMBER OF THE GROUP IN THE ORDINARY COURSE OF BUSINESS AND ON THE SUPPLIERS
STANDARD OR USUAL TERMS;

(VI)                 ANY SECURITY IN FAVOUR OF AN ANCILLARY LENDER OVER GOODS OR
DOCUMENTS OF TITLE TO GOODS ARISING IN THE ORDINARY COURSE OF LETTER OF CREDIT
TRANSACTIONS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;

(VII)              ANY SECURITY SECURING THE EXISTING SENIOR FACILITY AGREEMENT
AND/OR THE EXISTING MEZZANINE FACILITY AGREEMENT PROVIDED THAT SUCH SECURITY IS
RELEASED UPON THE FIRST UTILISATION UNDER THE FACILITIES;

(VIII)           CASH COVER RELATING TO A BANK GUARANTEE; OR

(IX)                   ANY SECURITY ARISING PURSUANT TO AN ORDER OF ATTACHMENT
OR INJUNCTION RESTRAINING DISPOSAL OF ASSETS OR SIMILAR LEGAL PROCESS ARISING IN
CONNECTION WITH COURT PROCEEDINGS BEING CONTESTED BY THE RELEVANT MEMBER OF THE
GROUP IN GOOD FAITH WITH A REASONABLE PROSPECT OF SUCCESS WHERE THE AMOUNT OF
ANY CLAIMS BEING CONTESTED DOES NOT EXCEED IN AGGREGATE IN RESPECT OF ALL
MEMBERS OF THE GROUP EUR 15,000,000 (OR ITS EQUIVALENT IN ANY OTHER CURRENCY OR
CURRENCIES);

(X)                      ANY SECURITY CONSTITUTED BY A FINANCE LEASE, HIRE
PURCHASE OR CONDITIONAL SALE AGREEMENT, WHERE THE FINANCIAL INDEBTEDNESS ARISING
UNDER SUCH ARRANGEMENT IS PERMITTED PURSUANT TO PARAGRAPH (B) OF CLAUSE 25.17
(FINANCIAL INDEBTEDNESS);

(XI)                   ANY SECURITY ARISING UNDER CONDITION 14 OF THE GENERAL
BUSINESS CONDITIONS OF GERMAN BANKS OR SIMILAR PROVISIONS OF OTHER BANKS WITH
WHOM ANY

94


--------------------------------------------------------------------------------




MEMBER OF THE GROUP MAINTAINS A BANKING RELATIONSHIP IN THE ORDINARY COURSE OF
BUSINESS;

(XII)                ANY SECURITY CREATED TO SECURE LOANS BY ANY MEMBER OF THE
GROUP TO ANOTHER MEMBER OF THE GROUP AS PROVIDED IN SUB-PARAGRAPHS (B)(I),
(B)(III) AND (B) (IV) OF CLAUSE 25.14 (LOAN AND CREDIT);

(XIII)             SECURITY IN FAVOUR OF A BANK OVER GOODS AND DOCUMENTS OF
TITLE ARISING IN THE ORDINARY COURSE OF DOCUMENTARY CREDIT TRANSACTIONS ENTERED
INTO BY A MEMBER OF THE GROUP IN THE ORDINARY COURSE OF BUSINESS UP TO AN
AGGREGATE AMOUNT NOT EXCEEDING EUR 15,000,000;

(XIV)            ANY SECURITY ARISING BY OPERATION OF LAW IN FAVOUR OF ANY
GOVERNMENTAL, STATE OR LOCAL TAX AUTHORITY IN RESPECT OF TAXES (1) THAT ARE NOT
YET DUE OR (2) FOR WHICH ADEQUATE RESERVES ARE BEING MAINTAINED, THE PAYMENT OF
WHICH IS CONTESTED IN GOOD FAITH AND CAN BE LAWFULLY WITHHELD;

(XV)               QUASI SECURITY WHICH MAY HAVE ARISEN AS A RESULT OF THE
PERMITTED BENSHEIM DISPOSAL; AND

(XVI)            ANY SECURITY IN ADDITION TO THAT WITHIN SUB-PARAGRAPHS (I) TO
(XV) ABOVE AND SECURING INDEBTEDNESS IN AGGREGATE NOT EXCEEDING AT ANY ONE TIME
EUR 30,000,000 OR ITS EQUIVALENT; OR IF THE NON-LEVERAGED CRITERIA ARE SATISFIED
EUR 60,000,000 OR ITS EQUIVALENT.


25.12               TREASURY TRANSACTIONS

No Obligor shall (and the Company will procure that no member of the Group will)
enter into Treasury Transaction, other than:


(A)                                      SPOT AND FORWARD DELIVERY FOREIGN
EXCHANGE CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS OF A MEMBER
OF THE GROUP AND NOT FOR SPECULATIVE PURPOSES;


(B)                                     ANY TREASURY TRANSACTION ENTERED INTO
FOR THE HEDGING OF ACTUAL OR PROJECTED REAL EXPOSURES ARISING IN THE ORDINARY
COURSE OF TRADING ACTIVITIES OF A MEMBER OF THE GROUP (AND NOT FOR SPECULATIVE
PURPOSES).


25.13               ARM’S LENGTH BASIS


(A)                                      EXCEPT AS PERMITTED BY PARAGRAPH (B)
BELOW, NO OBLIGOR SHALL (AND THE COMPANY SHALL ENSURE NO MEMBER OF THE GROUP
WILL) ENTER INTO ANY TRANSACTION WITH ANY PERSON EXCEPT ON ARM’S LENGTH TERMS OR
BETTER (FROM THE GROUP’S PERSPECTIVE).


(B)                                     THE FOLLOWING TRANSACTIONS SHALL NOT BE
A BREACH OF THIS CLAUSE 25.12:

(I)                        PAYMENT OF REASONABLE FEES AND COSTS FOR NON
EXECUTIVE DIRECTORS OF ANY MEMBER OF THE GROUP WHO ARE NOMINEES OF THE
INVESTORS;

(II)                     AMOUNTS PAID TO SIRONA HOLDINGS LUXCO SCA UNDER
SUB-PARAGRAPH (B)(III) OF CLAUSE 25.16 (DIVIDENDS, SHARE CAPITAL REDEMPTIONS AND
PAYMENTS ON SUBORDINATED DEBT);

95


--------------------------------------------------------------------------------




(III)                  THE AMOUNT ENVISAGED TO BE PAID TO THE INVESTORS PURSUANT
TO CLAUSE 25.16 (DIVIDENDS, SHARE CAPITAL REDEMPTIONS AND PAYMENTS ON
SUBORDINATED DEBT);

(IV)                 INTRA GROUP LOANS PERMITTED UNDER CLAUSE 25.14 (LOANS AND
CREDIT);

(V)                    ANY PAYMENT OF REFINANCING COSTS AS ENVISAGED IN THE
FUNDS FLOW MEMORANDUM;

(VI)                 FEES, COSTS AND EXPENSES PAYABLE UNDER THE FINANCE
DOCUMENTS IN THE AMOUNTS SET OUT IN THE FINANCE DOCUMENTS DELIVERED TO THE
FACILITY AGENT UNDER CLAUSE 4.1 (INITIAL CONDITIONS PRECEDENT); AND

(VII)              ANY AMOUNTS AGREED BY THE FACILITY AGENT (ACTING ON THE
INSTRUCTIONS OF THE MAJORITY LENDERS).


25.14               LOANS AND CREDIT


(A)                                      UNLESS THE NON-LEVERAGED CRITERIA HAS
BEEN MET, EXCEPT AS PERMITTED UNDER PARAGRAPH (B) BELOW NO OBLIGOR SHALL (AND
THE COMPANY SHALL PROCURE THAT NO MEMBER OF THE GROUP WILL) MAKE ANY LOANS OR
GRANT ANY CREDIT OR MAKE ANY OTHER FINANCIAL ARRANGEMENT HAVING A SIMILAR
EFFECT.


(B)                                     PARAGRAPH (A) ABOVE DOES NOT APPLY TO:

(I)                        A LOAN BY AN OBLIGOR TO AN OBLIGOR;

(II)                     A LOAN BY A MEMBER OF THE GROUP WHICH IS NOT AN OBLIGOR
TO A MEMBER OF THE GROUP;

(III)                  A LOAN BY AN OBLIGOR WHICH IS A MEMBER OF THE GROUP TO A
MEMBER OF THE GROUP WHICH IS NOT AN OBLIGOR SO LONG AS THE AGGREGATE OF THE
FINANCIAL INDEBTEDNESS OUTSTANDING UNDER ALL SUCH LOANS DOES NOT EXCEED EUR
25,000,000 (OR THE EQUIVALENT THEREOF IN ANY OTHER CURRENCY OR CURRENCIES) AT
ANY TIME;

(IV)                 A TRADE CREDIT GRANTED IN THE ORDINARY COURSE OF TRADING,
ON ARM’S LENGTH TERMS AND UPON TERMS USUAL FOR SUCH TRADE, WHICH DO NOT EXCEED
PAYMENT TERMS OF 180 DAYS;

(V)                    A LOAN MADE BY A MEMBER OF THE GROUP TO ANOTHER MEMBER OF
THE GROUP LISTED IN SCHEDULE 13 (OVERVIEW LOANS AND SECURITIES SUBSIDIARIES) UP
TO THE AMOUNT LISTED IN SUCH SCHEDULE;

(VI)                 A LOAN BY A MEMBER OF THE GROUP TO THE COMPANY OR A HOLDING
COMPANY OF THE COMPANY IN ORDER TO ENABLE THE COMPANY OR SUCH HOLDING COMPANY TO
REDEEM THE SHARE CAPITAL IN THE COMPANY OR SUCH HOLDING COMPANY HELD BY SENIOR
MANAGEMENT PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH LOAN SHALL NOT EXCEED,
WHEN AGGREGATED WITH THE AMOUNT OF ALL DIVIDENDS DECLARED AND/OR PAID UNDER
PARAGRAPH (C) OF CLAUSE 25.16 (DIVIDENDS, SHARE CAPITAL REDEMPTIONS AND PAYMENTS
ON SUBORDINATED

96


--------------------------------------------------------------------------------




DEBT), EUR 20,000,000 IN ANY YEAR (OR THE EQUIVALENT THEREOF IN ANY OTHER
CURRENCY OR CURRENCIES), PROVIDED THAT NO DEFAULT IS CONTINUING WHEN, OR WOULD
OCCUR IMMEDIATELY AFTER, ANY SUCH PAYMENT IS MADE;

(VII)              A LOAN (IN ADDITION TO THE LOANS REFERRED TO IN
SUB-PARAGRAPHS (I) TO (VI) ABOVE) MADE BY A MEMBER OF THE GROUP TO ANY OTHER
PERSON PROVIDED THAT THE AGGREGATE AMOUNT OF ALL SUCH LOANS, WHEN AGGREGATED
WITH THE AGGREGATE AMOUNT OF ALL OTHER INVESTED FUNDS AT THE TIME OF SUCH LOAN,
DOES NOT EXCEED THE GENERAL INVESTMENTS THRESHOLD, PROVIDED FURTHER THAT NO
EVENT OF DEFAULT IS OUTSTANDING AT SUCH TIME OR WOULD ARISE AS A RESULT THEREOF.


25.15               NO GUARANTEES OR INDEMNITIES

In this Clause 25.15 “guarantee” means a guarantee, indemnity, counter indemnity
or other financial arrangement having a similar effect for the benefit of any
person or any other assurance against loss.


(A)                                      EXCEPT AS PERMITTED UNDER PARAGRAPH (B)
BELOW NO OBLIGOR SHALL (AND THE COMPANY SHALL PROCURE THAT NO MEMBER OF THE
GROUP WILL) GIVE ANY GUARANTEE IN RESPECT OF ANY OBLIGATION OF ANY PERSON.


(B)                                     PARAGRAPH (A) DOES NOT APPLY TO A
GUARANTEE WHICH IS:

(I)                        ANY GUARANTEE TO BE GIVEN OR TO REMAIN OUTSTANDING
AFTER THE NON-LEVERAGED CRITERIA HAS BEEN MET;

(II)                     GIVEN IN CONNECTION WITH CREDIT GRANTED TO A MEMBER OF
THE GROUP UNDER ANY DEFERRED PURCHASE AGREEMENT ENTERED INTO IN THE ORDINARY
COURSE OF TRADE AND UPON TERMS USUAL FOR SUCH TRADE AND IS:

(A)                A GUARANTEE GIVEN BY A MEMBER OF THE GROUP FOR THE
OBLIGATIONS OF MEMBER OF THE GROUP UNDER THAT DEFERRED PURCHASE AGREEMENT; OR

(B)                  A GUARANTEE GIVEN BY A MEMBER OF THE GROUP IN RESPECT OF A
GUARANTEE, INDEMNITY, BOND, STANDBY OR DOCUMENTARY LETTER OF CREDIT OR OTHER
INSTRUMENT ISSUED BY A BANK OR FINANCIAL INSTITUTION (ON NORMAL COMMERCIAL
TERMS) TO SUPPORT THE OBLIGATIONS OF A MEMBER OF THE GROUP UNDER THAT DEFERRED
PURCHASE AGREEMENT;

(III)                  GIVEN BY A MEMBER OF THE GROUP IN RESPECT OF THE
OBLIGATIONS OF ANOTHER MEMBER OF THE GROUP AND WOULD, IF IT WERE A LOAN BY THAT
MEMBER OF THE GROUP TO THE OTHER MEMBER OF THE GROUP, BE PERMITTED UNDER
SUB-PARAGRAPH (B)(II) TO (III) OF CLAUSE 25.14 (LOANS AND CREDIT);

(IV)                 A COUNTER-INDEMNITY GIVEN IN FAVOUR LANDESBANK
HESSEN-THÜRINGEN (HELABA) IN RELATION TO A GUARANTEE ISSUED BY LANDESBANK
HESSEN-THÜRINGEN (HELABA) ON ACCOUNT OF CONTINGENT LIABILITIES OF MEMBERS OF THE
GROUP RELATING TO OLD AGE PART-TIME WORK (ALTERSTEILZEIT) PROVIDED THE AGGREGATE
AMOUNT (ACTUAL AND CONTINGENT) OF SUCH COUNTER-INDEMNITY DOES

97


--------------------------------------------------------------------------------




NOT AT ANY TIME EXCEED EUR 3,000,000 (OR THE EQUIVALENT THEREOF IN ANY OTHER
CURRENCY OR CURRENCIES);

(V)                    A GUARANTEE (OTHER THAN A GUARANTEE REFERRED TO IN
SUB-PARAGRAPHS (I) TO (IV) ABOVE) GRANTED BY A MEMBER OF THE GROUP IN FAVOUR OF
ANY OTHER PERSON PROVIDED THAT THE AGGREGATE AMOUNT OF ALL SUCH GUARANTEES, WHEN
AGGREGATED WITH THE AGGREGATE AMOUNT OF ALL OTHER INVESTED FUNDS AT THE TIME OF
SUCH GUARANTEE, DOES NOT EXCEED THE GENERAL INVESTMENTS THRESHOLD, PROVIDED
FURTHER THAT NO EVENT OF DEFAULT IS OUTSTANDING AT SUCH TIME OR WOULD ARISE AS A
RESULT THEREOF.


25.16               DIVIDENDS, SHARE CAPITAL REDEMPTIONS AND PAYMENTS ON
SUBORDINATED DEBT


(A)                                      UNLESS THE NON-LEVERAGED CRITERIA HAS
BEEN MET, THE COMPANY SHALL NOT:

(I)                        DECLARE, MAKE OR PAY ANY DIVIDEND, CHARGE, FEE OR
OTHER DISTRIBUTION ON OR IN RESPECT OF ITS SHARE CAPITAL (OR ANY CLASS OF ITS
SHARE CAPITAL);

(II)                     REPAY OR DISTRIBUTE ANY DIVIDEND OR SHARE PREMIUM
RESERVE;

(III)                  MAKE ANY REDEMPTION, REPURCHASE, RETIREMENT, DISPOSAL,
RETURN, REPAYMENT OR REDUCTION BY A COMPANY OF ITS SHARE CAPITAL AND ANY
REDEMPTION OR REDUCTION BY A COMPANY OF ITS CAPITAL REDEMPTION OR OTHER RESERVE

(IV)                 PAY OR ALLOW ANY MEMBER OF THE GROUP TO PAY ANY MANAGEMENT,
ADVISORY OR OTHER FEE TO OR TO THE ORDER OF ANY OF ITS SHAREHOLDERS.


(B)                                     PARAGRAPH (A) DOES NOT APPLY TO:

(I)                        PAYMENT OF DIVIDENDS UP TO A TOTAL AGGREGATE AMOUNT
EQUAL TO 50% OF THE GROUP’S DISTRIBUTABLE PROFITS IN EACH OF ITS FINANCIAL YEARS
PROVIDED THAT THE RATIO OF CONSOLIDATED TOTAL NET DEBT TO CONSOLIDATED ADJUSTED
EBITDA IS LESS THAN 3.00:1 ON A PRO FORMA BASIS AND NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AT THE TIME OF SUCH PAYMENT OR AS A RESULT THEREOF;

(II)                     PAYMENTS FROM THE COMPANY TO ANY MEMBER OF THE GROUP
FOR THE FINANCING OF THEIR AND ANY HOLDING COMPANY OF ANY MEMBER OF THE GROUP’S
REASONABLE ONGOING ADMINISTRATIVE COSTS (INCLUDING TAXES);

(III)                  PAYMENT TO SIRONA HOLDINGS LUXCO SCA OF AN ADVISORY
AND/OR MANAGEMENT FEE NOT EXCEEDING IN AGGREGATE EUR 500,000 (OR THE EQUIVALENT
THEREOF IN ANY OTHER CURRENCY OR CURRENCIES) PER ANNUM;

(IV)                 PAYMENTS TO ANY OF THE INVESTORS OF ANY REASONABLE FEES IN
CONNECTION WITH ANY ADVICE RELATING TO FUTURE MERGERS AND ACQUISITIONS;

(V)                    PAYMENT OF AMOUNTS PERMITTED UNDER SUB-PARAGRAPH (B)(I)
OF CLAUSE 25.13 (ARM’S LENGTH BASIS) AND ALL OTHER REASONABLE OUT-OF POCKETS
EXPENSES PROPERLY INCURRED BY THE BOARD MEMBERS IN RELATION TO THE GROUP OR THE
FACILITIES,

98


--------------------------------------------------------------------------------




which, in the case of payments under paragraphs (ii) through to (v), shall be
permitted provided that on the occurrence of an Event of Default which is
continuing, the aggregate amount of all payments under sub-paragraphs (ii),
(iii) and (iv) above shall not in aggregate exceed EUR 1,000,000 per annum (or
the equivalent thereof in any other currency or currencies), (ii) no Event of
Default is continuing or would occur immediately after that payment is made
provided further that any such payments which are not permitted to be made while
an Event of Default is continuing shall continue to accrue and the accrued
amount of such payment may subsequently be paid at any time while no Default is
continuing.


(C)                                      PARAGRAPH (A) ABOVE SHALL NOT APPLY TO
ANY PAYMENT PAID BY THE COMPANY OR ANY MEMBER OF THE GROUP IN ORDER TO ENABLE
THE REDEMPTION OF SHARE CAPITAL IN THE COMPANY OR ANY MEMBER OF THE GROUP HELD
BY SENIOR MANAGEMENT PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH DIVIDEND SHALL
NOT EXCEED, WHEN AGGREGATED WITH THE AMOUNT OF ALL LOANS MADE UNDER
SUB-PARAGRAPH (B)(VI) OF CLAUSE 25.14 (LOANS AND CREDIT), EUR20,000,000 (OR THE
EQUIVALENT THEREOF IN ANY OTHER CURRENCY OR CURRENCIES) AND PROVIDED FURTHER NO
DEFAULT IS CONTINUING WHEN OR WOULD OCCUR IMMEDIATELY AFTER ANY SUCH PAYMENT IS
MADE.


25.17               FINANCIAL INDEBTEDNESS


(A)                                      EXCEPT AS PERMITTED UNDER PARAGRAPH (B)
BELOW, NO OBLIGOR SHALL (AND THE COMPANY SHALL ENSURE THAT NO MEMBER OF THE
GROUP WILL) INCUR OR ALLOW TO REMAIN OUTSTANDING ANY FINANCIAL INDEBTEDNESS.


(B)                                     PARAGRAPH (A) ABOVE DOES NOT APPLY TO
FINANCIAL INDEBTEDNESS WHICH IS:

(I)                        MONIES BORROWED OR GUARANTEES OR INDEMNITIES OR
COUNTER-INDEMNITIES GIVEN UNDER THE FINANCE DOCUMENTS OR FINANCIAL INDEBTEDNESS
UNDER THE ANCILLARY DOCUMENTS;

(II)                     MONIES BORROWED OR GUARANTEES OR INDEMNITIES OR COUNTER
INDEMNITIES GIVEN UNDER THE EXISTING SENIOR FACILITY AGREEMENT AND/OR EXISTING
MEZZANINE FACILITY AGREEMENT PROVIDED THAT ALL AMOUNTS OUTSTANDING UNDER SUCH
AGREEMENTS SHALL BE REPAID IN FULL ON THE CLOSING DATE;

(III)                  ANY FINANCIAL INDEBTEDNESS UNDER THE LEASE AGREEMENT
RELATED TO THE PERMITTED BENSHEIM DISPOSAL;

(IV)                 ANY FINANCIAL INDEBTEDNESS DISCLOSED IN SCHEDULE 13
(OVERVIEW LOANS AND SECURITIES SUBSIDIARIES) OR APPROVED BY THE MAJORITY
LENDERS;

(V)                    MONIES BORROWED UNDER A LOAN FROM ANOTHER MEMBER OF THE
GROUP WHICH IS PERMITTED UNDER CLAUSE 25.14 (LOANS AND CREDIT), A GUARANTEE IN
RESPECT OF FINANCIAL INDEBTEDNESS OF ANOTHER MEMBER OF THE GROUP WHICH IS
PERMITTED UNDER SUB-PARAGRAPH (B)(III) OF CLAUSE 25.15 (NO GUARANTEES OR
INDEMNITIES) OR ANY OTHER GUARANTEE, INDEMNITY OR COUNTER INDEMNITY BY A MEMBER
OF THE GROUP WHICH IS PERMITTED UNDER CLAUSE 25.15 (NO GUARANTEES OR
INDEMNITIES);

99


--------------------------------------------------------------------------------




(VI)                 INDEBTEDNESS COVERED BY A BANK GUARANTEE OR BY A LETTER OF
CREDIT, GUARANTEE OR INDEMNITY ISSUED UNDER AN ANCILLARY FACILITY;

(VII)              FINANCIAL INDEBTEDNESS OWED BY ANY MEMBER OF THE GROUP
INCORPORATED OR OPERATING IN JAPAN AND/OR CHINA PURSUANT TO A REVOLVING CREDIT
FACILITY AGREEMENT PROVIDED SUCH FINANCIAL INDEBTEDNESS EXISTS AS AT THE DATE
HEREOF AND DOES NOT AND SHALL NOT AT ANY TIME EXCEED EUR3,000,000 (OR THE
EQUIVALENT THEREOF IN ANY OTHER CURRENCY OR CURRENCIES);

(VIII)           FINANCIAL INDEBTEDNESS IN RESPECT OF ANY DERIVATIVE TRANSACTION
PERMITTED UNDER CLAUSE 25.12 (TREASURY TRANSACTIONS);

(IX)                   THE ISSUE OF THE PATTERSON NOTE WHERE SUCH ISSUE TAKES
PLACE AFTER 30 SEPTEMBER 2007; AND

(X)                      INDEBTEDNESS ADDITIONAL TO THAT REFERRED TO IN
SUB-PARAGRAPHS (I) TO (IX) OF THIS CLAUSE 25.17 AND WHICH DOES NOT EXCEED EUR
150,000,000 (OR, IF THE NON-LEVERAGED CRITERIA HAS BEEN MET, EUR 200,000,000.
UPON THE UTILISATION OF ANY INCREMENTAL LOAN UNDER THE INCREMENTAL FACILITY THE
BASKET REFERRED TO IN THIS PARAGRAPH (X) SHALL BE REDUCED BY THE AMOUNT OF SUCH
INCREMENTAL LOAN (OR ITS EQUIVALENT IN ANY OTHER CURRENCY OR CURRENCIES) IN AN
AGGREGATE PRINCIPAL AMOUNT FOR THE GROUP TAKEN AS A WHOLE.  FOR THE PURPOSES OF
DETERMINING WHETHER THE MONETARY LIMIT IN THIS PARAGRAPH (X) HAS BEEN EXCEEDED
ANY GUARANTEE, INDEMNITY OR COUNTER INDEMNITY OBLIGATION IN RESPECT OF OTHER
FORMS OF FINANCIAL INDEBTEDNESS FALLING WITHIN THIS PARAGRAPH (X) SHALL NOT BE
DOUBLE COUNTED.


25.18               INSURANCE

The Company shall ensure that the Group maintains insurances which are at least
at the levels and provide for coverages consistent with recent historical
practices as at the Closing Date.


25.19               PENSIONS


(A)                                      THE COMPANY SHALL ENSURE THAT ADEQUATE
CONTRIBUTIONS ARE MADE TO PENSION SCHEMES OPERATED BY OR MAINTAINED FOR THE
BENEFIT OF MEMBERS OF THE GROUP AND/OR ANY OF ITS EMPLOYEES AND SUCH PENSION
SCHEMES ARE FULLY FUNDED (WHERE REQUIRED BY LAW) BASED ON REASONABLE ACTUARIAL
ASSUMPTIONS AND RECOMMENDATIONS AND ARE OPERATED OR MAINTAINED AS REQUIRED BY
LAW IN EACH CASE WHERE FAILURE TO DO SO WOULD LIKELY HAVE A MATERIAL ADVERSE
EFFECT.


(B)                                     THE COMPANY SHALL DELIVER TO THE
FACILITY AGENT UPON ITS REASONABLE REQUEST DURING THE CONTINUANCE OF A DEFAULT,
AND IN ANY EVENT AT SUCH TIME AS THOSE REPORTS ARE PREPARED IN ORDER TO COMPLY
WITH THE THEN CURRENT STATUTORY OR AUDITING REQUIREMENTS, ACTUARIAL REPORTS IN
RELATION TO THOSE PENSION SCHEMES.


25.20               ACCESS

Each Obligor shall (and the Company shall ensure that each member of the Group
shall) permit the Facility Agent and/or their accountants or other professional
advisers and contractors free access at all reasonable times when an Event of
Default is continuing and when the Facility Agent believes that an Event of
Default may be continuing on

100


--------------------------------------------------------------------------------




reasonable grounds, on reasonable notice and during normal business hours to (a)
inspect and (subject to the reasonable requirements of client confidentiality
and business secrecy) take copies and extracts from the books, accounts and
records of each member of the Group, (b) meet and discuss matters with Senior
Management. The costs of investigation pursuant to this clause are to be borne
by the Lenders if the investigation shows that no Event of Default had occurred
but otherwise the costs shall be borne by the Company.


25.21               INTELLECTUAL PROPERTY

The Company shall procure that the Group shall, save where failure to do so is
not likely to have a Material Adverse Effect:


(A)                                      PRESERVE AND MAINTAIN THE SUBSISTENCE
AND VALIDITY OF THE INTELLECTUAL PROPERTY AND USE REASONABLE ENDEAVOURS TO
MAINTAIN AND PRESERVE ALL OTHER INTELLECTUAL PROPERTY WITH THE CARE OF AN
ORDERLY ACTING MERCHANT (SORGFALT EINES ORDENTLICHEN KAUFMANNES) CARRYING ON A
SIMILAR BUSINESS TO THE GROUP WOULD USE;


(B)                                     USE REASONABLE ENDEAVOURS TO PREVENT ANY
INFRINGEMENT IN ANY MATERIAL RESPECT OF THAT INTELLECTUAL PROPERTY;


(C)                                      MAKE REGISTRATIONS AND PAY ALL
REGISTRATION FEES AND TAXES NECESSARY TO MAINTAIN THAT INTELLECTUAL PROPERTY IN
FULL FORCE AND EFFECT AND RECORD ITS INTEREST IN THAT INTELLECTUAL PROPERTY;


(D)                                     NOT USE OR PERMIT THAT INTELLECTUAL
PROPERTY TO BE USED IN A WAY OR TAKE ANY STEP OR OMIT TO TAKE ANY STEP IN
RESPECT OF THAT INTELLECTUAL PROPERTY WHICH MAY MATERIALLY AND ADVERSELY AFFECT
THE EXISTENCE OR VALUE OF THAT INTELLECTUAL PROPERTY OR IMPERIL THE RIGHT OF ANY
MEMBER OF THE GROUP TO USE SUCH PROPERTY; AND


(E)                                      NOT DISCONTINUE THE USE OF THAT
INTELLECTUAL PROPERTY.


25.22               AMENDMENTS

No Obligor shall (and the Company shall ensure that no member of the Group will)
amend, vary, novate, supplement, supersede, waive or terminate any document
delivered to the Facility Agent pursuant to Clause 4.1 (Initial Conditions
Precedent) unless such amendment, variation, novation, supplement, superseding,
waiver or termination is not materially prejudicial to the Lenders.


25.23               GUARANTORS


(A)                                      SUBJECT TO THE GUARANTEE PRINCIPLES,
THE COMPANY SHALL ENSURE THAT THE TEST SET OUT IN PARAGRAPH (B) BELOW WILL BE
COMPLIED WITH ON THE DATE FALLING 30 DAYS FOLLOWING THE CLOSING DATE AND
THEREAFTER ON EACH (LATEST PERMITTED) DATE FOR DELIVERY OF THE SEMI-ANNUAL
FINANCIAL STATEMENTS.


(B)                                     SUBJECT TO THE GUARANTEE PRINCIPLES, THE
COMPANY SHALL ENSURE THAT AS AT THE END DATES DESCRIBED IN PARAGRAPH (A):

101


--------------------------------------------------------------------------------


(I)                        THE AGGREGATE OF THE EARNINGS (CALCULATED ON THE SAME
BASIS AS CONSOLIDATED ADJUSTED EBITDA) OF EACH OF THE GUARANTORS SHALL ACCOUNT
FOR AT LEAST 80% OF THE GROUP’S CONSOLIDATED ADJUSTED EBITDA ON THE CLOSING
DATE; AND

(II)                     THE AGGREGATE GROSS ASSETS OF THE GUARANTORS SHALL
ACCOUNT FOR AT LEAST 80% OF THE VALUE OF THE GROUP’S CONSOLIDATED GROSS ASSETS,

each as determined by reference to the most recent Compliance Certificate
supplied by the Company and/or the latest audited annual and unaudited half
yearly financial statements of that Subsidiary and of the Group.

25.24               Accounting reference date and auditors


(A)                                      THE COMPANY SHALL PROCURE THAT IT
RETAINS 30 SEPTEMBER AS ITS ACCOUNTING REFERENCE DATE AND SHALL NOT CHANGE ITS
ACCOUNTING REFERENCE DATE WITHOUT THE CONSENT OF THE MAJORITY LENDERS.


(B)                                     NEITHER THE COMPANY NOR ANY OBLIGOR
SHALL (AND THE COMPANY SHALL PROCURE THAT NO MEMBER OF THE GROUP WILL) CHANGE
ITS AUDITORS OTHER THAN TO ONE OF THE INTERNATIONALLY RECOGNIZED “BIG FOUR” FIRM
OF ACCOUNTANTS OR WITH THE PRIOR WRITTEN CONSENT OF THE MAJORITY LENDERS.

25.25               ERISA

No Obligor shall establish, become party to or incur any liability under or
permit any of its ERISA Affiliates to establish, become party to or incur any
liability under any employee benefit plan of the type referred to in Clause
22.20 (ERISA) where to do so would likely have a Material Adverse Effect.

25.26               Limitation on Lenders’ Control over German Obligors


(A)                                      NOTWITHSTANDING CLAUSE 25 (GENERAL
UNDERTAKINGS) ABOVE, THE PROVISIONS OF CLAUSES 25.5 (MERGER), CLAUSE 25.6
(CHANGE OF BUSINESS), 25.13 (ARM’S LENGTH BASIS) AND 25.24 (ACCOUNTING REFERENCE
DATE AND AUDITORS), (THE “RELEVANT RESTRICTIVE COVENANTS”) SHALL NOT APPLY TO
ANY MEMBER OF THE GROUP WHOSE RELEVANT JURISDICTION IS GERMANY (TOGETHER THE
“GERMAN GROUP”).


(B)                                     THE COMPANY SHALL GIVE THE FACILITY
AGENT NO LESS THAN TEN BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF THE INTENTION OF
IT OR ANY OTHER MEMBER OF THE GERMAN GROUP TO CARRY OUT ANY OF THE ACTS OR TAKE
ANY OF THE STEPS REFERRED TO IN THE RELEVANT RESTRICTIVE COVENANTS.


(C)                                      THE FACILITY AGENT SHALL BE ENTITLED,
WITHIN TEN BUSINESS DAYS OF RECEIPT OF THE COMPANY NOTICE UNDER PARAGRAPH (B)
ABOVE, TO REQUEST THE RELEVANT MEMBER OF THE GERMAN GROUP TO SUPPLY TO THE
FACILITY AGENT IN SUFFICIENT COPIES FOR THE LENDERS ANY RELEVANT INFORMATION IN
CONNECTION WITH THE PROPOSED ACTION OR STEPS REFERRED TO IN SUCH NOTICE.


(D)                                     THE FACILITY AGENT SHALL NOTIFY THE
COMPANY, WITHIN TEN BUSINESS DAYS OF RECEIPT OF THE COMPANY NOTICE UNDER
PARAGRAPH (B) ABOVE OR IF ADDITIONAL INFORMATION HAS BEEN REQUESTED BY THE
FACILITY AGENT WITHIN THE PRESCRIBED TIME, WITHIN TEN BUSINESS DAYS OF RECEIPT
OF SUCH INFORMATION, WHETHER THE PROPOSED

102


--------------------------------------------------------------------------------





ACTION OR STEPS UNDER PARAGRAPH (A) ABOVE IS OR IS, IN THE REASONABLE OPINION OF
THE FACILITY AGENT, ACTING ON THE INSTRUCTION OF THE MAJORITY LENDERS, A
MATERIAL ADVERSE EFFECT.


(E)                                      IF THE PROPOSED ACTION OR STEP UNDER
PARAGRAPH (A) ABOVE IS SO CONSIDERED BY THE FACILITY AGENT TO HAVE A MATERIAL
ADVERSE EFFECT AND THE RELEVANT MEMBER OF THE GERMAN GROUP NEVERTHELESS TAKES
SUCH ACTION OR STEPS UNDER PARAGRAPH (A) ABOVE, THE FACILITY AGENT SHALL BE
ENTITLED TO MAKE (AND, IF SO INSTRUCTED BY THE MAJORITY LENDERS SHALL MAKE) THE
DECLARATION, REQUEST AND/OR INSTRUCTION SET OUT IN CLAUSE 26.18 (ACCELERATION)
AFTER THE EXPIRY OF ANY NOTICE OR GRACE PERIODS WHICH WOULD BE APPLICABLE TO
SUCH ACTION BUT FOR THIS CLAUSE 25.26.

25.27               Compliance with U.S. Exclusivity Agreement


(A)                                      NO OBLIGOR SHALL TAKE ANY ACTION OR
OMIT TO TAKE ANY ACTION WHICH WOULD GIVE RISE TO A TERMINATION OF THE U.S.
EXCLUSIVITY AGREEMENT OR WHICH WOULD RESULT IN LIQUIDATED DAMAGES BECOMING
PAYABLE UNDER SUCH AGREEMENT AT ANY TIME ON OR BEFORE 30 SEPTEMBER 2007 IF SUCH
EVENT WOULD REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


(B)                                     IN THE EVENT THAT LIQUIDATED DAMAGES
BECOMES PAYABLE, THEN TO THE EXTENT SIRONA DENTAL SYSTEMS GMBH IS ENTITLED, IT
SHALL SATISFY ITS LIABILITY BY PROCURING THAT SIRONA HOLDINGS LUXCO SCA OR A
MEMBER OF THE GROUP ISSUE PREFERRED EQUITY CERTIFICATES OR JUNIOR SUBORDINATED
PROMISSORY NOTES AS CONTEMPLATED BY SECTION IX(A) OF THE U.S. EXCLUSIVITY
AGREEMENT OR IN THE EVENT THAT LIQUIDATED DAMAGES ARE PAYABLE IN CIRCUMSTANCES
CONTEMPLATED BY SECTION IX(D) OF THE U.S. EXCLUSIVITY AGREEMENT, THE PATTERSON
NOTE PROVIDED THAT IF SUCH PREFERRED EQUITY CERTIFICATES OR JUNIOR SUBORDINATED
PROMISSORY NOTES OR THE PATTERSON NOTE ARE ISSUED BY A MEMBER OF THE GROUP, THE
COMPANY AND THE FACILITY AGENT ON BEHALF OF THE LENDERS SHALL ENTER INTO GOOD
FAITH NEGOTIATIONS TO FIND TERMS ACCEPTABLE TO THE COMPANY, THE MAJORITY LENDERS
AND PATTERSON COMPANIES, INC. (“PATTERSON”) FOR SUBORDINATION OF PATTERSON’S
CLAIMS UNDER THE U.S. EXCLUSIVITY AGREEMENT TO THOSE OF THE FINANCE PARTIERS
UNDER THE FINANCE DOCUMENTS.

25.28               Federal Reserve Regulations

Each U.S. Borrower will use the Facilities without violating Regulations T, U
and X.

25.29               Compliance with U.S. Regulations

No Obligor shall (and the Company shall ensure that no other member of the Group
will) become an “investment company” as such term is defined in the 1940 Act or
otherwise subject to regulation under the 1940 Act.  Neither the making of any
Loan, or the application of the proceeds or repayment of any Loan by any Obligor
nor the consummation of the other transactions contemplated by this agreement
will violate any provision of such act or any rule, regulation or order of the
SEC under the 1940 Act.

25.30               Anti-Money Laundering

Each Obligor will use commercially reasonable efforts to ensure that no funds
used to pay the obligations under the Finance Documents are derived from any
unlawful activity.

103


--------------------------------------------------------------------------------




25.31               Pooling agreements

The Company shall procure that:


(A)                                      THE POOLING AGREEMENTS PROVIDE FOR THE
RIGHT OF ITS CANCELLATION BY THE COMPANY;


(B)                                     THE POOLING AGREEMENTS SHALL REMAIN IN
PLACE AND BE MAINTAINED IN FULL FORCE AND EFFECT UNTIL THE TERMINATION DATE,
UNLESS OTHERWISE AGREED BY THE FACILITY AGENT; AND


(C)                                      ORIGINAL BORROWER TERMINATES THE
POOLING AGREEMENTS UPON THE REQUEST OF THE FACILITY AGENT WITHOUT UNDUE DELAY
PROVIDED THAT AN EVENT OF DEFAULT HAS OCCURRED.


26.                           EVENTS OF DEFAULT

Each of the events or circumstances set out in this Clause 26 is an Event of
Default.

26.1                     Non payment

An Obligor or any other party to a Finance Document (other than a Finance Party)
does not pay on the due date any amount payable pursuant to a Finance Document
at the place at and in the currency in which it is expressed to be payable
unless:


(A)                                      ITS FAILURE TO PAY IS CAUSED BY
ADMINISTRATIVE OR TECHNICAL ERROR; AND


(B)                                     PAYMENT IS MADE WITHIN FIVE BUSINESS
DAYS OF ITS DUE DATE.

26.2                     Financial Covenants

Any requirement of Clause 24 (Financial Covenants) is not satisfied.

26.3                     Other obligations


(A)                                      AN OBLIGOR OR ANY OTHER PARTY TO A
FINANCE DOCUMENT (OTHER THAN A FINANCE PARTY) DOES NOT COMPLY WITH ANY PROVISION
OF THE FINANCE DOCUMENTS (OTHER THAN THOSE REFERRED TO IN CLAUSE 26.1 (NON
PAYMENT)) AND CLAUSE 26.2 (FINANCIAL COVENANTS).


(B)                                     NO EVENT OF DEFAULT (RESULTING FROM A
REQUIREMENT UNDER CLAUSE 25.22 (GUARANTORS) NOT BEING SATISFIED) UNDER PARAGRAPH
(A) ABOVE WILL OCCUR IF THE FAILURE TO SATISFY SUCH REQUIREMENT IS CAPABLE OF
REMEDY AND IS REMEDIED WITHIN 5 BUSINESS DAYS OF THE EARLIER OF THE FACILITY
AGENT GIVING NOTICE TO THE COMPANY OR THE COMPANY OR AN OBLIGOR BECOMING AWARE
OF THE FAILURE TO COMPLY.


(C)                                      NO EVENT OF DEFAULT UNDER PARAGRAPH (A)
ABOVE (OTHER THAN ANY EVENT OF DEFAULT REFERRED TO IN PARAGRAPH (B) ABOVE) WILL
OCCUR IF THE FAILURE TO COMPLY IS CAPABLE OF REMEDY AND IS REMEDIED WITHIN 20
BUSINESS DAYS OF THE EARLIER OF THE FACILITY AGENT GIVING NOTICE TO THE COMPANY
OR THE COMPANY OR AN OBLIGOR BECOMING AWARE OF THE FAILURE TO COMPLY.

104


--------------------------------------------------------------------------------




26.4                     Misrepresentation

Any representation or statement made or repeated by an Obligor or any other
party to a Finance Document (other than a Finance Party) in the Finance
Documents or in any other document delivered by or on behalf of it under or in
connection with any Finance Document is or proves to have been incorrect or
misleading in any material respect when made or repeated and the circumstances
causing such misrepresentation are not remedied (if capable of being remedied)
within 20 Business Days of the earlier of the Company or any Obligor becoming
aware thereof or notice thereof to the Company by the Facility Agent.

26.5                     Cross default


(A)                                      ANY FINANCIAL INDEBTEDNESS OF ANY
MEMBER OF THE GROUP IS NOT PAID WHEN DUE NOR WITHIN ANY ORIGINALLY APPLICABLE
GRACE PERIOD.


(B)                                     ANY FINANCIAL INDEBTEDNESS OF ANY MEMBER
OF THE GROUP IS DECLARED TO BE OR OTHERWISE BECOMES DUE AND PAYABLE PRIOR TO ITS
SPECIFIED MATURITY AS A RESULT OF AN EVENT OF DEFAULT (HOWEVER DESCRIBED).


(C)                                      ANY COMMITMENT FOR ANY FINANCIAL
INDEBTEDNESS OF ANY MEMBER OF THE GROUP IS CANCELLED OR SUSPENDED BY A CREDITOR
OF ANY MEMBER OF THE GROUP AS A RESULT OF AN EVENT OF DEFAULT (HOWEVER
DESCRIBED).


(D)                                     ANY CREDITOR OF ANY MEMBER OF THE GROUP
BECOMES ENTITLED TO DECLARE ANY FINANCIAL INDEBTEDNESS OF ANY MEMBER OF THE
GROUP DUE AND PAYABLE PRIOR TO ITS SPECIFIED MATURITY AS A RESULT OF AN EVENT OF
DEFAULT (HOWEVER DESCRIBED).


(E)                                      NO EVENT OF DEFAULT WILL OCCUR UNDER
THIS CLAUSE 26.5 IF THE AGGREGATE AMOUNT OF FINANCIAL INDEBTEDNESS OR COMMITMENT
FOR FINANCIAL INDEBTEDNESS FALLING WITHIN PARAGRAPHS (A) TO (D) ABOVE IS LESS
THAN EUR 25,000,000 (OR ITS EQUIVALENT IN ANY OTHER CURRENCY OR CURRENCIES).

26.6                     Insolvency


(A)                                      ANY MATERIAL COMPANY OR ANY BORROWER IS
UNABLE OR ADMITS INABILITY TO PAY ITS DEBTS AS THEY FALL DUE OR IS DEEMED OR
DECLARED UNDER APPLICABLE LAW TO BE UNABLE TO PAY ITS DEBTS, SUSPENDS MAKING
PAYMENTS ON ITS DEBTS GENERALLY OR, BY REASON OF ACTUAL OR ANTICIPATED FINANCIAL
DIFFICULTIES, COMMENCES NEGOTIATIONS WITH ONE OR MORE OF ITS CREDITORS WITH A
VIEW TO RESCHEDULING ANY OF ITS INDEBTEDNESS.


(B)                                     THE VALUE OF THE ASSETS OF ANY MATERIAL
COMPANY OR ANY BORROWER IS LESS THAN ITS LIABILITIES (TAKING INTO ACCOUNT
CONTINGENT AND PROSPECTIVE LIABILITIES “FORTFÜHRUNGSPROGNOSE”) WHERE THE
RELEVANT JURISDICTION OF THE COMPANY IS GERMANY OR ANY OTHER JURISDICTION WHERE
THIS WOULD BE A GROUND FOR THE FILING FOR INSOLVENCY PROCEEDINGS.


(C)                                      A MORATORIUM IS DECLARED IN RESPECT OF
ANY INDEBTEDNESS OF ANY MATERIAL COMPANY OR ANY BORROWER.


(D)                                     FOR THE PURPOSES OF THIS CLAUSE 26.6,
“MATERIAL COMPANY” SHALL BE DEEMED NOT TO INCLUDE ANY PERSON REFERRED TO IN
PARAGRAPH (A) OF THE DEFINITION OF “MATERIAL

105


--------------------------------------------------------------------------------





COMPANY” (OTHER THAN ANY BORROWER) AND THE FIGURE 5% IN PARAGRAPHS (B)(I) AND
(B)(II) OF THE DEFINITION OF MATERIAL COMPANY SHALL BE ADJUSTED TO READ 7.5%.


(E)                                      ANY OBLIGOR SHALL IN ANY U.S.
JURISDICTION:

(i)                        apply for, or consent to, the appointment of, or the
taking of possession by, a receiver, custodian, trustee, examiner or liquidator
of itself or of all or a substantial part of its property;

(ii)                     make a general assignment for the benefit of its
creditors;

(iii)                  commence a voluntary case under Title 11 of the United
States of America Code entitled Bankruptcy (or any successor thereof), as
amended;

(iv)                 file a petition with respect to itself seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganisation,
liquidation, dissolution, arrangement or winding up, or composition or
readjustment of debts; or

(v)                    take any corporate action for the purpose of effecting
any of the foregoing with respect to itself.

26.7                     Insolvency proceedings


(A)                                      ANY CORPORATE ACTION, LEGAL PROCEEDINGS
OR OTHER PROCEDURE OR STEP IS TAKEN IN RELATION TO:

(I)                        THE SUSPENSION OF PAYMENTS, A MORATORIUM OF ANY
INDEBTEDNESS, WINDING UP, DISSOLUTION, ADMINISTRATION OR REORGANISATION (BY WAY
OF VOLUNTARY ARRANGEMENT, SCHEME OF ARRANGEMENT OR OTHERWISE) OF ANY BORROWER OR
ANY MATERIAL COMPANY;

(II)                     A COMPOSITION, ASSIGNMENT OR ARRANGEMENT WITH ANY
CREDITOR OF ANY BORROWER OR ANY MATERIAL COMPANY; OR

(III)                  THE APPOINTMENT OF A LIQUIDATOR, RECEIVER, ADMINISTRATOR,
ADMINISTRATIVE RECEIVER, COMPULSORY MANAGER OR OTHER SIMILAR OFFICER IN RESPECT
OF ANY BORROWER OR ANY MATERIAL COMPANY,

or any analogous procedure or step is taken in any jurisdiction.


(B)                                     PARAGRAPH (A) ABOVE SHALL NOT APPLY TO
ANY PROCEEDINGS WHICH ARE (I) BEING CONTESTED IN GOOD FAITH OR DISMISSED WITHIN
20 BUSINESS DAYS OF COMMENCEMENT OR (II) THE AMOUNT OF THE DEBT THAT IS THE
SUBJECT OF SUCH PROCEEDINGS IS LESS THAN EUR 25,000,000 (OR ITS EQUIVALENT IN
ANY OTHER CURRENCY OR CURRENCIES).


(C)                                      FOR THE PURPOSES OF THIS CLAUSE 26.7,
“MATERIAL COMPANY” SHALL BE DEEMED NOT TO INCLUDE ANY PERSON REFERRED TO IN
PARAGRAPH (A) OF THE DEFINITION OF “MATERIAL COMPANY” (OTHER THAN ANY BORROWER)
AND THE FIGURE 5% IN PARAGRAPHS (B)(I) AND (B)(II) OF THE DEFINITION OF MATERIAL
COMPANY SHALL BE ADJUSTED TO READ 7.5%.

106


--------------------------------------------------------------------------------





(D)                                     IN RESPECT OF ANY OBLIGOR, A PROCEEDING
OR CASE SHALL BE COMMENCED, WITHOUT THE APPLICATION OR CONSENT OF SUCH OBLIGOR,
IN ANY US COURT OF COMPETENT JURISDICTION, SEEKING:

(I)                        ITS REORGANISATION, LIQUIDATION, DISSOLUTION,
ARRANGEMENT OR WINDING-UP OR THE COMPOSITION OR READJUSTMENT OF ITS DEBTS;

(II)                     THE APPOINTMENT OF A RECEIVER, CUSTODIAN, TRUSTEE,
EXAMINER, LIQUIDATOR OR THE LIKE OF THE OBLIGOR OR OF ALL OR ANY SUBSTANTIAL
PART OF ITS PROPERTY; OR

(III)                  SIMILAR RELIEF IN RESPECT OF ANY OBLIGOR UNDER ANY LAW
RELATING TO THE BANKRUPTCY INSOLVENCY, REORGANISATION, WINDING-UP OR COMPOSITION
OR ADJUSTMENT OF DEBTS,

and any such proceeding or case referred to in sub-paragraphs (i)-(iii) above
shall not be contested in good faith within 20 Business Days of commencement or
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 or more days, or an order for relief against such
Obligor shall be entered in an involuntary case under Title 11 of the United
States of America Code entitled Bankruptcy (or any successor thereto) as
amended.

26.8                     Creditors’ process


(A)                                      ANY ENFORCEMENT OF SECURITY OR ANY
EXPROPRIATION, ATTACHMENT, SEQUESTRATION, DISTRESS OR EXECUTION OR ANY ANALOGOUS
PROCESS IN ANY JURISDICTION AFFECTS ANY ASSET OR ASSETS OF A MATERIAL COMPANY
WITH AN AGGREGATE VALUE IN EXCESS OF EUR 25,000,000 AND IS NOT DISCHARGED WITHIN
20 BUSINESS DAYS, PROVIDED SUCH PROCEEDINGS ARE CONTESTED IN GOOD FAITH.


(B)                                     FOR THE PURPOSE OF THIS CLAUSE 26.8
“MATERIAL COMPANY” SHALL BE DEEMED NOT TO INCLUDE ANY PERSON REFERRED TO IN
PARAGRAPH (A) OF THE DEFINITION OF “MATERIAL COMPANY” (OTHER THAN ANY BORROWER)
AND THE FIGURE 5% IN PARAGRAPHS (B)(I) AND (B)(II) OF THE DEFINITION OF MATERIAL
COMPANY SHALL BE ADJUSTED TO READ 7.5%

26.9                     Unlawfulness and invalidity


(A)                                      IT IS OR BECOMES UNLAWFUL FOR AN
OBLIGOR OR ANY OTHER PARTY TO A FINANCE DOCUMENT (OTHER THAN A FINANCE PARTY) TO
PERFORM ANY OF ITS MATERIAL OBLIGATIONS UNDER THE FINANCE DOCUMENTS.


(B)                                     ANY OBLIGATION OR OBLIGATIONS OF ANY
OBLIGOR OR ANY OTHER PARTY TO A FINANCE DOCUMENT (OTHER THAN A FINANCE PARTY)
UNDER ANY FINANCE DOCUMENTS ARE NOT OR CEASE TO BE LEGAL, VALID, BINDING OR
ENFORCEABLE AND THE CESSATION INDIVIDUALLY OR CUMULATIVELY MATERIALLY AND
ADVERSELY EFFECTS THE INTERESTS OF THE LENDERS UNDER THE FINANCE DOCUMENTS.


(C)                                      ANY FINANCE DOCUMENT CEASES TO BE IN
FULL FORCE AND EFFECT.

107


--------------------------------------------------------------------------------




26.10               Subordination Agreement


(A)                                      ANY PARTY TO THE SUBORDINATION
AGREEMENT (OTHER THAN A FINANCE PARTY OR A MEMBER OF THE GROUP) FAILS TO COMPLY
WITH ANY MATERIAL PROVISION OF, OR DOES NOT PERFORM ANY MATERIAL OBLIGATION
UNDER, THE SUBORDINATION AGREEMENT; OR


(B)                                     A REPRESENTATION OR WARRANTY GIVEN BY
THAT PARTY IN THE SUBORDINATION AGREEMENT IS INCORRECT IN ANY MATERIAL RESPECT,

and, if the non compliance or circumstances giving rise to the misrepresentation
are capable of remedy, it is not remedied within 20 Business Days of the earlier
of the Facility Agent giving notice to that party or that party becoming aware
of the non compliance or misrepresentation.

26.11               Repudiation

An Obligor (or any other relevant party other than a Finance Party) repudiates
Finance Document or evidences an intention to repudiate a Finance Document.

26.12               Cessation of business

The Group ceases to carry on the business of the Group as a whole.

26.13               Audit qualification

The auditors of the Group qualify the audited annual consolidated financial
statements of the Company and:


(A)                                      THE QUALIFICATION IS MADE BECAUSE THOSE
AUDITORS DID NOT HAVE ACCESS TO INFORMATION; AND


(B)                                     THE QUALIFICATION IS MATERIALLY ADVERSE
TO THE FINANCE PARTIES’ INTERESTS IN THE CONTEXT OF THE FINANCE DOCUMENTS AND
THE TRANSACTIONS CONTEMPLATED IN THOSE DOCUMENTS.

26.14               Expropriation

The authority or ability of any Obligor or other Material Company to conduct its
business is limited or wholly or substantially curtailed by any seizure,
expropriation, nationalisation, intervention, restriction or other action by or
on behalf of any governmental, regulatory or other authority or other person in
relation to it or any of its assets where such curtailment would likely have a
Material Adverse Effect.

26.15               Litigation

Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened against any
member of the Group or its assets which are likely to be adversely determined
and, if adversely determined, would be likely to have a Material Adverse Effect.

26.16               Payment of liquidated damages under U.S. Exclusivity
Agreement

Any liquidated damages becomes payable by Sirona Dental Systems GmbH to
Patterson Companies, Inc. under the U.S. Exclusivity Agreement at any time on or
before 30 September 2007 if such event would have a Material Adverse Effect.

108


--------------------------------------------------------------------------------




26.17               Material adverse change

Any event or series of events or circumstance which has a Material Adverse
Effect (within the meaning of paragraph (a) or (b) of the definition of
“Material Adverse Effect”) occurs after the date hereof.

26.18               Acceleration

On and at any time after the occurrence of an Event of Default which is
continuing the Facility Agent may, and shall if so directed by the Majority
Lenders, by notice to the Company:


(A)                                      CANCEL THE TOTAL COMMITMENTS AND/OR
ANCILLARY COMMITMENTS WHEREUPON THEY SHALL IMMEDIATELY BE CANCELLED AND ANY FEES
PAYABLE UNDER THE FINANCE DOCUMENTS IN CONNECTION WITH THOSE COMMITMENTS OR
ANCILLARY COMMITMENTS SHALL BE IMMEDIATELY DUE AND PAYABLE;


(B)                                     DECLARE THAT ALL OR PART OF THE
UTILISATIONS, TOGETHER WITH ACCRUED INTEREST, AND ALL OTHER AMOUNTS ACCRUED
UNDER THE FINANCE DOCUMENTS BE IMMEDIATELY DUE AND PAYABLE, WHEREUPON THEY SHALL
BECOME IMMEDIATELY DUE AND PAYABLE;


(C)                                      DECLARE THAT ALL OR PART OF THE
UTILISATIONS BE PAYABLE ON DEMAND, WHEREUPON THEY SHALL IMMEDIATELY BECOME
PAYABLE ON DEMAND BY THE FACILITY AGENT ON THE INSTRUCTIONS OF THE MAJORITY
LENDERS;


(D)                                     DECLARE ALL OR ANY PART OF THE AMOUNTS
OUTSTANDING UNDER THE ANCILLARY FACILITIES TO BE IMMEDIATELY DUE AND PAYABLE
(WHEREUPON THE SAME SHALL BECOME SO PAYABLE TOGETHER WITH ACCRUED INTEREST,
COMMISSIONS, FEES OR LIKE CHARGES ON SUCH FACILITIES AND ANY OTHER SUMS THEN
OWED BY THE OBLIGORS UNDER THE ANCILLARY DOCUMENTS OR THIS AGREEMENT);


(E)                                      DECLARE THAT FULL CASH COVER IN RESPECT
OF EACH BANK GUARANTEE IS IMMEDIATELY DUE AND PAYABLE WHEREUPON IT SHALL BECOME
IMMEDIATELY DUE AND PAYABLE;


(F)                                        DECLARE THAT ALL OR ANY PART OF THE
AMOUNTS OUTSTANDING UNDER THE ANCILLARY FACILITIES BE PAYABLE ON DEMAND,
WHEREUPON THEY SHALL IMMEDIATELY BECOME PAYABLE ON DEMAND BY THE FACILITY AGENT
ON THE INSTRUCTIONS OF THE MAJORITY LENDERS; AND/OR


(G)                                     EXERCISE ANY OR ALL OF ITS RIGHTS,
REMEDIES, POWERS OR DISCRETIONS UNDER THE FINANCE DOCUMENTS;

provided, however, that if an Event of Default under Clause 26.6 (Insolvency) or
Clause 26.7 (Insolvency Proceedings) shall occur in respect of any Obligor, then
without notice to such Obligor or any other act by the Facility Agent or any
other person, the Loans to such Obligor, interest thereon and all other amounts
owed by such Obligor under the Finance Documents shall become immediately due
and payable without presentment, demand, protest or notice of any kind, all of
which are expressly waived.

109


--------------------------------------------------------------------------------




26.19               Certain Funds Period

During the Certain Funds Period unless a Certain Funds Default (which is also an
Event of Default) has occurred and is continuing, none of the Finance Parties
shall be entitled to:


(A)                                      CANCEL ANY OF ITS COMMITMENTS UNDER
FACILITY A1 AND/OR FACILITY A2;


(B)                                     RESCIND, TERMINATE OR CANCEL THIS
AGREEMENT OR FACILITY A1 AND/OR FACILITY A2;


(C)                                      REQUIRE REPAYMENT OF ANY FACILITY A1
LOAN AND/OR FACILITY A2 LOAN;


(D)                                     REFUSE TO PARTICIPATE IN THE MAKING OF
ANY UTILISATION UNDER FACILITY A1 AND/OR FACILITY A2;


(E)                                      EXERCISE ANY RIGHT OF SET OFF OR
COUNTERCLAIM IN RESPECT OF ANY UTILISATION UNDER FACILITY A1 AND/OR FACILITY A2,

provided that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Finance Parties
notwithstanding that they may not have been used or been available for use
during the Certain Funds Period.

110


--------------------------------------------------------------------------------




SECTION 9

CHANGES TO PARTIES


27.                           CHANGES TO THE LENDERS

27.1                     Assignments and transfers by the Lenders

Subject to this Clause 27, a Lender (the “Existing Lender”) may:


(A)                                      ASSIGN ANY OF ITS RIGHTS; OR


(B)                                     TRANSFER BY NOVATION ANY OF ITS RIGHTS
AND OBLIGATIONS,

under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (a “New Lender”) provided that such assignment or transfer
shall be in a minimum aggregate amount of EUR 5,000,000 or USD equivalent
thereof.

27.2                     Conditions of assignment, transfer


(A)                                      NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, THE CONSENT OF THE ISSUING BANK IS REQUIRED FOR ANY ASSIGNMENT,
TRANSFER OF ANY LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THE REVOLVING FACILITY.


(B)                                     AN ASSIGNMENT WILL ONLY BE EFFECTIVE ON:

(I)                        CONSENT TO SUCH ASSIGNMENT BY THE COMPANY (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD AND DEEMED TO BE GIVEN IF NOT EXPRESSLY
REFUSED WITHIN 8 BUSINESS DAYS);

(II)                     RECEIPT BY THE FACILITY AGENT AND WRITTEN CONFIRMATION
FROM THE NEW LENDER (IN FORM AND SUBSTANCE SATISFACTORY TO THE FACILITY AGENT)
THAT THE NEW LENDER WILL ASSUME THE SAME OBLIGATIONS TO THE OTHER FINANCE
PARTIES AND THE OTHER FINANCE PARTIES AS IT WOULD HAVE BEEN UNDER IF IT WAS AN
ORIGINAL LENDER;

(III)                  THE PERFORMANCE BY THE FACILITY AGENT OF ALL “KNOW YOUR
CUSTOMER” OR OTHER CHECKS RELATING TO ANY PERSON THAT IT IS REQUIRED TO CARRY
OUT IN RELATION TO SUCH ASSIGNMENT TO A NEW LENDER.


(C)                                      A TRANSFER WILL ONLY BE EFFECTIVE:

(I)                        ON CONSENT TO SUCH TRANSFER BY THE COMPANY (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD AND DEEMED TO BE GIVEN IF NOT EXPRESSLY
REFUSED WITHIN 8 BUSINESS DAYS);

(II)                     IF THE PROCEDURE SET OUT IN CLAUSE 27.5 (PROCEDURE FOR
TRANSFER) IS COMPLIED WITH.


(D)                                     SUB-PARAGRAPHS (B)(I) AND (C)(I) ABOVE
SHALL NOT APPLY WHERE A TRANSFER IS TO ANOTHER LENDER, AN AFFILIATE OF A LENDER,
WHERE THE LENDER IS A FUND, TO A RELATED FUND OR WHEN AN EVENT OF DEFAULT IS
CONTINUING.

111


--------------------------------------------------------------------------------





(E)                                      IF:

(I)                        A LENDER ASSIGNS OR TRANSFERS ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER THE FINANCE DOCUMENTS OR CHANGES ITS FACILITY OFFICE; AND

(II)                     AS A RESULT OF CIRCUMSTANCES EXISTING AT THE DATE THE
ASSIGNMENT, TRANSFER OR CHANGE OCCURS, AN OBLIGOR WOULD BE OBLIGED TO MAKE A
PAYMENT TO THE NEW LENDER OR LENDER ACTING THROUGH ITS NEW FACILITY OFFICE UNDER
CLAUSE 16 (TAX GROSS UP AND INDEMNITIES) OR CLAUSE 17 (INCREASED COSTS),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

27.3                     Assignment or transfer fee

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Facility Agent (for its own account) a fee of EUR 1,500
except no such fee shall be payable in connection with an assignment or transfer
to a New Lender upon primary syndication of the Facilities or upon the
assignment or transfer to an Affiliate of a Lender or a Related Fund.

27.4                     Limitation of responsibility of Existing Lenders


(A)                                      UNLESS EXPRESSLY AGREED TO THE
CONTRARY, AN EXISTING LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY TO A NEW LENDER FOR:

(I)                        THE LEGALITY, VALIDITY, EFFECTIVENESS, ADEQUACY OR
ENFORCEABILITY OF THE FINANCE DOCUMENTS OR ANY OTHER DOCUMENTS;

(II)                     THE FINANCIAL CONDITION OF ANY OBLIGOR;

(III)                  THE PERFORMANCE AND OBSERVANCE BY ANY OBLIGOR OR ANY
OTHER PARTY (OTHER THAN A FINANCE PARTY) OF ITS OBLIGATIONS UNDER THE FINANCE
DOCUMENTS OR ANY OTHER DOCUMENTS; OR

(IV)                 THE ACCURACY OF ANY STATEMENTS (WHETHER WRITTEN OR ORAL)
MADE IN OR IN CONNECTION WITH ANY FINANCE DOCUMENT OR ANY OTHER DOCUMENT,

and any representations or warranties implied by law are excluded.


(B)                                     EACH NEW LENDER CONFIRMS TO THE EXISTING
LENDER AND THE OTHER FINANCE PARTIES THAT IT:

(I)                        HAS MADE (AND SHALL CONTINUE TO MAKE) ITS OWN
INDEPENDENT INVESTIGATION AND ASSESSMENT OF THE FINANCIAL CONDITION AND AFFAIRS
OF EACH OBLIGOR AND ITS RELATED ENTITIES IN CONNECTION WITH ITS PARTICIPATION IN
THIS AGREEMENT AND HAS NOT RELIED EXCLUSIVELY ON ANY INFORMATION PROVIDED TO IT
BY THE EXISTING LENDER OR ANY OTHER FINANCE PARTY IN CONNECTION WITH ANY FINANCE
DOCUMENT; AND

112


--------------------------------------------------------------------------------




(II)                     WILL CONTINUE TO MAKE ITS OWN INDEPENDENT APPRAISAL OF
THE CREDITWORTHINESS OF EACH OBLIGOR AND ITS RELATED ENTITIES WHILST ANY AMOUNT
IS OR MAY BE OUTSTANDING UNDER THE FINANCE DOCUMENTS OR ANY COMMITMENT IS IN
FORCE.


(C)                                      NOTHING IN ANY FINANCE DOCUMENT OBLIGES
AN EXISTING LENDER TO:

(I)                        ACCEPT A RE TRANSFER FROM A NEW LENDER OF ANY OF THE
RIGHTS AND OBLIGATIONS ASSIGNED OR TRANSFERRED UNDER THIS CLAUSE 27; OR

(II)                     SUPPORT ANY LOSSES DIRECTLY OR INDIRECTLY INCURRED BY
THE NEW LENDER BY REASON OF THE NON PERFORMANCE BY ANY OBLIGOR OF ITS
OBLIGATIONS UNDER THE FINANCE DOCUMENTS OR OTHERWISE.

27.5                     Procedure for transfer


(A)                                      SUBJECT TO THE CONDITIONS SET OUT IN
CLAUSE 27.2 (CONDITIONS OF ASSIGNMENT OR TRANSFER) A TRANSFER IS EFFECTED IN
ACCORDANCE WITH PARAGRAPH (C) BELOW WHEN THE FACILITY AGENT EXECUTES AN
OTHERWISE DULY COMPLETED TRANSFER CERTIFICATE DELIVERED TO IT BY THE EXISTING
LENDER AND THE NEW LENDER AND THE FACILITY AGENT MAKES A CORRESPONDING ENTRY IN
THE REGISTER PURSUANT TO CLAUSE 27.8 (THE REGISTER).  THE FACILITY AGENT SHALL,
AS SOON AS REASONABLY PRACTICABLE AFTER RECEIPT BY IT OF A DULY COMPLETED
TRANSFER CERTIFICATE APPEARING ON ITS FACE TO COMPLY WITH THE TERMS OF THIS
AGREEMENT AND DELIVERED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, EXECUTE
THAT TRANSFER CERTIFICATE AND MAKE SUCH CORRESPONDING ENTRY IN THE REGISTER.


(B)                                     THE FACILITY AGENT SHALL ONLY BE OBLIGED
TO EXECUTE A TRANSFER CERTIFICATE DELIVERED TO IT BY THE EXISTING LENDER AND THE
NEW LENDER AND MAKE SUCH CORRESPONDING ENTRY IN THE REGISTER ONCE IT IS
SATISFIED IT HAS COMPLIED WITH ALL NECESSARY “KNOW YOUR CUSTOMER” OR SIMILAR
OTHER CHECKS UNDER ALL APPLICABLE LAWS AND REGULATIONS IN RELATION TO THE
TRANSFER TO SUCH NEW LENDER.


(C)                                      ON THE TRANSFER DATE:

(I)                        TO THE EXTENT THAT IN THE TRANSFER CERTIFICATE THE
EXISTING LENDER SEEKS TO TRANSFER ITS RIGHTS AND OBLIGATIONS BY NOVATION UNDER
THE FINANCE DOCUMENTS EACH OF THE OBLIGORS AND ANY OTHER PARTY TO A FINANCE
DOCUMENT (OTHER THAN A FINANCE PARTY) AND THE EXISTING LENDER SHALL BE RELEASED
FROM FURTHER OBLIGATIONS TOWARDS ONE ANOTHER UNDER THE FINANCE DOCUMENTS AND
THEIR RESPECTIVE RIGHTS AGAINST ONE ANOTHER UNDER THE FINANCE DOCUMENTS SHALL BE
CANCELLED (BEING THE “DISCHARGED RIGHTS AND OBLIGATIONS”);

(II)                     EACH OF THE OBLIGORS AND ANY OTHER PARTY TO A FINANCE
DOCUMENT (OTHER THAN A FINANCE PARTY) AND THE NEW LENDER SHALL ASSUME
OBLIGATIONS TOWARDS ONE ANOTHER AND/OR ACQUIRE RIGHTS AGAINST ONE ANOTHER WHICH
DIFFER FROM THE DISCHARGED RIGHTS AND OBLIGATIONS ONLY INSOFAR AS THAT OBLIGOR
OR OTHER MEMBER OF THE GROUP AND THE NEW LENDER HAVE ASSUMED AND/OR ACQUIRED THE
SAME IN PLACE OF THAT OBLIGOR AND THE EXISTING LENDER;

113


--------------------------------------------------------------------------------




(III)                  THE FACILITY AGENT, THE MANDATED LEAD ARRANGERS, THE NEW
LENDER, THE OTHER LENDERS, THE ISSUING BANK AND ANY RELEVANT ANCILLARY LENDER
SHALL ACQUIRE THE SAME RIGHTS AND ASSUME THE SAME OBLIGATIONS BETWEEN THEMSELVES
AND IN RESPECT OF THE FINANCE DOCUMENTS AS THEY WOULD HAVE ACQUIRED AND ASSUMED
HAD THE NEW LENDER BEEN AN ORIGINAL LENDER WITH THE RIGHTS, AND/OR OBLIGATIONS
ACQUIRED OR ASSUMED BY IT AS A RESULT OF THE TRANSFER AND TO THAT EXTENT THE
FACILITY AGENT, THE MANDATED LEAD ARRANGERS, THE ISSUING BANK AND ANY RELEVANT
ANCILLARY LENDER AND THE EXISTING LENDER SHALL EACH BE RELEASED FROM FURTHER
OBLIGATIONS TO EACH OTHER UNDER THIS AGREEMENT; AND

(IV)                 THE NEW LENDER SHALL BECOME A PARTY AS A “LENDER”.

27.6                     Disclosure of information


(A)                                      ANY LENDER MAY DISCLOSE TO ANY OF ITS
AFFILIATES AND ANY OTHER PERSON:

(I)                        TO (OR THROUGH) WHOM THAT LENDER ASSIGNS OR TRANSFERS
(OR MAY POTENTIALLY ASSIGN OR TRANSFER) ALL OR ANY OF ITS RIGHTS AND OBLIGATIONS
UNDER THE FINANCE DOCUMENTS AND WHO HAS EXECUTED A CONFIDENTIALITY AGREEMENT;

(II)                     WITH (OR THROUGH) WHOM THAT LENDER ENTERS INTO (OR MAY
POTENTIALLY ENTER INTO) ANY SUB PARTICIPATION IN RELATION TO, OR ANY OTHER
TRANSACTION UNDER WHICH PAYMENTS ARE TO BE MADE BY REFERENCE TO, THE FINANCE
DOCUMENTS OR ANY OBLIGOR AND WHO HAS EXECUTED A CONFIDENTIALITY AGREEMENT; OR

(III)                  TO WHOM, AND TO THE EXTENT THAT, INFORMATION IS REQUIRED
TO BE DISCLOSED BY ANY APPLICABLE LAW OR REGULATION; AND


(B)                                     ANY FINANCE PARTY MAY DISCLOSE TO A
RATING AGENCY ON A CONFIDENTIAL BASIS,

any information about any Obligor, the Group and the Finance Documents as that
Lender shall consider appropriate.

27.7                     Assignment to Federal Reserve Bank

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement, without notice to or consent of any
Party, to any U.S. Federal Reserve Bank provided that (i) no Lender shall be
relieved of any of its obligations under this Agreement as a result of any such
assignment and pledge and (ii) in no event shall such U.S. Federal Reserve Bank
be considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action under this Agreement.

27.8                     The Register

The Facility Agent, acting solely for this purpose as an agent of the Obligors,
shall maintain at one of its offices a copy of each Transfer Certificate
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of each Lender and the Commitments of and obligations owing to
each Lender.  Without limitation of any other provision of this Clause 27
(Changes to the Lenders), no transfer or assignment shall be effective until
recorded in the Register.  The entries in the Register shall be conclusive
absent manifest error and each Obligor, the Agent and each Lender may treat

114


--------------------------------------------------------------------------------




each person whose name is recorded in the Register as a Lender notwithstanding
any notice to the contrary.  The Register shall be available for inspection by
each Obligor at any reasonable time and from time to time upon reasonable prior
notice.


28.                           CHANGES TO THE OBLIGORS

28.1                     Assignment and Transfers by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

28.2                     Additional Borrowers


(A)                                      SUBJECT TO COMPLIANCE WITH THE
PROVISIONS OF PARAGRAPHS (C) AND (D) OF CLAUSE 23.7 (“KNOW YOUR CUSTOMER”
CHECKS), THE COMPANY MAY REQUEST THAT ANY OF ITS WHOLLY OWNED SUBSIDIARIES
BECOMES AN ADDITIONAL BORROWER.  THAT SUBSIDIARY SHALL BECOME AN ADDITIONAL
BORROWER IF:

(I)                        THAT SUBSIDIARY IS INCORPORATED IN THE SAME
JURISDICTION AS ANOTHER APPROVED OR EXISTING BORROWER; OR

(II)                     THE MAJORITY LENDERS CONSENT TO THAT SUBSIDIARY
BECOMING A BORROWER (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) PROVIDED THAT
NO LENDER SHALL BE REQUIRED TO MAKE ANY LOAN TO A BORROWER IF THE MAKING OF SUCH
LOAN IS PROHIBITED BY LAW OR REGULATION APPLICABLE TO THE RELEVANT LENDER; AND

(III)                  THE COMPANY DELIVERS TO THE FACILITY AGENT A DULY
COMPLETED AND EXECUTED ACCESSION LETTER;

(IV)                 THE COMPANY CONFIRMS THAT NO DEFAULT IS CONTINUING OR WOULD
OCCUR AS A RESULT OF THAT SUBSIDIARY BECOMING AN ADDITIONAL BORROWER; AND

(V)                    THE FACILITY AGENT HAS RECEIVED ALL OF THE DOCUMENTS AND
OTHER EVIDENCE LISTED IN PART II OF SCHEDULE 2 (CONDITIONS PRECEDENT REQUIRED TO
BE DELIVERED BY AN ADDITIONAL OBLIGOR) IN RELATION TO THAT ADDITIONAL BORROWER,
EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE FACILITY AGENT (ACTING
REASONABLY).


(B)                                     THE FACILITY AGENT SHALL NOTIFY THE
COMPANY AND THE LENDERS PROMPTLY UPON HAVING RECEIVED (IN FORM AND SUBSTANCE
SATISFACTORY TO IT (ACTING REASONABLY)) ALL THE DOCUMENTS AND OTHER EVIDENCE
LISTED IN PART II OF SCHEDULE 2 (CONDITIONS PRECEDENT REQUIRED TO BE DELIVERED
BY AN ADDITIONAL OBLIGOR).

28.3                     Resignation of an Obligor


(A)                                      IN THIS CLAUSE 28.3, “THIRD PARTY
DISPOSAL” MEANS THE DISPOSAL OF AN OBLIGOR TO A PERSON WHICH IS NOT A MEMBER OF
THE GROUP.


(B)                                     BORROWERS (OTHER THAN SCHICK
TECHNOLOGIES, INC. AND SIRONA DENTAL SYSTEMS GMBH) MAY RESIGN AS BORROWERS IF NO
AMOUNTS BORROWED BY SUCH BORROWER IS OUTSTANDING AND BY DELIVERING A RESIGNATION
LETTER TO THE FACILITY AGENT.

115


--------------------------------------------------------------------------------





(C)                                      GUARANTORS (OTHER THAN THE COMPANY,
SCHICK TECHNOLOGIES, INC., SIRONA DENTAL SYSTEMS GMBH AND SIRONA HOLDING GMBH)
MAY RESIGN BY DELIVERING A RESIGNATION LETTER TO THE FACILITY AGENT AND IF THE
GUARANTOR COVERAGE TEST IN CLAUSE 25.24 (ACCOUNTING REFERENCE DATE AND AUDITORS)
WILL CONTINUE TO BE MET FOLLOWING SUCH RESIGNATION.


(D)                                     THE FACILITY AGENT SHALL ACCEPT A
RESIGNATION LETTER AND NOTIFY THE COMPANY AND THE LENDERS OF ITS ACCEPTANCE IF:

(I)                        THE COMPANY HAS CONFIRMED THAT NO DEFAULT IS
CONTINUING OR WOULD RESULT FROM THE ACCEPTANCE OF THE RESIGNATION LETTER; AND

(II)                     WHERE THE OBLIGOR IS:

(A)                A BORROWER, IT IS UNDER NO ACTUAL OR CONTINGENT OBLIGATIONS
AS A BORROWER UNDER ANY FINANCE DOCUMENTS; OR

(B)                  A GUARANTOR, NO PAYMENT IS DUE FROM A GUARANTOR UNDER
CLAUSE 21.1 (GUARANTEE AND INDEMNITY); OR

(III)                  WHERE SUCH OBLIGOR IS BOTH A BORROWER AND A GUARANTOR THE
COMPANY HAS CONFIRMED THAT EITHER:

(A)                SUCH OBLIGOR IS SUBJECT TO A THIRD PARTY DISPOSAL AND ITS
OBLIGATIONS IN ITS CAPACITY AS GUARANTOR CONTINUE TO BE LEGAL, VALID, BINDING
AND ENFORCEABLE AND IN FULL FORCE AND EFFECT AND THE AMOUNT GUARANTEED BY IT AS
A GUARANTOR IS NOT DECREASED; OR

(B)                  EACH OF THE CONDITIONS SET OUT IN SUB-PARAGRAPH (D)(II)
APPLIES; AND


(E)                                      UPON NOTIFICATION BY THE FACILITY AGENT
TO THE COMPANY OF ITS ACCEPTANCE OF THE RESIGNATION OF A BORROWER OR A
GUARANTOR, THAT COMPANY SHALL CEASE TO BE A BORROWER OR A GUARANTOR AND SHALL
HAVE NO FURTHER RIGHTS OR OBLIGATIONS UNDER THE FINANCE DOCUMENTS AS A BORROWER
OR A GUARANTOR.


(F)                                        THE RESIGNATION OF AN OBLIGOR WHICH
IS THE SUBJECT OF A THIRD PARTY DISPOSAL SHALL NOT BE EFFECTIVE UNTIL THE DATE
OF THAT DISPOSAL WHEREUPON THAT COMPANY SHALL CEASE TO BE AN OBLIGOR AND SHALL
HAVE NO FURTHER RIGHTS OR OBLIGATIONS UNDER THE FINANCE DOCUMENTS AS AN OBLIGOR.

28.4                     Guarantors


(A)                                      SUBJECT TO COMPLIANCE WITH THE
PROVISIONS OF PARAGRAPHS (C) AND (D) OF CLAUSE 23.7 (“KNOW YOUR CUSTOMER”
CHECKS), THE COMPANY MAY REQUEST THAT ANY OF ITS WHOLLY OWNED SUBSIDIARIES
BECOME A GUARANTOR.


(B)                                     THE COMPANY SHALL ENSURE THAT EACH
MEMBER OF THE GROUP IDENTIFIED IN CLAUSE 25.23 (GUARANTORS) AS A GUARANTOR SHALL
BECOME A GUARANTOR.

116


--------------------------------------------------------------------------------





(C)                                      A MEMBER OF THE GROUP SHALL BECOME A
GUARANTOR IF:

(I)                        THE COMPANY DELIVERS TO THE FACILITY AGENT A DULY
COMPLETED AND EXECUTED ACCESSION LETTER; AND

(II)                     THE FACILITY AGENT HAS RECEIVED ALL OF THE DOCUMENTS
AND OTHER EVIDENCE LISTED IN PART II OF SCHEDULE 2 (CONDITIONS PRECEDENT
REQUIRED TO BE DELIVERED BY AN ADDITIONAL OBLIGOR) IN RELATION TO THAT
GUARANTOR, EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE FACILITY AGENT (ACTING
REASONABLY).


(D)                                     THE FACILITY AGENT SHALL NOTIFY THE
COMPANY AND THE LENDERS PROMPTLY UPON HAVING RECEIVED (IN FORM AND SUBSTANCE
SATISFACTORY TO IT (ACTING REASONABLY)) ALL THE DOCUMENTS AND OTHER EVIDENCE
LISTED IN PART II OF SCHEDULE 2 (CONDITIONS PRECEDENT REQUIRED TO BE DELIVERED
BY AN ADDITIONAL OBLIGOR).


(E)                                      THE FACILITY AGENT MAY (BUT SHALL NOT
BE OBLIGED TO) AGREE A LIMIT ON THE AMOUNT OF THE LIABILITY OF THE POTENTIAL
GUARANTOR OR OTHER CHANGES TO THE FINANCE DOCUMENTS WHICH IN THE OPINION OF THE
FACILITY AGENT, BASED ON THE ADVICE OF ITS LEGAL COUNSEL, ARE NECESSARY OR
ADVISABLE TO OVERCOME A PROHIBITION REFERRED TO IN THE GUARANTEE PRINCIPLES OR A
RISK THAT A GUARANTEE BY THE POTENTIAL GUARANTOR WILL NOT BE LEGAL, VALID,
BINDING, ENFORCEABLE AND EFFECTIVE.  THE COST OF THE ADVICE OF LEGAL COUNSEL
OBTAINED PURSUANT TO THIS PARAGRAPH (E) SHALL BE FOR THE ACCOUNT OF THE COMPANY.

28.5                     Repetition of Representations

When delivering an Accession Letter the relevant Subsidiary shall confirm that
the Repeating Representations are true and correct in relation to it as at the
date of delivery as if made by reference to the facts in all material respects
and circumstances then existing.

117


--------------------------------------------------------------------------------




SECTION 10

THE FINANCE PARTIES


29.                           ROLE OF THE FACILITY AGENT, THE MANDATED LEAD
ARRANGERS, THE ISSUING BANK AND OTHERS

29.1                     Appointment of the Facility Agent


(A)                                      EACH OF THE MANDATED LEAD ARRANGERS,
THE LENDERS AND THE ISSUING BANK APPOINTS THE FACILITY AGENT TO ACT AS ITS AGENT
UNDER AND IN CONNECTION WITH THE FINANCE DOCUMENTS.


(B)                                     EACH OF THE MANDATED LEAD ARRANGERS, THE
LENDERS AND THE ISSUING BANK AUTHORISES THE FACILITY AGENT TO:

(I)                        EXERCISE THE RIGHTS, POWERS, AUTHORITIES AND
DISCRETIONS SPECIFICALLY GIVEN TO THE FACILITY AGENT UNDER OR IN CONNECTION WITH
THE FINANCE DOCUMENTS TOGETHER WITH ANY OTHER INCIDENTAL RIGHTS, POWERS,
AUTHORITIES AND DISCRETIONS; AND

(II)                     EXECUTE EACH FINANCE DOCUMENT AND ANY BANK GUARANTEE
EXPRESSED TO BE EXECUTED BY THE FACILITY AGENT ON ITS BEHALF.


(C)                                      THE FACILITY AGENT SHALL BE RELEASED
FROM THE RESTRICTIONS OF SEC 181 OF THE GERMAN CIVIL CODE.


(D)                                     AT THE REQUEST OF THE FACILITY AGENT,
THE FINANCE PARTIES SHALL GRANT SPECIAL POWERS OF ATTORNEY TO THE FACILITY
AGENT.

29.2                     Duties of the Facility Agent


(A)                                      THE FACILITY AGENT SHALL PROMPTLY
FORWARD TO A PARTY THE ORIGINAL OR A COPY OF ANY DOCUMENT WHICH IS DELIVERED TO
THE FACILITY AGENT FOR THAT PARTY BY ANY OTHER PARTY.


(B)                                     EXCEPT WHERE A FINANCE DOCUMENT
SPECIFICALLY PROVIDES OTHERWISE, THE FACILITY AGENT IS NOT OBLIGED TO REVIEW OR
CHECK THE ADEQUACY, ACCURACY OR COMPLETENESS OF ANY DOCUMENT IT FORWARDS TO
ANOTHER PARTY.


(C)                                      IF THE FACILITY AGENT RECEIVES NOTICE
FROM A PARTY REFERRING TO THIS AGREEMENT, DESCRIBING A DEFAULT AND STATING THAT
THE CIRCUMSTANCE DESCRIBED IS A DEFAULT, IT SHALL PROMPTLY NOTIFY THE OTHER
FINANCE PARTIES.


(D)                                     IF THE FACILITY AGENT IS AWARE OF THE
NON PAYMENT OF ANY PRINCIPAL, INTEREST, COMMITMENT FEE OR OTHER FEE PAYABLE TO A
FINANCE PARTY (OTHER THAN THE FACILITY AGENT, THE MANDATED LEAD ARRANGERS UNDER
THIS AGREEMENT IT SHALL PROMPTLY NOTIFY THE OTHER FINANCE PARTIES.


(E)                                      THE FACILITY AGENT’S DUTIES UNDER THE
FINANCE DOCUMENTS ARE SOLELY MECHANICAL AND ADMINISTRATIVE IN NATURE.

118


--------------------------------------------------------------------------------




29.3                     Role of the Mandated Lead Arrangers

Except as specifically provided in the Finance Documents, each Mandated Lead
Arranger has no obligations of any kind to any other Party under or in
connection with any Finance Document.

29.4                     No fiduciary duties


(A)                                      NOTHING IN THIS AGREEMENT CONSTITUTES
THE FACILITY AGENT, ANY MANDATED LEAD ARRANGER AND/OR THE ISSUING BANK AS A
TRUSTEE OR FIDUCIARY OF ANY OTHER PERSON.


(B)                                     THE FACILITY AGENT SHALL NOT BE BOUND TO
ACCOUNT TO ANY LENDER FOR ANY SUM OR THE PROFIT ELEMENT OF ANY SUM RECEIVED BY
IT FOR ITS OWN ACCOUNT.

29.5                     Business with the Group

The Facility Agent may accept deposits from, lend money to and generally engage
in any kind of banking or other business with any member of the Group.

29.6                     Rights and discretions


(A)                                      THE FACILITY AGENT, THE ISSUING BANK
AND EACH ANCILLARY LENDER MAY RELY ON:

(I)                        ANY REPRESENTATION, NOTICE OR DOCUMENT BELIEVED BY IT
TO BE GENUINE, CORRECT AND APPROPRIATELY AUTHORISED; AND

(II)                     ANY STATEMENT MADE BY A DIRECTOR, AUTHORISED SIGNATORY
OR EMPLOYEE OF ANY PERSON REGARDING ANY MATTERS WHICH MAY REASONABLY BE ASSUMED
TO BE WITHIN HIS KNOWLEDGE OR WITHIN HIS POWER TO VERIFY.


(B)                                     THE FACILITY AGENT MAY ASSUME (UNLESS IT
HAS RECEIVED NOTICE TO THE CONTRARY IN ITS CAPACITY AS AGENT FOR THE LENDERS)
THAT:

(I)                        NO DEFAULT HAS OCCURRED (UNLESS IT HAS ACTUAL
KNOWLEDGE OF A DEFAULT ARISING UNDER CLAUSE 26.1 (NON PAYMENT));

(II)                     ANY RIGHT, POWER, AUTHORITY OR DISCRETION VESTED IN ANY
PARTY, THE MAJORITY LENDERS, THE SUPER MAJORITY LENDERS OR THE LENDERS HAS NOT
BEEN EXERCISED; AND

(III)                  ANY NOTICE OR REQUEST MADE BY THE COMPANY IS MADE ON
BEHALF OF AND WITH THE CONSENT AND KNOWLEDGE OF ALL THE OBLIGORS.


(C)                                      THE FACILITY AGENT, THE ISSUING BANK
AND EACH ANCILLARY LENDER MAY ENGAGE, PAY FOR AND RELY ON THE ADVICE OR SERVICES
OF ANY LAWYERS, ACCOUNTANTS, SURVEYORS OR OTHER EXPERTS.


(D)                                     THE FACILITY AGENT, THE ISSUING BANK AND
EACH ANCILLARY LENDER MAY ACT IN RELATION TO THE FINANCE DOCUMENTS THROUGH ITS
PERSONNEL AND AGENTS.  THE FACILITY AGENT SHALL NOT BE LIABLE FOR THE NEGLIGENCE
OR MISCONDUCT OF SUCH AGENTS.


(E)                                      THE FACILITY AGENT MAY DISCLOSE TO ANY
OTHER PARTY ANY INFORMATION IT REASONABLY BELIEVES IT HAS RECEIVED AS AGENT
UNDER THIS AGREEMENT.

119


--------------------------------------------------------------------------------





(F)                                        NOTWITHSTANDING ANY OTHER PROVISION
OF ANY FINANCE DOCUMENT TO THE CONTRARY, NONE OF THE FACILITY AGENT, ANY
MANDATED LEAD ARRANGER OR THE ISSUING BANK IS OBLIGED TO DO OR OMIT TO DO
ANYTHING IF IT WOULD OR MIGHT IN ITS REASONABLE OPINION CONSTITUTE A BREACH OF
ANY LAW OR REGULATION OR A BREACH OF A FIDUCIARY DUTY OR DUTY OF
CONFIDENTIALITY.


(G)                                     WHERE ANY FINANCE DOCUMENT SPECIFIES A
MINIMUM PERIOD OF NOTICE TO BE GIVEN TO THE FACILITY AGENT, THE FACILITY AGENT
MAY, AT ITS DISCRETION, ACCEPT A SHORTER PERIOD OF NOTICE.

29.7                     Majority Lenders’ instructions


(A)                                      UNLESS A CONTRARY INDICATION APPEARS IN
A FINANCE DOCUMENT, THE FACILITY AGENT SHALL (A) ACT IN ACCORDANCE WITH ANY
INSTRUCTIONS GIVEN TO IT BY THE MAJORITY LENDERS (OR, IF SO INSTRUCTED BY THE
MAJORITY LENDERS, REFRAIN FROM ACTING OR EXERCISING ANY RIGHT, POWER, AUTHORITY
OR DISCRETION VESTED IN IT AS FACILITY AGENT) AND (B) NOT BE LIABLE FOR ANY ACT
(OR OMISSION) IF IT ACTS (OR REFRAINS FROM TAKING ANY ACTION) IN ACCORDANCE WITH
SUCH AN INSTRUCTION OF THE MAJORITY LENDERS.


(B)                                     UNLESS A CONTRARY INDICATION APPEARS IN
A FINANCE DOCUMENT, ANY INSTRUCTIONS GIVEN BY THE MAJORITY LENDERS WILL BE
BINDING ON ALL THE FINANCE PARTIES.


(C)                                      THE FACILITY AGENT MAY REFRAIN FROM
ACTING IN ACCORDANCE WITH THE INSTRUCTIONS OF THE MAJORITY LENDERS (OR, IF
APPROPRIATE, THE SUPER MAJORITY LENDERS OR THE LENDERS) UNTIL IT HAS RECEIVED
SUCH SECURITY AS IT MAY REQUIRE FOR ANY COST, LOSS OR LIABILITY (TOGETHER WITH
ANY ASSOCIATED VAT) WHICH IT MAY INCUR IN COMPLYING WITH THE INSTRUCTIONS.


(D)                                     IN THE ABSENCE OF INSTRUCTIONS FROM THE
MAJORITY LENDERS, (OR, IF APPROPRIATE, THE SUPER MAJORITY LENDERS OR THE
LENDERS) THE FACILITY AGENT MAY ACT (OR REFRAIN FROM TAKING ACTION) AS IT
CONSIDERS TO BE IN THE BEST INTEREST OF THE LENDERS.


(E)                                      THE FACILITY AGENT IS NOT AUTHORISED TO
ACT ON BEHALF OF A LENDER (WITHOUT FIRST OBTAINING THAT LENDER’S CONSENT) IN ANY
LEGAL OR ARBITRATION PROCEEDINGS RELATING TO ANY FINANCE DOCUMENT.  THIS
PARAGRAPH (E) SHALL NOT APPLY TO ANY LEGAL OR ARBITRATION PROCEEDING RELATING TO
THE PERFECTION, PRESERVATION OR PROTECTION OF RIGHTS UNDER THE FINANCE
DOCUMENTS.

29.8                     Responsibility for documentation

None of the Facility Agent, any Mandated Lead Arranger, the Issuing Bank, or any
Ancillary Lender:


(A)                                      IS RESPONSIBLE FOR THE ADEQUACY,
ACCURACY AND/OR COMPLETENESS OF ANY INFORMATION (WHETHER ORAL OR WRITTEN)
SUPPLIED BY THE FACILITY AGENT, A MANDATED LEAD ARRANGER, THE ISSUING BANK, AN
ANCILLARY LENDER, AN OBLIGOR OR ANY OTHER PERSON GIVEN IN OR IN CONNECTION WITH
ANY FINANCE DOCUMENT OR THE INFORMATION MEMORANDUM OR THE TRANSACTIONS
CONTEMPLATED IN THE FINANCE DOCUMENTS; OR

120


--------------------------------------------------------------------------------





(B)                                     IS RESPONSIBLE FOR THE LEGALITY,
VALIDITY, EFFECTIVENESS, ADEQUACY OR ENFORCEABILITY OF ANY FINANCE DOCUMENT OR
ANY OTHER AGREEMENT, ARRANGEMENT OR DOCUMENT ENTERED INTO, MADE OR EXECUTED IN
ANTICIPATION OF OR IN CONNECTION WITH ANY FINANCE DOCUMENT.

29.9                     Exclusion of liability


(A)                                      WITHOUT LIMITING PARAGRAPH (B) BELOW,
NONE OF THE FACILITY AGENT, THE ISSUING BANK OR ANY ANCILLARY LENDER WILL BE
LIABLE FOR ANY ACTION TAKEN BY IT UNDER OR IN CONNECTION WITH ANY FINANCE
DOCUMENT, UNLESS DIRECTLY CAUSED BY ITS GROSS NEGLIGENCE OR WILFUL MISCONDUCT.


(B)                                     NO PARTY (OTHER THAN THE FACILITY AGENT,
THE ISSUING BANK OR AN ANCILLARY LENDER (AS APPLICABLE)) MAY TAKE ANY
PROCEEDINGS AGAINST ANY OFFICER, EMPLOYEE OR AGENT OF THE FACILITY AGENT, THE
ISSUING BANK OR ANY ANCILLARY LENDER, IN RESPECT OF ANY CLAIM IT MIGHT HAVE
AGAINST THE FACILITY AGENT, THE ISSUING BANK OR AN ANCILLARY LENDER OR IN
RESPECT OF ANY ACT OR OMISSION OF ANY KIND BY THAT OFFICER, EMPLOYEE OR AGENT IN
RELATION TO ANY FINANCE DOCUMENT AND ANY OFFICER, EMPLOYEE OR AGENT OF THE
FACILITY AGENT, THE ISSUING BANK OR ANY ANCILLARY LENDER MAY RELY ON THIS
CLAUSE.


(C)                                      THE FACILITY AGENT WILL NOT BE LIABLE
FOR ANY DELAY (OR ANY RELATED CONSEQUENCES) IN CREDITING AN ACCOUNT WITH AN
AMOUNT REQUIRED UNDER THE FINANCE DOCUMENTS TO BE PAID BY THE FACILITY AGENT IF
THE FACILITY AGENT HAS TAKEN ALL NECESSARY STEPS AS SOON AS REASONABLY
PRACTICABLE TO COMPLY WITH THE REGULATIONS OR OPERATING PROCEDURES OF ANY
RECOGNISED CLEARING OR SETTLEMENT SYSTEM USED BY THE FACILITY AGENT FOR THAT
PURPOSE.

29.10               Lenders’ indemnity to the Facility Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Facility Agent,
within three Business Days of demand, against any cost, loss or liability
incurred by the Facility Agent (otherwise than by reason of the Facility Agent’s
gross negligence or wilful misconduct) in acting as Facility Agent under the
Finance Documents (unless the Facility Agent has been reimbursed by an Obligor
pursuant to a Finance Document).

29.11               Resignation of the Facility Agent


(A)                                      THE FACILITY AGENT MAY RESIGN AND
APPOINT ONE OF ITS AFFILIATES AS SUCCESSOR BY GIVING NOTICE TO THE LENDERS AND
THE COMPANY.


(B)                                     ALTERNATIVELY, THE FACILITY AGENT MAY
RESIGN BY GIVING NOTICE TO THE LENDERS AND THE COMPANY, IN WHICH CASE THE
MAJORITY LENDERS (AFTER CONSULTATION WITH THE COMPANY) MAY APPOINT A SUCCESSOR
FACILITY AGENT.


(C)                                      IF THE MAJORITY LENDERS HAVE NOT
APPOINTED A SUCCESSOR FACILITY AGENT IN ACCORDANCE WITH PARAGRAPH (B) ABOVE
WITHIN 30 DAYS AFTER NOTICE OF RESIGNATION WAS GIVEN, THE FACILITY AGENT (AFTER
CONSULTATION WITH THE COMPANY) MAY APPOINT A SUCCESSOR FACILITY AGENT.

121


--------------------------------------------------------------------------------





(D)                                     THE RETIRING FACILITY AGENT SHALL, AT
ITS OWN COST, MAKE AVAILABLE TO THE SUCCESSOR FACILITY AGENT SUCH DOCUMENTS AND
RECORDS AND PROVIDE SUCH ASSISTANCE AS THE SUCCESSOR FACILITY AGENT MAY
REASONABLY REQUEST FOR THE PURPOSES OF PERFORMING ITS FUNCTIONS AS FACILITY
AGENT UNDER THE FINANCE DOCUMENTS.


(E)                                      THE FACILITY AGENT’S RESIGNATION NOTICE
SHALL ONLY TAKE EFFECT UPON THE APPOINTMENT OF A SUCCESSOR.


(F)                                        UPON THE APPOINTMENT OF A SUCCESSOR,
THE RETIRING FACILITY AGENT SHALL BE DISCHARGED FROM ANY FURTHER OBLIGATION IN
RESPECT OF THE FINANCE DOCUMENTS BUT SHALL REMAIN ENTITLED TO THE BENEFIT OF
THIS CLAUSE 29.11.  ITS SUCCESSOR AND EACH OF THE OTHER PARTIES SHALL HAVE THE
SAME RIGHTS AND OBLIGATIONS AMONGST THEMSELVES AS THEY WOULD HAVE HAD IF SUCH
SUCCESSOR HAD BEEN AN ORIGINAL PARTY.


(G)                                     AFTER CONSULTATION WITH THE COMPANY, THE
MAJORITY LENDERS MAY, BY NOTICE TO THE FACILITY AGENT, REQUIRE IT TO RESIGN IN
ACCORDANCE WITH PARAGRAPH (B) ABOVE.  IN THIS EVENT, THE FACILITY AGENT SHALL
RESIGN IN ACCORDANCE WITH PARAGRAPH (B) ABOVE.

29.12               Confidentiality


(A)                                      IN ACTING AS AGENT FOR THE FINANCE
PARTIES THE FACILITY AGENT SHALL BE REGARDED AS ACTING THROUGH ITS AGENCY
DIVISION WHICH SHALL BE TREATED AS A SEPARATE ENTITY FROM ANY OTHER OF ITS
DIVISIONS OR DEPARTMENTS.


(B)                                     IF INFORMATION IS RECEIVED BY ANOTHER
DIVISION OR DEPARTMENT OF THE FACILITY AGENT, IT MAY BE TREATED AS CONFIDENTIAL
TO THAT DIVISION OR DEPARTMENT AND THE FACILITY AGENT SHALL NOT BE DEEMED TO
HAVE NOTICE OF IT.


(C)                                      NOTWITHSTANDING ANY OTHER PROVISION OF
ANY FINANCE DOCUMENT TO THE CONTRARY, NONE OF THE FACILITY AGENT AND MANDATED
LEAD ARRANGERS ARE OBLIGED TO DISCLOSE TO ANY OTHER PERSON (I) ANY CONFIDENTIAL
INFORMATION OR (II) ANY OTHER INFORMATION IF THE DISCLOSURE WOULD OR MIGHT IN
ITS REASONABLE OPINION CONSTITUTE A BREACH OF ANY LAW OR A BREACH OF A FIDUCIARY
DUTY.

29.13               Relationship with the Lenders


(A)                                      THE FACILITY AGENT MAY TREAT EACH
LENDER AS A LENDER, ENTITLED TO PAYMENTS UNDER THIS AGREEMENT AND ACTING THROUGH
ITS FACILITY OFFICE UNLESS IT HAS RECEIVED NOT LESS THAN FIVE BUSINESS DAYS
PRIOR NOTICE FROM THAT LENDER TO THE CONTRARY IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.


(B)                                     EACH LENDER SHALL SUPPLY THE FACILITY
AGENT WITH ANY INFORMATION REQUIRED BY THE FACILITY AGENT IN ORDER TO CALCULATE
THE MANDATORY COST IN ACCORDANCE WITH SCHEDULE 4 (MANDATORY COST FORMULAE).

29.14               Credit appraisal by the Finance Parties

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Finance Party
confirms to the Facility Agent, the Mandated Lead Arrangers, the Issuing Bank
and each Ancillary Lender that it has been, and will continue to be, solely
responsible for making its own

122


--------------------------------------------------------------------------------




independent appraisal and investigation of all risks arising under or in
connection with any Finance Document including but not limited to:


(A)                                      THE FINANCIAL CONDITION, STATUS AND
NATURE OF EACH MEMBER OF THE GROUP;


(B)                                     THE LEGALITY, VALIDITY, EFFECTIVENESS,
ADEQUACY OR ENFORCEABILITY OF ANY FINANCE DOCUMENT AND ANY OTHER AGREEMENT,
ARRANGEMENT OR DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF, UNDER
OR IN CONNECTION WITH ANY FINANCE DOCUMENT;


(C)                                      WHETHER THAT FINANCE PARTY HAS
RECOURSE, AND THE NATURE AND EXTENT OF THAT RECOURSE, AGAINST ANY PARTY OR ANY
OF ITS RESPECTIVE ASSETS UNDER OR IN CONNECTION WITH ANY FINANCE DOCUMENT THE
TRANSACTIONS CONTEMPLATED BY THE FINANCE DOCUMENTS OR ANY OTHER AGREEMENT,
ARRANGEMENT OR DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF, UNDER
OR IN CONNECTION WITH ANY FINANCE DOCUMENT;


(D)                                     THE ADEQUACY, ACCURACY AND/OR
COMPLETENESS OF THE INFORMATION MEMORANDUM, AND ANY OTHER INFORMATION PROVIDED
BY THE FACILITY AGENT, ANY OTHER PARTY OR BY ANY OTHER PERSON UNDER OR IN
CONNECTION WITH ANY FINANCE DOCUMENT, THE TRANSACTIONS CONTEMPLATED BY THE
FINANCE DOCUMENTS OR ANY OTHER AGREEMENT, ARRANGEMENT OR DOCUMENT ENTERED INTO,
MADE OR EXECUTED IN ANTICIPATION OF, UNDER OR IN CONNECTION WITH ANY FINANCE
DOCUMENT.

29.15               Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent shall (in
consultation with the Company) appoint another Lender or an Affiliate of a
Lender (who would satisfy the definition of “Reference Bank”) to replace that
Reference Bank.

29.16               Deduction from amounts payable by the Agent

If any Party owes an amount to the Facility Agent under the Finance Documents
the Facility Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Facility Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed.  For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.


30.                           CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:


(A)                                      INTERFERE WITH THE RIGHT OF ANY FINANCE
PARTY TO ARRANGE ITS AFFAIRS (TAX OR OTHERWISE) IN WHATEVER MANNER IT THINKS FIT
(SUBJECT TO ITS OBLIGATIONS UNDER CLAUSE 19 (MITIGATION BY THE LENDERS));


(B)                                     OBLIGE ANY FINANCE PARTY TO INVESTIGATE
OR CLAIM ANY CREDIT, RELIEF, REMISSION OR REPAYMENT AVAILABLE TO IT OR THE
EXTENT, ORDER AND MANNER OF ANY CLAIM; OR


(C)                                      OBLIGE ANY FINANCE PARTY TO DISCLOSE
ANY INFORMATION RELATING TO ITS AFFAIRS (TAX OR OTHERWISE) OR ANY COMPUTATIONS
IN RESPECT OF TAX.

123


--------------------------------------------------------------------------------





31.                           SHARING AMONG THE FINANCE PARTIES

31.1                     Payments to Finance Parties

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 32 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:


(A)                                      THE RECOVERING FINANCE PARTY SHALL,
WITHIN THREE BUSINESS DAYS, NOTIFY DETAILS OF THE RECEIPT OR RECOVERY TO THE
FACILITY AGENT;


(B)                                     THE FACILITY AGENT SHALL DETERMINE
WHETHER THE RECEIPT OR RECOVERY IS IN EXCESS OF THE AMOUNT THE RECOVERING
FINANCE PARTY WOULD HAVE BEEN PAID HAD THE RECEIPT OR RECOVERY BEEN RECEIVED OR
MADE BY THE FACILITY AGENT AND DISTRIBUTED IN ACCORDANCE WITH CLAUSE 32 (PAYMENT
MECHANICS), WITHOUT TAKING ACCOUNT OF ANY TAX WHICH WOULD BE IMPOSED ON THE
FACILITY AGENT IN RELATION TO THE RECEIPT, RECOVERY OR DISTRIBUTION; AND


(C)                                      THE RECOVERING FINANCE PARTY SHALL,
WITHIN THREE BUSINESS DAYS OF DEMAND BY THE FACILITY AGENT, PAY TO THE FACILITY
AGENT AN AMOUNT (THE “SHARING PAYMENT”) EQUAL TO SUCH RECEIPT OR RECOVERY LESS
ANY AMOUNT WHICH THE FACILITY AGENT DETERMINES MAY BE RETAINED BY THE RECOVERING
FINANCE PARTY AS ITS SHARE OF ANY PAYMENT TO BE MADE, IN ACCORDANCE WITH CLAUSE
32.5 (PARTIAL PAYMENTS).

31.2                     Redistribution of payments

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance Party) in accordance with Clause 32.5 (Partial payments).

31.3                     Recovering Finance Party’s rights


(A)                                      ON A DISTRIBUTION BY THE FACILITY AGENT
UNDER CLAUSE 31 (SHARING AMONG THE FINANCIAL PARTIES), EACH FINANCE PARTY WHICH
HAS SHARED IN THE REDISTRIBUTION SHALL ASSIGN TO THE RECOVERING FINANCE PARTY AN
AMOUNT EQUAL TO ITS SHARE OF THE SHARING PAYMENT.


(B)                                     IF AND TO THE EXTENT THAT THE RECOVERING
FINANCE PARTY IS NOT ABLE TO RELY ON ITS RIGHTS UNDER PARAGRAPH (A) ABOVE, THE
RELEVANT OBLIGOR SHALL BE LIABLE TO THE RECOVERING FINANCE PARTY FOR A DEBT
EQUAL TO THE SHARING PAYMENT WHICH IS IMMEDIATELY DUE AND PAYABLE.

31.4                     Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:


(A)                                      EACH FINANCE PARTY WHICH HAS RECEIVED A
SHARE OF THE RELEVANT SHARING PAYMENT PURSUANT TO CLAUSE 31.2 (REDISTRIBUTION OF
PAYMENTS) SHALL, UPON REQUEST OF THE FACILITY AGENT, PAY TO THE FACILITY AGENT
FOR ACCOUNT OF THAT RECOVERING FINANCE PARTY AN AMOUNT EQUAL TO ITS SHARE OF THE
SHARING PAYMENT (TOGETHER WITH AN AMOUNT AS IS NECESSARY TO REIMBURSE THAT
RECOVERING FINANCE PARTY FOR ITS PROPORTION OF ANY INTEREST ON THE SHARING
PAYMENT WHICH THAT RECOVERING FINANCE PARTY IS REQUIRED TO PAY); AND

124


--------------------------------------------------------------------------------





(B)                                     THAT RECOVERING FINANCE PARTY’S RIGHTS
OF SUBROGATION IN RESPECT OF ANY REIMBURSEMENT SHALL BE CANCELLED AND THE
RELEVANT OBLIGOR WILL BE LIABLE TO THE REIMBURSING FINANCE PARTY FOR THE AMOUNT
SO REIMBURSED.

31.5                     Exceptions


(A)                                      THIS CLAUSE 31 SHALL NOT APPLY TO THE
EXTENT THAT THE RECOVERING FINANCE PARTY WOULD NOT, AFTER MAKING ANY PAYMENT
PURSUANT TO THIS CLAUSE 31.5, HAVE A VALID AND ENFORCEABLE CLAIM AGAINST THE
RELEVANT OBLIGOR.


(B)                                     A RECOVERING FINANCE PARTY IS NOT
OBLIGED TO SHARE WITH ANY OTHER FINANCE PARTY ANY AMOUNT WHICH THE RECOVERING
FINANCE PARTY HAS RECEIVED OR RECOVERED AS A RESULT OF TAKING LEGAL OR
ARBITRATION PROCEEDINGS, IF:

(I)                        IT NOTIFIED THE OTHER FINANCE PARTY OF THE LEGAL OR
ARBITRATION PROCEEDINGS; AND

(II)                     THE OTHER FINANCE PARTY HAD AN OPPORTUNITY TO
PARTICIPATE IN THOSE LEGAL OR ARBITRATION PROCEEDINGS BUT DID NOT DO SO AS SOON
AS REASONABLY PRACTICABLE HAVING RECEIVED NOTICE OR DID NOT TAKE SEPARATE LEGAL
OR ARBITRATION PROCEEDINGS.

31.6                     Commitment Exchange following acceleration


(A)                                      FOR THE PURPOSES OF THIS CLAUSE 31.6 :

“Commitment Exchange” means the exchange of the Lenders’ interests in the
Commitments as provided for in paragraph (b) below.

“Dollar Equivalent” shall mean, at any time:

(a)                     with respect to any amount denominated in dollars, such
amount; and

(b)                    with respect any amounts denominated in any currency
other than dollars, the equivalent amount thereof in dollars as calculated by
the Facility Agent at the Agent’s Spot Rate of Exchange for the purchase of
dollars with such currency.

“Exchange Date” shall mean the first date after the Closing Date on which there
occurs:

(a)                     any event or circumstance set out in Clauses 26.6
(Insolvency), 26.7 (Insolvency proceedings) or 26.8 (Creditors’ process); or

(b)                    any action taken by the Facility Agent, or the Facility
is automatically accelerated pursuant to Clause 26.18 (Acceleration).

“Commitment Adjustment Percentage” shall mean, in relation to each Lender, a
fraction, expressed as a decimal, of which:

(a)                     the numerator shall be the aggregate Dollar Equivalent
of the Commitments of such Lender immediately prior to the Exchange Date; and

125


--------------------------------------------------------------------------------




(b)                    the denominator shall be the Dollar Equivalent of the
Total Commitments immediately prior to the Exchange Date.


(B)                                     ON THE EXCHANGE DATE, (I) THE LENDERS
SHALL AUTOMATICALLY AND WITHOUT FURTHER ACT BE DEEMED TO HAVE EXCHANGED
INTERESTS IN THE FACILITIES SUCH THAT, IN LIEU OF THE INTERESTS OF EACH LENDER
IN EACH FACILITY IN WHICH IT PARTICIPATES AS OF SUCH DATE, EACH LENDER SHALL OWN
AN INTEREST EQUAL TO SUCH LENDER’S COMMITMENT ADJUSTMENT PERCENTAGE IN EACH OF
FACILITY A1, FACILITY A2 AND THE REVOLVING FACILITY. EACH OF THE LENDERS AGREES
FROM TIME TO TIME TO EXECUTE AND DELIVER TO THE FACILITY AGENT ALL TRANSFER
CERTIFICATES AND DOCUMENTS AS THE FACILITY AGENT SHALL REASONABLY REQUEST TO
EVIDENCE AND CONFIRM THE RESPECTIVE INTERESTS AND OBLIGATIONS OF THE LENDERS
AFTER GIVING EFFECT TO THE COMMITMENT EXCHANGE, PROVIDED THAT THE FAILURE OF ANY
LENDER TO DELIVER ANY SUCH TRANSFER CERTIFICATE OR DOCUMENT SHALL NOT AFFECT THE
VALIDITY OR EFFECTIVENESS OF THE COMMITMENT EXCHANGE.

126


--------------------------------------------------------------------------------


SECTION 11

ADMINISTRATION


32.                           PAYMENT MECHANICS

32.1                     Payments to the Facility Agent


(A)                                      ON EACH DATE ON WHICH AN OBLIGOR OR A
LENDER IS REQUIRED TO MAKE A PAYMENT UNDER A FINANCE DOCUMENT, THAT OBLIGOR OR
LENDER SHALL MAKE THE SAME AVAILABLE TO THE FACILITY AGENT (UNLESS A CONTRARY
INDICATION APPEARS IN A FINANCE DOCUMENT) FOR VALUE ON THE DUE DATE AT THE TIME
AND IN SUCH FUNDS SPECIFIED BY THE FACILITY AGENT AS BEING CUSTOMARY AT THE TIME
FOR SETTLEMENT OF TRANSACTIONS IN THE RELEVANT CURRENCY IN THE PLACE OF PAYMENT.


(B)                                     PAYMENT SHALL BE MADE TO SUCH ACCOUNT IN
THE PRINCIPAL FINANCIAL CENTRE OF THE COUNTRY OF THAT CURRENCY (OR, IN RELATION
TO EURO, IN A PRINCIPAL FINANCIAL CENTRE IN A PARTICIPATING MEMBER STATE OR
LONDON) WITH SUCH BANK AS THE FACILITY AGENT SPECIFIES.

32.2                     Distributions by the Facility Agent

Each payment received by the Facility Agent under the Finance Documents for
another Party shall, subject to Clauses 32.3 (Distributions to an Obligor) and
32.4 (Clawback) below, be made available by the Facility Agent as soon as
practicable after receipt to the Party entitled to receive payment in accordance
with this Agreement (in the case of a Lender, for the account of its Facility
Office), to such account as that Party may notify to the Facility Agent by not
less than five Business Days’ notice with a bank in the principal financial
centre of the country of that currency (or, in relation to euro, in the
principal financial centre of a Participating Member State or London).

32.3                     Distributions to an Obligor

The Facility Agent may (with the consent of the Company or in accordance with
Clause 33 (Set Off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.

32.4                     Clawback


(A)                                      WHERE A SUM IS TO BE PAID TO THE
FACILITY AGENT UNDER THE FINANCE DOCUMENTS FOR ANOTHER PARTY, THE FACILITY AGENT
IS NOT OBLIGED TO PAY THAT SUM TO THAT OTHER PARTY (OR TO ENTER INTO OR PERFORM
ANY RELATED EXCHANGE CONTRACT) UNTIL IT HAS BEEN ABLE TO ESTABLISH TO ITS
SATISFACTION THAT IT HAS ACTUALLY RECEIVED THAT SUM.


(B)                                     IF THE FACILITY AGENT PAYS AN AMOUNT TO
ANOTHER PARTY AND IT PROVES TO BE THE CASE THAT THE FACILITY AGENT HAD NOT
ACTUALLY RECEIVED THAT AMOUNT, THEN THE PARTY TO WHOM THAT AMOUNT (OR THE
PROCEEDS OF ANY RELATED EXCHANGE CONTRACT) WAS PAID BY THE FACILITY AGENT SHALL
ON DEMAND REFUND THE SAME TO THE FACILITY AGENT TOGETHER WITH INTEREST ON THAT
AMOUNT FROM THE DATE OF PAYMENT TO THE DATE OF RECEIPT BY THE FACILITY AGENT,
CALCULATED BY THE FACILITY AGENT TO REFLECT ITS COST OF FUNDS.

127


--------------------------------------------------------------------------------




32.5                     Partial payments


(A)                                      IF THE FACILITY AGENT RECEIVES A
PAYMENT THAT IS INSUFFICIENT TO DISCHARGE ALL THE AMOUNTS THEN DUE AND PAYABLE
BY AN OBLIGOR UNDER THE FINANCE DOCUMENTS, THE FACILITY AGENT SHALL APPLY THAT
PAYMENT TOWARDS THE OBLIGATIONS OF THAT OBLIGOR UNDER THE FINANCE DOCUMENTS IN
THE FOLLOWING ORDER:

(I)                        FIRST, IN OR TOWARDS PAYMENT PRO RATA OF ANY UNPAID
FEES, COSTS AND EXPENSES OF THE FACILITY AGENT, THE ISSUING BANK, THE MANDATED
LEAD ARRANGERS UNDER THE FINANCE DOCUMENTS;

(II)                     SECOND, IN OR TOWARDS PAYMENT PRO RATA OF ANY ACCRUED
INTEREST, FEE OR COMMISSION DUE BUT UNPAID UNDER THIS AGREEMENT AND THE
ANCILLARY DOCUMENTS;

(III)                  THIRD, IN OR TOWARDS PAYMENT PRO RATA OF ANY PRINCIPAL
OUTSTANDINGS DUE BUT UNPAID UNDER THIS AGREEMENT AND THE ANCILLARY DOCUMENTS AND
ANY AMOUNT DUE BUT UNPAID UNDER CLAUSE 7.3 (CLAIMS UNDER A BANK GUARANTEE) AND
CLAUSE 7.4 (INDEMNITIES); AND

(IV)                 FOURTH, IN OR TOWARDS PAYMENT PRO RATA OF ANY OTHER SUM DUE
BUT UNPAID UNDER THE FINANCE DOCUMENTS.


(B)                                     THE FACILITY AGENT SHALL, IF SO DIRECTED
BY THE MAJORITY LENDERS, VARY THE ORDER SET OUT IN SUB-PARAGRAPHS (A)(II) TO
(IV) ABOVE.


(C)                                      PARAGRAPHS (A) AND (B) ABOVE WILL
OVERRIDE ANY APPROPRIATION MADE BY AN OBLIGOR.

32.6                     No set off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set off
or counterclaim, except in respect of claims of an Obligor which are either
undisputed between the relevant Finance Parties and that Obligor or which have
become subject to a final court judgement.

32.7                     Business Days


(A)                                      ANY PAYMENT OR REDUCTION WHICH IS DUE
TO BE MADE, OR AN INTEREST PERIOD WHICH WOULD OTHERWISE END, ON A DAY THAT IS
NOT A BUSINESS DAY SHALL BE MADE OR WILL END, AS THE CASE MAY BE, ON THE NEXT
BUSINESS DAY IN THE SAME CALENDAR MONTH (IF THERE IS ONE) OR THE PRECEDING
BUSINESS DAY (IF THERE IS NOT).


(B)                                     DURING ANY EXTENSION OF THE DUE DATE FOR
PAYMENT OF ANY PRINCIPAL OR AN UNPAID SUM UNDER THIS AGREEMENT INTEREST IS
PAYABLE ON THE PRINCIPAL AT THE RATE PAYABLE ON THE ORIGINAL DUE DATE.

32.8                     Currency of account


(A)                                      SUBJECT TO PARAGRAPHS (B) TO (F) BELOW,
THE BASE CURRENCY IS THE CURRENCY OF ACCOUNT AND PAYMENT FOR ANY SUM DUE FROM AN
OBLIGOR UNDER ANY FINANCE DOCUMENT.

128


--------------------------------------------------------------------------------





(B)                                     A REPAYMENT OF A UTILISATION OR UNPAID
SUM OR A PART OF A UTILISATION OR UNPAID SUM SHALL BE MADE IN THE CURRENCY IN
WHICH THAT UTILISATION OR UNPAID SUM IS DENOMINATED ON ITS DUE DATE.


(C)                                      EACH PAYMENT IN RESPECT OF A BANK
GUARANTEE (INCLUDING ANY CASH COVER IN RESPECT OF A BANK GUARANTEE) SHALL BE
MADE IN THE CURRENCY IN WHICH THAT BANK GUARANTEE IS DENOMINATED.


(D)                                     EACH PAYMENT OF INTEREST SHALL BE MADE
IN THE CURRENCY IN WHICH THE SUM IN RESPECT OF WHICH THE INTEREST IS PAYABLE WAS
DENOMINATED WHEN THAT INTEREST ACCRUED.


(E)                                      EACH PAYMENT IN RESPECT OF COSTS,
EXPENSES OR TAXES SHALL BE MADE IN THE CURRENCY IN WHICH THE COSTS, EXPENSES OR
TAXES ARE INCURRED.


(F)                                        ANY AMOUNT EXPRESSED TO BE PAYABLE IN
A CURRENCY OTHER THAN THE BASE CURRENCY SHALL BE PAID IN THAT OTHER CURRENCY.

32.9                     Change of currency


(A)                                      UNLESS OTHERWISE PROHIBITED BY LAW, IF
MORE THAN ONE CURRENCY OR CURRENCY UNIT ARE AT THE SAME TIME RECOGNISED BY THE
CENTRAL BANK OF ANY COUNTRY AS THE LAWFUL CURRENCY OF THAT COUNTRY, THEN:

(I)                        ANY REFERENCE IN THE FINANCE DOCUMENTS TO, AND ANY
OBLIGATIONS ARISING UNDER THE FINANCE DOCUMENTS IN, THE CURRENCY OF THAT COUNTRY
SHALL BE TRANSLATED INTO, OR PAID IN, THE CURRENCY OR CURRENCY UNIT OF THAT
COUNTRY DESIGNATED BY THE FACILITY AGENT (AFTER CONSULTATION WITH THE COMPANY);
AND

(II)                     ANY TRANSLATION FROM ONE CURRENCY OR CURRENCY UNIT TO
ANOTHER SHALL BE AT THE OFFICIAL RATE OF EXCHANGE RECOGNISED BY THE CENTRAL BANK
FOR THE CONVERSION OF THAT CURRENCY OR CURRENCY UNIT INTO THE OTHER, ROUNDED UP
OR DOWN BY THE FACILITY AGENT (ACTING REASONABLY).


(B)                                     IF A CHANGE IN ANY CURRENCY OF A COUNTRY
OCCURS, THIS AGREEMENT WILL, TO THE EXTENT THE FACILITY AGENT (ACTING REASONABLY
AND AFTER CONSULTATION WITH THE COMPANY) SPECIFIES TO BE NECESSARY, BE AMENDED
TO COMPLY WITH ANY GENERALLY ACCEPTED CONVENTIONS AND MARKET PRACTICE IN THE
RELEVANT INTERBANK MARKET AND OTHERWISE TO REFLECT THE CHANGE IN CURRENCY.

33.                           SET OFF

After the occurrence of an Event of Default, a Finance Party may set off any
matured obligation due from an Obligor under the Finance Documents against any
obligation owed by that Finance Party to that Obligor, regardless of the place
of payment, booking branch or currency of either obligation.  If the obligations
are in different currencies, the Finance Party may convert either obligation at
a market rate of exchange in its usual course of business for the purpose of the
set off.  That Finance Party shall promptly notify that Obligor of such set-off
or conversion.

129


--------------------------------------------------------------------------------




34.                           NOTICES

34.1                     Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

34.2                     Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:


(A)                                      IN THE CASE OF AN ORIGINAL OBLIGOR,
THAT IDENTIFIED WITH ITS NAME BELOW;


(B)                                     IN THE CASE OF EACH LENDER, THE ISSUING
BANK, EACH ANCILLARY LENDER OR ANY OTHER OBLIGOR, THAT NOTIFIED IN WRITING TO
THE FACILITY AGENT ON OR PRIOR TO THE DATE ON WHICH IT BECOMES A PARTY; AND


(C)                                      IN THE CASE OF THE FACILITY AGENT, THAT
IDENTIFIED WITH ITS NAME BELOW,

or any substitute address, fax number or department or officer as the Party may
notify to the Facility Agent (or the Facility Agent may notify to the other
Parties, if a change is made by the Facility Agent) by not less than five
Business Days’ notice.

34.3                     Delivery


(A)                                      ANY COMMUNICATION OR DOCUMENT MADE OR
DELIVERED BY ONE PERSON TO ANOTHER UNDER OR IN CONNECTION WITH THE FINANCE
DOCUMENTS WILL ONLY BE EFFECTIVE:

(I)                        IF BY WAY OF FAX, WHEN RECEIVED IN LEGIBLE FORM; OR

(II)                     IF BY WAY OF LETTER, WHEN IT HAS BEEN LEFT AT THE
RELEVANT ADDRESS OR FIVE BUSINESS DAYS AFTER BEING DEPOSITED IN THE POST POSTAGE
PREPAID IN AN ENVELOPE ADDRESSED TO IT AT THAT ADDRESS,

and, if a particular department or officer is specified as part of its address
details provided under Clause 34.2 (Addresses), if addressed to that department
or officer.


(B)                                     ANY COMMUNICATION OR DOCUMENT TO BE MADE
OR DELIVERED TO THE FACILITY AGENT WILL BE EFFECTIVE ONLY WHEN ACTUALLY RECEIVED
BY THE FACILITY AGENT AND THEN ONLY IF IT IS EXPRESSLY MARKED FOR THE ATTENTION
OF THE DEPARTMENT OR OFFICER IDENTIFIED WITH THE FACILITY AGENT’S SIGNATURE
BELOW (OR ANY SUBSTITUTE DEPARTMENT OR OFFICER AS THE FACILITY AGENT SHALL
SPECIFY FOR THIS PURPOSE).


(C)                                      ALL NOTICES FROM OR TO AN OBLIGOR SHALL
BE SENT THROUGH THE FACILITY AGENT.  THE COMPANY MAY MAKE AND/OR DELIVER AS
AGENT OF EACH OBLIGOR NOTICES AND/OR REQUESTS ON BEHALF OF EACH OBLIGOR.


(D)                                     ANY COMMUNICATION OR DOCUMENT MADE OR
DELIVERED TO THE COMPANY IN ACCORDANCE WITH THIS CLAUSE 34.3 WILL BE DEEMED TO
HAVE BEEN MADE OR DELIVERED TO EACH OF THE OBLIGORS.

130


--------------------------------------------------------------------------------




34.4                     Notification of address and fax number

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 34.2 (Addresses) or changing its own
address or fax number, the Facility Agent shall notify the other Parties.

34.5                     Electronic communication


(A)                                      ANY COMMUNICATION TO BE MADE BETWEEN
THE FACILITY AGENT AND A LENDER UNDER OR IN CONNECTION WITH THE FINANCE
DOCUMENTS MAY BE MADE BY ELECTRONIC MAIL OR OTHER ELECTRONIC MEANS, IF THE
FACILITY AGENT AND THE RELEVANT LENDER:

(I)                        AGREE THAT, UNLESS AND UNTIL NOTIFIED TO THE
CONTRARY, THIS IS TO BE AN ACCEPTED FORM OF COMMUNICATION;

(II)                     NOTIFY EACH OTHER IN WRITING OF THEIR ELECTRONIC MAIL
ADDRESS AND/OR ANY OTHER INFORMATION REQUIRED TO ENABLE THE SENDING AND RECEIPT
OF INFORMATION BY THAT MEANS; AND

(III)                  NOTIFY EACH OTHER OF ANY CHANGE TO THEIR ADDRESS OR ANY
OTHER SUCH INFORMATION SUPPLIED BY THEM.


(B)                                     ANY ELECTRONIC COMMUNICATION MADE
BETWEEN THE FACILITY AGENT AND A LENDER WILL BE EFFECTIVE ONLY WHEN ACTUALLY
RECEIVED IN READABLE FORM AND IN THE CASE OF ANY ELECTRONIC COMMUNICATION MADE
BY A LENDER TO THE FACILITY AGENT ONLY IF IT IS ADDRESSED IN SUCH A MANNER AS
THE FACILITY AGENT SHALL SPECIFY FOR THIS PURPOSE.

34.6                     English language


(A)                                      ANY NOTICE GIVEN UNDER OR IN CONNECTION
WITH ANY FINANCE DOCUMENT MUST BE IN ENGLISH.


(B)                                     ALL OTHER DOCUMENTS REQUIRED TO BE
PROVIDED UNDER OR IN CONNECTION WITH ANY FINANCE DOCUMENT MUST BE:

(I)                        IN ENGLISH; OR

(II)                     IF NOT IN ENGLISH, AND IF SO REQUIRED BY THE FACILITY
AGENT, ACCOMPANIED BY A CERTIFIED ENGLISH TRANSLATION AND, IN THIS CASE, THE
ENGLISH TRANSLATION WILL PREVAIL UNLESS THE DOCUMENT IS A CONSTITUTIONAL,
STATUTORY OR OTHER OFFICIAL DOCUMENT.

34.7                     Use of Websites


(A)                                      A PARTY (OTHER THAN A FINANCE PARTY)
MAY SATISFY ITS OBLIGATION UNDER THIS AGREEMENT TO DELIVER ANY INFORMATION IN
RELATION TO THOSE LENDERS (THE “WEBSITE LENDERS”) WHO ACCEPT THIS METHOD OF
COMMUNICATION BY POSTING THIS INFORMATION ONTO AN ELECTRONIC WEBSITE DESIGNATED
BY THE COMPANY AND THE FACILITY AGENT (THE “DESIGNATED WEBSITE”) IF:

(I)                        THE FACILITY AGENT EXPRESSLY AGREES (AFTER
CONSULTATION WITH EACH OF THE LENDERS) THAT IT WILL ACCEPT COMMUNICATION OF THE
INFORMATION BY THIS METHOD;

131


--------------------------------------------------------------------------------




(II)                     BOTH THE COMPANY AND THE FACILITY AGENT ARE AWARE OF
THE ADDRESS OF AND ANY RELEVANT PASSWORD SPECIFICATIONS FOR THE DESIGNATED
WEBSITE; AND

(III)                  THE INFORMATION IS IN A FORMAT PREVIOUSLY AGREED BETWEEN
THE COMPANY AND THE FACILITY AGENT.

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Facility Agent shall notify the Company
accordingly and the Company shall supply the information to the Facility Agent
(in sufficient copies for each Paper Form Lender) in paper form.  In any event
the Company shall supply the Facility Agent with at least one copy in paper form
of any information required to be provided by it.


(B)                                     THE FACILITY AGENT SHALL SUPPLY EACH
WEBSITE LENDER WITH THE ADDRESS OF AND ANY RELEVANT PASSWORD SPECIFICATIONS FOR
THE DESIGNATED WEBSITE FOLLOWING DESIGNATION OF THAT WEBSITE BY THE COMPANY AND
THE FACILITY AGENT.


(C)                                      THE COMPANY SHALL PROMPTLY UPON
BECOMING AWARE OF ITS OCCURRENCE NOTIFY THE FACILITY AGENT IF:

(I)                        THE DESIGNATED WEBSITE CANNOT BE ACCESSED DUE TO
TECHNICAL FAILURE;

(II)                     THE PASSWORD SPECIFICATIONS FOR THE DESIGNATED WEBSITE
CHANGE;

(III)                  ANY NEW INFORMATION WHICH IS REQUIRED TO BE PROVIDED
UNDER THIS AGREEMENT IS POSTED ONTO THE DESIGNATED WEBSITE;

(IV)                 ANY EXISTING INFORMATION WHICH HAS BEEN PROVIDED UNDER THIS
AGREEMENT AND POSTED ONTO THE DESIGNATED WEBSITE IS AMENDED; OR

(V)                    THE COMPANY BECOMES AWARE THAT THE DESIGNATED WEBSITE OR
ANY INFORMATION POSTED ONTO THE DESIGNATED WEBSITE IS OR HAS BEEN INFECTED BY
ANY ELECTRONIC VIRUS OR SIMILAR SOFTWARE.

If the Company notifies the Facility Agent under sub-paragraphs (c)(i) or (c)(v)
above, all information to be provided by the Company under this Agreement after
the date of that notice shall be supplied in paper form unless and until the
Facility Agent and each Website Lender is satisfied that the circumstances
giving rise to the notification are no longer continuing.


(D)                                     ANY WEBSITE LENDER MAY REQUEST, THROUGH
THE FACILITY AGENT, ONE PAPER COPY OF ANY INFORMATION REQUIRED TO BE PROVIDED
UNDER THIS AGREEMENT WHICH IS POSTED ONTO THE DESIGNATED WEBSITE. THE COMPANY
SHALL COMPLY WITH ANY SUCH REQUEST WITHIN TEN BUSINESS DAYS.

35.                           CALCULATIONS AND CERTIFICATES

35.1                     Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

132


--------------------------------------------------------------------------------




35.2                     Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document and by a Issuing Bank as to the amount paid out by that
Issuing Bank in respect of any Bank Guarantee is, in the absence of manifest
error, conclusive evidence of the matters to which it relates.

35.3                     Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

36.                           PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.  The illegal,
invalid or unenforceable provision shall be deemed replaced by such provision
reflecting the same commercial intent of the parties which provision shall be
legal, valid and enforceable in the relevant jurisdiction.

37.                           REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party or Finance Party, any right or remedy under the Finance Documents shall
operate as a waiver, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy.  The rights and remedies provided in this Agreement are cumulative
and not exclusive of any rights or remedies provided by law.

38.                           AMENDMENTS AND WAIVERS

38.1                     Required consents


(A)                                      SUBJECT TO CLAUSE 38.2 (EXCEPTIONS) ANY
TERM OF THE FINANCE DOCUMENTS MAY BE AMENDED OR WAIVED ONLY WITH THE CONSENT OF
THE MAJORITY LENDERS (SAVE THAT AMENDMENTS IN ANY FINANCE DOCUMENT WHICH ARE
SOLELY REQUIRED TO GIVE EFFECT TO AN ACT OR CIRCUMSTANCE WHICH IS PERMITTED BY
THE FINANCE DOCUMENTS MAY BE MADE BY THE FACILITY AGENT WITHOUT REFERENCE TO THE
MAJORITY LENDERS) AND THE COMPANY AND ANY SUCH AMENDMENT OR WAIVER WILL BE
BINDING ON ALL PARTIES.


(B)                                     THE FACILITY AGENT MAY EFFECT, ON BEHALF
OF ANY FINANCE PARTY, ANY AMENDMENT OR WAIVER PERMITTED BY THIS CLAUSE 38.


(C)                                      THE COMPANY MAY EFFECT, AS AGENT OF
EACH MEMBER OF THE GROUP, ANY AMENDMENT OR WAIVER PERMITTED BY THIS CLAUSE 38. 
FOR THIS PURPOSE, THE COMPANY IS RELEASED FROM THE RESTRICTIONS OF SECTION 181
OF THE GERMAN CIVIL CODE.

133


--------------------------------------------------------------------------------




38.2                     Exceptions


(A)                                      AN AMENDMENT OR WAIVER THAT HAS THE
EFFECT OF CHANGING OR WHICH RELATES TO:

(I)                        THE MANNER IN WHICH THE PROCEEDS OF ENFORCEMENT OF A
GUARANTEE ARE DISTRIBUTED TO THE LENDERS;

(II)                     ANY PROVISION WHICH EXPRESSLY REQUIRES THE CONSENT OF
THE SUPER-MAJORITY LENDERS;

(III)                  A CHANGE TO THE GUARANTORS OTHER THAN IN ACCORDANCE WITH
CLAUSE 28 (CHANGES TO THE OBLIGORS);

(IV)                 A CHANGE TO THE BORROWERS OTHER THAN IN ACCORDANCE WITH
CLAUSE 28 (CHANGES TO THE OBLIGORS);

shall not be made without the prior consent of the Super Majority Lenders.


(B)                                     AN AMENDMENT OR WAIVER THAT HAS THE
EFFECT OF CHANGING OR WHICH RELATES TO:

(I)                        ANY EXTENSION TO THE DATE OF PAYMENT OF ANY AMOUNT
UNDER THE FINANCE DOCUMENTS DUE TO A LENDER (OTHER THAN IN RESPECT OF
PREPAYMENTS OF DISPOSAL PROCEEDS UNDER CLAUSE 11.9 (DISPOSAL PROCEEDS) WHICH
SHALL REQUIRE ONLY THE CONSENT OF THE MAJORITY LENDERS;

(II)                     ANY INCREASE IN, OR AN EXTENSION OF, ANY COMMITMENT OF
A LENDER;

(III)                  ANY ADDITION OF ANY COMMITMENT FROM A NEW LENDER;

(IV)                 A REDUCTION IN THE MARGIN OR A REDUCTION IN THE AMOUNT OF
ANY PAYMENT OF PRINCIPAL, INTEREST, FEES OR COMMISSION PAYABLE TO A LENDER;

(V)                    A CHANGE IN CURRENCY OF PAYMENT OF ANY AMOUNT UNDER THE
FINANCE DOCUMENTS,

shall not be made without the prior consent of the Majority Lender including all
of the directly affected Lenders.


(C)                                      AN AMENDMENT OR WAIVER THAT HAS THE
EFFECT OF CHANGING OR WHICH RELATES TO:

(I)                        THE DEFINITION OF “MAJORITY LENDERS” OR “SUPER
MAJORITY LENDERS” IN CLAUSE 1.1 (DEFINITIONS);

(II)                     CLAUSE 2.4 (FINANCE PARTIES RIGHTS AND OBLIGATIONS),
CLAUSE 27 (CHANGES TO THE LENDERS) OR THIS CLAUSE 38; OR

(III)                  ANY PROVISION WHICH EXPRESSLY REQUIRES THE CONSENT OF ALL
THE LENDERS,

shall not be made without the prior consent of all the Lenders.


(D)                                     AN AMENDMENT OR WAIVER THAT HAS THE
EFFECT OF CHANGING OR WHICH RELATES TO THE REDENOMINATION INTO ANOTHER CURRENCY
OF ANY COMMITMENT OF A LENDER SHALL NOT BE MADE WITHOUT THE PRIOR CONSENT OF
SUCH LENDER.

134


--------------------------------------------------------------------------------





(E)                                      ANY INCREASE IN THE COMMITMENTS BY WAY
OF A PERSON WHO IS NOT A LENDER AS AT THE DATE IMMEDIATELY PRIOR TO SUCH
INCREASE AGREEING TO BECOME A LENDER SHALL REQUIRE THE CONSENT OF THE MAJORITY
LENDERS ONLY.


(F)                                        AN AMENDMENT OR WAIVER WHICH RELATES
TO THE RIGHTS OR OBLIGATIONS OF THE FACILITY AGENT, THE MANDATED LEAD ARRANGERS,
THE ISSUING BANK, OR ANY ANCILLARY LENDER MAY NOT BE EFFECTED WITHOUT THE
CONSENT OF THE FACILITY AGENT, THE MANDATED LEAD ARRANGERS, THE ISSUING BANK OR
THE ANCILLARY LENDERS AT SUCH TIME.

38.3                     Deemed Response

If a Lender does not respond to a request from the Company for an amendment or
waiver to consent within 10 Business Days (or, upon the Facility Agent
requesting, due to the complexity or materiality of the matters concerned, 15
Business Days or such longer period agreed by the Facility Agent and the
Company) such Lender shall be deemed to have voted in favour of the relevant
request.

38.4                     Replacement of Lender


(A)                                      IF AT ANY TIME:

(I)                        ANY LENDER BECOMES A NON-CONSENTING LENDER (AS
DEFINED IN PARAGRAPH (C) BELOW); OR

(II)                     AN OBLIGOR BECOMES OBLIGED TO REPAY ANY AMOUNT IN
ACCORDANCE WITH CLAUSE 11.1 (ILLEGALITY OF A LENDER) OR TO PAY ADDITIONAL
AMOUNTS PURSUANT TO CLAUSE 16.2 (TAX GROSS-UP) OR CLAUSE 17 (INCREASED COSTS) TO
ANY LENDER IN EXCESS OF AMOUNTS PAYABLE TO THE OTHER LENDERS GENERALLY,

then the Company may, on 5 Business Days prior written notice to the Facility
Agent and such Lender, replace such Lender by requiring such Lender to (and such
Lender shall) transfer pursuant to Clause 27 (Changes to the Lenders) all (and
not part only) of its rights and obligations under this Agreement to a Lender or
other bank or financial institution (a “Replacement Lender”) selected by the
Company, and which is acceptable to the Facility Agent (acting reasonably) and
(in the case of any transfer of a Revolving Commitment) the Issuing Bank, which
confirms its willingness to assume and does assume all the obligations of the
transferring Lender (including the assumption of the transferring Lender’s
participations on the same basis as the transferring Lender) for a purchase
price in cash payable at the time of transfer equal to the outstanding principal
amount of such Lender’s participation in the outstanding Loans and/or Bank
Guarantees and all accrued interest (and any breakage costs) and fees and other
amounts payable thereunder.


(B)                                     THE REPLACEMENT OF A LENDER PURSUANT TO
THIS CLAUSE SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS:

(I)                        THE COMPANY SHALL HAVE NO RIGHT TO REPLACE THE
FACILITY AGENT IN ITS ROLE AS SUCH;

135


--------------------------------------------------------------------------------




(II)                     NEITHER THE FACILITY AGENT NOR THE LENDER TO BE
REPLACED UNDER THIS CLAUSE SHALL HAVE ANY OBLIGATION TO THE COMPANY TO FIND A
REPLACEMENT LENDER;

(III)                  IN THE EVENT OF A REPLACEMENT OF A NON-CONSENTING LENDER
SUCH REPLACEMENT MUST TAKE PLACE NO LATER THAN 90 DAYS AFTER THE DATE THE
NON-CONSENTING LENDER NOTIFIED THE COMPANY AND THE FACILITY AGENT OF ITS FAILURE
OR REFUSAL TO AGREE TO ANY CONSENT, WAIVER OR AMENDMENT TO THE FINANCE DOCUMENTS
REQUESTED BY THE COMPANY; AND

(IV)                 IN NO EVENT SHALL THE LENDER TO BE REPLACED UNDER THIS
CLAUSE BE REQUIRED TO PAY OR SURRENDER TO SUCH REPLACEMENT LENDER ANY OF THE
FEES RECEIVED BY SUCH LENDER PURSUANT TO THE FINANCE DOCUMENTS.


(C)                                      IF:

(I)                        THE COMPANY OR THE FACILITY AGENT (AT THE REQUEST OF
THE COMPANY) HAS REQUESTED THE LENDERS TO CONSENT TO A WAIVER OR AMENDMENT OF
ANY PROVISIONS OF THE FINANCE DOCUMENTS;

(II)                     THE WAIVER OR AMENDMENT IN QUESTION REQUIRES THE
CONSENT OF ALL THE LENDERS OR ALL THE LENDERS IN A PARTICULAR FACILITY OR THE
SUPER MAJORITY LENDERS; AND

(III)                  THE MAJORITY LENDERS (OR THE MAJORITY LENDERS ON THE
BASIS ONLY OF THE PARTICULAR FACILITY CONCERNED) HAVE CONSENTED TO SUCH WAIVER
OR AMENDMENT,

then any Lender who does not and continues not to agree to such waiver or
amendment shall be deemed to be a “Non-Consenting Lender”.

39.                           COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

40.                           USA PATRIOT ACT

Each Lender hereby notifies each Obligor that pursuant to the requirements of
the USA Patriot Act, such Lender is required to obtain, verify and record
information that identifies such Obligor, which information includes the name
and address of such Obligor and other information that will allow such Lender to
identify such Obligor in accordance with the USA Patriot Act.

136


--------------------------------------------------------------------------------




SECTION 12

GOVERNING LAW AND ENFORCEMENT

41.                           GOVERNING LAW

This Agreement is governed by English law.

42.                           ENFORCEMENT

42.1                     Jurisdiction of English Courts


(A)                                      THE COURTS OF ENGLAND HAVE EXCLUSIVE
JURISDICTION TO SETTLE ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT (INCLUDING A DISPUTE REGARDING THE EXISTENCE, VALIDITY OR TERMINATION
OF THIS AGREEMENT) (A “DISPUTE”).


(B)                                     THE PARTIES AGREE THAT THE COURTS OF
ENGLAND ARE THE MOST APPROPRIATE AND CONVENIENT COURTS TO SETTLE DISPUTES AND
ACCORDINGLY NO PARTY WILL ARGUE TO THE CONTRARY.


(C)                                      THIS CLAUSE 42.1 IS FOR THE BENEFIT OF
THE FINANCE PARTIES AND FINANCE PARTIES ONLY.  AS A RESULT, NO FINANCE PARTY OR
FINANCE PARTY SHALL BE PREVENTED FROM TAKING PROCEEDINGS RELATING TO A DISPUTE
IN ANY OTHER COURTS WITH JURISDICTION.  TO THE EXTENT ALLOWED BY LAW, THE
FINANCE PARTIES AND FINANCE PARTIES MAY TAKE CONCURRENT PROCEEDINGS IN ANY
NUMBER OF JURISDICTIONS.

42.2                     Service of process

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England):


(A)                                      IRREVOCABLY APPOINTS LAW DEBENTURE
CORPORATE SERVICES LTD. OR SUCH OTHER PERSON AS SUCH OBLIGOR MAY NOTIFY TO THE
FACILITY AGENT AS ITS AGENT FOR SERVICE OF PROCESS IN RELATION TO ANY
PROCEEDINGS BEFORE THE ENGLISH COURTS IN CONNECTION WITH ANY FINANCE DOCUMENT;
AND


(B)                                     AGREES THAT FAILURE BY A PROCESS AGENT
TO NOTIFY THE RELEVANT OBLIGOR OF THE PROCESS WILL NOT INVALIDATE THE
PROCEEDINGS CONCERNED.

43.                           WAIVER OF JURY TRIAL

EACH OF THE PARTIES TO THIS AGREEMENT AGREES TO WAIVE IRREVOCABLY ITS RIGHTS TO
A JURY TRIAL OF ANY CLAIM BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE DOCUMENTS REFERRED TO IN THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN
THIS AGREEMENT.  This waiver is intended to apply to all Disputes.  Each party
acknowledges that (a) this waiver is a material inducement to enter into this
Agreement, (b) it has already relied on this waiver in entering into this
Agreement and (c) it will continue to rely on this waiver in future dealings. 
Each party represents that it has reviewed this waiver with its legal advisers
and that it knowingly and voluntarily waives its jury trial rights after
consultation with its legal advisers.  In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

137


--------------------------------------------------------------------------------




This Agreement has been entered into on the date stated at the beginning of this
Agreement.

138


--------------------------------------------------------------------------------




SCHEDULE 1
THE ORIGINAL LENDER

Original Lender

 

Facility A1
Commitment

 

Facility A2 
Commitment

 

Revolving 
Commitment

 

 

 

USD

 

Euro

 

USD

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

75,000,000

 

137,500,000

 

75,000,000

 

UBS Limited

 

75,000,000

 

137,500,000

 

75,000,000

 

TOTAL

 

150,000,000

 

275,000,000

 

150,000,000

 

 

139


--------------------------------------------------------------------------------




SCHEDULE 2
CONDITIONS PRECEDENT

Part I
Conditions Precedent to Delivery of a Utilisation Request

1.                                 Obligors

(a)                                      A copy of the constitutional documents
of each party (other than a Finance Party) to a Finance Document, including for
any company whose Relevant Jurisdiction is Germany officially certified, recent
and up-to-date commercial register extracts (beglaubigter Handelsregisterauszug)
and articles of association or, in the case of partnerships, uncertified, recent
and up-to-date partnership agreements.

(b)                                     A copy of a resolution of the board of
directors and/or shareholders resolution of each party to a Finance Document
(other than a Finance Party):

(i)                        approving the terms of, and the transactions
contemplated by, the Finance Documents to which it is a party and resolving that
it execute the Finance Documents to which it is a party;

(i)                        authorising a specified person or persons to execute
the Finance Documents to which it is a party on its behalf; and

(ii)                     authorising a specified person or persons, on its
behalf, to sign and/or despatch all documents and notices (including, if
relevant, any Utilisation Request and Selection Notice) to be signed and/or
despatched by it under or in connection with the Finance Documents to which it
is a party.

(c)                                      A specimen of the signature of each
person authorised by the resolution referred to in paragraph (b) above in
relation to the Finance Documents.

(d)                                     A certificate of an authorised signatory
of the relevant party certifying that each copy document relating to it
specified in this Part I of Schedule 2 is correct, complete and in full force
and effect as at a date no earlier than the date of this Agreement.

(e)                                      A copy of a good standing certificate
(including to the extent available verification of franchise or similar tax
status) with respect to each U.S. Obligor, issued as of a recent date by the
Secretary of State or other appropriate official of each U.S. Obligor’s
jurisdiction of incorporation or organisation.

2.                                 Finance Documents

(a)                                      This Agreement executed by the members
of the Group party to this Agreement.

(b)                                     The Fee Letters executed by the Company.

140


--------------------------------------------------------------------------------




(c)                                      A copy of the Funds Flow Statement.

3.                                 Other Documents and Evidence

(a)                                      Evidence of compliance with all of the
Facility Agent’s customary “know your customer” or similar checks under all
applicable laws and regulations.

(b)                                     Acceptance of service of process in
relation to any proceedings before the English courts in connection with any
Finance Document.

(c)                                      The Structure Memorandum in a form
agreed by the Company and the Facility Agent (acting reasonably) and the
reliance letter related thereto detailing the proposed movement of funds on and
before the Closing Date.

(d)                                     The Business Plan.

(e)                                      A certificate of the Chief Financial
Officer of each U.S. Obligor stating that the respective company is Solvent
after giving effect to the initial Loans, the application of the proceeds of the
Loans in accordance with Clause 3 and the payment of all estimated legal,
accounting and other fees related to this Agreement and the consummation of the
other transactions contemplated by this Agreement.  For purposes of this
certificate, “Solvent” means with respect to such U.S. Obligor on any date of
determination that (a) the fair value of the property of such person is greater
than the total amount of liabilities (including contingent and unliquidated
liabilities) of such person; (b) the present fair saleable value of the assets
of such person is not less than the amount which will be required to pay the
probable liability of such person on its debts as they become absolute and
mature; (c) such person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such person’s ability to pay as such debts and
liabilities mature; and (d) such person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such person’s property would constitute unreasonably small capital.  In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual and matured liability.

Part IA
Conditions Precedent to Drawdown

1.                                 Finance Documents

An executed copy of the Subordination Agreement.

2.                                 Legal Opinions

The following legal opinions, each addressed to the Facility Agent and the
Lenders.

141


--------------------------------------------------------------------------------




(a)                                      A legal opinion of Clifford Chance LLP,
legal advisers to the Mandated Lead Arranger and the Facility Agent as to
English law.

(b)                                     A legal opinion of Clifford Chance
Partnerschaftgesellschaft, legal advisers to the Mandated Lead Arranger and the
Facility Agent as to German law.

(c)                                      A legal opinion of Kirkland and Ellis
legal advisors to the Company as to US law.

3.                                 Other Documents and Evidence

(a)                                      A letter addressed to the Company from
the facility agents under the Existing Senior Facility Agreement and the
Existing Mezzanine Facility Agreement confirming that any Financial Indebtedness
outstanding under the Existing Senior Facility Agreement and/or the Existing
Mezzanine Facility Agreement will be discharged in full immediately upon the
Closing Date, it being understood that the signed version of such letter will be
available on the date of the first Utilisation and immediately prior thereto,
but will be held in escrow until the Closing Date has occurred.

(b)                                     Evidence of payment of fees, costs and
expenses (to be deducted from drawdown, subject to delivery and agreement being
reach in relation to invoices for costs and expenses).

(c)                                      Delivery of a Utilisation Request.

142


--------------------------------------------------------------------------------




Part II
Conditions Precedent required to be delivered by an Additional Obligor

1.                                 An Accession Letter executed by the
Additional Obligor and the Company.

2.                                 A copy of the constitutional documents of the
Additional Obligor.

4.                                 A copy of a good standing certificate
(including to the extent available verification of franchise or similar tax
status) with respect to each Additional Obligor whose jurisdiction of
organization is a state of the U.S. or the District of Columbia, issued as of a
recent date by the Secretary of State or other appropriate official of such
Additional Obligor’s jurisdiction of incorporation or organisation.

3.                                 A copy of a resolution of the board of
directors and/or shareholders of the Additional Obligor:

(a)                                      approving the terms of, and the
transactions contemplated by, the Accession Letter and the Finance Documents and
resolving that it execute the Accession Letter and any other Finance Document to
which it is a party;

(b)                                     authorising a specified person or
persons to execute the Accession Letter and other Finance Documents on its
behalf; and

(c)                                      authorising a specified person or
persons, on its behalf, to sign and/or despatch all other documents and notices
(including, in relation to an Additional Borrower, any Utilisation Request or
Selection Notice) to be signed and/or despatched by it under or in connection
with the Finance Documents to which it is a party; and

(d)                                     authorising the Company to act as its
agent in connection with the Finance Documents.

5.                                 A specimen of the signature of each person
authorised by the resolution referred to in paragraph 3 above.

6.                                 With respect to any Additional Obligor whose
Relevant Jurisdiction is not Germany, a certificate of the Additional Obligor
(signed by a director or other authorised signatory) confirming that borrowing
or guaranteeing or securing, as appropriate, the Total Commitments would not
cause any borrowing, guarantee, security or similar limit binding on it to be
exceeded.

7.                                 A certificate of an authorised signatory of
the Additional Obligor certifying that each copy document listed in this Part II
of Schedule 2 is correct, complete and in full force and effect as at a date no
earlier than the date of the Accession Letter.

8.                                 The latest financial statements of the
Additional Obligor, audited, if available.

9.                                 The following legal opinions on the Accession
Letter, each addressed to the Facility Agent and the Lenders:

143


--------------------------------------------------------------------------------




(a)                                      A legal opinion of the legal advisers
to the Facility Agent in England, as to English law in the form distributed to
the Facility Agent prior to signing the Accession Letter.

(b)                                     If the Additional Obligor is
incorporated in a jurisdiction other than England or executing a Finance
Document which is governed by a law other than English law, a legal opinion of
the legal advisers to the Facility Agent in the jurisdiction of incorporation of
that Additional Obligor or, as the case may be, the jurisdiction of the
governing law of that Finance Document (the “Relevant Jurisdiction”) as to the
law of the Relevant Jurisdiction and in the form distributed to the Facility
Agent prior to signing the Accession Letter.

(c)                                      A legal opinion of [•], legal advisers
to the Additional Obligor on matters of U.S. law, substantially in the form
distributed to the Lenders prior to signing the Accession Letter.

10.                           If the proposed Additional Obligor is incorporated
in a jurisdiction other than England, evidence that the process agent specified
in Clause 42.2 (Service of process), if not the Company, has accepted its
appointment in relation to the proposed Additional Obligor.

11.                           An accession memorandum to the Subordination
Agreement executed by the Additional Obligor.

12.

(a)                                      If the Additional Obligor is
incorporated in England and Wales or Scotland:

(i)                        Either a letter from the Company to the Facility
Agent (attaching supporting evidence from the Company’s English Solicitors)
confirming that the Additional Obligor is not prohibited by Section 151 of the
Companies Act 1985 from entering into the Finance Documents; and/or

(ii)                     evidence that the Additional Obligor has done all that
is necessary (including, without limitation, by re registering as a private
company) to follow the procedures set out in Sections 151 to 158 of the
Companies Act 1985 in order to enable that Additional Obligor to enter into the
Finance Documents and perform its obligations under the Finance Documents.  The
following documentary evidence shall be supplied: a copy of the statutory
declarations and annexed auditors reports, board resolutions, shareholders
resolutions (if applicable), a certificate of that Additional Obligor listing
all directors at the time the statutory declarations are made and a non
statutory comfort letter from its auditors regarding its net asset position. 
The copy documents shall be certified by an authorised signatory of the
Additional Obligor as correct, complete and in full force and effect at a date
no earlier than the date of the Accession Letter.

(b)                                     If the Additional Obligor is not
incorporated in any country other England and Wales, such documentary evidence
as legal counsel to the Facility Agent may require, that such Additional Obligor
has complied with any law in its jurisdiction relating to financial assistance
or analogous process.

144


--------------------------------------------------------------------------------




13.                           A copy of any other Authorisation or other
document, opinion or assurance which the Facility Agent considers to be
necessary in connection with the entry into and performance of the transactions
contemplated by the Accession Letter and each Finance Document to which the
Additional Obligor is a party or for the validity and enforceability of any
Finance Document created or intended to be created by the Additional Obligor.

14.                           A certificate of the Chief Financial Officer of
each Additional Obligor whose jurisdiction of organisation is a state of the
U.S. or the District of Columbia stating that the respective company is Solvent
after giving effect to the initial Loans, the application of the proceeds of the
Loans in accordance with Clause 3 and the payment of all estimated legal,
accounting and other fees related to this Agreement and the consummation of the
other transactions contemplated by this Agreement.  For purposes of this
certificate, “Solvent” means with respect to such Additional Obligor on any date
of determination that (a) the fair value of the property of such person is
greater than the total amount of liabilities (including contingent and
unliquidated liabilities) of such person; (b) the present fair saleable value of
the assets of such person is not less than the amount which will be required to
pay the probably liability of such person on its debts as they become absolute
and mature; (c) such person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such person’s ability to pay as such
debts and liabilities mature; and (d) such person is not engaged in a business
or transaction, and is not about to engage in a business or transaction, for
which such person’s property would constitute unreasonably small capital.  In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual and matured liability.

145


--------------------------------------------------------------------------------




SCHEDULE 3
REQUESTS

Part IA
Utilisation Request
Loans

From:      [Borrower]

To:          [Facility Agent]

Dated:

Dear Sirs

[Company] – [·] Senior Facilities Agreement
dated [·] (the “Facilities Agreement”)

1.

 

[We wish a Loan to be made on the following terms:

 

 

 

 

 

 

 

(a)

Borrower:

 

[·]

 

 

 

 

 

 

 

 

(b)

Proposed Utilisation Date:

 

[·] (or, if that is not a Business Day, the next Business Day)

 

 

 

 

 

 

 

 

(c)

Facility to be utilised:

 

[Facility A1]/[Facility A2] [Revolving Facility]]

 

 

 

 

 

 

 

 

(d)

Currency of Loan:

 

[·]

 

 

 

 

 

 

 

 

(e)

Amount:

 

[·] or, if less, the Available Facility

 

 

 

 

 

 

 

 

(f)

Interest Period:

 

[·]

 

 

 

 

 

 

2.

 

We confirm on behalf of each Obligor and the Company that each condition
specified in Clause 4.2 (Further Conditions Precedent) [in conjunction with
Clause 4.3 (Certain Funds)] * is satisfied on the date of this Utilisation
Request.

 

 

 

 

 

3.

 

[The proceeds of this Loan should be credited to [account]].

 

 

 

 

 

4.

 

This Utilisation Request is irrevocable.

 

 

 

 

 

 

 

5.

 

Terms used in this Request which are not defined in this Request but are defined
in the Facilities Agreement shall have the meaning given to those terms in the
Facilities Agreement.

 

Yours faithfully

 

 

 

 

 

 

 

 

 

 

 

[insert name of Borrower]

 

 

--------------------------------------------------------------------------------

*              To be used for first Utilisation

146


--------------------------------------------------------------------------------


Part IB
Utilisation Request
Bank Guarantees

From:                  [Borrower]

To:                              [Facility Agent]

Dated:

Dear Sirs

[Company]   [•] Senior Facilities Agreement

dated [•] (the “Facilities Agreement”)

1.                                 We wish to arrange for a Bank Guarantee to be
[issued]/[renewed] by the Issuing Bank on the following terms:

(a)

 

Borrower:

 

[•]

 

 

 

 

 

(b)

 

Proposed Utilisation Date:

 

[•] (or, if that is not a Business Day, the next Business Day)

 

 

 

 

 

(c)

 

Facility to be utilised:

 

Revolving Facility

 

 

 

 

 

(d)

 

Currency of Bank Guarantee:

 

[•]

 

 

 

 

 

(e)

 

Amount:

 

[•] or, if less, the Available Facility in relation to the Revolving Facility:

 

 

 

 

 

(f)

 

Expiry Date

 

[•]

 

 

 

 

 

(g)

 

Term:

 

[•]

 

2.                                 We confirm that each condition specified in
paragraph (c) of Clause 6.5 (Issue of Bank Guarantees) is satisfied on the date
of this Utilisation Request.

3.                                 We attach a copy of the proposed Bank
Guarantee.

4.                                 This Utilisation Request is irrevocable.

5.                                 Terms used in this Request which are not
defined in this Request but are defined in the Facilities Agreement shall have
the meaning given to those terms in the Facilities Agreement.

 

 

 

 

 

authorised signatory for

 

 

 

 

 

[insert name of Relevant Borrower]

 

 

147


--------------------------------------------------------------------------------




Part II
Selection Notice
Applicable to a Term Loan

From:                  [Borrower]

To:                              [Facility Agent]

Dated:

Dear Sirs

[Company]   [•] Senior Facilities Agreement

dated [•] (the “Facilities Agreement”)

1.                                 We refer to the following Facility [A1]/[A2]
Loan[s] with an Interest Period ending on [         ].

2.                                 [We request that the above Facility A1
Loan[s] be divided into [•] Facility A1 Loans with the following Base Currency
Amounts and Interest Periods:]

or

[We request that the above Facility A2 Loan[s] be divided into [•] Facility A2
Loans with the following Base Currency Amounts and Interest Periods:]

or

[We request that the next Interest Period for the above Facility [A1]/[A2]
Loan[s] is [       ]].

3.                                 This Selection Notice is irrevocable.

4.                                 Terms used in this Selection Notice which are
not defined in this Selection Notice but are defined in the Facilities Agreement
shall have the meaning given to those terms in the Facilities Agreement.

 

Yours faithfully

 

 

 

 

 



 

 

 

 

 

authorised signatory for

 

 

 

 

 

[insert name of Relevant Borrower]

 

 

148


--------------------------------------------------------------------------------




SCHEDULE 4
MANDATORY COST FORMULAE

1.                                 The Mandatory Cost is an addition to the
interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.

2.                                 On the first day of each Interest Period (or
as soon as possible thereafter) the Facility Agent shall calculate, as a
percentage rate, a rate (the “Additional Cost Rate”) for each Lender, in
accordance with the paragraphs set out below.  The Mandatory Cost will be
calculated by the Facility Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.

3.                                 The Additional Cost Rate for any Lender
lending from a Facility Office in a Participating Member State will be the
percentage notified by that Lender to the Facility Agent.  This percentage will
be certified by that Lender in its notice to the Facility Agent to be its
reasonable determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.

4.                                 The Additional Cost Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Facility Agent as follows:

(a)                                      in relation to a sterling Loan:

[g248522kk17i001.gif]

per cent. per annum

 

(b)                                     in relation to a Loan in any currency
other than sterling:

[g248522kk17i002.gif]

 per cent. per annum

 

Where:

A                               is the percentage of Eligible Liabilities
(assuming these to be in excess of any stated minimum) which that Lender is from
time to time required to maintain as an interest free cash ratio deposit with
the Bank of England to comply with cash ratio requirements.

B                                 is the percentage rate of interest (excluding
the Margin and the Mandatory Cost and, if the Loan is an Unpaid Sum, the
additional rate of interest specified in Clause 12.4 (Default interest)) payable
for the relevant Interest Period on the Loan.

149


--------------------------------------------------------------------------------




C                                 is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.

D                                is the percentage rate per annum payable by the
Bank of England to the Facility Agent on interest bearing Special Deposits.

E                                  is designed to compensate Lenders for amounts
payable under the Fees Rules and is calculated by the Facility Agent as being
the average of the most recent rates of charge supplied by the Reference Banks
to the Facility Agent pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.

5.                                 For the purposes of this Schedule:

(a)                                      “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;

(b)                                     “Fees Rules” means the rules on periodic
fees contained in the FSA Supervision Manual or such other law or regulation as
may be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

(c)                                      “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees Rules
but taking into account any applicable discount rate); and

(d)                                     “Tariff Base” has the meaning given to
it in, and will be calculated in accordance with, the Fees Rules.

6.                                 In application of the above formulae, A, B, C
and D will be included in the formulae as percentages (i.e. 5 per cent. will be
included in the formula as 5 and not as 0.05).  A negative result obtained by
subtracting D from B shall be taken as zero.  The resulting figures shall be
rounded to four decimal places.

7.                                 If requested by the Facility Agent, each
Reference Bank shall, as soon as practicable after publication by the Financial
Services Authority, supply to the Facility Agent, the rate of charge payable by
that Reference Bank to the Financial Services Authority pursuant to the Fees
Rules in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by that Reference Bank as being the
average of the Fee Tariffs applicable to that Reference Bank for that financial
year) and expressed in pounds per £1,000,000 of the Tariff Base of that
Reference Bank.

8.                                 Each Lender shall supply any information
required by the Facility Agent for the purpose of calculating its Additional
Cost Rate.  In particular, but without limitation, each Lender shall supply the
following information on or prior to the date on which it becomes a Lender:

(a)                                      the jurisdiction of its Facility
Office; and

150


--------------------------------------------------------------------------------




(b)                                     any other information that the Facility
Agent may reasonably require for such purpose.

Each Lender shall promptly notify the Facility Agent of any change to the
information provided by it pursuant to this paragraph.

9.                                 The percentages of each Lender for the
purpose of A and C above and the rates of charge of each Reference Bank for the
purpose of E above shall be determined by the Facility Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Facility Agent to the contrary,
each Lender’s obligations in relation to cash ratio deposits and Special
Deposits are the same as those of a typical bank from its jurisdiction of
incorporation with a Facility Office in the same jurisdiction as its Facility
Office.

10.                           The Facility Agent shall have no liability to any
person if such determination results in an Additional Cost Rate which over or
under compensates any Lender and shall be entitled to assume that the
information provided by any Lender or Reference Bank pursuant to paragraphs 3, 7
and 8 above is true and correct in all respects.

11.                           The Facility Agent shall distribute the additional
amounts received as a result of the Mandatory Cost to the Lenders on the basis
of the Additional Cost Rate for each Lender based on the information provided by
each Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12.                           Any determination by the Facility Agent pursuant
to this Schedule in relation to a formula, the Mandatory Cost, an Additional
Cost Rate or any amount payable to a Lender shall, in the absence of manifest
error, be conclusive and binding on all Parties.

13.                           The Facility Agent may from time to time, after
consultation with the Company and the Lenders, determine and notify to all
Parties any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all Parties.

151


--------------------------------------------------------------------------------




SCHEDULE 5
FORM OF TRANSFER CERTIFICATE

To:                              [•] as Facility Agent

From:            [The Existing Lender] (the “Existing Lender”) and [The New
Lender] (the “New Lender”)

Dated:

[Company] – [•] Senior Facilities Agreement

dated [•] (the “Facilities Agreement”)

1.                                 We refer to Clause 27.5 (Procedure for
transfer):

(a)                                      The Existing Lender and the New Lender
agree to the Existing Lender transferring to the New Lender by assignment and
transfer by novation all or part of the Existing Lender’s Commitment, rights and
obligations referred to in the Schedule in accordance with Clause 27.5
(Procedure for transfer).

(b)                                     The proposed Transfer Date is
[           ].

(c)                                      The Facility Office and address, fax
number and attention details for notices of the New Lender for the purposes of
Clause 34.2 (Addresses) are set out in the Schedule.

2.                                 The New Lender expressly acknowledges the
limitations on the Existing Lender’s obligations set out in paragraph (c) of
Clause 27.4 (Limitation of responsibility of Existing Lenders).

3.                                 This Transfer Certificate is governed by
English law.

4.                                 Terms which are used in this Transfer
Certificate which are not defined in this Transfer Certificate but are defined
in the Facilities Agreement shall have the meaning given to those terms in the
Facilities Agreement.

152


--------------------------------------------------------------------------------




THE SCHEDULE

Commitment/rights and obligations to be transferred

[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account details for payments,]

[Existing Lender]

[New Lender]

 

 

By:

By:

 

This Transfer Certificate is accepted by the Facility Agent and the Transfer
Date is confirmed as [           ].

[Facility Agent]

By:

153


--------------------------------------------------------------------------------




SCHEDULE 6
FORM OF ACCESSION LETTER

To:                          [•] as Facility Agent

From:                  [Subsidiary] and [the Company]

Dated:

Dear Sirs

[Company] – [•] Senior Facilities Agreement

dated [•] (the “Facilities Agreement”)

1.                                 [Subsidiary] agrees to become an Additional
[Borrower]/[Guarantor] and to be bound by the terms of the Facilities Agreement,
the Subordination Agreement and the other Finance Documents as an Additional
[Borrower]/[Guarantor] pursuant to Clause [28.2 (Additional Borrowers)]/[Clause
28.4 (Guarantors)] of the Facility Agreement [and as an [Obligor] pursuant to
clause [•] of the Subordination Agreement]. [Subsidiary] is a company duly
incorporated under the laws of [name of relevant jurisdiction] and is a limited
liability company and registered number [•].

2.                                 [Subsidiary’s] administrative details are as
follows:

Address:

Fax No.:

Attention:

3.                                 [The Company confirms that no Default is
continuing or would occur as a result of a [Subsidiary] becoming an additional
Borrower.]*

4.                                 [Subsidiary confirms that the representations
and warranties referred to in Clause 22 (Representations) are true and
correct.]**

5.                                 This letter is governed by English law.

6.                                 Terms which are used in this Accession Letter
which are not defined in this Accession Letter but are defined in the Facilities
Agreement shall have the meaning given to those terms in the Facilities
Agreement.

[Company]                                           [Subsidiary]

--------------------------------------------------------------------------------

NOTES:

*                                         Insert if Accession Letter is for an
Additional Borrower.

**                                  Insert if Accession Letter is from a
Guarantor.

154


--------------------------------------------------------------------------------




SCHEDULE 7
FORM OF RESIGNATION LETTER

To:                              [•] as Facility Agent

From:                  [resigning Obligor] and [Company]

Dated:

Dear Sirs

[Company]   [•] Senior Facilities Agreement

dated [•] (the “Facilities Agreement”)

1.                                 Pursuant to [Clause 28.3 (Resignation of an
Obligor)], we request that [resigning Obligor] be released from its obligations
as a [Borrower]/[Guarantor] under the Facilities Agreement, the Subordination
Agreement and the Finance Documents.

2.                                 We confirm that:

(a)                                      no Default is continuing or would
result from the acceptance of this request; and

(b)                                     [this request is given in relation to a
disposal of [resigning Obligor];]

(c)                                      [the Disposal Proceeds have been or
will be applied in accordance with Clause 11.9 (Disposal proceeds);]

(d)                                     [•]

3.                                 This letter is governed by English law.

4.                                 Terms which are used in this resignation
letter which are not defined in this letter but are defined in the Facilities
Agreement shall have the meaning given to those terms in the Facilities
Agreement.

5.                                 The Company agrees to indemnify the Finance
Parties for any costs, expenses, or liabilities which would have been payable by
[resigning Obligor] in connection with the Finance Documents but for the release
set out in paragraph 1 above.

[Company]

[resigning Obligor]

 

 

By:

By:

 

--------------------------------------------------------------------------------

NOTES:

*

Amend as appropriate, e.g. to reflect agreed procedure for payment of proceeds
into a specified account.

 

 

**

Insert any other conditions required by the Facilities Agreement.

 

155


--------------------------------------------------------------------------------




SCHEDULE 8
FORM OF COMPLIANCE CERTIFICATE

To:                              [•] as Facility Agent

From:                  [Company]

Dated:

Dear Sirs

[Company]   [•] Senior Facilities Agreement

dated [•] (the “Facilities Agreement”)

1.                                 We refer to the Facilities Agreement.  This
is a Compliance Certificate.

2.                                 We confirm that:

(a)                                      in respect of the Relevant Period
ending on [•] Consolidated Total Net Debt for such Relevant Period was [•] and
Consolidated Adjusted EBITDA for such Relevant Period on [•].  Therefore
Consolidated Total Net Debt for such Relevant Period was [•] times Consolidated
Adjusted EBITDA for such Relevant Period and the covenant contained in paragraph
(a) of Clause 24.2 (Financial condition) [has/has not] been complied with;

(b)                                     On the last day of the Relevant Period
ending on [•] Cash Interest Costs was [•] and Consolidated Adjusted EBITDA for
such Relevant Period was [•]. Therefore Cash Interest Costs at such time
[did/did not] exceed [•] times Consolidated Adjusted EBITDA for such Relevant
Period and the covenant contained in paragraph (b) of Clause 24.2 (Financial
Condition) [has/has not] been complied with;

(c)                                      On the last day of the Relevant Period
ending on [•] Consolidated Total Net Debt was [•] and Consolidated Adjusted
EBITDA for such Relevant Period was [•].  Therefore Consolidated Total Net Debt
at that time was [greater than or equal to [•] times Consolidated Adjusted
EBITDA for such Relevant Period]/[less than [•] times Consolidated Adjusted
EBITDA for such Relevant Period but greater than or equal to [•] times
Consolidated Adjusted EBITDA for such Relevant Period]/[less than [•] times
Consolidated Adjusted EBITDA for such Relevant Period]

and accordingly the Margin will be:

Facility A1
Margin:                                                                            
[•] % p.a.

Facility A2
Margin:                                                                            
[•] % p.a.

Revolving Facility Margin:                                      [•] % p.a.

3.                                 [We confirm that no Default is continuing.]*

156


--------------------------------------------------------------------------------




4.                                 [We confirm that the following companies
constitute Material Subsidiaries for the purposes of the Facility Agreement:
[•].]

[We confirm that the [aggregate of the earnings before interest, tax,
depreciation and amortisation (calculated on the same basis as Consolidated
Adjusted EBITDA) of the Guarantors,]/[the aggregate Gross Assets (including (by
reference to the Group’s reporting requirements under the Facilities Agreement),
restricted short term investments, accounts receivable, net inventories, prepaid
expenses and other non-current assets (but not intangible assets))] of the
Guarantors (in each case calculated on an unconsolidated basis and excluding all
intra group items) represents not less than [•] per cent of [Consolidated
Adjusted EBITDA,]/[consolidated Gross Assets of the Group].

Signed

 

 

 

 

 

 

 

 

 

 

Director

Director

 

 

 

 

of

of

 

 

 

 

[Company]

[Company]

 

--------------------------------------------------------------------------------

NOTES:

*                                   If this statement cannot be made, the
certificate should identify any Default that is continuing and the steps, if
any, being taken to remedy it.

157


--------------------------------------------------------------------------------




SCHEDULE 9
TIMETABLES

Part I
Loans

 

 

Loans in euro

 

Loans in dollars

 

Loans in other
currencies

 

 

 

 

 

 

 

Facility Agent notifies the Company if a currency is approved as an Optional
Currency in accordance with Clause 4.4 (Conditions relating to Optional
Currencies)

 

 

 

 

 

U 4

 

 

 

 

 

 

 

Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request)) or a Selection Notice (Clause 13.1 (Selection of Interest
Periods and Terms))

 

U 3 9.30am

 

U 3 9.30am

 

U 3 9.30am

 

 

 

 

 

 

 

Facility Agent determines (in relation to a Utilisation) the Base Currency
Amount of the Loan, if required under Clause 5.4 (Lenders’ participation)

 

U 3 Noon

 

U 3 noon

 

U 3 noon

 

 

 

 

 

 

 

Facility Agent notifies the Lenders of the Loan in accordance with Clause 5.4
(Lenders’ participation)

 

U 3 3.00pm

 

U 3 3.00pm

 

U 3 3.00pm

 

 

 

 

 

 

 

Facility Agent receives a notification from a Lender under Clause 8.2
(Unavailability of a currency)

 

U 3 5.00pm

 

U 3 5.00pm

 

U 3 5.00pm

 

 

 

 

 

 

 

Facility Agent gives notice in accordance with Clause 8.2 (Unavailability of a
currency)

 

U 2 9.30am

 

U 2 9.30am

 

U 2 9.30am

158


--------------------------------------------------------------------------------




 

 

 

Loans in euro

 

Loans in dollars

 

Loans in other
currencies

 

 

 

 

 

 

 

Facility Agent determines amount of the Loan in Optional Currency in accordance
with Clause 32.9 (Change of currency)

 

U 3 11.00am

 

U 3 11.00am

 

U 3 11.00am

 

 

 

 

 

 

 

LIBOR or EURIBOR is fixed

 

Quotation Day as of 11:00 Brussels time in respect of EURIBOR

 

Quotation Day as of 11:00 a.m.

 

Quotation Day as of 11:00 a.m.

 

“U”                            =                                         date of
utilisation

“U   X”          =                                         X Business Days prior
to date of utilisation

159


--------------------------------------------------------------------------------




Part II

Bank Guarantees

 

 

Bank Guarantees

Delivery of a duly completed Utilisation Request (Clause 6.2 (Delivery of a
Utilisation Request for Bank Guarantees)

 

U 3 9.30am

 

 

 

Facility Agent determines (in relation to a Utilisation) the Base Currency
Amount of the Bank Guarantee if required under paragraph (e) of Clause 6.5
(Issue of Bank Guarantees) and notifies the Issuing Bank and Lenders of the Bank
Guarantee in accordance with paragraph (e) of Clause 6.5 (Issue of Bank
Guarantees).

 

U 1 noon

 

“U”                            =                                         date of
utilisation

“U X”                =                                         Business Days
prior to date of utilisation

160


--------------------------------------------------------------------------------




SCHEDULE 10
FORM OF LETTER OF CREDIT

To:                              [Beneficiary](the “Beneficiary”)

Date

Irrevocable Standby Letter of Credit no. [•]

At the request of [•], [Issuing Bank] (the “Issuing Bank”) issues this
irrevocable standby Letter of Credit (“Letter of Credit”) in your favour on the
following terms and conditions:

1.                                 Definitions

In this Letter of Credit:

“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for general business in [London].*

“Demand” means a demand for a payment under this Letter of Credit in the form of
the schedule to this Letter of Credit.

“Expiry Date” means [•].

“Total Letter of Credit Amount” means [•].

2.                                 Issuing Bank’s agreement

(a)                                      The Beneficiary may request a drawing
or drawings under this Letter of Credit by giving to the Issuing Bank a duly
completed Demand.  A Demand must be received by the Issuing Bank by [•] p.m.
([London] time) on the Expiry Date.

(b)                                     Subject to the terms of this Letter of
Credit, the Issuing Bank unconditionally and irrevocably undertakes to the
Beneficiary that, within [ten] Business Days of receipt by it of a Demand, it
must pay to the Beneficiary the amount demanded in that Demand.

(c)                                      The Issuing Bank will not be obliged to
make a payment under this Letter of Credit if as a result the aggregate of all
payments made by it under this Letter of Credit would exceed the Total Letter of
Credit Amount.

3.                                 Expiry

(a)                                      The Issuing Bank will be released from
its obligations under this Letter of Credit on the date (if any) notified by the
Beneficiary to the Issuing Bank as the date upon which the obligations of the
Issuing Bank under this Letter of Credit are released.

(b)                                     Unless previously released under
paragraph (a) above, on [•] p.m.([London] time) on the Expiry Date the
obligations of the Issuing Bank under this Letter of Credit will cease with no
further liability on the part of the Issuing Bank except

161


--------------------------------------------------------------------------------




for any Demand validly presented under the Letter of Credit that remains unpaid.

(c)                                      When the Issuing Bank is no longer
under any further obligations under this Letter of Credit, the Beneficiary must
return the original of this Letter of Credit to the Issuing Bank.

4.                                 Payments

All payments under this Letter of Credit shall be made in [•] and for value on
the due date to the account of the Beneficiary specified in the Demand.

5.                                 Delivery of Demand

Each Demand shall be in writing, and, unless otherwise stated, may be made by
letter, fax or telex and must be received in legible form by the Issuing Bank at
its address and by the particular department or office (if any) as follows:

[

                                                   ]

6.                                 Assignment

The Beneficiary’s rights under this Letter of Credit may not be assigned or
transferred.

7.                                 Governing Law

This Letter of Credit is governed by English law.

8.                                 Jurisdiction

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Letter of Credit.

Yours faithfully

[Issuing Bank]

By:

--------------------------------------------------------------------------------

NOTES:

*                                         This may need to be amended depending
on the currency of payment under the Letter of Credit.

162


--------------------------------------------------------------------------------




SCHEDULE

Form of Demand

To:                              [ISSUING BANK]

[Date]

Dear Sirs

Standby Letter of Credit no. [•] issued in favour of [BENEFICIARY] (the “Letter
of Credit”)

We refer to the Letter of Credit.  Terms defined in the Letter of Credit have
the same meaning when used in this Demand.

1.                                 We certify that the sum of [•] is due [and
has remained unpaid for at least [•] Business Days] [under [set out underlying
contract or agreement]].  We therefore demand payment of the sum of [•].

2.                                 Payment should be made to the following
account:

Name:

Account Number:

Bank:

3.                                 The date of this Demand is not later than the
Expiry Date.

Yours faithfully

(Authorised Signatory)

(Authorised Signatory)

 

For

[BENEFICIARY]

163


--------------------------------------------------------------------------------




SCHEDULE 11
GUARANTEE PRINCIPLES

1.                                 AGREED GUARANTEE PRINCIPLES

The guarantees to be provided under the Finance Documents will be given in
accordance with certain agreed Guarantee Principles (the “Agreed Guarantee
Principles”). This Schedule addresses the manner in which the Agreed Guarantee
Principles will impact on the guarantees to be taken in relation to this
transaction.

The Finance Parties and the Obligors have agreed and acknowledged that their
rights and obligations under the Finance Documents in respect of (i) the giving
or taking of guarantees; (ii) all the rights and obligations associated with
such giving or taking of guarantees shall be subject to and limited by the
Agreed Guarantee Principles. The Agreed Guarantee Principles embody the
recognition by all parties that there may be certain legal and practical
difficulties in obtaining effective guarantees from all members of the Group in
every jurisdiction in which members of the Group are located.  In particular:

(a)                                      general statutory limitations,
financial assistance, capital maintenance, corporate benefit, fraudulent
preference, thin capitalisation, retention of title claims and similar
principles may limit the ability of a member of the Group to provide a guarantee
or may require that the guarantee be limited by an amount or otherwise. If any
such limit applies, the guarantees provided will be limited to the maximum
amount which the relevant member of the Group may provide having regard to
applicable law (including any jurisprudence) and subject to fiduciary duties of
management;

(b)                                     in particular, German capital
maintenance rules will require that upstream / cross-stream guarantees given by
any German company incorporated as a GmbH or GmbH &Co. KG be limited, in order
to avoid any liability of the management or the shareholders which may arise
from such an upstream or cross-stream guarantee (other than, in relation to the
shareholders only, any recourse claims);

(c)                                      the giving of a guarantee, will not be
required to the extent that it would incur any legal fees, registration fees,
stamp duty, taxes and any other fees or costs directly associated with such
guarantee which are disproportionate to the benefit obtained by the Finance
Parties;

(d)                                     in certain jurisdictions it may be
either impossible or impractical to grant guarantees in which event such
guarantees will not be granted;

(e)                                      members of the Group will not be
required to give guarantees if it is not within the legal capacity of the
relevant members of the Group or if, in the reasonable opinion of the directors
of the relevant members of the Group, the same would conflict with the fiduciary
duties of those directors or contravene any legal prohibition or result in
personal or criminal liability on the part of any officer or

164


--------------------------------------------------------------------------------




result in any significant risk of legal liability for the directors of any Group
company;

(f)                                        no perfection action will be required
in jurisdictions where a Guarantor is not located;

(g)                                     the terms of the guarantee should not be
such that, in the reasonable opinion of management of the relevant member of the
Group, they materially restrict the running of the business of or materially
adversely affect the tax arrangements of the relevant member of the Group in the
ordinary course as otherwise permitted by the Finance Documents.

2.                                 GUARANTORS

Save as provided in “Guarantors” (see page 3), each guarantee will be an
upstream, cross-stream and downstream guarantee for all liabilities of the
Borrowers under the Finance Documents in accordance with, and subject to, the
requirements of the Agreed Guarantee Principles in each relevant jurisdiction.

3.                                 GERMAN GUARANTEE LIMITATIONS

(a)                                      If and to the extent that:

(i)                        a guarantee granted under the Facility Agreement
secures any Loans, (i) which are made to a corporation, or (ii) which are deemed
to be made to a corporation according to Section 8a paragraph 5 sentence 2
German Corporation Income Tax Act (Körperschaftsteuergesetz), and which
corporation is subject to German corporation income tax, (such Loans being
defined as a “German Loans” and such corporation being defined as “German
Borrower”); and

(ii)                     the relevant Guarantor granting such guarantee either
(i) qualifies as a major shareholder (wesentlicher Anteilseigner) within the
meaning of Section 8a of the German Income Corporation Tax Act
(Körperschaftssteuergesetz) of such German Borrower or (ii) as an affiliated
party within the meaning of Section 1 paragraph 2 of the German Foreign Trade
Tax Act (Aussensteuergesetz) of such a major shareholder of such German
Borrower,

such guarantee (or any enforceable judgment based thereon) shall not be enforced
against assets of the relevant Guarantor which qualify as LTIBR(s) if and to the
extent such LTIBR(s) are (i) encumbered in favour of any of the Finance Parties
pursuant to a lien arising under the general business terms (AGB-Pfandrecht) of
such Finance Party, (ii) the subject of a disposal restriction
(Verfügungsbeschränkung) or (iii) subject to enforcement pursuant to a
submission to immediate foreclosure in the entire property (Unterwerfung unter
die sofortige Zwangsvollstreckung in das gesamte Vermögen) of the relevant
Guarantor;

165


--------------------------------------------------------------------------------




“LTIBR” means any long term interest-bearing receivables as set out in the
decrees of the German Federal Ministry of Finance (Bundesfinanzministerium) of
15 July 2004 (IV A2-S 2742a-20/04), paragraphs 20 and 37, and of 22 July 2005
(IV-B7-S2742a-31/05), or as set out in any future law, administrative decree,
guideline or other pronouncement which overrules the aforementioned decrees,

(b)                                     The Facility Agent and each of the
Lenders individually undertake to deliver to each German Borrower as soon as
reasonably practicable after the Facilities have been made available to such
German Borrower a complete letter in the form of the sample back-to-back
certificate as published by the German Federal Ministry of Finance
(Bundesfinanzministerium) on 20 October 2005 (IV B7 – S2742a – 43/05), or in the
form of any successor sample form as may be required by the German tax
authorities (the “Certificate”).  The Facility Agent (acting on behalf of the
Lenders) shall send to the relevant German Borrower an updated Certificate as
soon as reasonably practicable (1) upon any amendment to the Facilities or
change in the Securities Interests granted in relation to the Facilities, (2) if
so required by the relevant German Borrower for tax purposes. If the German tax
authorities will not accept a certificate issued by the Facility Agent each
Lender will issue a certificate individually. Reasonable costs of obtaining the
certificates will be reimbursed by the German Borrower.

4.                                 LIMITATION ON PAYMENT OBLIGATIONS OF A GERMAN
OBLIGOR

(a)                                      The Lenders’ right to claim and/or
enforce any payment obligation under or in connection with the Finance Documents
(other than a payment obligation of the German Obligor (as defined below) or of
any direct or indirect subsidiary of the German Obligor under the Term
Facilities or the Revolving Facility made available to the German Obligor or
such subsidiary) against an obligor organised as a company with limited
liability (GmbH) (the “German Obligor”) shall at all times be limited to the
extent that the enforcement would otherwise lead to the situation that the
German Obligor did not have sufficient net assets (Reinvermögen) (calculated in
accordance with the jurisprudence from time to time of the German Federal
Supreme Count (Bundesgerichtshof) or absent such jurisprudence, the
jurisprudence of the Higher Regional Court (Oberlandesgericht) or Regional
Courts (Landgericht) in the district of the relevant German Obligor, relating to
protection of liable capital under sections 30 and 31 of the German Limited
Liability Companies Act (GmbH-Gesetz)) to maintain its stated share capital
(Stammkapital) or increase an existing shortage of the stated share capital,
provided that for the purposes of the calculation of the enforceable amount (if
any) the following balance sheet items shall be adjusted as follows:

(i)                        The amount of any increase of stated share capital
(Stammkapital) of the German Obligor that has been effected after the date
hereof shall be deducted from the stated share capital unless such increase is
required by law or envisaged in the Structure Memorandum, or (y) matched by a
corresponding increase in the net assets of the relevant Obligor, or

166


--------------------------------------------------------------------------------




(z) made with the consent of the Facility Agent (such consent not to be
unreasonably withheld). For the avoidance of doubt, increasing the capital
reserves (Rücklagen) as referred to in Section 266 para. 3, items II. and III.
of the German Commercial Code (Handelsgesetzbuch – HGB) of any German Guarantor
shall not be restricted (and shall not require any adjustments to the stated
share capital) by virtue of this paragraph;

(iii)                  Any amount of mandatory reserves (Rücklagen) resulting
from a decrease of registered share capital (Kapitalherabsetzung) and any amount
of public subsidies (Subventionen und andere öffentliche Beihilfen) received
after the date hereof which are subject to an unfulfilled commitment as to their
use shall be added to the registered share capital;

(iv)                 Loans provided after the date hereof to the German Obligor,
insofar such loans qualify as equity under the applicable accounting principles
and which do not have to be shown as liabilities on the German Obligor’s balance
sheet, shall be disregarded;

(v)                    To the extent the enforcement of the guarantee would
deprive the German Obligor of the ability to fulfil its obligations to third
parties (incurred, whether on a contingent or non-contingent basis, at the time
of enforcement or to continue its business, then, for the determination of net
assets, the assets of the German Obligor shall be calculated at the lesser of
their book value (Buchwert) and their realisation value assuming a negative
prognosis for the business continuance (Liquidationswert bei negativer
Fortführungsprognose);

(vi)                 Loans and other contractual liabilities incurred by the
German Obligor in violation of the provisions of any of the Finance Documents
shall be disregarded to the extent such violation can be attributed to wilful
misconduct of the managing director (Geschäftsführer) of the German Obligor.

(b)                                     the limitations set out in paragraph (a)
above only apply if and to the extent that:

(i)                        within 20 business days following the receipt of the
notice of the Facility Agent (acting on behalf of the Lenders) of its intention
to claim and/or enforce any payment obligation against any German Obligor (the
“Envisaged Enforcement Date”), the managing directors on behalf of the German
Obligor have confirmed in writing to the Facility Agent (i) to what extent the
payment obligation relates to primary liability which is an up-stream or
cross-stream liability as described in paragraph (a) and (ii) which amount of
such up-stream and/or cross-stream liability cannot be enforced as it would
exceed the Net Assets of the German Obligor and such confirmation is supported
by conclusive evidence satisfactory to the Facility Agent, including in
particular, pro forma interim financial statements as of the Envisaged
Enforcement Date (the “Management Determination”) and the Facility Agent has not
contested the Management Determination; or

167


--------------------------------------------------------------------------------




(ii)                     within 40 business days from the date the facility
agent (acting on behalf of the finance parties) has contested the management
determination the facility agent receives a determination by auditors of
international standard and reputation (the “Auditor’s Determination”) appointed
by the German obligor of the amount of the net assets on the envisaged
enforcement date;

(c)                                      if the Facility Agent disagrees with
the Auditor’s Determination, it shall be entitled to further pursue their claims
and/or rights (if any) under the dispute solutions agreed upon and, in
particular, to contest the Auditor’s Determination in court and the German
Obligor shall be entitled to prove that this amount is necessary for maintaining
its stated share capital (calculated as of the date the demand for payment
and/or enforcement was made);

(d)                                     the German Obligor shall use reasonable
efforts to realize any and all of its assets that are shown in the balance sheet
with a book value (Buchwert) that is significantly lower than the market value
of the assets, or are not recorded at all in a situation where the German
Obligor does not have sufficient Net Assets to maintain its registered share
capital, provided that the relevant assets are in the reasonable opinion of the
German Obligor not required for the business of the German Obligor (nicht
betriebsnotwendiges Vermögen);

(e)                                      the Lenders’ right to claim and/or
enforce this Guarantee shall be excluded at all, or exist only to a limited
amount, if the German Obligor delivers within the Envisaged Enforcement Date a
legal opinion issued by a law firm of international standard and reputation with
German qualified lawyers (Rechtsanwälte) which:

(i)                        comes to the conclusion that the German Obligor
complying with its obligations under any of the finance documents has exposed
and/or would expose (based on legal literature which is (in the view of the
lawyer giving the opinion) widely accepted among German lawyers and/or court
decisions issued after the date of this agreement in relation to the relevant
issues which present the risk of liability as materially greater than the risk
of liability as presented by legal literature and/or court decisions current on
the date of this agreement) the managing directors of the German obligor (or its
shareholder’s or an affiliated company’s managing directors, officers or board
members) or an affiliated company (verbundenes unternehmen) to a significant
risk of civil or criminal liability; and

(ii)                     specifies the maximum amount to which the payment
and/or enforcement of any claims under or in connection with the finance
documents shall be limited to prevent the circumstances referred to in the
sub-paragraph immediately above from arising;

(f)                                        if the Facility Agent (acting on
behalf of the Lenders) disagrees with the conclusions of the abovementioned
legal opinion, the Facility Agent shall be entitled to further pursue its claims
and/or rights (if any) under the dispute solutions agreed upon and, in
particular, to contest the conclusions of the legal

168


--------------------------------------------------------------------------------




opinion (and therefore the limitations on the guarantees) in court, and the
German Obligor shall be entitled to prove what limitations under the relevant
guarantees are necessary to prevent the managing directors of the German Obligor
(or its shareholder’s or an affiliated company’s managing directors, officers or
board members) or an affiliated company to become subject to civil or criminal
liability and the conclusions of such dispute resolution processes shall
(subject to any rights of appeal) be effective between the parties (i.e., the
limitations on the relevant guarantees shall be adjusted to reflect the
conclusions of such dispute resolution processes.

(g)                                     The limitations set out in paragraphs
(a) to (f) above shall apply mutatis mutandis to an Obligor organised under
German law as a limited partnership (Kommanditgesellschaft) in respect to its
general partner if such general partner is organised as a GmbH.

5.                                 GUARANTEES GOVERNED BY ANY LAW OTHER THAN
GERMAN LAW

The aforesaid provisions apply to all security irrespective of their governing
law. However, where under any applicable law other than German law the aforesaid
provisions are inappropriate, the provisions shall be replaced by such
appropriate provision under any applicable law which comes as close as possible
to the inappropriate provision.

169


--------------------------------------------------------------------------------




SCHEDULE 12
CERTAIN FUNDS DEFAULTS

(a)                            Failure by an Obligor to deliver each of the
documents set out in Schedule 2 Part I (Conditions Precedent to Delivery of a
Utilisation Request) or Part IA (Conditions Precedent to Drawdown) to be
provided by it.

(b)                           Any Event of Default under Clause 26.9
(Unlawfulness and invalidity) as a result of any event or circumstance arising
after the date hereof (including change of law), provided that in such
circumstances the relevant parties shall do all things and execute all documents
required to enter into legally valid agreements achieving substantially the same
or commercially and legally equivalent results as reflects the position
immediately before such event or circumstance which caused such Event of Default
and a Certain Funds Default shall only occur if after 20 Business Days after
such event or circumstance first arising the Lenders, acting reasonably and
having made all reasonable commercial efforts, have not been able to execute
documents which achieve such substantially the same or commercially and legally
equivalent results.

(c)                            Any Event of Default under Clause 25.11 (Negative
pledge) or Clause 25.17 (Financial Indebtedness) or Clause 25.7 (Acquisitions).

(d)                           Any material breach of the representations and
warranties in Clause 22.1 (Status) and Clause 22.4 (Power and authority) in
relation to a Borrower.

(e)                            Any Default under Clause 26.1 (Non-Payment).

(f)                              Any Event of Default described in Clause 26.6
(Insolvency) or 26.7 (Insolvency Proceedings) in relation to a Borrower.

170


--------------------------------------------------------------------------------


SCHEDULE 13
OVERVIEW LOANS AND SECURITIES SUBSIDIARIES

 

 

Balance

 

Balance

 

Sirona Dental Systems, Inc.

 

Actual 30.09.06

 

Estimate24.11.06

 

 

 

 

 

 

 

 

 

 

 

Sirona Dental Systems LLC, USA

 

USD

 

4,686,596.70

 

USD

 

4,686,596.70

 

 

 

 

 

 

 

 

 

 

 

 

 

EUR

 

(1)3.699.263,31

 

EUR

 

(2)3.699.263,31

 

 

 

 

 

 

 

 

 

 

 

Subtotal amount

 

EUR

 

(1)3.699.263,31

 

EUR

 

(1)3.699.263,31

 

 

 

 

 

 

 

 

 

 

 

Sirona Holding GmbH

 

 

 

 

 

 

 

 

 

Sirona Dental Systems Ltd., UK

 

EUR

 

792,187.81

 

EUR

 

792,187.81

 

 

 

 

 

 

 

 

 

 

 

Subtotal amount

 

EUR

 

792,187.81

 

EUR

 

792,187.81

 

 

 

 

 

 

 

 

 

 

 

Sirona Dental Systems GmbH

 

 

 

 

 

 

 

 

 

ATR Advanced Technology Research, Italien

 

EUR

 

335,261.06

 

EUR

 

435,261.06

 

 

 

 

 

 

 

 

 

 

 

Sirona Dental Systems SAS, Frankreich

 

EUR

 

926,299.86

 

EUR

 

(2)926,299.86

(2)

 

 

 

 

 

 

 

 

 

 

Nitram Dental a/s, Dänemark

 

EUR

 

691,154.51

 

EUR

 

691,154.51

 

 

 

 

 

 

 

 

 

 

 

Sirona Dental Systems KK, Japan

 

EUR

 

(2)4,768,508.72

 

EUR

 

(2)4,768,508.72

 

 

 

 

 

 

 

 

 

 

 

Sirona Equipos Dentales Iberica S.A., Spanien

 

EUR

 

(2)4,438,888.82

 

EUR

 

(2)4,438,888.82

 

 

 

 

 

 

 

 

 

 

 

Sirona Dental Systems Foshan, China

 

EUR

 

(2)0.00

 

EUR

 

20.00

 

 

 

 

 

 

 

 

 

 

 

Sirona Dental Systems Shanghai, China

 

EUR

 

0.00

 

EUR

 

0.00

 

 

 

 

 

 

 

 

 

 

 

Sirona Immobilien GmbH

 

EUR

 

1,222,462.87

 

EUR

 

1,400,000

 

 

 

 

 

 

 

 

 

 

 

SiCat

 

EUR

 

1,324,235.46

 

EUR

 

1,534,235.46

 

 

 

 

 

 

 

 

 

 

 

Subtotal amount

 

EUR

 

13,706,831.30

 

EUR

 

14,194,368.43

 

 

 

 

 

 

 

 

 

 

 

Sirona International Holding GmbH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sirona, Australien

 

EUR

 

(2)1,660,620.20

 

EUR

 

(2)1,660,620.20

 

 

 

 

 

 

 

 

 

 

 

Subtotal amount

 

EUR

 

1,660,620.20

 

1,660,620.20

 

 

 

 

 

 

 

 

 

 

 

 

 

Securities

 

 

 

 

 

 

 

 

 

Overdraft/Leasing Japan (JPY 140,000,000.00)

 

EUR

 

1,000,000.00

 

EUR

 

1,000,000.00

 

Leasing France

 

EUR

 

150,000.00

 

EUR

 

150,000.00

 

Overdraft China (USD 900,000.00)

 

EUR

 

750,000.00

 

EUR

 

750,000.00

 

Overdraft Australia (AUD 1,000,000.00)

 

EUR

 

650,000.00

 

EUR

 

650,000.00

 

Spain guarantee

 

EUR

 

180,000.00

 

EUR

 

180,000.00

 

 

 

 

 

 

 

 

 

 

 

Subtotal amount

 

EUR

 

2,730,000.00

 

EUR

 

2,730,000.00

 

 

 

 

 

 

 

 

 

 

 

Total amount relevant for § [  ]

 

EUR

 

18,889,619.31

 

EUR

 

19,377,176.44

 

 

 

 

 

 

 

 

 

 

 

541149

Sirona Immobilien GmbH

 

EUR

 

15,628,446.77

 

EUR

 

15,628,446.77

 

 

 

 

 

 

 

 

 

 

 

 

 

EUR

 

34,518,066.08

 

EUR

 

35,005,623.21

 

 

--------------------------------------------------------------------------------

(2)           Valuated at exchange-rate of 30.09.06 (1 Euro = 1,2669 USD)

(3)           Does not include securities

171


--------------------------------------------------------------------------------




SCHEDULE 14
FORM OF CERTIFICATE

[To be sent by

 

[Von]

[Facility Agent] 

 

[Facility Agent]

 

 

 

[on behalf of each of]

 

[jeweils namens und in Vollmacht der]

 

 

 

[Lenders]

 

[•] (“Darlehensgeber”)

 

 

 

to

 

an

[German Borrower]

 

[jeweiligen Darlehensnehmer]
(“Darlehensnehmer”)

 

 

 

Certification for presentation to the Tax Office for the purposes of Section 8a
of Germany’s Corporation Tax Law

 

Bescheinigung zur Vorlage beim Finanzamt für Zwecke des § 8a KStG

 

 

 

You have asked the [relevant Lender] (“Lenders”) to issue a Certification for
presentation to the Tax Office for the purposes of the Corporation Tax Law.

 

Sie hatten [den jeweiligen Darlehensgeber] gebeten, zur Vorlage beim Finanzamt
für Zwecke des § 8a KStG eine Bescheinigung auszustellen.

 

 

 

We hereby declare that regarding the [Senior Facilities Agreement] of [•] in the
amount of EUR [•] (“Loan”) to [German Borrower] (“Borrower”),

 

Wir, die Darlehensgeber, haben an Sie, den Darlehensnehmer, gemäß dem Vertrag
vom [•] (“Vertrag”) ein Darlehen (Betrag Euro [•]) gewährt (“Darlehen”).

 

 

 

The following securities have been granted by persons other than the Borrower:

 

Hierzu erklären wir, dass uns bezüglich des Darlehens die nachfolgend
aufgeführten Sicherheiten von anderen Personen als dem Darlehensnehmer gewährt
wurden:

 

 

 

1.

Security in rem

               

1.

Dingliche Sicherheiten

 

 

 

Pledges / Liens (e.g. of deposits)

 

Pfandrechte (z.B. an Einlagen)

 

 

 

Assignments (e.g. assignments of receivables)

 

Sicherungsabtretungen (z. B. Einzelabtretung von Forderungen)

 

 

 

2.

Personal security (e.g. surety, guarantee, assumption of debt)

                               

2.

Personalsicherheiten (z.B. Bürgschaft, Garantie, Schuldmitübernahme)

 

 

 

 

linked with the following:

 

verbunden mit folgenden/r:

 

 

 

securities in rem (e.g. on deposits)

 

dinglichen Sicherheiten (z.B. an Einlagen)

172


--------------------------------------------------------------------------------




 

Assignments (e.g. assignments of receivables; global assignments)

 

Sicherungsabtretungen (z.B. Einzelabtretung von Forderungen; Global-/
Mantelabtretung von Forderungen)

 

 

 

Submission to immediate foreclosure in respect of all assets or certain assets

 

Unterwerfung unter die sofortige Zwangsvollstreckung mit dem gesamten Vermögen
oder hinsichtlich einzelner` Vermögensgegenstände

 

 

 

Agreed restraints on disposal

 

vereinbarten Verfügungsbeschränkungen

 

 

 

Other agreeements (e.g. pledges/liens under the General Standard Terms and
Conditions), all security provided for the Loan/credit (e.g. land charge,
mortgage, letter of comfort) and trust arrangements)

 

sonstigen Vereinbarungen (z. B. Pfandrechte nach den Allgemeinen
Geschäftsbedingungen, sämtliche für das Darlehen/ den Kredit bestellte
Sicherheiten (z.B. Grundschuld, Hypothek, Patronatserklärung) und
Treuhandverhältnisse)

 

 

 

3.

Securities as mentioned above that have waived during the term of the Loan

 

3.

Sicherheiten der o. g. Art, auf die während des bestehenden
Darlehensverhältnisses verzichtet wurde

 

 

 

Other comments (did any person (other than the Borrower) grant security without
releasing the Lender from banking secrecy?)

 

sonstige Anmerkungen (haben Personen (mit Ausnahme des Darlehensnehmers)
Sicherheiten gewährt, diese aber den Darlehensgeber nicht vom Bankgeheimnis
befreit?)

 

 

 

This Certification is based solely on information that is known to the employees
of the Lender[s] who have worked on the Loan.

 

Die Bescheinigung enthält nur solche Angaben, die dem bei den Darlehensgebern
mit der vorgenannten Finanzierung vertrauten Personenkreis bekannt sind.

 

 

 

In providing this Certification, the Lender[s] – in the first place for legal
reasons – [are] not offering any consultancy services on tax matters. In
particular, the Lender[s] will not be responsible or liable for the Borrowers’
success in obtaining any tax benefits which are the objective of this
Certification.

 

Die Darlehensgeber übernehmen mit dieser Erklärung – bereits aus rechtlichen
Gründen – keine Beratung in steuerlichen Angelegenheiten. Insbesondere stehen
die Darlehensgeber nicht für einen steuerlichen Erfolg ein, der mit dieser
Bescheinigung angestrebt wird.

173


--------------------------------------------------------------------------------




 

Yours sincerely,

 

Mit freundlichen Grüßen

 

 

 

[on behalf of the] Lender[s]

 

[im Namen der] Darlehensgeber

 

174


--------------------------------------------------------------------------------




SIGNATURES

THE MANDATED LEAD ARRANGERS

J.P. MORGAN PLC

By:

/s/ PAUL HARRIS

 

 

 

Address:

10 Aldermanbury, London EC2V 7RF

 

 

Fax:

+44 (0) 20 7777 4548

 

 

Attention:

Eline Laodalaise / Clinton Ray

 

UBS LIMITED

By:

/s/ LUKE JAGGAR

 

/s/CHRISTIAN ROTHHARDT

 

 

 

 

 

 

Address:

2 Finsbury Avenue, London EC2M 2PP

 

 

Fax:

+44 (0) 20 7568 4664

 

 

 

 

Attention:

Judith Campbell / Alan Greenhow

 

 

THE ORIGINAL LENDERS

JPMORGAN CHASE BANK, N.A.

By:

/s/ PAUL HARRIS

 

 

 

Address:

10 Aldermanbury, London EC2V 7RF

 

 

Fax:

+44 (0) 20 7777 4548

 

 

Attention:

Eline Laodalaise / Clinton Ray

 

UBS LIMITED

By:

/s/ LUKE JAGGAR

 

/s/CHRISTIAN ROTHHARDT

 

 

 

 

Address:

2 Finsbury Avenue, London EC2M 2PP

 

 

 

 

Fax:

+44 (0) 20 7568 4664

 

 

 

 

Attention:

Judith Campbell / Alan Greenhow

 

 

175


--------------------------------------------------------------------------------




 

THE BOOKRUNNERS

J.P. MORGAN PLC

By:

/s/ PAUL HARRIS

 

 

 

Address:

10 Aldermanbury, London EC2V 7RF

 

 

Fax:

+44 (0) 20 7777 4548

 

 

Attention:

Eline Laodalaise / Clinton Ray

 

 

UBS LIMITED

By:

/s/ LUKE JAGGAR

 

/s/CHRISTIAN ROTHHARDT

 

 

 

 

Address:

2 Finsbury Avenue, London EC2M 2PP

 

 

 

 

Fax:

+44 (0) 20 7568 4664

 

 

 

 

Attention:

Judith Campbell / Alan Greenhow

 

 

 

THE FACILITY AGENT

J.P. MORGAN EUROPE LIMITED

By:

/s/ PAUL HARRIS

 

 

 

Address:

10 Aldermanbury, London EC2V 7RF

 

 

Fax:

+44 (0) 20 7777 4548

 

 

Attention:

Eline Laodalaise / Clinton Ray

 

 

THE COMPANY

SIRONA DENTAL SYSTEMS, INC

By:

/s/ JOST FISCHER

 

/s/ SIMONE BLANK

 

 

 

 

Address:

30-00 47th Avenue, Long Island City, New York, NY 11101, USA

 

 

 

Fax:

+1 718 482 2514

 

 

 

 

Attention:

Gregory Leahy / Simone Blank

 

 

176


--------------------------------------------------------------------------------




THE ORIGINAL BORROWERS

SCHICK TECHNOLOGIES, INC

By:

/s/ JOST FISCHER

 

/s/ SIMONE BLANK

 

 

 

 

Address:

30-00 47th Avenue, Long Island City, New York, NY 11101, USA

 

 

 

Fax:

+1 718 482 2514

 

 

 

 

Attention:

Gregory Leahy

 

 

SIRONA DENTAL SYSTEMS GMBH

By:

/s/ JOST FISCHER

 

/s/ SIMONE BLANK

 

 

 

 

Address:

Fabrikstraße 31, 64625 Bensheim, Germany

 

 

 

Fax:

+49 6251 16 24 44

 

 

 

 

Attention:

Tom Redlich / Simone Blank

 

 

SIRONA DENTAL SERVICES GMBH

By:

/s/ JOST FISCHER

 

/s/ SIMONE BLANK

 

 

 

 

Address:

Fabrikstraße 31, 64625 Bensheim, Germany

 

 

 

Fax:

+49 6251 16 24 44

 

 

 

 

Attention:

Tom Redlich / Simone Blank

 

 

THE ORIGINAL GUARANTORS

SIRONA DENTAL SYSTEMS, INC.

By:

/s/ JOST FISCHER

 

/s/ SIMONE BLANK

 

 

 

 

Address:

30-00 47th Avenue, Long Island City, New York, NY 11101, USA

 

 

 

Fax:

+1 718 482 2514

 

 

 

 

Attention:

Gregory Leahy / Simone Blank

 

 

177


--------------------------------------------------------------------------------




SCHICK TECHNOLOGIES, INC

By:

/s/ JOST FISCHER

 

/s/ SIMONE BLANK

 

 

 

 

Address:

30-00 47th Avenue, Long Island City, New York, NY 11101, USA

 

 

 

Fax:

+1 718 482 2514

 

 

 

 

Attention:

Gregory Leahy

 

 

SIRONA DENTAL SYSTEMS GMBH

By:

/s/ JOST FISCHER

 

/s/ SIMONE BLANK

 

 

 

 

Address:

Fabrikstraße 31, 64625 Bensheim, Germany

 

 

 

Fax:

+49 6251 16 24 44

 

 

 

 

Attention:

Tom Redlich / Simone Blank

 

 

SIRONA DENTAL SYSTEMS, LLC

By:

/s/ JOST FISCHER

 

/s/ SIMONE BLANK

 

 

 

 

Address:

4835 Sirona Drive, Charlotte, NC 28273, PO Box 410100, USA

 

 

 

Fax:

+1 704 587 9394

 

 

 

 

Attention:

Simone Blank

 

 

SIRONA HOLDING GMBH

By:

/s/ JOST FISCHER

 

/s/ SIMONE BLANK

 

 

 

 

Address:

Fabrikstraße 31, 64625 Bensheim, Germany

 

 

 

Fax:

+49 6251 16 24 44

 

 

 

 

Attention:

Tom Redlich / Simone Blank

 

 

178


--------------------------------------------------------------------------------




SIRONA HOLDING GMBH

By:

/s/ JOST FISCHER

 

/s/ SIMONE BLANK

 

 

 

 

Address:

Fabrikstraße 31, 64625 Bensheim, Germany

 

 

 

Fax:

+49 6251 16 24 44

 

 

 

 

Attention:

Tom Redlich / Simone Blank

 

 

SIRONA IMMOBILIEN GMBH

By:

/s/ JOST FISCHER

 

/s/ SIMONE BLANK

 

 

 

 

Address:

Fabrikstraße 31, 64625 Bensheim, Germany

 

 

 

Fax:

+49 6251 16 24 44

 

 

 

 

Attention:

Tom Redlich / Simone Blank

 

 

179


--------------------------------------------------------------------------------